Name: Commission Regulation (EC) No 36/2009 of 11 July 2008 establishing for 2008 the Prodcom list of industrial products provided for by Council Regulation (EEC) No 3924/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: industrial structures and policy;  economic analysis;  production
 Date Published: nan

 22.1.2009 EN Official Journal of the European Union L 18/1 COMMISSION REGULATION (EC) No 36/2009 of 11 July 2008 establishing for 2008 the Prodcom list of industrial products provided for by Council Regulation (EEC) No 3924/91 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production (1), and in particular Article 2(6) thereof, Whereas: (1) Regulation (EEC) No 3924/91 requires Member States to carry out a Community survey of industrial production. (2) The survey of industrial production must be based on a list of products identifying the industrial production to be surveyed. (3) A list of products is necessary to permit alignment between production statistics and external trade statistics and to afford comparison with the Community product nomenclature CPA. (4) The list of products required by Regulation (EEC) No 3924/91, referred to as the Prodcom list, is common to all Member States, and is necessary in order to compare data across Member States. (5) The Prodcom list needs to be updated; it is therefore necessary to establish the list for 2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The Prodcom list for 2008 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 374, 31.12.1991, p. 1. (2) OJ L 181, 28.6.1989, p. 47. ANNEX PRODCOM Description External trade nomenclature reference for 2008 (HS/CN) Volume Physic. unit P Reference to notes NACE 07.10: Mining of iron ores 07.10.10.00 Iron ores and concentrates (excluding roasted iron pyrites) 2601.1 kg S NACE 07.29: Mining of other non-ferrous metal ores 07.29.11.00 Copper ores and concentrates 2603 kg S 07.29.12.00 Nickel ores and concentrates 2604 kg S 07.29.13.00 Aluminium ores and concentrates 2606 kg S 07.29.14.00 Precious metal ores and concentrates 2616 kg S 07.29.15.00 Lead, zinc and tin ores and concentrates 2607 + 2608 + 2609 kg S 07.29.19.00 Other non-ferrous metal ores and concentrates 2602 + 2605 + 2610 + 2611 + 2613 + 2614 + 2615 + 2617 kg S NACE 08.11: Quarrying of ornamental and building stone, limestone, gypsum, chalk and slate 08.11.11.33 Marble and travertine, crude or roughly trimmed 2515.11 kg T 08.11.11.36 Marble and travertine merely cut into rectangular or square blocks or slabs 2515.12 kg T 08.11.11.50 Ecaussine and other calcareous monumental or building stone of an apparent specific gravity  ¥ 2,5 2515.20 kg T 08.11.12.33 Granite, crude or roughly trimmed 2516.11 kg T 08.11.12.36 Granite merely cut into rectangular (including square) blocks or slabs 2516.12 kg T 08.11.12.50 Sandstone 2516.20 kg T 08.11.12.90 Porphyry, basalt, quartzites and other monumental or building stone, crude, roughly trimmed or merely cut (excluding calcareous monumental or building stone of a gravity  ¥ 2,5, granite and sandstone) 2506.20 + 2516.90 kg T 08.11.20.30 Gypsum and anhydrite 2520.10 kg T 08.11.20.50 Limestone flux, limestone and other calcareous stone used for the manufacture of lime or cement (excluding crushed limestone aggregate and calcareous dimension stone) 2521 kg T 08.11.30.10 Chalk 2509 kg T 08.11.30.30 Dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs (excluding calcined or sintered dolomite, agglomerated dolomite and broken or crushed dolomite for concrete aggregates, road metalling or railway or other ballast) 2518.10 kg T 08.11.40.00 Slate, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2514 kg T NACE 08.12: Operation of gravel and sand pits; mining of clays and kaolin 08.12.11.50 Silica sands (quartz sands or industrial sands) 2505.10 kg S 08.12.11.90 Construction sands such as clayey sands; kaolinic sands; feldspathic sands (excluding silica sands, metal bearing sands) 2505.90 kg S 08.12.12.10 Gravel and pebbles of a kind used for concrete aggregates, for road metalling or for railway or other ballast; shingle and flint 2517.10.10 kg S 08.12.12.30 Crushed stone of a kind used for concrete aggregates, for road metalling or for railway or other ballast (excluding gravel, pebbles, shingle and flint) 2517.10 (.20 +.80) kg S 08.12.12.50 Granules, chippings and powder of marble 2517.41 kg S 08.12.12.90 Granules, chippings and powder of travertine, ecaussine, granite, porphyry, basalt, sandstone and other monumental stone 2517.49 kg S 08.12.13.00 Mixtures of slag and similar industrial waste products, whether or not incorporating pebbles, gravel, shingle and flint for construction use 2517.20 kg S 08.12.21.40 Kaolin 2507.00.20 kg T 08.12.21.60 Kaolinitic clays (ball and plastic clays) 2507.00.80 kg T 08.12.22.10 Bentonite 2508.10 kg T 08.12.22.30 Fireclay 2508.30 kg T 08.12.22.50 Common clays and shales for construction use (excluding bentonite, fireclay, expanded clays, kaolin and kaolinic clays); andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths 2508 [.40 +.50 +.60 +.70] kg T NACE 08.91: Mining of chemical and fertiliser minerals 08.91.11.00 Natural calcium phosphates; natural aluminium calcium phosphates and phosphatic chalk 2510 kg T 08.91.12.00 Unroasted iron pyrites; crude or unrefined sulphur (including recovered sulphur) 2502 + 2503.00.10 kg T 08.91.19.00 Other chemical and fertiliser minerals 2511 + 2528 + 2529.2 + 2530[.20 +.90] kg T NACE 08.93: Extraction of salt 08.93.10.00 Salt (including denatured salt but excluding salt suitable for human consumption) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents 2501.00 (.31 +.51 +.99) kg T NACE 08.99: Other mining and quarrying n.e.c. 08.99.10.00 Natural bitumen and natural asphalt; asphaltites and asphaltic rocks 2714.90 kg T 08.99.21.00 Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped 7102 [.10 +.31] + 7103.10 c/k @ T 08.99.22.00 Industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives 2513 + 7102.21 kg T 08.99.29.00 Other minerals 2504 + 2506.10 + 2512 + 2519 + 2524 + 2525 + 2526 + 2529 [.10 +.30] + 2530.10 + 2621.90 kg T NACE 10.11: Processing and preserving of meat 10.11.11.40 Fresh or chilled carcases, half-carcases and quarters with bone in, of beef and veal 0201 [.10 +.20(.20 +.30 +.50)] kg S 10.11.11.90 Fresh or chilled cuts, of beef and veal 0201 [.20.90 +.30] kg S 10.11.12.30 Fresh or chilled carcases and half-carcases, of pig meat (including fresh meat packed with salt as a temporary preservative) 0203.11 kg S 10.11.12.50 Fresh or chilled hams, shoulders and cuts thereof with bone in, of pig meat (including fresh meat packed with salt as a temporary preservative) 0203.12 kg S 10.11.12.90 Fresh or chilled pig meat (including fresh meat packed with salt as a temporary preservative; excluding carcases and half-carcases, hams, shoulders and cuts thereof with bone in) 0203.19 kg S 10.11.13.00 Fresh or chilled carcases, half-carcases and cuts, of lamb or sheep 0204 [.10 +.2] kg S 10.11.14.00 Meat of goats, fresh or chilled 0204.50 (.1 +.3) kg S 10.11.15.00 Meat of horses and other equines, fresh or chilled 0205.00.20 kg S 10.11.20.00 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 0206 (.10 +.30 +.80) kg S 10.11.31.00 Frozen carcases, half-carcases, quarters and cuts, of beef and veal 0202 kg S 10.11.32.30 Frozen carcases and half-carcases, of pig meat 0203.21 kg S 10.11.32.50 Frozen hams, shoulders and cuts with bone in, of pig meat 0203.22 kg S 10.11.32.90 Frozen pig meat (excluding carcases and half-carcases, hams, shoulders and cuts thereof with bone in) 0203.29 kg S 10.11.33.00 Frozen carcases, half-carcases and cuts, of lamb or sheep 0204 [.30 +.4] kg S 10.11.34.00 Frozen meat, of goats 0204.50 (.5 +.7) kg S 10.11.35.00 Frozen meat, of horses and other equines 0205.00.80 kg S 10.11.39.10 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, frozen 0206 (.2 +.4 +.90) kg S 10.11.39.30 Fresh, chilled or frozen edible meat and offal (including meat and offal of rabbits, hares and game; excluding frog legs, and meat and offal of poultry, bovine and equine animals, swine, sheep and goat) 0208 [.10 +.30 +.40 +.50 +.90] kg S 10.11.41.00 Greasy wool not carded or combed (including fleece-washed wool) (excluding shorn wool) 5101.19 kg S 10.11.42.00 Raw hides and skins of bovine or equine animals, whole 4101 [.20 +.50] p/st S 10.11.43.00 Raw hides and skins of bovine or equine animals (excluding whole) 4101.90 kg S 10.11.44.00 Skins of sheep or lambs 4102 p/st S 10.11.45.00 Raw hides and skins of goats or kids but not tanned, fresh or preserved 4103.90.10 p/st S 10.11.50.40 Pig fat free of lean meat; fresh; chilled; frozen; salted; in brine or smoked (excluding rendered) 0209.00 (.1 +.30) kg S 10.11.50.60 Lard and other pig fat; rendered 1501.00.1 kg S 10.11.50.70 Fats of bovine animals; sheep or goats; raw or rendered 1502 kg S 10.11.60.30 Guts, bladders and stomachs of animals, whole or in pieces (excluding fish) 0504 kg S 10.11.60.90 Animal disposal, unfit for human consumption (excluding fish, guts, bladders and stomachs) 0502 + 0506 + 0507 + 0510 + 0511.99 (.10 +.85) kg S NACE 10.12: Processing and preserving of poultry meat 10.12.10.10 Fresh or chilled whole chickens 0207.11 kg S 10.12.10.20 Fresh or chilled whole turkeys 0207.24 kg S 10.12.10.30 Fresh or chilled whole geese, ducks and guinea fowls 0207.32 kg S 10.12.10.40 Fresh or chilled fatty livers of geese and ducks 0207.34 kg S 10.12.10.50 Fresh or chilled cuts of chicken 0207.13 (.10 +.20 +.30 +.40 +.50 +.60 +.70) kg S 10.12.10.60 Fresh or chilled cuts of turkey 0207.26 (.10 +.20 +.30 +.40 +.50 +.60 +.70 +.80) kg S 10.12.10.70 Fresh or chilled cuts of geese, ducks and guinea fowls 0207.35 (.1 +.2 +.31 +.41 +.5 +.6 +.7) kg S 10.12.20.13 Frozen whole chickens 0207.12 kg S 10.12.20.15 Frozen whole turkeys 0207.25 kg S 10.12.20.17 Frozen whole geese, ducks and guinea fowls 0207.33 kg S 10.12.20.53 Frozen cuts of chicken 0207.14 (.10 +.20 +.30 +.40 +.50 +.60 +.70) kg S 10.12.20.55 Frozen cuts of turkey 0207.27 (.10 +.20 +.30 +.40 +.50 +.60 +.70 +.80) kg S 10.12.20.57 Frozen cuts of ducks, geese and guinea fowls 0207.36 (.1 +.2 +.31 +.41 +.5 +.6 +.7) kg S 10.12.20.80 Frozen poultry livers 0207 [.14.91 +.27.91 +.36.8] kg S 10.12.30.00 Fats of poultry 0209.00.90 + 1501.00.90 kg S 10.12.40.20 Fresh or chilled poultry offal (excluding fatty livers of geese and ducks) 0207 [.13.9 +.26.9 +.35.9] kg S 10.12.40.50 Frozen poultry offal (excluding liver) 0207 [.14.99 +.27.99 +.36.90] kg S 10.12.50.00 Prepared skins of birds with feathers or down, feathers, etc 6701 kg S NACE 10.13: Production of meat and poultry meat products 10.13.11.20 Hams, shoulders and cuts thereof with bone in, of swine, salted, in brine, dried or smoked 0210.11 kg S 10.13.11.50 Bellies and cuts thereof of swine, salted, in brine, dried or smoked 0210.12 kg S 10.13.11.80 Pig meat salted, in brine, dried or smoked (including bacon, 3/4 sides/middles, fore-ends, loins and cuts thereof; excluding hams, shoulders and cuts thereof with bone in, bellies and cuts thereof) 0210.19 kg S 10.13.12.00 Beef and veal salted, in brine, dried or smoked 0210.20 kg S 10.13.13.00 Meat salted, in brine, dried or smoked; edible flours and meals of meat or meat offal (excluding pig-meat, beef and veal salted, in brine, dried or smoked) 0210.9 kg S 10.13.14.30 z Liver sausages and similar products and food preparations based thereon (excluding prepared meals and dishes) 1601.00.10a kg S 10.13.14.60 z Sausages and similar products of meat, offal or blood and food preparations based thereon (excluding liver sausages and prepared meals and dishes) 1601.00.9a kg S 10.13.15.05 z Prepared or preserved goose or duck liver (excluding sausages and prepared meals and dishes) 1602.20.10a kg S 10.13.15.15 z Prepared or preserved liver of other animals (excluding sausages and prepared meals and dishes) 1602.20.90a kg S 10.13.15.25 z Prepared or preserved meat or offal of turkeys (excluding sausages, preparations of liver and prepared meals and dishes) 1602.31a kg S 10.13.15.35 z Other prepared or preserved poultry meat (excluding sausages, preparations of liver and prepared meals and dishes) 1602 [.32 +.39]a kg S 10.13.15.45 z Prepared or preserved meat of swine: hams and cuts thereof (excluding prepared meals and dishes) 1602.41a kg S 10.13.15.55 z Prepared or preserved meat of swine: shoulders and cuts thereof, of swine (excluding prepared meals and dishes) 1602.42a kg S 10.13.15.65 z Prepared or preserved meat, offal and mixtures of domestic swine, including mixtures, containing < 40 % meat or offal of any kind and fats of any kind (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602.49.50a kg S 10.13.15.75 z Other prepared or preserved meat, offal and mixtures of swine, including mixtures (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602.49 (.1 +.30 +.90)a kg S 10.13.15.85 z Prepared or preserved meat or offal of bovine animals (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602.50a kg S 10.13.15.95 z Other prepared or preserved meat or offal, including blood (excluding sausages and similar products, homogenised preparations, preparations of liver and prepared meals and dishes) 1602.90a kg S 10.13.16.00 Flours, meals and pellets of meat or meat offal unfit for human consumption; greaves 2301.10 kg S 10.13.91.00 Cooking and other preparation services for the production of meat products   I NACE 10.20: Processing and preserving of fish, crustaceans and molluscs 10.20.11.00 Fresh or chilled fish fillets and other fish meat without bones 0304.1 kg S 10.20.12.00 Fresh or chilled fish livers and roes 0302.70 kg S 10.20.13.30 Frozen whole salt water fish 0303 - 0303 [.79.1 +.80] kg S 10.20.13.60 Frozen whole fresh water fish 0303.79.1 kg S 10.20.14.00 Frozen fish fillets 0304.2 kg S 10.20.15.00 Frozen fish meat without bones (excluding fillets) 0304.9 kg S 10.20.16.00 Frozen fish livers and roes 0303.80 kg S 10.20.21.00 Fish fillets, dried, salted or in brine, but not smoked 0305.30 kg S 10.20.22.00 Flours, meals and pellets of fish, fit for human consumption; fish livers and roes, dried, smoked, salted or in brine 0305 [.10 +.20] kg S 10.20.23.00 Dried fish, whether or not salted; fish, salted but not dried; fish in brine (excluding fillets, smoked) 0305 [.5 +.6] kg S 10.20.24.20 Smoked Pacific, Atlantic and Danube salmon (including fillets) 0305.41 kg S 10.20.24.50 Smoked herrings (including fillets) 0305.42 kg S 10.20.24.80 Smoked fish (including fillets) (excluding Pacific, Atlantic and Danube salmon, herrings) 0305.49 kg S 10.20.25.10 z Prepared or preserved salmon, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.11a kg S 10.20.25.20 z Prepared or preserved herrings, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.12a kg S 10.20.25.30 z Prepared or preserved sardines, sardinella, brisling and sprats, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.13a kg S 10.20.25.40 z Prepared or preserved tuna, skipjack and Atlantic bonito, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.14a kg S 10.20.25.50 z Prepared or preserved mackerel, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.15a kg S 10.20.25.60 z Prepared or preserved anchovies, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.16a kg S 10.20.25.70 z Fish fillets in batter or breadcrumbs including fish fingers (excluding prepared meals and dishes) 1604.19.91a kg S 10.20.25.80 z Other prepared or preserved fish, whole or in pieces (excluding minced products and prepared meals and dishes) 1604.19 (.10 +.3 +.50 +.92 +.93 +.94 +.95 +.98)a kg S 10.20.25.90 z Prepared or preserved fish (excluding whole or in pieces and prepared meals and dishes) 1604.20a kg S 10.20.26.30 Caviar (sturgeon roe) 1604.30.10 kg S 10.20.26.60 Caviar substitutes 1604.30.90 kg S 10.20.31.00 Frozen crustaceans, frozen flours, meals and pellets of crustaceans, fit for human consumption 0306.1 kg S 10.20.32.00 Molluscs (scallops, mussels, cuttle fish, squid and octopus), frozen, dried, smoked, salted or in brine 0307 [.29 +.39 +.49 +.59] kg S 10.20.33.00 Other aquatic invertebrates (striped venus, jellyfish, etc), frozen, dried, smoked, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, frozen, dried, smoked, salted or in brine 0307.99 kg S 10.20.34.00 z Prepared or preserved crustaceans, molluscs and other aquatic invertebrates (excluding chilled, frozen, dried, salted or in brine, crustaceans, in shell, cooked by steaming or boiling) (excluding prepared meals and dishes) 1605a kg S 10.20.41.00 Flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption 2301.20 kg S 10.20.42.00 Inedible fish products (including fish waste; excluding whalebone and whalebone hair, coral and similar materials, shells and cuttle-bone, unworked or simply prepared/natural sponges) 0511.91 kg S NACE 10.31: Processing and preserving of potatoes 10.31.11.10 Frozen potatoes, uncooked or cooked by steaming or boiling in water 0710.10 kg S 10.31.11.30 Frozen potatoes, prepared or preserved (including potatoes cooked or partly cooked in oil and then frozen; excluding by vinegar or acetic acid) 2004.10 kg S 10.31.12.00 Dried potatoes whether or not cut or sliced but not further prepared 0712.90.05 kg S 10.31.13.00 Dried potatoes in the form of flour, meal, flakes, granules and pellets 1105 kg S 10.31.14.30 Potatoes prepared or preserved in the form of flour, meal or flakes (excluding frozen, dried, crisps, by vinegar or acetic acid) 2005.20.10 kg S 10.31.14.60 Potatoes prepared or preserved, including crisps (excluding frozen, dried, by vinegar or acetic acid, in the form of flour, meal or flakes) 2005.20 (.20 +.80) kg S NACE 10.32: Manufacture of fruit and vegetable juice 10.32.11.00 Tomato juice 2009.50 l @ S 10.32.12.10 Frozen unconcentrated orange juice 2009.11.9 kg S 10.32.12.20 Unconcentrated orange juice (excluding frozen) 2009 [.12 +.19.9] l @ S 10.32.12.30 Orange juice n.e.c. 2009 [.11.1 +.19.1] l @ S 10.32.13.00 Grapefruit juice 2009.2 l @ S 10.32.14.00 Pineapple juice 2009.4 l @ S 10.32.15.00 Grape juice (including grape must) 2009.6 l @ S 10.32.16.00 Apple juice 2009.7 l @ S 10.32.17.00 Mixtures of fruit and vegetable juices 2009.90 l @ S 10.32.19.10 Unconcentrated juice of any single citrus fruit (excluding orange and grapefruit) 2009 [.31 +.39 (.3 +.5 +.9)] l @ S 10.32.19.20 Unconcentrated juice of any single fruit or vegetable, not fermented and not containing added spirit (excluding orange, grapefruit, pineapple, tomato, grape and apple juices) 2009.80 (.50 +.6 +.7 +.8 +.9) l @ S 10.32.19.30 Other fruit and vegetable juices n.e.c. 2009 [.39.1 +.80 (.1 +.3) l @ S NACE 10.39: Other processing and preserving of fruit and vegetables 10.39.11.00 Frozen vegetables and mixtures of vegetables, uncooked or cooked by steaming or boiling in water (excluding potatoes) 0710 [.2 +.30 +.40 +.80 +.90] kg S 10.39.12.00 Vegetables provisionally preserved by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions, but unsuitable in that state for immediate consumption 0711 kg S 10.39.13.30 Dried onions, whole, cut, sliced, broken or in powder, but not further prepared 0712.20 kg S 10.39.13.50 Dried mushrooms and truffles, whole, cut, sliced, broken or in powder, but not further prepared 0712.3 kg S 10.39.13.90 Dried vegetables (excluding potatoes, onions, mushrooms and truffles) and mixtures of vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712.90 (.1 +.30 +.50 +.90) kg S 10.39.15.00 z Beans, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 2005.5a kg S 10.39.16.00 z Peas, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 2005.40a kg S 10.39.17.10 z Preserved tomatoes, whole or in pieces (excluding prepared vegetable dishes and tomatoes preserved by vinegar or acetic acid) 2002.10a kg S 10.39.17.21 Unconcentrated tomato puree and paste 2002.90.1 kg S 10.39.17.25 Concentrated tomato puree and paste 2002.90 (.3 +.9) kg S 10.39.17.30 z Prepared or preserved mushrooms and truffles (excluding prepared vegetable dishes and mushrooms and truffles dried, frozen or preserved by vinegar or acetic acid) 2003a kg S 10.39.17.40 z Frozen vegetables and mixtures of vegetables (excluding prepared vegetable dishes, frozen vegetables and mixtures of vegetables uncooked or cooked by steaming or boiling in water, or preserved by vinegar or acetic acid) 2004.90a kg S 10.39.17.50 z Preserved sauerkraut (excluding prepared vegetable dishes and sauerkraut dried, frozen or preserved by vinegar or acetic acid) 2005.99.60a kg S 10.39.17.60 z Preserved asparagus (excluding prepared vegetable dishes and asparagus dried, frozen or preserved by vinegar or acetic acid) 2005.60a kg S 10.39.17.70 z Prepared or preserved olives (excluding prepared vegetable dishes and olives dried, frozen or preserved by vinegar or acetic acid) 2005.70a kg S 10.39.17.80 z Prepared or preserved sweetcorn (excluding prepared vegetable dishes and sweetcorn dried, frozen or preserved by vinegar or acetic acid) 2005.80a kg S 10.39.17.90 z Vegetables and mixtures of vegetables, n.e.c. (excluding prepared vegetable dishes and frozen vegetables and mixtures of vegetables) 2005 [.91 +.99 (.10 +.20 +.30 +.40 +.50 +.90)]a kg S 10.39.18.00 Vegetables (excluding potatoes), fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 kg S 10.39.21.00 Frozen fruit and nuts uncooked or cooked by steaming or boiling in water 0811 kg S 10.39.22.30 Citrus fruit jams, marmalades, jellies, purees or pastes, being cooked preparations (excluding homogenized preparations) 2007.91 kg S 10.39.22.90 Jams, marmalades, fruit jellies, fruit or nut purees and pastes, being cooked preparations (excluding of citrus fruit, homogenized preparations) 2007.99 kg S 10.39.23.30 Prepared or preserved groundnuts (including peanut butter; excluding by vinegar or acetic acid, frozen, purees and pastes) 2008.11 kg S 10.39.23.90 Prepared or preserved nuts (other than groundnuts); and other seeds and mixtures (excluding by vinegar or acetic acid, frozen, purees and pastes, preserved by sugar) 2008.19 kg S 10.39.24.10 Peel of citrus fruit or melons, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 0814 kg S 10.39.24.30 Other fruit and nuts provisionally preserved by sulphur dioxide gas, in brine, sulphur water or in other preservative solutions, but unsuitable for immediate consumption 0812 kg S 10.39.25.10 Dried grapes 0806.20 kg S 10.39.25.20 Dried fruit (excluding bananas, dates, figs, pineapples, avocados, guavas, mangoes, mangosteens, citrus fruit and grapes); mixtures of nuts or dried fruits 0813 kg S 10.39.25.50 Fruit, prepared or preserved, n.e.c. (excluding MÃ ¼sli) 2008 [.20 +.30 +.40 +.50 +.60 +.70 +.80 +.9] kg S 10.39.30.00 Vegetable by-products and waste for animal consumption, n.e.c. 2308 kg S 10.39.91.00 Cooking and other preparation services (concentration, etc) for the preservation of fruit and vegetables   I NACE 10.41: Manufacture of oils and fats 10.41.11.00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil (excluding emulsified, mixed or otherwise prepared) 1503 kg S 10.41.12.00 Fats and oils and their fractions of fish or marine mammals (excluding chemically modified) 1504 kg S 10.41.19.00 Other animal fats and oils and their fractions (excluding chemically modified) 1506 kg S 10.41.21.00 Crude soya-bean oil and its fractions (excluding chemically modified) 1507.10 kg S 10.41.22.00 Crude ground-nut oil and its fractions (excluding chemically modified) 1508.10 kg S 10.41.23.10 Virgin olive oil and its fractions (excluding chemically modified) 1509.10 kg S 10.41.23.30 Oils and their fractions obtained solely from olives, crude (including those blended with virgin olive oil, refined) (excluding virgin olive oil and chemically modified oils) 1510.00.10 kg S 10.41.24.00 Crude sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512.11 kg S 10.41.25.00 Crude cotton-seed oil and its fractions (excluding chemically modified) 1512.21 kg S 10.41.26.00 Crude rape, colza or mustard oil and their fractions (excluding chemically modified) 1514 [.11 +.91] kg S 10.41.27.00 Crude palm oil and its fractions (excluding chemically modified) 1511.10 kg S 10.41.28.00 Crude coconut (copra) oil and its fractions (excluding chemically modified) 1513.11 kg S 10.41.29.00 Other vegetable oils, crude (excluding chemically modified oils) 1513.21 + 1515 [.11 +.50.1 + .90(.2 +.40 +.59)] kg S 10.41.30.00 Cotton linters 1404.20 kg S 10.41.41.30 Oilcake and other solid residues resulting from the extraction of soya-bean oil 2304 kg S 10.41.41.50 Oilcake and other solid residues resulting from the extraction of sunflower seed fats or oils 2306.30 kg S 10.41.41.70 Oilcake and other solid residues resulting from the extraction of rape or colza seed fats or oils 2306.4 kg S 10.41.41.90 Oilcake and other solid residues from extraction of vegetable fats/oils (including cotton seeds, linseed, coconut, copra, palm nuts or kernels; excluding soya beans, sunflower, rape or colza seeds) 2305 + 2306 [.10 +.20 +.50 +.60 +.90] kg S 10.41.42.00 Flours and meals of oil seeds or oleaginous fruits (excluding of mustard) 1208 kg S 10.41.51.00 Refined soya-bean oil and its fractions (excluding chemically modified) 1507.90 kg S 10.41.52.00 Refined ground-nut oil and its fractions (excluding chemically modified) 1508.90 kg S 10.41.53.10 Refined olive oil and its fractions (excluding chemically modified) 1509.90 kg S 10.41.53.30 Oils and their fractions obtained solely from olives (including those blended with virgin olive oil, refined) (excluding crude oils, virgin olive oil and chemically modified oils) 1510.00.90 kg S 10.41.54.00 Refined sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512.19 kg S 10.41.55.00 Refined cotton-seed oil and its fractions (excluding chemically modified) 1512.29 kg S 10.41.56.00 Refined rape, colza or mustard oil and their fractions (excluding chemically modified) 1514 [.19 +.99] kg S 10.41.57.00 Refined palm oil and its fractions (excluding chemically modified) 1511.90 kg S 10.41.58.00 Refined coconut (copra) oil and its fractions (excluding chemically modified) 1513.19 kg S 10.41.59.00 Other oils and their fractions, refined but not chemically modified; fixed vegetable fats and other vegetable oils (except maize oil) and their fractions n.e.c. refined but not chemically modified 1513.29 + 1515 [.19 +.30 +.50.9 +.90(.11 +.3 +.51 +.60 +.9)] kg S 10.41.60.30 Animal fats and oils and their fractions partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, but not further prepared (including refined) 1516.10 kg S 10.41.60.50 Vegetable fats and oils and their fractions partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, but not further prepared (including refined) 1516.20 kg S 10.41.71.00 Vegetable waxes (including refined) (excluding triglycerides) 1521.10 kg S 10.41.72.00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1522 kg S NACE 10.42: Manufacture of margarine and similar edible fats 10.42.10.30 Margarine and reduced and low fat spreads (excluding liquid margarine) 1517.10 kg S 10.42.10.50 Other edible preparations of fats and oils, including liquid margarine 1517.90 kg S NACE 10.51: Operation of dairies and cheese making 10.51.11.33 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401.10.10 kg S 10.51.11.37 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401.10.90 kg S 10.51.11.42 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401.20 (.11 +.91) kg S 10.51.11.48 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401.20 (.19 +.99) kg S 10.51.12.10 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401.30.11 kg S 10.51.12.20 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401.30.19 kg S 10.51.12.30 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401.30 (.31 +.91) kg S 10.51.12.40 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401.30 (.39 +.99) kg S 10.51.21.30 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of  ¤ 2,5 kg 0402.10 (.11 +.91) kg S 10.51.21.60 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of > 2,5 kg 0402.10 (.19 +.99) kg S 10.51.22.30 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of  ¤ 2,5 kg 0402 [.21 (.11 +.91) +.29 (.11 +.15 +.91)] kg S 10.51.22.60 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of > 2,5 kg 0402 [.21 (.17 +.19 +.99) +.29 (.19 +.99)] kg S 10.51.30.30 Butter of a fat content by weight  ¤ 85 % 0405 [.10 (.11 +.19 +.30 +.50)] kg S 10.51.30.50 Butter of a fat content by weight > 85 % and other fats and oils derived from milk (excluding dairy spreads of a fat content by weight < 80 %) 0405 [.10.90 +.90] kg S 10.51.30.70 Dairy spreads of a fat content by weight < 80 % 0405.20 kg S 10.51.40.30 Unripened or uncured cheese (fresh cheese) (including whey cheese and curd) 0406.10 kg S 10.51.40.50 Grated, powdered, blue-veined and other non-processed cheese (excluding fresh cheese, whey cheese and curd) 0406 [.20 +.40 +.90] kg S 10.51.40.70 Processed cheese (excluding grated or powdered) 0406.30 kg S 10.51.51.04 Condensed or evaporated milk, unsweetened 0402.91 kg S 10.51.51.08 Condensed or evaporated milk, sweetened 0402.99 kg S 10.51.52.41 Curdled milk, cream, yogurt and other fermented products 0403.10 (.1 +.3 +.5) + 0403.90 (.13 +.19 +.3 +.53 +.59 +.6 +.7) kg S 10.51.52.45 Flavoured liquid yoghurt or acidified milk (curdled milk; cream; yoghurt and other fermented products flavoured or containing added fruit; nuts or cocoa) 0403 [10.9 +.90.9] kg S 10.51.52.63 Buttermilk powder 0403.90.11 kg S 10.51.52.65 Buttermilk 0403.90.51 kg S 10.51.53.00 Casein and caseinates 3501.10 kg S 10.51.54.00 Lactose and lactose syrup (including chemically pure lactose) 1702.1 kg S 10.51.55.30 Whey and modified whey in powder, granules or other solid forms, whether or not concentrated or containing added sweetening matter 0404.10 (.02 +.04 +.06 +.1 +.2 +.3) kg S 10.51.55.60 Whey and modified whey in liquid or paste forms; whether or not concentrated or containing added sweetening matter 0404.10 (.48 +.5 +.62 +.7 +.8) kg S 10.51.56.00 Products consisting of natural milk constituents, n.e.c. 0404.90 kg S NACE 10.52: Manufacture of ice cream 10.52.10.00 Ice cream and other edible ice (including sherbet, lollipops) (excluding mixes and bases for ice cream) 2105 l @ S NACE 10.61: Manufacture of grain mill products 10.61.11.00 Husked (brown) rice 1006.20 kg S 10.61.12.30 Semi-milled or wholly milled (bleached) rice (including camolino rice) 1006.30 kg S 10.61.12.50 Broken rice (including enriched rice, parboiled rice) 1006.40 kg S 10.61.21.00 Wheat or meslin flour 1101 kg S 10.61.22.00 Cereal flours (excluding wheat or meslin) 1102 kg S 10.61.23.00 Flour and meal of dried peas, beans, lentils, sago, manioc, arrowroot, salep, jerusalem artichokes, sweet potatoes or similar roots or tubers; flour, meal, powder of edible fruit, nuts 1106 kg S 10.61.24.00 Mixes and doughs for the preparation of bread, cakes, pastry, crispbread, biscuits, waffles, wafers, rusks, toasted bread and similar toasted products and other bakers' wares 1901.20 kg S 10.61.31.33 Groats and meal of durum wheat 1103.11.10 kg S 10.61.31.35 Groats and meal of common wheat and spelt 1103.11.90 kg S 10.61.32.30 Groats and meal of oats, maize, rice, rye, barley and other cereals (excluding wheat) 1103 [.13 +.19] kg S 10.61.32.40 Pellets of wheat 1103.20.60 kg S 10.61.32.50 Pellets of oats, maize, rice, rye, barley and other cereals (excluding wheat) 1103.20 (.10 +.20 +.30 +.40 +.50 +.90) kg S 10.61.33.33 Rolled, flaked, hulled, pearled, sliced or kibbled cereal grains (excluding rice) 1104 [.12 +.19 +.2] kg S 10.61.33.35 Germ of cereals, whole, rolled, flaked or ground (excluding rice) 1104.30 kg S 10.61.33.51 Muesli type preparations based on unroasted cereal flakes 1904.20.10 kg S 10.61.33.53 Other prepared foods obtained by the swelling or roasting of cereals 1904 [.10 +.20.9] kg S 10.61.33.55 Cereals in grain form, precooked or otherwise prepared (excluding maize) 1904 [.30 +.90] kg S 10.61.40.10 Bran, sharps and other residues from the sifting, milling or other working of maize (corn) 2302.10 kg S 10.61.40.30 Bran, sharps and other residues from the sifting, milling or other working of rice 2302.40 (.02 +.08) kg S 10.61.40.50 Bran, sharps and other residues from the sifting, milling or other working of wheat 2302.30 kg S 10.61.40.90 Bran, sharps and other residues from the sifting, milling or other working of cereals (excluding maize (corn), rice, wheat) 2302 [.40(.10 +.90) +.50] kg S NACE 10.62: Manufacture of starches and starch products 10.62.11.11 Wheat starch 1108.11 kg S 10.62.11.13 Maize (corn) starch 1108.12 kg S 10.62.11.15 Potato starch 1108.13 kg S 10.62.11.19 Starches (including rice, manioc, arrowroot and sago palm pith) (excluding wheat, maize (corn) and potato) 1108 [.14 +.19] kg S 10.62.11.30 Inulin 1108.20 kg S 10.62.11.50 Wheat gluten (excluding wheat gluten prepared for use as a glue or as a glazing or dressing for the textile industry) 1109 kg S 10.62.11.70 Dextrins and other modified starches (including esterified or etherified, soluble starch, pregelatinised or swelling starch, dialdehyde starch, starch treated with formaldehyde or epichlorohydrin) 3505.10 kg S 10.62.12.00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1903 kg S 10.62.13.10 Glucose and glucose syrup (excluding with added flavouring or colouring matter) 1702 [.30 +.40] kg S 10.62.13.20 Chemically pure fructose in solid form; fructose and fructose syrup, containing in the dry state > 50 % of fructose; isoglucose excluding with added flavouring or colouring matter 1702 [.50 +.60 +.90.30] kg S 10.62.13.30 Maltodextrine and maltodextine syrup (excluding with added flavouring or colouring matter) 1702.90.50 kg S 10.62.13.90 Other sugars (including invert sugar) n.e.c. 1702.90 (.10 +.80 +.95) kg S 10.62.14.30 Crude maize (corn) oil and its fractions (excluding chemically modified) 1515.21 kg S 10.62.14.60 Refined maize (corn) oil and its fractions (excluding chemically modified) 1515.29 kg S 10.62.20.00 Residues of starch manufacture and similar residues 2303.10 kg S NACE 10.71: Manufacture of bread; manufacture of fresh pastry goods and cakes 10.71.11.00 Fresh bread containing by weight in the dry matter state  ¤ 5 % of sugars and  ¤ 5 % of fat (excluding with added honey; eggs; cheese or fruit) 1905.90.30 kg S 10.71.12.00 Cake and pastry products; other baker's wares with added sweetening matter 1905.90.60 kg S NACE 10.72: Manufacture of rusks and biscuits; manufacture of preserved pastry goods and cakes 10.72.11.30 Crispbread 1905.10 kg S 10.72.11.50 Rusks, toasted bread and similar toasted products 1905.40 kg S 10.72.12.30 Gingerbread and the like 1905.20 kg S 10.72.12.53 Sweet biscuits; waffles and wafers completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 [.31.1 +.32.1] kg S 10.72.12.55 Sweet biscuits (including sandwich biscuits; excluding those completely or partially coated or covered with chocolate or other preparations containing chocolate) 1905.31 (.30 +.9) kg S 10.72.12.57 Waffles and wafers with a water content > 10 % by weight of the finished product (excluding ice cream cornets, sandwiched waffles, other similar products) 1905.32.05 kg S 10.72.12.59 Waffles and wafers (including salted) (excluding those completely or partially coated or covered with chocolate or other preparations containing chocolate) 1905.32.9 kg S 10.72.19.10 Matzos 1905.90.10 kg S 10.72.19.20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1905.90.20 kg S 10.72.19.40 Biscuits (excluding those completely or partially coated or covered with chocolate or other preparations containing cocoa, sweet biscuits, waffles and wafers) 1905.90.45 kg S 10.72.19.50 Savoury or salted extruded or expanded products 1905.90.55 kg S 10.72.19.90 Bakers' wares, no added sweetening (including crepes, pancakes, quiche, pizza; excluding sandwiches, crispbread, waffles, wafers, rusks, toasted, savoury or salted extruded/expanded products) 1905.90.90 kg S NACE 10.73: Manufacture of macaroni, noodles, couscous and similar farinaceous products 10.73.11.30 Uncooked pasta, containing eggs (excluding stuffed or otherwise prepared) 1902.11 kg S 10.73.11.50 Uncooked pasta (excluding containing eggs, stuffed or otherwise prepared) 1902.19 kg S 10.73.12.00 Cooked or otherwise prepared couscous (including put up with meat, vegetables and other ingredients as a complete dish of couscous) 1902.40 kg S NACE 10.81: Manufacture of sugar 10.81.11.00 Raw cane and beet sugar in solid form, not containing added flavouring or colouring matter 1701.1 kg S 10.81.12.30 Refined white cane or beet sugar in solid form 1701.99.10 kg S 10.81.12.90 Refined cane or beet sugar in a solid form (excluding white sugar) 1701.99.90 kg S 10.81.13.00 Refined cane or beet sugar containing added flavouring or colouring matter; maple sugar and maple syrup, not containing added flavouring or colouring matter 1701.91 + 1702.20 kg S 10.81.14.30 Cane molasses 1703.10 kg S 10.81.14.50 Molasses obtained from the extraction or refining of sugar (excluding cane molasses) 1703.90 kg S 10.81.20.00 Beet-pulp, bagasse and other sugar manufacturing waste (including defecation scum and filter press residues) 2303.20 kg S NACE 10.82: Manufacture of cocoa, chocolate and sugar confectionery 10.82.11.00 Cocoa paste (excluding containing added sugar or other sweetening matter) 1803 kg S 10.82.12.00 Cocoa butter, fat and oil 1804 kg S 10.82.13.00 Cocoa powder, not containing added sugar or other sweetening matter 1805 kg S 10.82.14.00 Cocoa powder, containing added sugar or other sweetening matter 1806.10 kg S 10.82.21.30 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars > 2 kg or in liquid, paste, powder, granular or other bulk form, in containers or immediate packings of a content > 2 kg, containing  ¥ 18 % by weight of cocoa butter 1806.20 (.10 +.30 +.50) kg S 10.82.21.50 Chocolate milk crumb containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806.20.70 kg S 10.82.21.70 Chocolate flavour coating containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806.20.80 kg S 10.82.21.90 Food preparations containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg (excluding chocolate flavour coating, chocolate milk crumb) 1806.20.95 kg S 10.82.22.33 Filled chocolate blocks, slabs or bars consisting of a centre (including of cream, liqueur or fruit paste; excluding chocolate biscuits) 1806.31 kg S 10.82.22.35 Chocolate blocks, slabs or bars with added cereal, fruit or nuts (excluding filled, chocolate biscuits) 1806.32.10 kg S 10.82.22.39 Chocolate blocks, slabs or bars (excluding filled, with added cereal; fruit or nuts, chocolate biscuits) 1806.32.90 kg S 10.82.22.43 Chocolates containing alcohol (excluding in blocks, slabs or bars) 1806.90.11 kg S 10.82.22.45 Chocolates (excluding those containing alcohol, in blocks, slabs or bars) 1806.90.19 kg S 10.82.22.53 Filled chocolate confectionery (excluding in blocks, slabs or bars, chocolate biscuits, chocolates) 1806.90.31 kg S 10.82.22.55 Chocolate confectionery (excluding filled, in blocks, slabs or bars, chocolate biscuits, chocolates) 1806.90.39 kg S 10.82.22.60 Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa (including chocolate nougat) (excluding white chocolate) 1806.90.50 kg S 10.82.22.70 Chocolate spreads 1806.90.60 kg S 10.82.22.80 Preparations containing cocoa for making beverages 1806.90.70 kg S 10.82.22.90 Food products with cocoa (excluding cocoa paste, butter, powder, blocks, slabs, bars, liquid, paste, powder, granular, other bulk form in packings > 2kg, to make beverages, chocolate spreads) 1806.90.90 kg S 10.82.23.10 Chewing gum 1704.10 kg S 10.82.23.20 Liquorice cakes, blocks, sticks and pastilles containing > 10 % by weight of sucrose, but not containing any other substances 1704.90.10 kg S 10.82.23.30 White chocolate 1704.90.30 kg S 10.82.23.53 Sugar confectionery pastes in immediate packings of a net content  ¥ 1 kg (including marzipan, fondant, nougat and almond pastes) 1704.90.51 kg S 10.82.23.55 Throat pastilles and cough drops consisting essentially of sugars and flavouring agents (excluding pastilles or drops with flavouring agents containing medicinal properties) 1704.90.55 kg S 10.82.23.63 Sugar coated (panned) goods (including sugar almonds) 1704.90.61 kg S 10.82.23.65 Gums, fruit jellies and fruit pastes in the form of sugar confectionery (excluding chewing gum) 1704.90.65 kg S 10.82.23.73 Boiled sweets 1704.90.71 kg S 10.82.23.75 Toffees, caramels and similar sweets 1704.90.75 kg S 10.82.23.83 Compressed tablets of sugar confectionery (including cachous) 1704.90.81 kg S 10.82.23.90 Sugar confectionery, n.e.c. 1704.90.99 kg S 10.82.24.00 Drained, glace or crystallised fruit, nuts, fruit-peel and other parts of plants (excluding goods preserved by sugar and put in syrup, dried fruit) 2006 kg S NACE 10.83: Processing of tea and coffee 10.83.11.30 Decaffeinated coffee, not roasted 0901.12 kg S 10.83.11.50 Roasted coffee, not decaffeinated 0901.21 kg S 10.83.11.70 Roasted decaffeinated coffee 0901.22 kg S 10.83.12.10 Coffee substitutes containing coffee 0901.90.90 kg S 10.83.12.40 Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101.1 kg S 10.83.12.70 Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 2101.30 kg S 10.83.13.00 Tea in immediate packings of a content  ¤ 3 kg 0902 [.10 +.30] kg S 10.83.14.00 Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © 2101.20 kg S NACE 10.84: Manufacture of condiments and seasonings 10.84.11.30 Vinegar and substitutes for vinegar made from wine 2209.00.1 l S 10.84.11.90 Vinegar and substitutes for vinegar (excluding made from wine) 2209.00.9 l S 10.84.12.10 Soya sauce 2103.10 kg S 10.84.12.30 Tomato ketchup and other tomato sauces 2103.20 kg S 10.84.12.53 Mustard flour and meal 2103.30.10 kg S 10.84.12.55 Prepared mustard 2103.30.90 kg S 10.84.12.70 Sauces and preparations therefor, mixed condiments and mixed seasonings (excluding soya sauce, tomato ketchup, other tomato sauces, mustard flour or meal and prepared mustard) 2103.90 kg S 10.84.30.00 Salt suitable for human consumption 2501.00.91 kg T NACE 10.85: Manufacture of prepared meals and dishes 10.85.11.00 z Prepared meals and dishes based on meat, meat offal or blood 1601b + 1602 [.20 +.3 +.4 +.50 +.90]b kg S 10.85.12.00 z Prepared meals and dishes based on fish, crustaceans and molluscs 1604 [.1 +.20]b + 1605b kg S 10.85.13.00 z Prepared meals and dishes based on vegetables 2002.10b + 2003b + 2004.90b + 2005 [.40 +.5 +.60 +.70 +.80 +.9]b kg S 10.85.14.10 Cooked or uncooked pasta stuffed with meat, fish, cheese or other substances in any proportion 1902.20 kg S 10.85.14.30 Dried, undried and frozen pasta and pasta products (including prepared dishes) (excluding uncooked pasta, stuffed pasta) 1902.30 kg S 10.85.19.00 Other prepared dishes and meals (including frozen pizza) 2106.90.98 kg S NACE 10.86: Manufacture of homogenised food preparations and dietetic food 10.86.10.10 Homogenized preparations of meat, meat offal or blood (excluding sausages and similar products of meat; food preparations based on these products) 1602.10 kg S 10.86.10.30 Homogenized vegetables (excluding frozen, preserved by vinegar or acetic acid) 2005.10 kg S 10.86.10.50 Homogenized preparations of jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes 2007.10 kg S 10.86.10.60 Homogenized composite food preparations for infant food or dietetic purposes p.r.s. in containers  ¤ 250 g 2104.20 kg S 10.86.10.70 Food preparations for infants, p.r.s. (excluding homogenized composite food preparations) 1901.10 kg S NACE 10.89: Manufacture of other food products n.e.c. 10.89.11.00 Soups and broths and preparations therefor 2104.10 kg S 10.89.12.30 Egg products, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved (excluding albumin, in the shell) 0408 kg S 10.89.12.50 Egg albumin 3502.1 kg S 10.89.13.34 Bakers' yeast 2102.10.3 kg S 10.89.13.39 Active yeast (excluding bakers' yeast) 2102.10 (.10 +.90) kg S 10.89.13.50 Inactive yeasts and other dead single-cell micro-organisms 2102.20 kg S 10.89.13.70 Prepared baking powders 2102.30 kg S 10.89.14.00 Extracts and juices of meat, fish, crustaceans, molluscs or other aquatic invertebrates 1603 kg S 10.89.19.10 Caramel 1702.90.7 kg S 10.89.19.25 Malt extract 1901.90.1 kg S 10.89.19.30 Food preparations of flour, meal, starch, etc 1901.90.9 kg S 10.89.19.35 Protein concentrates and flavoured or coloured sugar syrups 2106 [.10 +.90 (.30 +.5)] kg S 10.89.19.40 Cheese fondues and other food preparations n.e.c. 2106.90 (.20 +.92) kg S NACE 10.91: Manufacture of prepared feeds for farm animals 10.91.10.10 z Premixtures for farm animal feeds 2309.90 (.3 +.4 +.5 +.70 +.95 +.99)a kg S 10.91.10.33 z Preparations used for farm animal feeding (excluding premixtures): pigs 2309.90 (.10aa +.20aa +.3ba +.4ba +.5ba +.70ba +.91aa +.95ba +.99ba) kg S 10.91.10.35 z Preparations used for farm animal feeding (excluding premixtures): cattle 2309.90 (.10ab +.20ab +.3bb +.4bb +.5bb +.70bb +.91ab +.95bb +.99bb) kg S 10.91.10.37 z Preparations used for farm animal feeding (excluding premixtures): poultry 2309.90 (.10ac +.20ac +.3bc +.4bc +.5bc +.70bc +.91ac +.95bc +.99bc) kg S 10.91.10.39 z Preparations used for farm animal feeding (excluding premixtures): n.e.c. 2309.90 (.10ad +.20ad +.3bd +.4bd +.5bd +.70bd +.91ad +.95bd +.99bd) kg S NACE 10.92: Manufacture of prepared pet foods 10.92.10.30 Dog or cat food, p.r.s. 2309.10 kg S 10.92.10.60 z Preparations used for feeding pets (excluding preparations for cats or dogs, p.r.s.) 2309.90 (.10b +.20b +.3c +.4c +.5c +.70c +.91b +.95c +.99c) kg S NACE 11.01: Distilling, rectifying and blending of spirits 11.01.10.20 Spirits obtained from distilled grape wine or grape marc (important: excluding alcohol duty) 2208.20 l alc 100 % S 11.01.10.30 Whisky (important: excluding alcohol duty) 2208.30 l alc 100 % S 11.01.10.40 Rum and other spirits obtained by distilling fermented sugar-cane products (important: excluding alcohol duty) 2208.40 l alc 100 % S 11.01.10.50 Gin and Geneva (important: excluding alcohol duty) 2208.50 l alc 100 % S 11.01.10.63 Vodka of an alcoholic strength by volume of  ¤ 45,4 % (important: excluding alcohol duty) 2208.60.1 l alc 100 % S 11.01.10.65 Spirits distilled from fruit (excluding liqueurs, gin, Geneva; grape wine or grape marc (important: excluding alcohol duty)) 2208.90 (.33 +.38 +.45 +.48 +.71) l alc 100 % S 11.01.10.70 Pure alcohols (important: excluding alcohol duty) 2208.90.9 l alc 100 % S 11.01.10.80 Spirits, liqueurs and other spirituous beverages (excluding spirits distilled from grape wine, grape marc or fruit/whisky, rum, tafia, gin and geneva, spirits distilled from fruit) 2208 [.60.9 +.70 +.90(.1 +.41 +.5 +.69 +.75 +.77 +.78)] l alc 100 % S NACE 11.02: Manufacture of wine from grape 11.02.11.30 Champagne (important: excluding alcohol duty) 2204.10.11 l S 11.02.11.93 Sparkling wine from fresh grapes, of an actual alcoholic strength by volume of > 8,5 % volume (excluding Champagne; alcohol duty) 2204.10.19 l S 11.02.11.95 Sparkling wine from fresh grapes, of an actual alcoholic strength by volume of  ¤ 8,5 % (excluding alcohol duty) 2204.10 (.91 +.99) l S 11.02.12.11 White wine in specified regions (v.q.p.r.d.) 2204 [.21(.11 +.12 +.13 +.17 +.18 +.19) +.2 +.3 +.81 +.82) +.29(.11 +.12 +.13 +.17 +.18 +.77 +.78)] l S 11.02.12.13 White wine (other), not v.q.p.r.d. 2204 [.21(.79 +.84) +.29(.6 +.83)] l S 11.02.12.15 Wine and grape must with fermentation prevented or arrested by the addition of alcohol, put up with pressure of CO2 in solution  ¥1 bar < 3, at 20 oC (excluding sparkling wine) 2204 [.21.10 +.29.10] l S 11.02.12.17 Quality wine and grape must with fermentation prevented or arrested by the addition of alcohol, v.q.p.r.d. of an alcoholic strength of  ¤ 15 % excluding white wine and sparkling wine 2204 [.21(.4 +.6 +.71 +.74 +.76 +.77 +.78 +.83) +.29(.4 +.58 +.82)] l S 11.02.12.19 Wine and grape must with fermentation prevented or arrested by the addition of alcohol, of an alcoholic strength  ¤15 % (excluding white wine and sparkling wine v.q.p.r.d.) 2204 [.21(.80 +.85) +.29(.71 +.72 +.75 +.84)] l S 11.02.12.30 Port, Madeira, Sherry and other > 15 % alcohol 2204 [.21(.87 +.88 +.89 +.9) +.29(.87 +.88 +.89 +.9)] l S 11.02.12.50 Grape must (excluding alcohol duty) 2204.30 l S NACE 11.03: Manufacture of cider and other fruit wines 11.03.10.00 Fermented beverages and mixtures thereof (including with non-alcoholic beverages, cider, perry and mead; excluding malt beer, wine of grapes flavoured with plants or aromatic substances) 2206 l S NACE 11.04: Manufacture of other non-distilled fermented beverages 11.04.10.00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances (excluding alcohol duty) 2205 l S NACE 11.05: Manufacture of beer 11.05.10.00 Beer made from malt (excluding non-alcoholic beer, beer containing  ¤ 0,5 % by volume of alcohol, alcohol duty) 2203 l S 11.05.20.00 Brewing or distilling dregs and waste (excluding alcohol duty) 2303.30 kg S NACE 11.06: Manufacture of malt 11.06.10.30 Malt, not roasted (excluding alcohol duty) 1107.10 kg S 11.06.10.50 Roasted malt (excluding alcohol duty, products which have undergone further processing, roasted malt put up as coffee substitutes) 1107.20 kg S NACE 11.07: Manufacture of soft drinks; production of mineral waters and other bottled waters 11.07.11.30 Mineral waters and aerated waters, unsweetened 2201.10 l S 11.07.11.50 Unsweetened and non flavoured waters; ice and snow (excluding mineral and aerated waters) 2201.90 l @ S 11.07.19.30 Waters, with added suga, other sweetening matter or flavoured, i.e. soft drinks (including mineral and aerated) 2202.10 l S 11.07.19.50 Non-alcoholic beverages not containing milk fat (excluding sweetened or unsweetened mineral, aerated or flavoured waters) 2202.90.10 l S 11.07.19.70 Non-alcoholic beverages containing milk fat 2202.90.9 l S NACE 12.00: Manufacture of tobacco products 12.00.11.30 Cigars, cheroots and cigarillos containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402.10 p/st @ S 12.00.11.50 Cigarettes containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402.20 p/st @ S 12.00.11.70 Cigars; cheroots; cigarillos and cigarettes containing only tobacco substitutes (excluding tobacco duty) 2402.90 kg S 12.00.19.30 Smoking tobacco (excluding tobacco duty) 2403.10 kg S 12.00.19.90 Manufactured tobacco, extracts and essences, other homogenised or reconstituted tobacco, n.e.c. 2403.9 kg S NACE 13.10: Preparation and spinning of textile fibres 13.10.10.00 Wool grease and fatty substances derived therefrom, including lanolin 1505 kg T 13.10.21.00 Raw silk (not thrown) 5002 kg T 13.10.22.00 Wool, degreased or carbonised, not carded or combed 5101[.2 +.30] kg T 13.10.23.00 Noils of wool or fine animal hair 5103.10 kg T 13.10.24.00 Wool or animal hair, carded or combed (including wool tops) 5105 kg T 13.10.25.00 Cotton, carded or combed 5203 kg T 13.10.26.00 Jute and other textile fibres, processed but not spun 5303.90 kg T 13.10.29.00 Other vegetable textile fibres, processed but not spun 5301[.2 +.30] + 5302.90 + 5305 kg T 13.10.31.00 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5506 kg T 13.10.32.00 Artificial staple fibres, carded, combed or otherwise processed for spinning 5507 kg T 13.10.40.10 Silk yarn, n.p.r.s. (excluding spun from silk waste) 5004 kg T 13.10.40.30 Yarn spun from silk waste, n.p.r.s. 5005 kg T 13.10.40.50 Silk yarn and silk waste yarn, p.r.s.; silk-worm gut 5006 kg T 13.10.50.10 Yarn of carded wool or fine animal hair, n.p.r.s. 5106 + 5108.10 kg T 13.10.50.30 Yarn of combed wool or fine animal hair, n.p.r.s. 5107 + 5108.20 kg T 13.10.50.50 Yarn of wool or fine animal hair, p.r.s. 5109 kg T 13.10.61.32 z Yarn of uncombed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205 [.1 +.3]a + 5206 [.1 +.3]a kg T 13.10.61.33 z Yarn of uncombed cotton, n.p.r.s., for knitted fabrics and hosiery 5205 [.1 +.3]b + 5206 [.1 +.3]b kg T 13.10.61.35 z Yarn of uncombed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205 [.1 +.3]c + 5206 [.1 +.3]c kg T 13.10.61.52 z Yarn of combed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205 [.2 +.4]a + 5206 [.2 +.4]a kg T 13.10.61.53 z Yarn of combed cotton, n.p.r.s., for knitted fabrics and hosiery 5205 [.2 +.4]b + 5206 [.2 +.4]b kg T 13.10.61.55 z Yarn of combed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205 [.2 +.4]c + 5206 [.2 +.4]c kg T 13.10.61.60 Cotton yarn, p.r.s. (excluding sewing thread) 5207 kg T 13.10.62.00 Cotton sewing thread 5204 kg T 13.10.71.10 Flax yarn, n.p.r.s. 5306 [.10(.10 +.30 +.50) +.20.10] kg T 13.10.71.20 Flax yarn, p.r.s. 5306 [.10.90 +.20.90] kg T 13.10.72.00 Yarn of vegetable or bast fibres (excluding flax); paper yarn 5307 + 5308 kg T 13.10.81.10 Multiple or cabled synthetic filament yarn, n.p.r.s. 5402.6 kg T 13.10.81.30 Multiple or cabled yarn of artificial filaments, n.p.r.s. (excluding sewing thread) 5403.4 kg T 13.10.81.50 Man-made filament yarn, p.r.s. (excluding sewing thread) 5406 kg T 13.10.82.10 Yarn (other than sewing thread) containing  ¥ 85 % by weight of synthetic staple fibres, n.p.r.s. 5509 [.1 +.2 +.3 +.4] kg T 13.10.82.50 Yarn (other than sewing thread) containing  ¥ 85 % by weight of synthetic staple fibres, p.r.s. 5511.10 kg T 13.10.83.20 Yarn containing < 85 % by weight of polyester staple fibres (other than sewing thread), mixed with artificial fibres, n.p.r.s. 5509.51 kg T 13.10.83.33 z Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread) mixed with carded wool or fine animal hair, n.p.r.s. 5509 [.52 +.61 +.91]a kg T 13.10.83.36 z Yarn containing < 85 % by weight of synthetic staple fibres, mixed with combed wool or fine animal hair, n.p.r.s. 5509 [.52 +.61 +.91]b kg T 13.10.83.40 Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread), mixed with cotton, n.p.r.s. 5509 [.53 +.62 +.92] kg T 13.10.83.80 Other yarns, containing < 85 % by weight of synthetic staple fibres (other than sewing thread), n.p.r.s., n.e.c. 5509 [.59 +.69 +.99] kg T 13.10.83.90 Yarn containing < 85 % by weight of synthetic staple fibres (other than sewing thread), p.r.s. 5511.20 kg T 13.10.84.10 Yarn (other than sewing thread) of artifical staple fibres, n.p.r.s. 5510 kg T 13.10.84.30 Yarn (other than sewing thread) of artifical staple fibres, p.r.s. 5511.30 kg T 13.10.85.10 Sewing thread of man-made filaments 5401 kg T 13.10.85.50 Sewing thread of man-made staple fibres 5508 kg T NACE 13.20: Weaving of textiles 13.20.11.00 Woven fabrics of silk or silk waste 5007 m2 S 13.20.12.30 Woven fabrics of carded wool or carded fine animal hair 5111 m2 T 13.20.12.60 Woven fabrics of combed wool or combed fine animal hair; woven fabrics of coarse animal hair 5112 + 5113 m2 T 13.20.13.30 Woven fabrics of flax, containing  ¥ 85 % by weight of flax 5309.1 m2 T 13.20.13.60 Woven fabrics of flax, containing < 85 % by weight of flax 5309.2 m2 T 13.20.14.00 Woven fabrics of jute or of other textile bast fibres (excluding flax, true hemp, ramie) 5310 m2 T 13.20.19.00 Woven fabrics of true hemp, ramie or other vegetable textile fibres (excluding flax, jute, other textile bast fibres); paper yarn 5311 m2 T 13.20.20.14 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for clothing 5208 [.1 +.2 +.3 +.5]a + 5210 [.1 +.2 +.3 +.5]a + 5212.1a - 5208 [.11.10 +.21.10]a - 5212.14a m2 T 13.20.20.17 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for household linen or home furnishing textiles 5208 [.1 +.2 +.3 +.5]b + 5210 [.1 +.2 +.3 +.5]b + 5212.1b - 5208 [.11.10 +.21.10]b - 5212.14b m2 T 13.20.20.19 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for technical or industrial uses (excluding gauze, medical gauze) 5208 [.1 +.2 +.3 +.5]c + 5210 [.1 +.2 +.3 +.5]c + 5212.1c - 5208 [.11.10 +.21.10]c - 5212.14c m2 T 13.20.20.20 Woven fabrics of cotton weighing  ¤ 100 g/m2, for medical gauzes, bandages and dressings 5208 [.11.10 +.21.10] m2 S 13.20.20.31 z Woven fabrics of cotton of yarns of different colours, weighing  ¤ 200 g/m2, for shirts and blouses 5208.4a + 5210.4a + 5212.14a m2 T 13.20.20.42 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for clothing 5209 [.1 +.2 +.3 +.5]a + 5211 [.1 +.20 +.3 +.5]a + 5212 [.21 +.22 +.23 +.25]a m2 T 13.20.20.44 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for household linen or home furnishing textiles 5209 [.1 +.2 +.3 +.5]b + 5211 [.1 +.20 +.3 +.5]b + 5212 [.21 +.22 +.23 +.25]b m2 T 13.20.20.49 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for technical or industrial uses 5209 [.1 +.2 +.3 +.5]c + 5211 [.1 +.20 +.3 +.5]c + 5212 [.21 +.22 +.23 +.25]c m2 T 13.20.20.60 Woven fabrics of denim cotton weighing > 200 g/m2 (including denim other than blue) 5209.42 + 5211.42 m2 S 13.20.20.72 z Woven fabrics of cotton of yarns of different colours, for other clothing 5208.4b + 5209 [.41 +.43 +.49]a + 5210.4b + 5211 [.41 +.43 +.49]a + 5212.14b + 5212.24a m2 T 13.20.20.74 z Woven fabrics of cotton of yarns of different colours, for household linen or home furnishing textiles 5208.4c + 5209 [.41 +.43 +.49]b + 5210.4c + 5211 [.41 +.43 +.49]b + 5212.14c + 5212.24b m2 T 13.20.20.79 z Woven fabrics of cotton of yarns of different colours, for technical or industrial uses 5208.4d + 5209 [.41 +.43 +.49]c + 5210.4d + 5211 [.41 +.43 +.49]c + 5212.14d + 5212.24c m2 T 13.20.31.30 Woven fabrics of man-made filament yarns obtained from high tenacity yarn, strip or the like (including nylon, other polyamides, polyester, viscose rayon) 5407 [.10 +.20 +.30] + 5408.10 m2 S 13.20.31.50 Woven fabrics of synthetic filament yarns (excluding those obtained from high tenacity yarn or strip and the like) 5407 [.4 +.5 +.6 +.7 +.8 +.9] m2 T 13.20.31.70 Woven fabrics of artificial filament yarns (excluding those obtained from high tenacity yarn) 5408 [.2 +.3] m2 T 13.20.32.10 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres 5512 m2 T 13.20.32.20 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton (excluding fabrics of yarns of different colours) 5513 [.1 +.2 +.4] + 5514 [.1 +.2 +.4] m2 T 13.20.32.30 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of yarns of different colours 5513.3 + 5514.30 m2 T 13.20.32.40 Woven fabrics of synthetic staple fibres mixed mainly or solely with carded wool or fine animal hair 5515 [.13.1 +.22.1] m2 T 13.20.32.50 Woven fabrics of synthetic staple fibres mixed mainly or solely with combed wool or fine animal hair 5515 [.13.9 +.22.9] m2 T 13.20.32.90 Woven fabrics of synthetic staple fibres mixed other than with wool, fine animal hair or cotton 5515 [.11 +.12 +.19 +.21 +.29 +.91 +.99] m2 T 13.20.33.30 Woven fabrics of artificial staple fibres, not of yarns of different colours 5516 [.11 +.12 +.14 +.21 +.22 +.24 +.31 +.32 +.34 +.41 +.42 +.44 +.91 +.92 +.94] m2 T 13.20.33.50 Woven fabrics of artificial staple fibres, of yarns of different colours 5516 [.13 +.23 +.33 +.43 +.93] m2 S 13.20.41.00 Warp and weft pile fabrics; chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, tufted textile fabrics, narrow fabrics) 5801 m2 S 13.20.42.00 Terry towelling and similar woven terry fabrics of cotton 5802.1 m2 T 13.20.43.00 Terry towelling and similar woven terry fabrics (excluding of cotton) 5802.20 m2 T 13.20.44.00 Gauze (excluding medical gauze, narrow woven fabrics) 5803 m2 S 13.20.45.00 Tufted textile fabrics (excluding tufted carpets and other textile floor coverings) 5802.30 m2 S 13.20.46.00 Woven fabrics of glass fibre (including narrow fabrics, glass wool) 7019 [.40 +.5] kg S NACE 13.30: Finishing of textiles 13.30.11.10 Dyeing of fibres   I 13.30.11.21 Dyeing of silk yarn   I 13.30.11.22 Dyeing of yarns of wool, fine or coarse animal hair and horsehair   I 13.30.11.23 Dyeing of cotton yarn (excluding sewing thread)   I 13.30.11.24 Dyeing of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   I 13.30.11.25 Dyeing of thread of synthetic filaments (excluding sewing thread)   I 13.30.11.26 Dyeing of thread of artificial filaments (excluding sewing thread)   I 13.30.11.27 Dyeing of yarn of synthetic staple fibres (excluding sewing thread)   I 13.30.11.28 Dyeing of yarn of artificial staple fibres (excluding sewing thread)   I 13.30.12.10 Bleaching of woven fabrics of silk   I 13.30.12.20 Bleaching of woven fabrics of wool, fine or coarse animal hair or horsehair   I 13.30.12.30 Bleaching of woven fabrics of cotton containing  ¥ 85 % by weight of cotton   I 13.30.12.40 Bleaching of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   I 13.30.12.50 Bleaching of woven fabrics of synthetic filament yarn or of synthetic fibres   I 13.30.12.60 Bleaching of woven fabrics of artificial filament yarn or of artificial fibres   I 13.30.12.70 Bleaching of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   I 13.30.12.80 Bleaching of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   I 13.30.12.90 Bleaching of knitted or crocheted fabrics   I 13.30.13.10 Dyeing of woven fabrics of silk or of silk waste   I 13.30.13.20 Dyeing of woven fabrics of wool, fine or coarse animal hair or horsehair   I 13.30.13.30 Dyeing of woven fabrics of cotton containing  ¥ 85 % by weight of cotton   I 13.30.13.40 Dyeing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   I 13.30.13.50 Dyeing of woven fabrics of synthetic filament yarn or of synthetic fibres   I 13.30.13.60 Dyeing of woven fabrics of artificial filament yarn or of artificial fibres   I 13.30.13.70 Dyeing of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   I 13.30.13.80 Dyeing of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   I 13.30.13.90 Dyeing of knitted or crocheted fabrics and nonwovens   I 13.30.14.10 Printing of woven fabrics of silk   I 13.30.14.20 Printing of woven fabrics of wool, fine or coarse animal hair or horsehair   I 13.30.14.30 Printing of woven fabrics of cotton containing  ¥ 85 % by weight of cotton   I 13.30.14.40 Printing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   I 13.30.14.50 Printing of woven fabrics of synthetic filament yarn or of synthetic fibres   I 13.30.14.60 Printing of woven fabrics of artificial filament yarn or of artificial fibres   I 13.30.14.70 Printing of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   I 13.30.14.80 Printing of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   I 13.30.14.90 Printing of knitted or crocheted fabrics and nonwovens   I 13.30.19.10 Finishing of woven fabrics of silk (excluding bleaching, dyeing, printing)   I 13.30.19.20 Finishing of woven fabrics of wool, fine or coarse animal hair or horsehair (excluding bleaching, dyeing, printing)   I 13.30.19.30 Finishing of woven fabrics of cotton containing  ¥ 85 % by weight of cotton (excluding bleaching, dyeing, printing)   I 13.30.19.40 Finishing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn (excluding bleaching, dyeing, printing)   I 13.30.19.50 Finishing of woven fabrics of synthetic filament yarn or of synthetic fibres (excluding bleaching, dyeing, printing)   I 13.30.19.60 Finishing of woven fabrics of artificial filament yarn or of artificial fibres (excluding bleaching, dyeing, printing)   I 13.30.19.70 Finishing (excluding bleaching, dyeing, printing) of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   I 13.30.19.80 Finishing (excluding bleaching, dyeing, printing), of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   I 13.30.19.90 Finishing of knitted or crocheted fabrics and nonwovens (excluding bleaching, dyeing, printing)   I 13.30.19.95 Finishing services of clothing   I NACE 13.91: Manufacture of knitted and crocheted fabrics 13.91.11.00 Pile fabrics, terry fabrics, knitted or crocheted 6001 kg T 13.91.19.10 Knitted or crocheted fabrics (excluding pile fabrics) 6002 + 6003 + 6004 + 6005 + 6006 kg T 13.91.19.20 Artificial fur and articles thereof 4304  S NACE 13.92: Manufacture of made-up textile articles, except apparel 13.92.11.30 Blankets and travelling rugs of wool or fine animal hair (excluding electric blankets) 6301.20 p/st S 13.92.11.50 Blankets and travelling rugs of synthetic fibres (excluding electric blankets) 6301.40 p/st S 13.92.11.90 Blankets (excluding electric blankets) and travelling rugs of textile materials (excluding of wool or fine animal hair, of synthetic fibres) 6301 [.30 +.90] p/st S 13.92.12.30 Bed linen of knitted or crocheted textiles 6302.10 kg S 13.92.12.53 Bed linen of cotton (excluding knitted or crocheted) 6302 [.21 +.31] kg S 13.92.12.55 Bed linen of flax or ramie (excluding knitted or crocheted) 6302 [.29.10 +.39.20] kg S 13.92.12.59 Bed linen of woven textiles (excluding of cotton, of flax or ramie) 6302 [.22.90 +.29.90 +.32.90 +.39.90] kg S 13.92.12.70 Bed linen of nonwoven man-made fibres (excluding knitted or crocheted) 6302 [.22.10 +.32.10] kg S 13.92.13.30 Table linen of knitted or crocheted textiles 6302.40 kg S 13.92.13.53 Table linen of cotton (excluding knitted or crocheted) 6302.51 kg S 13.92.13.55 Table linen of flax (excluding knitted or crocheted) 6302.59.10 kg S 13.92.13.59 Table linen of woven man-made fibres and of other woven or nonwoven textiles (excluding of cotton, of flax) 6302 [.53.90 +.59.90] kg S 13.92.13.70 Table linen of nonwoven man-made fibres 6302.53.10 kg S 13.92.14.30 Toilet linen and kitchen linen, of terry towelling or similar terry fabrics of cotton 6302.60 kg S 13.92.14.50 Woven toilet linen and kitchen linen, of textiles (excluding terry towelling or similar terry fabrics of cotton) 6302 [.91 +.93.90 +.99] kg S 13.92.14.70 Toilet linen and kitchen linen, of nonwoven man-made fibres 6302.93.10 kg S 13.92.15.30 Curtains and interior blinds, curtain or bed valances, of knitted or crocheted materials 6303.1 m2 S 13.92.15.50 Curtains and interior blinds, curtain or bed valances, of woven materials 6303 [.91 +.92.90 +.99.90] m2 S 13.92.15.70 Curtains and interior blinds, curtain or bed valances, of nonwoven materials 6303 [.92.10 +.99.10] m2 S 13.92.16.20 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais, and needle-worked tapestries (including petit point, cross-stitch) whether or not made up 5805  S 13.92.16.40 Bedspreads (excluding eiderdowns) 6304.1 p/st S 13.92.16.60 Furnishing articles including furniture and cushion covers as well as cushion covers, etc for car seats (excluding blankets, travelling rugs, bed linen, table linen, toilet linen, kitchen linen, curtains, blinds, valances and bedspreads) 6304.9  S 13.92.16.80 Sets of woven fabrics and yarns for making up into rugs, tapestries, embroidered table cloths, serviettes, or similar textile articles, p.r.s. 6308  S 13.92.21.30 Sacks and bags, of cotton, used for packing goods 6305.20 kg S 13.92.21.50 Sacks and bags, of knitted or crocheted polyethylene or polypropylene strip, used for packing goods 6305 [.32.11 +.33.10] kg S 13.92.21.73 Sacks and bags, of polyethylene or polypropylene strip, weighing  ¤ 120 g/m2, used for packing goods (excluding knitted or crocheted) 6305 [.32.81 +.33.91] kg S 13.92.21.75 Sacks and bags, of polyethylene or polypropylene strip, weighing > 120 g/m2, used for packing goods (excluding knitted or crocheted) 6305 [.32.89 +.33.99] kg S 13.92.21.90 Sacks and bags, used for packing goods (excluding of cotton, polyethylene or polypropylene strip) 6305 [.10 +.32.90 +.39 +.90] kg S 13.92.22.10 Tarpaulins, awnings and sunblinds (excluding caravan awnings) 6306.1 kg S 13.92.22.30 Tents (including caravan awnings) 6306.2 kg S 13.92.22.50 Sails 6306.30 kg S 13.92.22.70 Pneumatic mattresses and other camping goods (excluding caravan awnings, tents, sleeping bags) 6306 [.40 +.9] kg S 13.92.23.00 Parachutes and rotochutes, parts and accessories (including dirigible parachutes) 8804 kg S 13.92.24.30 Sleeping bags 9404.30 p/st S 13.92.24.93 Articles of bedding of feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404.90.10 p/st @ S 13.92.24.99 Articles of bedding filled other than with feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404.90.90 p/st @ S 13.92.29.53 Floor-cloths, dish-cloths, dusters and similar cleaning cloths, of nonwoven textiles 6307.10.30 kg S 13.92.29.57 Floor-cloths, dish-cloths, dusters and similar cleaning cloths (excluding knitted or crocheted, articles of nonwoven textiles) 6307.10.90 kg S 13.92.29.90 Floor-cloths, dish-cloths, dusters and similar cleaning cloths, knitted or crocheted; life-jackets, life-belts and other made up articles 6307 [.10.10 +.20 +.90] kg S NACE 13.93: Manufacture of carpets and rugs 13.93.11.00 Knotted carpets and other knotted textile floor coverings 5701 m2 S 13.93.12.00 Woven carpets and other woven textile coverings (excluding tufted or flocked) 5702 m2 S 13.93.13.00 Tufted carpets and other tufted textile floor coverings 5703 m2 S 13.93.19.30 Needlefelt carpets and other needlfelt textile floor coverings (excluding tufted or flocked) 5704 m2 S 13.93.19.90 Carpets and other textile floor coverings (excluding knotted, woven, tufted, needlefelt) 5705 m2 S NACE 13.94: Manufacture of cordage, rope, twine and netting 13.94.11.33 Twine, cordage, rope or cables, of sisal or other textile fibres of agave measuring >100 000 decitex, of jute or other textile bast fibres and hard leaf fibres (excluding binder or baler twine) 5607 [.29.10 +.90.20] kg S 13.94.11.35 Twines of sisal measuring  ¤ 100 000 decitex (10 g/m) (excluding binder or baler twine) 5607.29.90 kg S 13.94.11.53 Sisal binder or baler (agricultural) twines 5607.21 kg S 13.94.11.55 Polyethylene or polypropylene binder or baler (agricultural) twines 5607.41 kg S 13.94.11.60 Cordage, ropes or cables of polyethylene, polypropylene, nylon or other polyamides or of polyesters measuring > 50 000 decitex, of other synthetic fibres (excluding binder or baler twine) 5607 [.49.1 +.50(.1 +.90)] kg S 13.94.11.70 Twines of polyethylene or polypropylene, of nylon or other polyamides or polyesters measuring  ¤ 50 000 decitex (5 g/m) (excluding binder or baler twine) 5607 [.49.90 +.50.30] kg S 13.94.11.90 Twines, cordage, rope and cables of textile materials (excluding jute and other textile bast fibres, sisal, abaca or other hard leaf fibres, synthetic fibres) 5607.90.90 kg S 13.94.12.33 Made-up fishing nets from twine, cordage or rope of man-made fibres (excluding fish landing nets) 5608.11 (.11 +.91) kg S 13.94.12.35 Made-up fishing nets from yarn of man-made fibres (excluding fish landing nets) 5608.11 (.19 +.99) kg S 13.94.12.53 Made-up nets from twine, cable or rope of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets) 5608.19.11 kg S 13.94.12.55 Made-up nets of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets, those made from twine, cable or rope) 5608.19.19 kg S 13.94.12.59 Knotted netting of textile materials (excluding made-up fishing nets of man-made textiles, other made-up nets of nylon or other polyamides) 5608 [.19(.30 +.90) +.90] kg S 13.94.12.80 Articles of twine, cordage, rope or cables 5609 kg S NACE 13.95: Manufacture of non-wovens and articles made from non-wovens, except apparel 13.95.10.10 Nonwovens of a weight  ¤ 25 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.11.90 +.91.90] kg S 13.95.10.20 Nonwovens of a weight of > 25 g/m2 but  ¤ 70 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.12.90 +.92.90] kg S 13.95.10.30 Nonwovens of a weight of > 70 g/m2 but  ¤ 150 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.13.90 +.93.90] kg S 13.95.10.50 Nonwovens of a weight of > 150 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.14.90 +.94.90] kg S 13.95.10.70 Nonwovens, coated or covered (including articles made from nonwovens) (excluding articles of apparel) 5603 [.11.10 +.12.10 +.13.10 +.14.10 +.91.10 +.92.10 +.93.10 +.94.10] kg S NACE 13.96: Manufacture of other technical and industrial textiles 13.96.11.00 Metallized yarn, strip and the like of man-made textile materials, combined with metal in thread, strip or powder forms, or covered in metal 5605 kg S 13.96.12.00 Woven fabrics of metal thread and woven fabrics of metallized yarn, used in apparel, as furnishing fabrics or similar purposes 5809 kg S 13.96.13.00 Rubber thread and cord, textile covered; textile yarn and strip impregnated, coated, covered or sheathed with rubber or plastics 5604 kg S 13.96.14.00 Textile fabrics, impregnated, coated or covered n.e.c. 5901 + 5903 + 5907 m2 S 13.96.15.00 Tyre cord fabrics of high tenacity yarn, of nylon, other polyamides, polyesters or viscose rayon 5902 m2 S 13.96.16.20 Textile hosepiping and similar textile tubing, whether or not impregnated or coated, with or without lining, armour or accessories of other materials 5909 kg S 13.96.16.50 Textile wicks, conveyor belts or belting (including reinforced with metal or other material) 5908 + 5910 + 5911 [.10 +.20 +.40 +.90] kg S 13.96.16.80 Textile fabrics and felts, for paper-making machines or similar machines (including for pulp or asbestos-cement) 5911.3 kg S 13.96.17.30 Narrow woven fabrics other than labels, badges and other similar articles 5806  S 13.96.17.50 Labels, badges and similar articles in textile materials (excluding embroidered) 5807  S 13.96.17.70 Braids in the piece; tassels and pompons, ornamental trimmings (excluding knitted or crocheted) 5808  S NACE 13.99: Manufacture of other textiles n.e.c. 13.99.11.30 Tulles and other net fabrics (excluding woven, knitted or crocheted) 5804.10  S 13.99.11.50 Machine-made lace in the piece, in strips or in motifs 5804.2  S 13.99.11.70 Hand-made lace in the piece, in strips or in motifs 5804.30  S 13.99.12.30 Embroidery (without visible ground) in the piece, in strips or in motifs 5810.10  S 13.99.12.50 Cotton embroidery in the piece, in strips or in motifs 5810.91  S 13.99.12.70 Embroidery of textiles in the piece, in strips or in motifs (excluding without visible ground, cotton) 5810 [.92 +.99]  S 13.99.13.00 Felt, whether or not impregnated, coated, covered or laminated, n.e.c. 5602 kg S 13.99.14.00 Textile flock and dust and mill neps 5601.30 kg S 13.99.15.00 Gimped yarn and gimped strip and the like, of man-made textile materials of an apparent width  ¤ 5 mm; chenille yarn; loop wale-yarn 5606 kg S 13.99.16.00 Quilted textile products in the piece (excluding embroidery) 5811 m2 S 13.99.19.00 Powder-puffs and pads for the application of cosmetics or toilet preparations 9616.20 p/st @ S NACE 14.11: Manufacture of leather clothes 14.11.10.00 Articles of apparel of leather or of composition leather (including coats and overcoats) (excluding clothing accessories, headgear, footwear) 4203.10 p/st @ S NACE 14.12: Manufacture of workwear 14.12.11.20 Men's or boys' ensembles, of cotton or man-made fibres, for industrial and occupational wear 6203 [.22.10 +.23.10 +.29.11] p/st S 14.12.11.30 Men's or boys' jackets and blazers, of cotton or man-made fibres, for industrial and occupational wear 6203 [.32.10 +.33.10 +.39.11] p/st S 14.12.12.40 Men's or boys' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6203 [.42.11 +.43.11 +.49.11] p/st S 14.12.12.50 Men's or boys' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6203 [.42.51 +.43.31 +.49.31] p/st S 14.12.21.20 Women's or girls' ensembles, of cotton or man-made fibres, for industrial or occupational wear 6204 [.22.10 +.23.10 +.29.11] p/st S 14.12.21.30 Women's or girls' jackets and blazers, of cotton or man-made fibres, for industrial or occupational wear 6204 [.32.10 +.33.10 +.39.11] p/st S 14.12.22.40 Women's or girls' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6204 [.62.11 +.63.11 +.69.11] p/st S 14.12.22.50 Women's or girls' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6204 [.62.51 +.63.31 +.69.31] p/st S 14.12.30.13 Men's or boys' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211 [.32.10 +.33.10] p/st @ S 14.12.30.23 Women's or girls' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211 [.42.10 +.43.10] p/st @ S NACE 14.13: Manufacture of other outerwear 14.13.11.10 Men's or boys' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers, anoraks, wind-cheaters and wind-jackets) 6101 [.20.10 +.30.10 +.90.20] p/st S 14.13.11.20 Men's or boys' anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6101 [.20.90 +.30.90 +.90.80] p/st S 14.13.12.30 Men's or boys' jackets and blazers, of knitted or crocheted textiles 6103.3 p/st S 14.13.12.60 Men's or boys' suits and ensembles, of knitted or crocheted textiles 6103 [.10 +.2] p/st S 14.13.12.70 Men's or boys' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6103.4 p/st S 14.13.13.10 Women's or girls' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102 [.10.10 +.20.10 +.30.10 +.90.10] p/st S 14.13.13.20 Women's or girls' anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102 [.10.90 +.20.90 +.30.90 +.90.90] p/st S 14.13.14.30 Women's or girls' jackets and blazers, of knitted or crocheted textiles 6104.3 p/st S 14.13.14.60 Women's or girls' suits and ensembles, of knitted or crocheted textiles 6104 [.1 +.2] p/st S 14.13.14.70 Women's or girls' dresses, of knitted or crocheted textiles 6104.4 p/st S 14.13.14.80 Women's or girls' skirts and divided skirts, of knitted or crocheted textiles 6104.5 p/st S 14.13.14.90 Women's or girls' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6104.6 p/st S 14.13.21.10 Men's or boys' raincoats 6201 [.12.10 +.13.10] p/st S 14.13.21.20 Men's or boys' overcoats, car-coats, capes, etc 6201 [.11 +.12.90 +.13.90 +.19] p/st S 14.13.21.30 Men's or boys' anoraks, ski-jackets, wind-jackets and similar articles (excluding jackets and blazers, knitted or crocheted, impregnated, coated, covered, laminated or rubberized) 6201.9 p/st S 14.13.22.10 Men's or boys' suits (excluding knitted or crocheted) 6203.1 p/st S 14.13.22.20 Men's or boys' ensembles (excluding knitted or crocheted) 6203 [.22.80 +.23.80 +.29(.18 +.30 +.90)] p/st S 14.13.23.00 Men's or boys' jackets and blazers (excluding knitted or crocheted) 6203 [.31 + 32.90 +.33.90 +.39(.19 +.90)] p/st S 14.13.24.42 Men's or boys' trousers and breeches, of denim (excluding for industrial or occupational wear) 6203.42.31 p/st S 14.13.24.44 Men's or boys' trousers, breeches and shorts, of wool or fine animal hair (excluding knitted or crocheted, for industrial or occupational wear) 6203.41 (.10 +.90) p/st S 14.13.24.45 Men's or boys' trousers and breeches, of man-made fibres (excluding knitted or crocheted, for industrial or occupational wear) 6203 [.43.19 +.49.19] p/st S 14.13.24.48 Men's or boys' trousers and breeches, of cotton (excluding denim, knitted or crocheted) 6203.42 (.33 +.35) p/st S 14.13.24.49 Men's or boys' trousers, breeches, shorts and bib and brace overalls (excluding of wool, cotton and man-made fibres, knitted or crocheted) 6203.49.90 p/st S 14.13.24.55 Men's or boys' bib and brace overalls (excluding knitted or crocheted, for industrial or occupational wear) 6203 [.41.30 +.42.59 +.43.39 +.49.39] p/st S 14.13.24.60 Men's or boys' shorts, of cotton or man-made fibres (excluding knitted or crocheted) 6203 [.42.90 +.43.90 +.49.50] p/st S 14.13.31.10 Woman's or girls' raincoats 6202 [.12.10 +.13.10] p/st S 14.13.31.20 Woman's or girls' overcoats, etc 6202 [.11 +.12.90 +.13.90 +.19] p/st S 14.13.31.30 Women's or girls' anoraks, ski-jackets, wind-jackets and similar articles (excluding jackets and blazers, knitted or crocheted, impregnated, coated, covered, laminated or rubberized) 6202.9 p/st S 14.13.32.10 Women's or girls' suits (excluding knitted or crocheted) 6204.1 p/st S 14.13.32.20 Women's or girls' ensembles (excluding knitted or crocheted) 6204 [.21 +.22.80 +.23.80 +.29(.18 +.90)] p/st S 14.13.33.30 Women's or girls' jackets and blazers (excluding knitted or crocheted) 6204 [.31 +.32.90 +.33.90 +.39(.19 +.90)] p/st S 14.13.34.70 Women's or girls' dresses (excluding knitted or crocheted) 6204.4 p/st S 14.13.34.80 Women's or girls' skirts and divided skirts (excluding knitted or crocheted) 6204.5 p/st S 14.13.35.42 Women's or girls' trousers and breeches, of denim (excluding for industrial or occupational wear) 6204.62.31 p/st S 14.13.35.48 Women's or girls' trousers and breeches, of cotton (excluding denim, for industrial or occupational wear) 6204.62 (.33 +.39) p/st S 14.13.35.49 Women's or girls' trousers and breeches, of wool or fine animal hair or man-made fibres (excluding knitted or crocheted and for industrial and occupational wear) 6204 [.61.10 +.63.18 +.69.18] p/st S 14.13.35.51 Women's or girls' bib and brace overalls, of cotton (excluding knitted or crocheted, for industrial or occupational wear) 6204.62.59 p/st S 14.13.35.61 Women's or girls' shorts, of cotton (excluding knitted and crocheted) 6204.62.90 p/st S 14.13.35.63 Women's or girls' bib and brace overalls, of textiles (excluding cotton, knitted or crocheted, for industrial or occupational wear) and women's or girls' shorts, of wool or fine animal hair (excluding knitted or crocheted) 6204 [.61.85 +.63.39 +.69.39] p/st S 14.13.35.65 Women's or girls' shorts, of man-made fibres (excluding knitted or crocheted) 6204 [.63.90 +.69.50] p/st S 14.13.35.69 Women's or girls' trousers, breeches, bib and brace overalls, of textiles (excluding cotton, wool or fine animal hair, man-made fibres, knitted or crocheted) 6204.69.90 p/st S NACE 14.14: Manufacture of underwear 14.14.11.00 Men's or boys' shirts and under-shirts, of knitted or crocheted textiles 6105 p/st S 14.14.12.20 Men's or boys' underpants and briefs, of knitted or crocheted textiles (including boxer shorts) 6107.1 p/st S 14.14.12.30 Men's or boys' nightshirts and pyjamas, of knitted or crocheted textiles 6107.2 p/st S 14.14.12.40 Men's or boys' dressing gowns, bathrobes and similar articles, of knitted or crocheted textiles 6107.9 p/st S 14.14.13.10 Women's or girls' blouses, shirts and shirt-blouses, of knitted or crocheted textiles 6106 p/st S 14.14.14.20 Women's or girls' briefs and panties, of knitted or crocheted textiles (including boxer shorts) 6108.2 p/st S 14.14.14.30 Women's or girls' nighties and pyjamas, of knitted or crocheted textiles 6108.3 p/st S 14.14.14.40 Women's or girls' negligees, bathrobes, dressing gowns and similar articles, of knitted or crocheted textiles 6108.9 p/st S 14.14.14.50 Women's or girls' slips and petticoats, of knitted or crocheted textiles 6108.1 p/st S 14.14.21.00 Men's or boys' shirts (excluding knitted or crocheted) 6205 p/st S 14.14.22.20 Men's or boys' underpants and briefs (including boxer shorts) (excluding knitted or crocheted) 6207.1 p/st S 14.14.22.30 Men's or boys' nightshirts and pyjamas (excluding knitted or crocheted) 6207.2 p/st S 14.14.22.40 Men's or boys' singlets, vests, bathrobes, dressing gowns and similar articles (excluding knitted or crocheted) 6207.9 p/st @ S 14.14.23.00 Women's or girls' blouses, shirts and shirt-blouses (excluding knitted or crocheted) 6206 p/st S 14.14.24.30 Women's or girls' nightdresses and pyjamas (excluding knitted or crocheted) 6208.2 p/st S 14.14.24.50 Women's or girls' slips and petticoats (excluding knitted or crocheted) 6208.1 p/st S 14.14.24.60 Women's or girls' singlets and other vests, briefs, panties, nÃ ©gligÃ ©s, bathrobes, dressing gowns, housecoats and similar articles of cotton (excluding knitted or crocheted) 6208.91 p/st @ S 14.14.24.80 Women's or girls' negligees, bathrobes, dressing gowns, singlets, vests, briefs and panties (including boxer shorts), of fibres other than cotton (excluding knitted or crocheted) 6208.92 p/st @ S 14.14.24.89 Women's or girls' singlets, vests, briefs, panties, negligees, bathrobes, dressing gowns and similar articles, of textiles (excluding cotton, man-made fibres, knitted or crocheted) 6208.99 p/st @ S 14.14.25.30 Brassieres 6212.10 p/st S 14.14.25.50 Girdles, panty-girdles and corselettes (including bodies with adjustable straps) 6212 [.20 +.30] p/st S 14.14.25.70 Braces, suspenders, garters and similar articles and parts thereof 6212.90  S 14.14.30.00 T-shirts, singlets and vests, knitted or crocheted 6109 p/st S NACE 14.19: Manufacture of other wearing apparel and accessories 14.19.11.00 Babies' garments and clothing accessories, knitted or crocheted including vests, rompers, underpants, stretch-suits, napkins, gloves or mittens or mitts, outerwear (for children of height  ¤ 86 cm) 6111  S 14.19.12.10 Track-suits, of knitted or crocheted textiles 6112.1 p/st S 14.19.12.30 Ski-suits, of knitted or crocheted textiles 6112.20 p/st @ S 14.19.12.40 Men's or boys' swimwear, of knitted or crocheted textiles 6112.3 p/st S 14.19.12.50 Women's or girls' swimwear, of knitted or crocheted textiles 6112.4 p/st S 14.19.12.90 Other garments, knitted or crocheted (including bodies with a proper sleeve) 6114 kg S 14.19.13.00 Gloves, mittens and mitts, of knitted or crocheted textiles 6116 pa S 14.19.19.30 Shawls, scarves, mufflers, mantillas, veils and the like, of knitted or crocheted textiles 6117.10 p/st @ S 14.19.19.60 Clothing accessories and parts thereof, of knitted or crocheted textiles (excluding gloves, mittens, shawls, scarves, mufflers, mantillas and veils) 6117 [.80 +.90]  S 14.19.21.00 Babies' clothing and accessories, of textiles, not knitted or crocheted (for children of height  ¤ 86 cm) including vests, rompers, underpants, stretch-suits, napkins, gloves, mittens and outerwear 6209  S 14.19.22.10 Other men's or boys' apparel n.e.c., including waistcoats, tracksuits and jogging suits (excluding ski-suits, knitted or crocheted) 6211[.32 (.31 +.4 +.90) +.33 (.31 +.4 +.90) +.39] p/st @ S 14.19.22.20 Other women's or girls' apparel n.e.c., including waistcoats, tracksuits and jogging suits (excluding ski-suits, knitted or crocheted) 6211[.41 +.42 (.31 +.4 +.90) +.43 (.31 +.4 +.90) +.49] p/st @ S 14.19.22.30 Ski-suits (excluding of knitted or crocheted textiles) 6211.20 p/st S 14.19.22.40 Men's or boys' swimwear (excluding of knitted or crocheted textiles) 6211.11 p/st S 14.19.22.50 Women's or girls' swimwear (excluding of knitted or crocheted textiles) 6211.12 p/st S 14.19.23.10 Handkerchiefs 6213 p/st S 14.19.23.33 Shawls, scarves, mufflers, mantillas, veils and the like (excluding articles of silk or silk waste, knitted or crocheted) 6214[.20 +.30 +.40 +.90] p/st S 14.19.23.38 Shawls, scarves, mufflers, mantillas, veils and the like, of silk or silk waste (excluding knitted or crocheted) 6214.10 p/st S 14.19.23.53 Ties, bow ties and cravats (excluding articles of silk or silk waste, knitted or crocheted) 6215[.20 +.90] p/st S 14.19.23.58 Ties, bow ties and cravats, of silk or silk waste (excluding knitted or crocheted) 6215.10 p/st S 14.19.23.70 Gloves, mittens and mitts (excluding knitted or crocheted) 6216 pa S 14.19.23.93 Clothing accessories of textiles (excluding shawls, scarves and mufflers, mantillas and veils, ties, bow-ties and cravats, gloves, mittens and mitts, knitted or crocheted) 6217.10  S 14.19.23.95 Parts of garments or of clothing accessories, of textiles (excluding bras, girdles and corsets, braces, suspenders and garters, knitted or crocheted) 6217.90  S 14.19.31.75 Gloves, mittens and mitts, of leather or composition leather (excluding for sport, protective for all trades) 4203.29.9 pa S 14.19.31.80 Belts and bandoliers, of leather or composition leather 4203.30 p/st @ S 14.19.31.90 Clothing accessories of leather or composition leather (excluding gloves, mittens and mitts, belts and bandoliers) 4203.40  S 14.19.32.00 Garments made up of felt or nonwovens, textile fabrics impregnated or coated 6113 + 6210 p/st @ S 14.19.41.30 Hat-forms, hat bodies and hoods, plateaux and manchons of felt (including slit manchons) (excluding those blocked to shape, those with made brims) 6501 p/st S 14.19.41.50 Hat-shapes, plaited or made by assembling strips of any material (excluding those blocked to shape, those with made brims, those lined or trimmed) 6502 p/st S 14.19.42.30 Felt hats and other felt headgear, made from hat bodies or hoods and plateaux 6505.90.05 + 6506.99.10 p/st S 14.19.42.50 Hats and other headgear, plaited or made by assembling strips of any material 6504 p/st S 14.19.42.70 Hats and other headgear, knitted or crocheted or made-up from lace, felt or other textile fabric in the piece (but not in strips); hair-nets of any material 6505 [.10 +.90(.10 +.30 +.80)] p/st @ S 14.19.43.00 Other headgear (except headgear of rubber or of plastics, safety headgear and asbestos headgear); headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 6506.99.90 + 6507  S NACE 14.20: Manufacture of articles of fur 14.20.10.30 Articles of apparel and clothing accessories, of furskins (excluding hats and headgear) 4303.10  S 14.20.10.90 Articles of furskin (excluding apparel, clothing accessories, hats and headgear) 4303.90  S NACE 14.31: Manufacture of knitted and crocheted hosiery 14.31.10.33 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn < 67 decitex 6115.21 p/st S 14.31.10.35 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn  ¥ 67 decitex 6115.22 p/st S 14.31.10.37 Panty hose and tights, of textiles (excluding those of knitted or crocheted synthetic fibres) 6115.29 p/st S 14.31.10.50 Women's full-length or knee-length knitted or crocheted hosiery, measuring per single yarn < 67 decitex 6115.30 pa S 14.31.10.90 Knitted or crocheted hosiery and footwear (including socks; excluding women's full-length/knee-length hosiery, measuring <67decitex, panty-hose and tights, footwear with applied soles) 6115 [.10 +.9] pa S NACE 14.39: Manufacture of other knitted and crocheted apparel 14.39.10.31 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600g) 6110 [.11.30 +.12.10 +.19.10] p/st S 14.39.10.32 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600g) 6110 [.11.90 +.12.90 +.19.90] p/st S 14.39.10.33 Jerseys and pullovers, containing  ¥ 50 % by weight of wool and weighing  ¥ 600 g per article 6110.11.10 p/st S 14.39.10.53 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of cotton 6110.20.10 p/st S 14.39.10.55 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of man-made fibres 6110.30.10 p/st S 14.39.10.61 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.20.91 p/st S 14.39.10.62 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.20.99 p/st S 14.39.10.71 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.30.91 p/st S 14.39.10.72 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.30.99 p/st S 14.39.10.90 Jerseys, pullovers, sweatshirts, waistcoats and cardigans, of textile materials (excluding those of wool or fine animal hair, cotton, man-made fibres) 6110.90 p/st S NACE 15.11: Tanning and dressing of leather; dressing and dyeing of fur 15.11.10.30 Tanned or dressed whole furskins, not assembled, of rabbit, hare or lamb 4302.19(.35 +.75 +.80) p/st S 15.11.10.50 Tanned or dressed furskins or skins (excluding rabbit, hare or lamb) 4302 [.11 +.19 (.10 +.20 +.30 +.4 +.50 +.60 +.70 +.95) +.20 +.30]  S 15.11.21.00 Chamois leather and combination chamois leather 4114.10 m2 @ S 15.11.22.00 Patent leather; patent laminated leather and metallised leather 4114.20 m2 T 15.11.31.00 Leather, of bovine animals, without hair, whole 4104 [.11 (.10 +.51) +.19 (.10 +.51) +.41 (.1 +.51) +.49 (.1 +.51)] + 4107 [.11.1 +.12 (.1 +.91) +.19.10] kg T 15.11.32.00 Leather, of bovine animals, without hair, not whole 4104 [.11.59 +.19.59 +.41.59 +.49.59] + 4107 [.91 +.92.10 +.99.10] kg T 15.11.33.00 Leather, of equine animals, without hair 4104 [.11.90 +.19.90 +.41.90 +.49.90] + 4107 [.11.90 +.12.99 +.19.90 +.92.90 +.99.90] kg T 15.11.41.30 Sheep or lamb skin leather without wool on, tanned but not further prepared (excluding chamois leather) 4105 kg T 15.11.41.50 Sheep or lamb skin leather without wool on, parchment-dressed or prepared after tanning (excluding chamois, patent, patent laminated leather and metallised leather) 4112 m2 T 15.11.42.30 Goat or kid skin leather without hair on; tanned or re-tanned but not further prepared (excluding chamois leather) 4106.2 kg T 15.11.42.50 Goat or kid skin leather without hair on, parchment-dressed or prepared after tanning (excluding chamois leather, patent leather, patent laminated leather and metallised leather) 4113.10 m2 T 15.11.43.30 Leather of swine without hair on, tanned but not further prepared 4106.3 kg T 15.11.43.50 Leather of swine without hair on; parchment-dressed or prepared after tanning (excluding patent leather; patent laminated leather and metallised leather) 4113.20 m2 T 15.11.51.00 Leather of other animals, without hair on 4106 [.40 +.9] + 4113 [.30 +.90] kg T 15.11.52.00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strips 4115.10 m2 @ T NACE 15.12: Manufacture of luggage, handbags and the like, saddlery and harness 15.12.11.00 Saddlery and harness for any animal made from any material (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like) 4201  S 15.12.12.10 Trunks, suitcases, vanity-cases, briefcases, school satchels and similar containers of leather, composition leather, patent leather, plastics, textile materials, aluminium or other materials 4202.1 p/st @ S 15.12.12.20 Handbags of leather, composition leather, patent leather, plastic sheeting, textile materials or other materials (including those without a handle) 4202.2 p/st S 15.12.12.30 Articles normally carried in pocket or handbag 4202.3  S 15.12.12.50 Cases and containers, n.e.c. 4202.9  S 15.12.12.70 Travel sets for personal toilet; sewing; or shoe or clothes cleaning (excluding manicure sets) 9605 p/st @ S 15.12.13.00 Watch straps, bands, bracelets and parts thereof (including of leather, composition leather or plastic; excluding of precious metal, metal or base metal clad/plated with precious metal) 9113.90 p/st @ S 15.12.19.30 Articles of leather or composition leather of a kind used in machinery or mechanical appliances or for other technical uses 4205.00.1 kg S 15.12.19.60 Articles of leather or of composition leather, n.e.c. 4205.00.90  S NACE 15.20: Manufacture of footwear 15.20.11.00 Waterproof footwear, with uppers in rubber or plastics (excluding incorporating a protective metal toecap) 6401.9 pa S 15.20.12.10 Sandals with rubber or plastic outer soles and uppers (including thong-type sandals, flip flops) 6402 [.20 +.99(.31 +.39)] pa S 15.20.12.31 Town footwear with rubber or plastic uppers 6402 [.91.90 +.99(.10 +.9)] pa S 15.20.12.37 Slippers and other indoor footwear with rubber or plastic outer soles and plastic uppers (including bedroom and dancing slippers, mules) 6402.99.50 pa S 15.20.13.30 Footwear with a wooden base and leather uppers (including clogs) (excluding with an inner sole or a protective metal toe-cap) 6403 [.51.05 +.59.05 +.91.05 +.99.05] pa S 15.20.13.51 Men's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.15 +.95) +.59.95 +.91(.16 +.96) +.99.96] pa S 15.20.13.52 Women's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.19 +.99) +.59.99 +.91(.13 +.18 +.93 +.98) +.99(.93 +.98)] pa S 15.20.13.53 Children's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.11 +.91) +.59.91 +.91(.11 +.91) +.99.91] pa S 15.20.13.61 Men's sandals with leather uppers (including thong type sandals, flip flops) 6403 [.59.35 +.99.36] pa S 15.20.13.62 Women's sandals with leather uppers (including thong type sandals, flip flops) 6403 [.59(.11 +.39) +.99(.11 +.33 +.38)] pa S 15.20.13.63 Children's sandals with leather uppers (including thong type sandals, flip flops) 6403 [.59.31 +.99.31] pa S 15.20.13.70 Slippers and other indoor footwear with rubber, plastic or leather outer soles and leather uppers (including dancing and bedroom slippers, mules) 6403 [.59.50 +.99.50] pa S 15.20.13.80 Footwear with wood, cork or other outer soles and leather uppers (excluding outer soles of rubber, plastics or leather) 6405.10 pa S 15.20.14.44 Slippers and other indoor footwear (including dancing and bedroom slippers, mules) 6404 [.19.10 +.20.10] + 6405.20.91 pa S 15.20.14.45 Footwear with rubber, plastic or leather outer soles and textile uppers (excluding slippers and other indoor footwear, sports footwear) 6404 [.19.90 +.20.90] pa S 15.20.14.46 Footwear with textile uppers (excluding slippers and other indoor footwear as well as footwear with outer soles of rubber, plastics, leather or composition leather) 6405.20 (.10 +.99) pa S 15.20.21.00 Sports footwear with rubber or plastic outer soles and textile uppers (including tennis shoes, basketball shoes, gym shoes, training shoes and the like) 6404.11 pa S 15.20.29.00 Other sports footwear, except snow-ski footwear and skating boots 6402.19 + 6403.19 pa S 15.20.31.20 Footwear (including waterproof footwear), incorporating a protective metal toecap, with outer soles and uppers of rubber or of plastics 6401.10 + 6402 [.91.10 +.99.05] pa S 15.20.31.50 Footwear with rubber, plastic or leather outer soles and leather uppers, and with a protective metal toe-cap 6403.40 pa S 15.20.32.00 Wooden footwear, miscellaneous special footwear and other footwear n.e.c. 6403.20 + 6405.90 pa S 15.20.40.20 Leather uppers and parts thereof of footwear (excluding stiffeners) 6406.10.1  S 15.20.40.50 Uppers and parts thereof of footwear (excluding stiffeners, of leather) 6406.10.90  S 15.20.40.80 Parts of footwear (excluding uppers) other materials 6406.99  S NACE 16.10: Sawmilling and planing of wood 16.10.10.10 Railway or tramway sleepers (cross-ties) of wood, not impregnated 4406.10 m3 S 16.10.10.32 Coniferous wood sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm and end-jointed or sanded 4407.10.15 m3 S 16.10.10.34 Coniferous wood; sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm, planed (excluding end-jointed or sanded) 4407.10.3 m3 S 16.10.10.35 Spruce wood (Picea abies Karst.), fir wood (-Mill.) 4407.10.91 m3 S 16.10.10.37 Pine wood (Pinus sylvestris L.) 4407.10.93 m3 S 16.10.10.39 Softwood sawn/chipped lengthwise, sliced/peeled and thickness > 6 mm including pencil slats  wood length  ¤ 125 cm, thickness < 12,5 mm excluding end-jointed  planed/sanded, spruce/pine 4407.10.98 m3 S 16.10.10.50 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6mm (excluding coniferous and tropical woods and oak blocks, strips and friezes) 4407 [.91(.15 +.39 + .90) +.92 +.93 +.94 +.95 +.99] m3 @ S 16.10.10.71 Tropical wood, sawn or chipped lengthwise, sliced or peeled, end-jointed or planed/sanded, of a thickness > 6 mm 4407.2 m3 @ S 16.10.10.77 Oak blocks, strips or friezes for parquet or wood block flooring, planed but not assembled (excluding continuously shaped) 4407.91.31 m2 S 16.10.21.10 Coniferous wood continuously shaped (including strips and friezes for parquet flooring, not assembled) 4409.10 kg S 16.10.21.50 Non-coniferous wood continuously shaped (including strips and friezes for parquet flooring, not assembled) 4409.2 kg S 16.10.22.00 Wood wool; wood flour 4405 kg S 16.10.23.03 Coniferous wood in chips or particles 4401.21 kg S 16.10.23.05 Non-coniferous wood in chips or particles 4401.22 kg S 16.10.31.16 Rough softwood poles, injected or otherwise impregnated with paint, stains, creosote or other preservatives 4403.10 m3 S 16.10.32.00 Railway or tramway sleepers (cross-ties) of impregnated wood 4406.90 m3 S 16.10.39.00 Other wood in the rough, including split poles and pickets 4404 m3 @ S 16.10.91.00 Treatment; impregnation and preservation of wood (including seasoning and drying)   I NACE 16.21: Manufacture of veneer sheets and wood-based panels 16.21.11.00 Plywood, veneered panels and similar laminated wood, of bamboo 4412.10 m3 S 16.21.12.11 Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness, with at least one outer ply of tropical wood 4412.31 m3 S 16.21.12.14 Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness, with at least one outer ply of non-coniferous wood (excluding trpical wood) 4412.32 m3 S 16.21.12.17 Plywood consisting solely of sheets of wood (excluding of bamboo), each ply not exceeding 6 mm thickness (excluding products with at least one outer ply of tropical wood or non-coniferous wood) 4412.39 m3 S 16.21.12.21 Veneered panels and similar laminated wood with blockboard, laminboard or battenboard 4412.94 m3 S 16.21.12.24 Veneered panels and similar laminated wood (excluding with blockboard, laminboard or battenboard) 4412.99 m3 S 16.21.13.13 Particle board, of wood 4410.11 m3 S 16.21.13.16 Oriented strand board (OSB), of wood 4410.12 m3 S 16.21.13.19 Waferboard and similar board, of wood (excluding particle board and oriented strand board [OSB]) 4410.19 m3 S 16.21.13.50 Particle board and similar board of ligneous materials (excluding wood) 4410.90 m3 S 16.21.14.23 Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness not exceeding 5 mm 4411.12 m2 S 16.21.14.26 Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness exceeding 5 mm but not exceeding 9 mm 4411.13 m2 S 16.21.14.29 Medium density fibreboard (MDF), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a thickness exceeding 9 mm 4411.14 m2 S 16.21.14.43 Fibreboard (excluding medium density fibreboard [MDF]), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a density exceeding 0,8 g/cm3 4411.92 m2 S 16.21.14.46 Fibreboard (excluding medium density fibreboard [MDF]), of wood or other ligneous materials, whether or not bonded with resins or other organic substances, of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 4411.93 m2 S 16.21.14.49 Fibreboard of wood or other ligneous materials (excluding medium density fibreboard [MDF]), whether or not bonded with resins or other organic substances, of a density not exceeding 0,5 g/cm3 4411.94 m2 S 16.21.21.13 Veneer sheets, sheets for plywood and other wood sawn lengthwise, sliced/peeled, thickness  ¤ 6mm and end-jointed, planed/sanded/small boards for the manufacture of pencils 4408 [.10(.15 +.91) + .31(.11 +.2) + .39(.15 + .21 + .55 + .70) + .90(.15 +.35)] m3 @ S 16.21.21.18 Coniferous and tropical wood veneer sheets and sheets for plywood, sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm excluding end-jointed, planed or sanded 4408 [.10(.93 +.99) +.31.30 +.39(.3 +.85 +.95) +.90 (.85 +.95)] m3 S 16.21.22.00 Densified wood, in blocks, plates, strips or profile shapes 4413 m3 S NACE 16.22: Manufacture of assembled parquet floors 16.22.10.30 Parquet panels of wood for mosaic floors 4418.71 m2 S 16.22.10.60 Parquet panels of wood (excluding those for mosaic floors) 4418 [.72 +.79] m2 S NACE 16.23: Manufacture of other builders' carpentry and joinery 16.23.11.10 Windows, French-windows and their frames, of wood 4418.10 p/st S 16.23.11.50 Doors and their frames and thresholds, of wood 4418.20 p/st S 16.23.12.00 Shuttering for concrete constructional work, shingles and shakes, of wood 4418 [.40 +.50] kg S 16.23.19.00 Builders' joinery and carpentry of wood (excluding windows, French-windows and doors, their frames and thresholds, parquet panels, shuttering for concrete constructional work, shingles and shakes) 4418 [.60 +.90] kg S 16.23.20.00 Prefabricated buildings of wood 9406.00 (.11 +.20)  S NACE 16.24: Manufacture of wooden containers 16.24.11.33 Flat pallets and pallet collars of wood 4415.20.20 p/st S 16.24.11.35 Box pallets and load boards of wood (excluding flat pallets) 4415.20.90 p/st @ S 16.24.12.00 Casks, barrels, vats, tubs, and coopers products and parts thereof of wood (including staves) 4416 kg S 16.24.13.20 Cases, boxes, crates, drums and similar packings of wood (excluding cable drums) 4415.10.10 kg S 16.24.13.50 Cable-drums of wood 4415.10.90 kg S NACE 16.29: Manufacture of other products of wood; manufacture of articles of cork, straw and plaiting materials 16.29.11.30 Tools, tool bodies and handles and broom or brush bodies and handles of wood; boat and shoe lasts and trees of wood 4417 kg S 16.29.11.80 Roughly shaped blocks of wood or root for the manufacture of pipes 9614.00.10 kg S 16.29.12.00 Tableware and kitchenware of wood 4419 kg S 16.29.13.00 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery and similar articles; statuettes and other ornaments; coat or hat racks; office letter trays, ash trays, pen-trays, ink stands 4420  S 16.29.14.10 Wooden parts of footwear (excluding uppers, stiffeners) 6406.91  S 16.29.14.20 Wooden frames for paintings, photographs, mirrors or similar objects 4414 m @ S 16.29.14.90 Other articles of wood (excluding pallet collars) 4421 + 6603.90.10  S 16.29.21.30 Waste cork; crushed, granulated or ground cork (excluding natural cork raw or simply prepared) 4501.90 kg S 16.29.21.50 Natural cork, debacked or roughly squared, in rectangular or square blocks, plates, sheets or strips 4502 kg S 16.29.22.50 Corks and stoppers of natural cork 4503.10 kg S 16.29.22.90 Articles of natural cork, others 4503.90 kg S 16.29.23.20 Corks and stoppers, of agglomerated cork, for sparkling wine v.q.p.r.d. (including those with discs of natural cork) 4504.10.11 kg S 16.29.23.50 Corks and stoppers, of agglomerated cork, for wine (excluding for sparkling wine v.q.p.r.d.) 4504.10.19 kg S 16.29.23.80 Agglomerated cork  blocks, plates, sheets and strip, tiles of any shape, solid cylinders or discs including agglomerated expanded cork or burnt cork (excluding corks and stoppers) 4504.10.9 kg S 16.29.24.00 Agglomerated cork; other articles of agglomerated cork, n.e.c. 4504.90 kg S 16.29.25.00 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork 4601 + 4602 kg S NACE 17.11: Manufacture of pulp 17.11.11.00 Chemical wood pulp, dissolving grades 4702 kg 90 % sdt T 17.11.12.00 Chemical wood pulp, soda or sulphate, other than dissolving grades 4703 kg 90 % sdt T 17.11.13.00 Chemical wood pulp, sulphite, other than dissolving grades 4704 kg 90 % sdt T 17.11.14.00 Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood 4701 + 4705 + 4706 kg 90 % sdt @ T NACE 17.12: Manufacture of paper and paperboard 17.12.11.00 Newsprint in rolls or sheets 4801 kg S 17.12.12.00 Hand-made paper and paperboard in rolls or sheets (excluding newsprint) 4802.10 kg S 17.12.13.00 Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonising base paper; wallpaper base 4802 [.20 +.40] kg S 17.12.14.10 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight < 40 g/m2 4802.54 kg S 17.12.14.35 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, in rolls 4802.55 kg S 17.12.14.39 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, sheets 4802 [.56 +.57] kg S 17.12.14.50 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight > 150 g/m2 4802.58 kg S 17.12.14.70 Graphic paper, paperboard: mechanical fibres > 10 % 4802.6 kg S 17.12.20.30 Cellulose wadding for household or sanitary purposes, in rolls of a width > 36 cm or in rectangular (including square sheets) with at least one side > 36 cm in an unfolded state 4803.00.10 kg S 17.12.20.55 Creped paper and webs of cellulose fibres for household/sanitary purposes, in rolls, width > 36 cm, rectangular sheets min. one side > 36 cm in unfolded state, weight  ¤ 25 g/m2/ply 4803.00.31 kg S 17.12.20.57 Creped paper and webs of cellulose fibres for household/sanitary purposes, in rolls, width > 36 cm, rectangular sheets min. one side > 36 cm in unfolded state, weight > 25 g/m2/ply 4803.00.39 kg S 17.12.20.90 Paper stock for household: others 4803.00.90 kg S 17.12.31.00 Uncoated, unbleached kraftliner in rolls or sheets (excluding for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804.11 kg S 17.12.32.00 Uncoated kraftliner in rolls or sheets (excluding unbleached, for writing; printing or other graphic purposes, punch card stock and punch card tape paper 4804.19 kg S 17.12.33.00 Semi-chemical fluting 4805.11 kg S 17.12.34.00 Recycled fluting and other fluting 4805 [.12 +.19] kg S 17.12.35.20 Uncoated testliner (recycled liner board), weight  ¤ 150 g/m2, in rolls or sheets 4805.24 kg S 17.12.35.40 Uncoated testliner (recycled liner board), weight > 150 g/m2, in rolls or sheets 4805.25 kg S 17.12.41.20 Uncoated, unbleached sack kraft paper (excluding for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804.21 kg S 17.12.41.40 Uncoated sack kraft paper (excluding unbleached, for writing, printing or other graphic purposes, punch card stock and punch card tape paper) 4804.29 kg S 17.12.41.60 Uncoated kraft paper and paperboard weighing  ¤ 150 g/m2 (excluding kraftliner, sack kraft paper, for writing, printing and other graphic purposes, etc) 4804.3 kg S 17.12.41.80 Creped or crinkled sack kraft paper; creped or crinkled; in rolls or sheets 4808.20 kg S 17.12.42.20 Sulphite wrapping paper in rolls or sheets 4805.30 kg S 17.12.42.40 Other uncoated paper and paperboard, in rolls or sheets, weight  ¤ 150 g/m2 (excluding products of HS 4802, fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805.91 kg S 17.12.42.60 Other uncoated paper and paperboard, in rolls or sheets, weight > 150 g/m2 and < 225 g/m2 (excluding products of HS 4802, fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805.92 kg S 17.12.42.80 Other uncoated paper and paperboard, in rolls or sheets, weight  ¥ 225 g/m2 (excluding products of HS 4802, fluting paper, testliner, sulphite wrapping paper, filter or felt paper and paperboard) 4805.93 kg S 17.12.43.30 Uncoated filter paper and paperboard in rolls or sheets 4805.40 kg S 17.12.43.60 Uncoated felt paper and paperboard in rolls or sheets 4805.50 kg S 17.12.44.00 Cigarette paper (excluding in the form of booklets or tubes), in rolls > 5 cm wide 4813.90 kg S 17.12.51.00 Uncoated, inside grey paperboard 4804 [.42.90 +.49.90 +.51.90 +.52.90 +.59.90] kg S 17.12.59.00 Other uncoated paperboard 4804 [.41 +.42.10 +.49.10 +.51.10 +.52.10 +.59.10] kg S 17.12.60.00 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 4806 kg S 17.12.71.00 Composite paper and paperboard in rolls or sheets (including strawpaper and paperboard) (excluding surface coated or impregnated) 4807 kg S 17.12.72.00 Paper and paperboard, creped, crinkled, embossed or perforated 4808 [.30 +.90] kg S 17.12.73.35 Coated base for paper..., for photo-, heat-, electro-sensitive paper, weight  ¤ 150 g/m2, m.f.  ¤ 10 % 4810 [.13.20 +.14.20 +.19.10] kg S 17.12.73.37 Coated paper, for writing, printing, graphic purposes (excluding coated base, weight  ¤ 150 g/m2) 4810 [.13.80 +.14.80 +.19.90] kg S 17.12.73.60 Light-weight coated paper for writing, printing, graphic purposes, m.f. > 10 % 4810.22 kg S 17.12.73.75 Other coated mech. graphic paper for writing, printing, graphic purposes, m.f. > 10 %, rolls 4810.29.30 kg S 17.12.73.79 Other coated mech. graphic paper for writing, printing, graphic purposes, m.f. > 10 %, sheets 4810.29.80 kg S 17.12.74.00 Kraft paper (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 4810.31 kg S 17.12.75.00 Kraft paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 4810.32 kg S 17.12.76.00 Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets 4809 kg S 17.12.77.10 Tarred, bituminized or asphalted paper and paperboard in rolls or sheets 4811.10 kg S 17.12.77.33 Self-adhesive paper and paperboard in rolls or sheets 4811.41 kg S 17.12.77.35 Gummed paper and paperboard in rolls or sheets (excluding self-adhesives) 4811.49 kg S 17.12.77.55 Bleached paper and paperboard in rolls or sheets, coated, impregnated or covered with plastics weighing > 150 g/m2 (excluding adhesives) 4811.51 kg S 17.12.77.59 Paper and paperboard in rolls or sheets, coated, impregnated or covered with plastics (excluding adhesives, bleached and weighing > 150 g/m2) 4811.59 kg S 17.12.77.70 Paper and paperboard in rolls or sheets, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol 4811.60 kg S 17.12.77.80 Other paper, paperboard, coated..., n.e.c. 4811.90 kg S 17.12.78.20 Kraft paper and paperboard, coated on one or both sides with kaolin or other inorganic substances, in rolls or in square or rectangular sheets, of any size (excluding that for writing, printing or other graphic purposes; paper and paperboard bleached uniformly in the mass and containing > 95 % chemically processed wood fibres by weight in relation to the total fibre content) 4810.39 kg S 17.12.78.50 Multi-ply paper and paperboard, coated, others 4810.92.90 kg S 17.12.79.53 Multi-ply paper and paperboard, coated, of which each layer in bleached 4810.92.10 kg S 17.12.79.55 Multi-ply paper and paperboard, coated, with 1 bleached outer layer 4810.92.30 kg S 17.12.79.70 Paper/paperboard in rolls or sheets, coated on one/both sides with kaolin or other inorganic substances excluding of a kind used for any graphic purposes, multi-ply paper/paperboard 4810.99 kg S NACE 17.21: Manufacture of corrugated paper and paperboard and of containers of paper and paperboard 17.21.11.00 Corrugated paper and paperboard in rolls or sheets 4808.10 kg S 17.21.12.30 Sacks and bags, with a base width  ¥ 40 cm, of paper, paperboard, cellulose wadding or webs of cellulose fibres 4819.30 kg S 17.21.12.50 Sacks and bags of paper, paperboard, cellulose wadding or webs of cellulose fibres (excluding those with a base width  ¥ 40 cm) 4819.40 kg S 17.21.13.00 Cartons, boxes and cases, of corrugated paper or paperboard 4819.10 kg S 17.21.14.00 Folding cartons, boxes and cases of non-corrugated paper or paperboard 4819.20 kg S 17.21.15.30 Other packaging containers, including record sleeves, n.e.c. 4819.50 kg S 17.21.15.50 Box files, letter trays, storage boxes and similar articles of paper or paperboard of a kind used in offices, shops or the like 4819.60 kg S NACE 17.22: Manufacture of household and sanitary goods and of toilet requisites 17.22.11.20 Toilet paper 4818.10 kg S 17.22.11.40 Handkerchiefs and cleansing or facial tissues of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818.20.10 kg S 17.22.11.60 Hand towels of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818.20.9 kg S 17.22.11.80 Tablecloths and serviettes of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818.30 kg S 17.22.12.10 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding 5601.10 kg S 17.22.12.20 Sanitary towels, tampons and similar articles of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818.40.1 kg S 17.22.12.30 Napkins and napkin liners for babies and similar sanitary articles of paper pulp, paper, cellulose wadding or webs of excluding toilet paper, sanitary towels, tampons and similar articles 4818.40.90 kg S 17.22.12.40 Wadding; other articles of wadding 5601.2 kg S 17.22.12.50 Articles of apparel and clothing accessories of paper pulp; paper; cellulose wadding or webs of cellulose fibres (excluding handkerchiefs, headgear) 4818.50 kg S 17.22.12.90 Household, sanitary or hospital articles of paper, etc, n.e.c. 4818.90 kg S 17.22.13.00 Trays, dishes, plates, cups and the like of paper or paperboard 4823.6 kg S NACE 17.23: Manufacture of paper stationery 17.23.11.00 Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper; gummed or adhesive paper 4816 kg S 17.23.12.30 Envelopes of paper or paperboard 4817.10 kg S 17.23.12.50 Letter cards, plain postcards and correspondence cards of paper or paperboard 4817.20 kg S 17.23.12.70 Boxes, pouches, wallets and writing compendiums of paper or paperboard, containing an assortment of paper stationery 4817.30 kg S 17.23.13.13 Registers, account books, order books and receipt books, of paper or paperboard 4820.10.10 kg S 17.23.13.15 Note books, letter pads, memorandum pads, of paper or paperboard 4820.10.30 kg S 17.23.13.17 Diaries, of paper or paperboard 4820.10.50 kg S 17.23.13.19 Engagement books, address books, telephone number books and copy books, of paper or paperboard (excluding diaries) 4820.10.90  S 17.23.13.30 Exercise books, of paper or paperboard 4820.20 kg S 17.23.13.50 Binders, folders and file covers, of paper or paperboard (excluding book covers) 4820.30 kg S 17.23.13.75 Continuous multi-part business forms, including interleaved carbon sets, carbonless paper and books 4820.40.10 kg S 17.23.13.79 Multi-part business forms, including single leaf forms, interleaved carbon sets, carbonless paper and books (excluding continuous forms) 4820.40.90 kg S 17.23.13.80 Albums for samples, collections, stamps or photographs, of paper or paperboard 4820.50 kg S 17.23.13.90 Blotting pads and book covers, of paper or paperboard 4820.90  S 17.23.14.00 Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated 4823.90.40 kg S NACE 17.24: Manufacture of wallpaper 17.24.11.00 Wallpaper and similar wall coverings; window transparencies of paper 4814 kg S 17.24.12.00 Textile wall coverings in coverings 45 cm or more 5905 kg S NACE 17.29: Manufacture of other articles of paper and paperboard 17.29.11.20 Self-adhesive printed labels of paper or paperboard 4821.10.10 kg S 17.29.11.40 Printed labels of paper or paperboard (excluding self-adhesive) 4821.10.90 kg S 17.29.11.60 Self-adhesive labels of paper or paperboard (excluding printed) 4821.90.10 kg S 17.29.11.80 Labels of paper or paperboard (excluding printed, self-adhesive) 4821.90.90 kg S 17.29.12.00 Filter blocks, slabs and plates of paper pulp 4812 kg S 17.29.19.10 Cigarette paper in rolls of a width  ¤ 5 cm or in the form of booklets or tubes 4813 [.10 +.20] kg S 17.29.19.20 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard used for winding textile yarn 4822.10 kg S 17.29.19.30 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (excluding of a kind used for winding textile yarn) 4822.90 kg S 17.29.19.51 Filter paper and paperboard cut to shape 4823.20 kg S 17.29.19.55 Rolls, sheets and dials of paper or paperboard, printed for self-recording apparatus 4823.40 kg S 17.29.19.57 Moulded or pressed articles of paper pulp 4823.70 kg S 17.29.19.85 Other articles of paper and paperboard n.e.c. 4823.90.85 kg S NACE 18.11: Printing of newspapers 18.11.10.00 Printed newspapers, journals and periodicals, appearing at least four times a week  p/st S P NACE 18.12: Other printing 18.12.11.00 Printed new stamps, stamp-impressed paper, cheque forms, banknotes, etc.  kg S P 18.12.12.30 Printed commercial catalogues  p/st S P 18.12.12.50 Printed trade advertising material (excluding commercial catalogues)  p/st S P 18.12.13.00 Printed newspapers, journals and periodicals, appearing less than four times a week  p/st S P 18.12.14.07 Printed books, brochures, leaflets and similar printed matter, in single sheets  p/st S P 18.12.14.14 Printed books, brochures, leaflets and similar printed matter (excluding in single sheets)  p/st S P 18.12.14.21 Printed children's picture, drawing or colouring books  p/st S P 18.12.14.28 Printed dictionaries and encyclopaedias, and serial instalments thereof  p/st S P 18.12.14.35 Printed maps, hydrographic or similar charts, in book-form  p/st S P 18.12.14.42 Printed maps, hydrographic or similar charts (excluding in book-form)  p/st S P 18.12.14.49 Printed postcards, whether or not illustrated  p/st S P 18.12.14.56 Printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings  p/st S P 18.12.14.63 Printed pictures, designs and photographs  p/st S P 18.12.19.10 Printed calendars of any kind, including calendar blocks  p/st S P 18.12.19.20 Printed music (including braille music)  p/st S P 18.12.19.30 Printed transfers (decalcomanias)  p/st S P 18.12.19.90 Other printed matter, n.e.c.   S P NACE 18.13: Pre-press and pre-media services 18.13.10.00 Composition, plate-making services, typesetting and phototypesetting   I 18.13.20.00 Printing components 8442.50  S 18.13.30.00 Other graphic services   I NACE 18.14: Binding and related services 18.14.10.10 Bookbinding and finishing of books and similar articles (folding, assembling, stitching, glue, cutting, cover laying)   I 18.14.10.30 Binding and finishing of brochures, magazines, catalogues, samples and advertising literature including folding, assembling, stitching, gluing, cutting cover laying   I 18.14.10.50 Binding and finishing including finishing of printed paper/cardboard excluding finishing of books, brochures, magazines, catalogues, samples, advertising literature   I NACE 18.20: Reproduction of recorded media 18.20.10.10 Reproduction of sound on gramophone records   I 18.20.10.30 Reproduction of sound on magnetic tapes of a width  ¤ 4 mm   I 18.20.10.50 Reproduction of sound on magnetic tapes of a width > 4 mm but  ¤ 6,5 mm   I 18.20.10.70 Reproduction of sound on compact discs   I 18.20.20.50 Reproduction of sound and vision video recording on magnetic tapes of a width > 6,5 mm   I 18.20.20.70 Reproduction of sound and vision on video discs and other supports (excluding magnetic tapes)   I 18.20.30.30 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width  ¤ 4 mm (excluding sound or vision recordings)   I 18.20.30.50 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width > 4 mm (excluding sound or vision recordings)   I 18.20.30.70 Reproduction of computer supports bearing data or instructions of a kind used in automatic data-processing machines (excluding magnetic tapes, sound or vision recordings)   I NACE 19.10: Manufacture of coke oven products 19.10.30.00 Pitch and pitch coke, obtained from coal tar or from other mineral tars 2708 kg T NACE 20.11: Manufacture of industrial gases 20.11.11.20 Argon 2804.21 m3 T 20.11.11.30 Rare gases (excluding argon) 2804.29 m3 T 20.11.11.50 Hydrogen 2804.10 m3 T 20.11.11.60 Nitrogen 2804.30 m3 T 20.11.11.70 Oxygen 2804.40 m3 T 20.11.12.30 Carbon dioxide 2811.21 kg T 20.11.12.50 Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 2811.29.10 kg T 20.11.12.70 Nitrogen oxides 2811.29.30 kg T 20.11.12.90 Inorganic oxygen compounds of non metals (excluding sulphur trioxide (sulphuric anhydride); diarsenic trioxide, nitrogen oxides, silicon dioxide, sulphur dioxide, carbon dioxide) 2811.29.90 kg T 20.11.13.00 Liquid air; compressed air 2853.00.30 kg T NACE 20.12: Manufacture of dyes and pigments 20.12.11.30 Zinc oxide; zinc peroxide 2817 kg T 20.12.11.50 Titanium oxides 2823 kg TiO2 @ T 20.12.12.00 Chromium, manganese, lead and copper oxides and hydroxides 2819 + 2820 + 2824 + 2825.50 kg T 20.12.19.10 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2821 kg T 20.12.19.30 Cobalt oxides and hydroxides; commercial cobalt oxides 2822 kg T 20.12.19.50 Lithium oxide and hydroxide; vanadium oxides and hydroxides; nickel oxides and hydroxides; germanium oxides and zirconium dioxide 2825 [.20 +.30 +.40 +.60] kg T 20.12.19.73 Molybdenum oxides and hydroxides 2825.70 kg T 20.12.19.75 Antimony oxides 2825.80 kg T 20.12.19.90 Other inorganic bases; other metal oxides, hydroxides and peroxides, n.e.c. 2825.90 kg T 20.12.21.10 Disperse dyes and preparations based thereon 3204.11 kg T 20.12.21.20 Acid and mordant dyes and preparations based thereon 3204.12 kg T 20.12.21.30 Basic dyes and preparations based thereon 3204.13 kg T 20.12.21.40 Direct dyes and preparations based thereon 3204.14 kg T 20.12.21.50 Other synthetic organic colouring matters 3204 [.15 +.16 +.17 +.19 +.90] kg T 20.12.21.60 Synthetic organic products used as fluorescent brightening agents 3204.20 kg T 20.12.21.70 Colour lakes; preparations based on colour lakes 3205 kg T 20.12.22.50 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives 3201 kg T 20.12.22.70 Colouring matter of vegetable or animal origin and preparations based thereon (including dyeing extracts) (excluding animal black) 3203 kg T 20.12.23.30 Synthetic organic tanning substances 3202.10 kg T 20.12.23.50 Inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 3202.90 kg T 20.12.24.15 Pigments and preparations based on titanium dioxide containing  ¥ 80 % by weight of titanium dioxide 3206.11 kg TiO2 @ T 20.12.24.19 Pigments and preparations based on titanium dioxide (excluding those containing  ¥ 80 % by weight of titanium dioxide) 3206.19 kg TiO2 @ T 20.12.24.40 Pigments and preparations based on chromium or cadmium compounds 3206 [.20 +.49.30] kg T 20.12.24.70 Other colouring matter, preparations and luminophores 3206 [.41 .+.42 +.49(.10 +.80) +.50] kg T NACE 20.13: Manufacture of other inorganic basic chemicals 20.13.21.11 Chlorine 2801.10 kg T 20.13.21.16 Iodine; fluorine; bromine 2801 [.20 +.30] kg T 20.13.21.20 Sulphur, sublimed or precipitated; colloidal sulphur 2802 kg T 20.13.21.30 Carbon (carbon blacks and other forms of carbon, n.e.c.) 2803 kg T 20.13.21.40 Boron; tellurium 2804.50 kg T 20.13.21.50 Silicon 2804.6 kg T 20.13.21.80 Phosphorus; arsenic; selenium 2804 [.70 +.80 +.90] kg T 20.13.22.35 Chlorides and chloride oxides of phosphorus 2812.10.1 kg T 20.13.22.37 Halides and halide-oxides of non-metals (excluding chlorides and chloride oxides of phosphorus) 2812 [.10.9 +.90] kg T 20.13.22.60 Sulphides of non-metals; commercial phosphorus trisulphide 2813 kg T 20.13.23.00 Alkali or alkaline-earth metals; rare-earth metals, scandium and yttrium; mercury 2805 kg T 20.13.24.13 Hydrogen chloride (hydrochloric acid) 2806.10 kg HCl @ T 20.13.24.15 Chlorosulphuric acid 2806.20 kg T 20.13.24.33 Sulphuric acid 2807.00.10 kg SO2 @ T 20.13.24.35 Oleum 2807.00.90 kg SO2 @ T 20.13.24.53 Diphosphorus pentaoxide 2809.10 kg P2O5 T 20.13.24.55 Phosphoric acid and polyphosphoric acids 2809.20 kg P2O5 T 20.13.24.60 Oxides of boron; boric acids; inorganic acids (excluding hydrogen fluoride) 2810 + 2811.19 kg T 20.13.24.73 Hydrogen fluoride (hydrofluoric acid) 2811.11 kg HF @ T 20.13.24.75 Silicon dioxide 2811.22 kg SiO2 @ T 20.13.24.77 Sulphur dioxide 2811.29.05 kg SO2 @ T 20.13.25.25 Sodium hydroxide (caustic soda), solid 2815.11 kg NaOH @ T 20.13.25.27 Sodium hydroxide in aqueous solution (soda lye or liquid soda) 2815.12 kg NaOH T 20.13.25.35 Potassium hydroxide (caustic potash), solid 2815.20.10 kg KOH @ T 20.13.25.37 Potassium hydroxide in an aqueous solution (potassium lye or liquid potassium) 2815.20.90 kg KOH T 20.13.25.50 Peroxides of sodium or potassium 2815.30 kg T 20.13.25.60 Hydroxide and peroxide of magnesium oxides; hydroxides and peroxides of strontium or barium 2816 kg T 20.13.25.70 Aluminium hydroxide 2818.30 kg Al2O3 @ T 20.13.25.80 Hydrazine and hydroxylamine and their inorganic salts 2825.10 kg T 20.13.31.10 Fluorides; fluorosilicates; fluoroaluminates and other complex fluorine salts 2826 kg F @ T 20.13.31.30 Chlorides (excluding ammonium chlorides) 2827 [.20 +.3] kg T 20.13.31.50 Chloride oxides and chloride hydroxides of copper and other metals 2827.4 kg T 20.13.31.70 Bromides and bromide oxides; iodides and iodide oxides 2827 [.5 +.60] kg T 20.13.32.30 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2828 kg Cl @ T 20.13.32.50 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 2829 kg T 20.13.41.10 Sulphides; polysulphides, whether or not chemically defined; dithionites and sulphoxylates 2830 + 2831 kg T 20.13.41.33 Sulphites 2832 [.10 +.20] kg Na2S2O5 @ T 20.13.41.35 Thiosulphates 2832.30 kg T 20.13.41.51 Sulphates of barium or aluminium 2833 [.22 +.27] kg T 20.13.41.57 Sulphates (excluding those of aluminium and barium) 2833 [.1 +.21 +.24 +.25 +.29] kg T 20.13.41.73 Alums 2833.30 kg T 20.13.41.75 Peroxosulphates (persulphates) 2833.40 kg T 20.13.42.10 Nitrates (excluding those of potassium) 2834.29 kg N @ T 20.13.42.20 Phosphinates (hypophosphites) and phosphonates (phosphites) 2835.10 kg T 20.13.42.30 Phosphates of mono- or di-sodium 2835.22 kg P2O5 @ T 20.13.42.40 Calcium hydrogenorthophosphate (dicalcium phosphate) 2835.25 kg P2O5 @ T 20.13.42.70 Sodium triphosphate (sodium tripolyphosphates) 2835.31 kg P2O5 @ T 20.13.42.80 Phosphates (excluding calcium hydrogenorthophosphate and mono- or disodium phosphate); polyphosphates (excluding sodium triphosphate) 2835 [.24 +.26 +.29 +.39] kg T 20.13.43.10 Disodium carbonate 2836.20 kg Na2CO3 @ T 20.13.43.20 Sodium hydrogencarbonate (sodium bicarbonate) 2836.30 kg T 20.13.43.40 Calcium carbonate 2836.50 kg T 20.13.43.90 Other carbonates 2836 [.40 +.60 +.9] kg T 20.13.51.10 Manganites, manganates and permanganates; molybdates; tungstates (wolframates) 2841 [.6 +.70 +.80] kg S 20.13.51.25 Chromates and dichromates; peroxochromates 2841 [.30 +.50] kg T 20.13.51.75 Salts of oxometallic and peroxometallic acids (excluding chromates, dichromates, peroxochromates, manganites, manganates, permanganates, molybdates, tungstates) 2841.90 kg S 20.13.51.83 Silver nitrate 2843.21 kg S 20.13.51.85 Colloidal precious metals; compounds and amalgams of precious metals (excluding silver nitrate) 2843 [.10 +.29 +.30 +.90] kg S 20.13.52.50 Distilled and conductivity water and water of similar purity 2853.00.10 kg S 20.13.52.70 Compounds, inorganic or organic, of mercury, excluding amalgams 2852 kg S 20.13.52.90 Other inorganic compounds n.e.c.; amalgams (excluding distilled and conductivity water and water of similar purity, liquid air and compressed air, those of precious metals) 2853.00 (.50 +.90) kg S 20.13.61.00 Heavy water (deuterium oxide); isotopes and their compounds (excluding radioactive and the fissile or fertile chemical isotopes) 2845 kg S 20.13.62.20 Cyanides; cyanide oxides and complex cyanides 2837 kg T 20.13.62.30 Borates; peroxoborates (perborates) 2840 kg B2O3 @ T 20.13.62.40 Silicates; commercial alkali metal silicates 2839 kg SiO2 @ T 20.13.62.70 Double or complex silicates 2842.10 kg T 20.13.62.80 Salts of inorganic acids or peroxoacids (excluding azides and double or complex silicates) 2842.90 kg T 20.13.63.00 Hydrogen peroxide 2847 kg H2O2 T 20.13.64.50 Carbides whether or not chemically defined 2849 kg T 20.13.64.80 Phosphides (excluding ferrophosphorus), whether or not chemically defined; hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 20.13.64.50 2848 + 2850 kg T 20.13.65.00 Compounds of rare-earth metals, of yttrium or of scandium or mixtures of these metals 2846 kg S 20.13.66.00 Sulphur (excluding crude, sublimed, precipitated and colloidal) 2503.00.90 kg S 20.13.67.00 Roasted iron pyrites 2601.20 kg S 20.13.68.00 Synthetic or reconstructed precious or semi-precious stones, unworked or simply sawn or roughly shaped 7104 [.10 +.20] g S NACE 20.14: Manufacture of other organic basic chemicals 20.14.11.20 Saturated acyclic hydrocarbons 2901.10 kg T 20.14.11.30 Unsaturated acyclic hydrocarbons; ethylene 2901.21 kg T 20.14.11.40 Unsaturated acyclic hydrocarbons; propene (propylene) 2901.22 kg T 20.14.11.50 Unsaturated acyclic hydrocarbons; butene (butylene) and isomers thereof 2901.23 kg T 20.14.11.65 Unsaturated acyclic hydrocarbons; buta-1,3-diene 2901.24.10 kg T 20.14.11.67 Unsaturated acyclic hydrocarbons; Isoprene 2901.24.90 kg T 20.14.11.90 Unsaturated acyclic hydrocarbons (excluding ethylene, propene, butene, buta-1,3-diene and isoprene) 2901.29 kg T 20.14.12.13 Cyclohexane 2902.11 kg T 20.14.12.15 Cyclanes; cyclenes and cycloterpenes (excluding cyclohexane) 2902.19 kg T 20.14.12.23 Benzene 2902.20 kg T 20.14.12.25 Toluene 2902.30 kg T 20.14.12.43 o-Xylene 2902.41 kg T 20.14.12.45 p-Xylene 2902.43 kg T 20.14.12.47 m-Xylene and mixed xylene isomers 2902 [.42 +.44] kg T 20.14.12.50 Styrene 2902.50 kg T 20.14.12.60 Ethylbenzene 2902.60 kg T 20.14.12.70 Cumene 2902.70 kg T 20.14.12.90 Other cyclic hydrocarbons 2902.90 kg T 20.14.13.13 Chloromethane (methyl chloride) and chloroethane (ethyl chloride) 2903.11 kg T 20.14.13.15 Dichloromethane (methylene chloride) 2903.12 kg T 20.14.13.23 Chloroform (trichloromethane) 2903.13 kg T 20.14.13.25 Carbon tetrachloride 2903.14 kg T 20.14.13.53 1,2-Dichloroethane (ethylene dichloride) 2903.15 kg T 20.14.13.57 Saturated chlorinated derivatives of acyclic hydrocarbons, n.e.c. 2903.19 kg T 20.14.13.71 Vinyl chloride (chloroethylene) 2903.21 kg T 20.14.13.74 Trichloroethylene; tetrachloroethylene (perchloroethylene) 2903 [.22 +.23] kg T 20.14.13.79 Unsaturated chlorinated derivatives of acyclic hydrocarbons (excluding vinyl chloride, trichloroethylene, tetrachloroethylene) 2903.29 kg T 20.14.14.50 Derivatives of hydrocarbon containing only sulpho groups; their salts and ethyl esters 2904.10 kg T 20.14.14.70 Derivatives of hydrocarbon containing only nitro or only nitroso groups 2904.20 kg T 20.14.14.90 Derivatives of hydrocarbon (excluding those containing only sulpho groups; their salts and ethyl esters, those containing only nitro or only nitroso groups) 2904.90 kg T 20.14.19.10 Fluorinated; brominated or iodinated derivatives of acyclic hydrocarbons 2903.3 kg S 20.14.19.30 Halogenated derivatives of acyclic hydrocarbons containing  ¥ 2 different halogens 2903.4 kg S 20.14.19.50 Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons 2903.5 kg S 20.14.19.70 Halogenated derivatives of aromatic hydrocarbons 2903.6 kg S 20.14.21.00 Industrial fatty alcohols 3823.70 kg T 20.14.22.10 Methanol (methyl alcohol) 2905.11 kg T 20.14.22.20 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 2905.12 kg T 20.14.22.30 Butan-1-ol (n-butyl alcohol) 2905.13 kg T 20.14.22.40 Butanols (excluding butan-1-ol (n-butyl alcohol)) 2905.14 kg T 20.14.22.63 Octanol (octyl alcohol) and isomers thereof 2905.16 kg T 20.14.22.65 Lauryl alcohol; cetyl alcohol; stearyl alcohol and other saturated monohydric alcohols (excluding methyl, propyl and isopropyl, n-butyl, other butanols, octyl) 2905 [.17 +.19] kg T 20.14.22.70 Unsaturated monohydric alcohols 2905.2 kg T 20.14.23.10 Ethylene glycol (ethanediol) 2905.31 kg T 20.14.23.20 Propylene glycol (propane-1,2-diol) 2905.32 kg T 20.14.23.33 D-glucitol (sorbitol) 2905.44 kg T 20.14.23.39 Diols and polyhydric alcohols (excluding ethylene glycol and propylene glycol, D-glucitol) 2905 [.39 +.41 +.42 +.43 +.49] kg T 20.14.23.50 Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols 2905.5 kg T 20.14.23.60 Glycerol (including synthetic; excluding crude waters and lyes) 2905.45 kg T 20.14.23.73 Cyclanic, cyclenic or cycloterpenic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2906.1 kg T 20.14.23.75 Aromatic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2906.2 kg T 20.14.24.10 Monophenols 2907.1 kg T 20.14.24.33 4,4-Isopropylidenediphenol (bisphenol A; diphenylolpropane) and its salts 2907.23 kg T 20.14.24.39 Polyphenols (including salts; excluding 4,4 isopropylidenediphenol) and phenol-alcohols 2907 [.21 +.22 +.29] kg T 20.14.24.50 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 2908 kg T 20.14.31.20 Industrial stearic acid 3823.11 kg T 20.14.31.30 Industrial oleic acid 3823.12 kg T 20.14.31.50 Industrial tall oil fatty acids 3823.13 kg T 20.14.31.95 Industrial monocarboxylic fatty acids distilled (excluding stearic, oleic tall oil) 3823.19.10 kg T 20.14.31.97 Industrial monocarboxylic fatty acids (excluding stearic, oleic, tall oil, distilled) 3823.19 (.30 +.90) kg T 20.14.32.15 Ethyl acetate 2915.31 kg T 20.14.32.19 Esters of acetic acid (excluding ethyl acetate) 2915 [.32 +.33 +.36 +.39] kg T 20.14.32.20 Mono-, di- or tri-chloroacetic acids; propionic, butanoic and pentanoic acids; their salts and esters 2915 [.40 +.50 +.60] kg T 20.14.32.30 Palmitic acid, its salts and esters 2915.70(.15 +.20) kg T 20.14.32.40 Stearic acid, its salts and esters 2915.70(.25 +.30 +.80) kg T 20.14.32.50 Formic acid, its salts and esters 2915.1 kg T 20.14.32.71 Acetic acid 2915.21 kg T 20.14.32.77 Acetic anhydride 2915.24 kg T 20.14.32.78 Salts of acetic acid 2915.29 kg T 20.14.32.80 Lauric acid and others; salts and esters 2915.90 kg T 20.14.33.10 Acrylic acid and its salts and other monocarboxylic acid 2916 [.11 +.19 +.20] kg T 20.14.33.20 Esters of acrylic acid 2916.12 kg T 20.14.33.30 Methacrylic acid and its salts 2916.13 kg T 20.14.33.40 Esters of methacrylic acid 2916.14 kg T 20.14.33.50 Oleic, linoleic or linolenic acids; their salts and esters 2916.15 kg T 20.14.33.63 Benzoic acid; its salts and esters 2916.31 kg T 20.14.33.65 Benzoyl peroxide and benzoyl chloride 2916.32 kg T 20.14.33.67 Phenylacetic acid; its salts and esters 2916 [.34 +.35] kg T 20.14.33.70 Aromatic monocarboxylic acids, (anhydrides), halides, peroxides, peroxyacids, derivatives excluding benzoic acid, phenylacetic acids their salts/esters, benzoyl peroxide, benzoyl chloride 2916.39 kg T 20.14.33.83 Oxalic, azelaic, maleic, other, cyclanic, cylenic acids, salts 2917 [.11 +.13 +.19 +.20] kg T 20.14.33.85 Adipic acid; its salts and esters 2917.12 kg T 20.14.33.87 Maleic anhydride 2917.14 kg T 20.14.34.10 Dibutyl and dioctyl orthophthalates 2917 [.32 +.34.10] kg T 20.14.34.20 Other esters of orthophthalic acid 2917 [.33 +.34.90] kg T 20.14.34.30 Phthalic anhydride; terephthalic acid and its salts 2917 [.35 +.36] kg T 20.14.34.40 Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their halogenated, sulphonated, nitrated or nitrosated derivatives (excluding esters of orthophthalic acid, phthalic anhydride, terephthalic acid and its salts) 2917 [.37 +.39] kg T 20.14.34.73 Citric acid and its salts and esters 2918 [.14 +.15] kg T 20.14.34.75 Carboxilic acid with alcohol, phenol, aldehyde or ketone functions 2918 [.11 +.12 +.13 +.16 +.18 +.19 +.29 +.30 +.9] kg T 20.14.41.13 Methylamine; di- or trimethylamine and their salts 2921.11 kg T 20.14.41.19 Other acylic monoamines and their derivatives; salts thereof 2921.19 kg T 20.14.41.23 Hexamethylenediamine and its salts; ethylenediamine and its salts 2921 [.21 +.22] kg T 20.14.41.29 Other acyclic polyamines and their derivatives; salts thereof 2921.29 kg T 20.14.41.30 Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their derivatives; salts thereof 2921.30 kg T 20.14.41.51 Aniline and its salts (excluding derivatives) 2921.41 kg T 20.14.41.53 Aniline derivatives and their salts 2921.42 kg T 20.14.41.59 Other aromatic monoamines and their derivatives; salts thereof 2921 [.43 +.44 +.45 +.46 +.49] kg T 20.14.41.70 Aromatic polyamines and their derivatives; salts thereof 2921.5 kg T 20.14.42.33 Monoethanolamine and its salts 2922.11 kg T 20.14.42.35 Diethanolamine and its salts 2922.12 kg T 20.14.42.37 Triethanolamine and its salts 2922.13 kg T 20.14.42.39 Amino-alcohols, their ethers and esters with only 1 oxygen function and their salts excluding monoethanolamine and its salts, diethanolamine and its salts, triethanolamine and its salts 2922 [.14 +.19] kg T 20.14.42.90 Oxygen-function amino-compounds (excluding amino-alcohols, their esters and ethers and salts thereof, lysine and its salts and esters, glutamic acid its salts and esters) 2922 [.2 +.3 +.43 +.44 +.49 +.50] kg T 20.14.43.10 Ureines and their derivatives; salts thereof 2924.21 kg T 20.14.43.20 Saccharin and its salts 2925.11 kg T 20.14.43.30 Imides and their derivatives, and salts thereof (excluding saccharin and its salts) 2925 [.12 +.19] kg T 20.14.43.40 Imines and their derivatives; and salts thereof 2925.2 kg T 20.14.43.50 Acrylonitrile 2926.10 kg T 20.14.43.60 1-Cyanoguanidine (dicyandiamide) 2926.20 kg T 20.14.43.70 Nitrile-function compounds (excluding acrylonitrile, 1-cyanoguanidine (dicyandiamide)) 2926 [.30 +.90] kg T 20.14.44.20 Diazo-, azo- or azoxy-compounds 2927 kg T 20.14.44.30 Organic derivatives of hydrazine or of hydroxylamine 2928 kg T 20.14.44.50 Isocyanates 2929.10 kg T 20.14.44.90 Compounds with other nitrogen function (excluding isocyanates) 2929.90 kg T 20.14.51.33 Thiocarbamates and dithiocarbamates; thiuram mono-, di- or tetrasulphides; methionine 2930 [.20 +.30 +.40] kg T 20.14.51.39 Other organo-sulphur compounds 2930 [.50 +.90] kg T 20.14.51.50 Organo-inorganic compounds (excluding organo-sulphur compounds) 2931 kg T 20.14.52.10 Heterocyclic compounds with oxygen only hetero-atom(s) (including coumarin; methylcoumarins and ethylcoumarins) (excluding other lactones) 2932 [.1 +.21 +.9] kg T 20.14.52.30 Heterocyclic compounds with nitrogen only hetero-atom(s); containing an unfused imidazole ring (excluding hydantoin and its derivatives) 2933.29 kg T 20.14.52.60 Melamine 2933.61 kg T 20.14.52.80 Compounds containing in the structure an unfused pyridine ring or a quinoline or isoquinoline ring-system, not further fused; lactames; other heterocyclic compounds with nitrogen hetero-atom(s) only (excluding compounds containing in the structure an unfused pyrazole ring, an unfused imidazole ring, a pyrimidine ring, a piperazine ring or an unfused triazine ring) 2933 [.3 +.4 +.7 +.9] kg T 20.14.52.90 Nucleic acids and other heterocyclic compounds  thiazole, benzothiazole, other cycles 2934 [.10 +.20 +.9] kg T 20.14.53.50 Phosphoric esters; and their salts (including lactophosphates; their halogenated; sulphonated; nitrated or nitrosated derivatives) 2919 kg T 20.14.53.80 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 kg T 20.14.61.11 Methanal (formaldehyde) 2912.11 kg T 20.14.61.13 Ethanal (acetaldehyde) 2912.12 kg T 20.14.61.15 Butanal (butyraldehyde; normal isomer) 2912.19.10 kg T 20.14.61.19 Acyclic aldehydes, without other oxygen function (excluding methanal (formaldehyde), ethanal (acetaldehyde), butanal (butyraldehyde; normal isomer)) 2912.19.90 kg T 20.14.61.20 Cyclic aldehydes; without other oxygen function 2912.2 kg S 20.14.61.30 Aldehyde-alcohols 2912.30 kg S 20.14.61.40 Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen function 2912.4 kg S 20.14.61.50 Cyclic polymers of aldehydes 2912.50 kg S 20.14.61.60 Paraformaldehyde 2912.60 kg T 20.14.61.70 Halogenated; sulphonated; nitrated or nitrosated derivatives of aldehydes; (including with other oxygen function, cyclic polymers of aldehydes, paraformaldehyde) 2913 kg S 20.14.62.11 Acetone 2914.11 kg T 20.14.62.13 Butanone (methyl ethyl ketone) 2914.12 kg T 20.14.62.15 4-Methylpentan-2-one (methyl isobutyl ketone) 2914.13 kg T 20.14.62.19 Acyclic ketones; without other oxygen function (excluding acetone, butanone (methyl ethyl ketone), 4-methylpentan-2-one (methyl isobutyl ketone)) 2914.19 kg T 20.14.62.31 Camphor; aromatic ketones without other oxygen function; ketone-alcohols; ketone-aldehydes; ketone-phenols and ketones with other oxygen function 2914 [.21 +.3 +.40 +.50] kg T 20.14.62.33 Cyclohexanone and methylcyclohexanones 2914.22 kg T 20.14.62.35 Ionones and methylionones 2914.23 kg T 20.14.62.39 Cyclanic, cyclenic or cycloterpenic ketones without oxygen function (excluding camphor, cyclohexanone and methylcyclohexanones, ionones and methylionones) 2914.29 kg T 20.14.62.60 Quinones 2914.6 kg T 20.14.62.70 Halogenated; sulphonated; nitrated or nitrosated derivatives of ketones and quinones 2914.70 kg T 20.14.63.10 Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909.1 kg T 20.14.63.23 Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909.20 kg T 20.14.63.25 Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909.30 kg T 20.14.63.33 2,2-Oxydiethanol (diethylene glycol; digol) 2909.41 kg T 20.14.63.39 Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives (excluding 2,2-Oxydiethanol) 2909 [.43 +.44 +.49] kg T 20.14.63.50 Ether-phenols; ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909.50 kg S 20.14.63.60 Alcohol; ether and ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909.60 kg S 20.14.63.73 Oxirane (ethylene oxide) 2910.10 kg T 20.14.63.75 Methyloxirane (propylene oxide) 2910.20 kg T 20.14.63.79 Epoxides, epoxyalcohols, -phenols, epoxyethers, with a 3-membered ring and their halogenated, sulphonated, nitrated/nitrosated derivatives excluding oxirane, methyloxirane (propylene oxide) 2910 [.30 +.40 +.90] kg T 20.14.63.80 Acetals and hemiacetals and their halogenated; sulphonated; nitrated or nitrosated derivatives 2911 kg T 20.14.64.30 Other organic compounds, n.e.c. 2942 kg T 20.14.64.50 Rennet and concentrates thereof 3507.10 kg S 20.14.64.70 Enzymes; prepared enzymes (not elsewhere specified or included) (excluding rennet and concentrates) 3507.90 kg S 20.14.71.20 Activated natural mineral products; animal black 3802.90 kg S 20.14.71.30 Tall oil; whether or not refined 3803 kg S 20.14.71.40 Gum, wood or sulphate turpentine oils, pine oil and other alike 3805 kg S 20.14.71.50 Rosin and resin acids; and derivatives; rosin spirit and oils; run gums 3806 kg S 20.14.71.70 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch 3807 kg T 20.14.72.00 Wood charcoal whether or not agglomerated (including shell or nut charcoal) 4402 kg S 20.14.73.20 Benzol (benzene), toluol (toluene) and xylol (xylenes) 2707 [.10 +.20 +.30] kg T 20.14.73.40 Naphthalene and other aromatic hydrocarbon mixtures (excluding benzole, toluole, xylole) 2707 [.40 +.50] kg T 20.14.73.60 Phenols 2707.99.80 kg T 20.14.73.90 Other oils and oil products, n.e.c. 2707 [.91 +.99 (.1 +.30 +.50 +.70 +.9)] kg T 20.14.74.00 Undenatured ethyl alcohol of an alcoholic strength by volume  ¥ 80 % (important: excluding alcohol duty) 2207.10 l S 20.14.75.00 Denatured ethyl alcohol and other denatured spirits; of any strength 2207.20 l S NACE 20.15: Manufacture of fertilisers and nitrogen compounds 20.15.10.50 Nitric acid; sulphonitric acids 2808 kg N @ T 20.15.10.75 Anhydrous ammonia 2814.10 kg N @ T 20.15.10.77 Ammonia in aqueous solution 2814.20 kg N @ T 20.15.20.30 Ammonium chloride 2827.10 kg T 20.15.20.80 Nitrites 2834.10 kg N @ T 20.15.31.30 Urea containing > 45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.10.10 kg N T 20.15.31.80 Urea containing  ¤ 45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.10.90 kg N T 20.15.32.00 Ammonium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.21 kg N T 20.15.33.00 Ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.30 kg N T 20.15.34.00 Double salts and mixtures of calcium nitrate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.60 kg N T 20.15.35.30 Mixtures of ammonium nitrate with calcium carbonate,  ¤ 28 % nitrogen by weight 3102.40.10 kg N T 20.15.35.80 Mixtures of ammonium nitrate with calcium carbonate, > 28 % nitrogen by weight 3102.40.90 kg N T 20.15.39.30 Double salts and mixtures of ammonium sulphate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.29 kg N T 20.15.39.60 Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.80 kg N T 20.15.39.90 Mineral or chemical fertilizers, nitrogenous, n.e.c. 3102.90 kg N T 20.15.41.00 Superphosphates (excluding potassic, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3103.10 kg P2O5 T 20.15.49.00 Mineral or chemical fertilizers, phosphatic n.e.c. 3103.90 kg P2O5 T 20.15.51.00 Potassium chloride (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104.20 kg K2O T 20.15.52.00 Potassium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104.30 kg K2O T 20.15.59.00 Mineral or chemical fertilizers, potassic, n.e.c. 3104.90 kg K2O T 20.15.60.00 Sodium nitrate 3102.50 kg T 20.15.71.30 Fertilizers containing nitrogen, phosphorus and potassium, > 10 % nitrogen 3105.20.10 kg T 20.15.71.80 Fertilizers containing nitrogen, phosphorus and potassium,  ¤ 10 % nitrogen 3105.20.90 kg T 20.15.72.00 Diammonium hydrogenorthophosphate (diammonium phosphate) (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3105.30 kg T 20.15.73.00 Ammonium dihydrogenorthophosphate (monoammonium phosphate) 3105.40 kg T 20.15.74.00 Other mineral or chemical fertilisers containing the two fertilising elements nitrogen and phosphorus 3105.5 kg T 20.15.75.00 Mineral or chemical fertilisers containing the two fertilising elements phosphorus and potassium 3105.60 kg T 20.15.76.00 Nitrates of potassium 2834.21 kg N @ T 20.15.79.30 Fertilizers in tablets or similar forms or in packages of a gross weight of  ¤ 10 kg) 3105.10 kg T 20.15.79.80 Other fertilizers, n.e.c. 3105.90 kg T 20.15.80.00 Animal or vegetable fertilizers 3101 kg T NACE 20.16: Manufacture of plastics in primary forms 20.16.10.35 Linear polyethylene having a specific gravity < 0,94, in primary forms 3901.10.10 kg T 20.16.10.39 Polyethylene having a specific gravity < 0,94, in primary forms (excluding linear) 3901.10.90 kg T 20.16.10.50 Polyethylene having a specific gravity of  ¥ 0,94, in primary forms 3901.20 kg T 20.16.10.70 Ethylene-vinyl acetate copolymers, in primary forms 3901.30 kg T 20.16.10.90 Polymers of ethylene, in primary forms (excluding polyethylene, ethylene-vinyl acetate copolymers) 3901.90 kg T 20.16.20.35 Expansible polystyrene, in primary forms 3903.11 kg T 20.16.20.39 Polystyrene, in primary forms (excluding expansible polystyrene) 3903.19 kg T 20.16.20.50 Styrene-acrylonitrile (SAN) copolymers, in primary forms 3903.20 kg T 20.16.20.70 Acrylonitrile-butadiene-styrene (ABS) copolymers, in primary forms 3903.30 kg T 20.16.20.90 Polymers of styrene, in primary forms (excluding polystyrene, styrene-acrylonitrile (SAN) copolymers, acrylonitrile-butadiene-styrene (ABS) copolymers) 3903.90 kg T 20.16.30.10 Polyvinyl chloride, not mixed with any other substances, in primary forms 3904.10 kg T 20.16.30.23 Non-plasticised polyvinyl chloride mixed with any other substance, in primary forms 3904.21 kg T 20.16.30.25 Plasticised polyvinyl chloride mixed with any other substance, in primary forms 3904.22 kg T 20.16.30.40 Vinyl chloride-vinyl acetate copolymers and other vinyl chloride copolymers, in primary forms 3904 [.30 +.40] kg T 20.16.30.60 Fluoropolymers 3904.6 kg T 20.16.30.90 Polymers of halogenated olefins, in primary forms, n.e.c. 3904 [.50 +.90] kg T 20.16.40.13 Polyacetals, in primary forms 3907.10 kg T 20.16.40.15 Polyethylene glycols and other polyether alcohols, in primary forms 3907.20 (.11 +.2) kg T 20.16.40.20 Polyethers, in primary forms (excluding polyacetals, polyether alcohols) 3907.20.9 kg T 20.16.40.30 Epoxide resins, in primary forms 3907.30 kg T 20.16.40.40 Polycarbonates, in primary forms 3907.40 kg T 20.16.40.50 Alkyd resins, in primary forms 3907.50 kg T 20.16.40.62 Polyethylene terephthalate having a viscosity number of  ¥ 78 ml/g 3907.60.20 kg T 20.16.40.64 Other polyethylene terephthalate 3907.60.80 kg T 20.16.40.70 Unsaturated liquid polyesters, in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907.91.10 kg T 20.16.40.80 Unsaturated polyesters, in primary forms (excluding liquid polyesters, polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907.91.90 kg T 20.16.40.90 Polyesters, in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate, other unsaturated polyesters) 3907 [.70 +.99] kg T 20.16.51.30 Polypropylene, in primary forms 3902.10 kg T 20.16.51.50 Polymers of propylene or of other olefins, in primary forms (excluding polypropylene) 3902 [.20 +.30 +.90] kg T 20.16.52.30 Polymers of vinyl acetate, in aqueous dispersion, in primary forms 3905 [.12 +.21] kg T 20.16.52.50 Polymers of vinyl acetate, in primary forms (excluding in aqueous dispersion) 3905 [.19 +.29] kg T 20.16.52.70 Polymers of vinyl esters or other vinyl polymers, in primary forms (excluding vinyl acetate) 3905 [.30 +.91 +.99] kg T 20.16.53.50 Polymethyl methacrylate, in primary forms 3906.10 kg T 20.16.53.90 Acrylic polymers, in primary forms (excluding polymethyl methacrylate) 3906.90 kg T 20.16.54.50 Polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12, in primary forms 3908.10 kg T 20.16.54.90 Polyamides, in primary forms (excluding polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12) 3908.90 kg T 20.16.55.50 Urea resins and thiourea resins, in primary forms 3909.10 kg T 20.16.55.70 Melamine resins, in primary forms 3909.20 kg T 20.16.56.30 Amino resins, in primary forms (excluding urea and thiourea resins, melamine resins) 3909.30 kg T 20.16.56.50 Phenolic resins, in primary forms 3909.40 kg T 20.16.56.70 Polyurethanes, in primary forms 3909.50 kg T 20.16.57.00 Silicones, in primary forms 3910 kg T 20.16.59.20 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides, polysulphones, etc, n.e.c., in primary forms 3911 kg T 20.16.59.40 Cellulose and its chemical derivatives, n.e.c., in primary forms 3912 kg T 20.16.59.60 Natural and modified polymers, in primary forms (including alginic acid, hardened proteins, chemical derivatives of natural rubber) 3913 kg T 20.16.59.70 Ion-exchangers based on synthetic or natural polymers 3914 kg T NACE 20.17: Manufacture of synthetic rubber in primary forms 20.17.10.50 Synthetic latex rubber 4002 [.11 +.41 +.51 +.91] kg T 20.17.10.90 Synthetic rubber (excluding latex) 4002 [.19 +.20 +.3 +.49 +.59 +.60 +.70 +.80 +.99] kg T NACE 20.20: Manufacture of pesticides and other agrochemical products 20.20.11.30 Insecticides based on chlorinated hydrocarbons, put up in forms or packings for retail sale or as preparations or articles 3808.91.20 kg act. subst. @ S 20.20.11.40 Insecticides based on carbamates, put up in forms or packings for retail sale or as preparations or articles 3808.91.30 kg act. subst. @ S 20.20.11.50 Insecticides based on organophosphorus products, put up in forms or packings for retail sale or as preparations or articles 3808.91.40 kg act. subst. @ S 20.20.11.60 Insecticides based on pyrethroids, put up in forms or packings for retail sale or as preparations or articles 3808.91.10 kg act. subst. @ S 20.20.11.90 Other insecticides 3808.91.90 kg act. subst. @ S 20.20.12.20 Herbicides based on phenoxy-phytohormone products, put up in forms or packings for retail sale or as preparations or articles 3808.93.11 kg act. subst. @ S 20.20.12.30 Herbicides based on triazines, put up in forms or packings for retail sale or as preparations or articles 3808.93.13 kg act. subst. @ S 20.20.12.40 Herbicides based on amides, put up in forms or packings for retail sale or as preparations or articles 3808.93.15 kg act. subst. @ S 20.20.12.50 Herbicides based on carbamates, put up in forms or packings for retail sale or as preparations or articles 3808.93.17 kg act. subst. @ S 20.20.12.60 Herbicides based on dinitroanilines derivatives, put up in forms or packings for retail sale or as preparations or articles 3808.93.21 kg act. subst. @ S 20.20.12.70 Herbicides based on urea; uracil and sulphonylurea, put up in forms or packings for retail sale or as preparations or articles 3808.93.23 kg act. subst. @ S 20.20.12.90 Herbicides p.r.s. or as preparations/articles excluding based on phenoxy-phytohormones, triazines, amides, carbamates, dinitroanaline derivatives, urea, uracil, sulphonylurea 3808.93.27 kg act. subst. @ S 20.20.13.50 Anti-sprouting products put up in forms or packings for retail sale or as preparations or articles 3808.93.30 kg act. subst. @ S 20.20.13.70 Plant-growth regulators put up in forms or packings for retail sale or as preparations or articles 3808.93.90 kg act. subst. @ S 20.20.14.30 Disinfectants based on quaternary ammonium salts put up in forms or packings for retail sale or as preparations or articles 3808.94.10 kg act. subst. @ S 20.20.14.50 Disinfectants based on halogenated compounds put up in forms or packings for retail sale or as preparations 3808.94.20 kg act. subst. @ S 20.20.14.90 Disinfectants put up in forms or packings for retail sale or as preparations or articles (excluding those based on quaternary ammonium salts, those based on halogenated compounds) 3808.94.90 kg act. subst. @ S 20.20.15.15 Inorganic fungicides, bactericides and seed treatments, put up in forms or packings for retail sale or as preparations or articles 3808.92 (.10 +.20) kg act. subst. @ S 20.20.15.30 Fungicides, bactericides and seed treatments based on dithiocarbamates, put up in forms or packings for retail sale or as preparations or articles 3808.92.30 kg act. subst. @ S 20.20.15.45 Fungicides, bactericides and seed treatments based on benzimidazoles, put up in forms or packings for retail sale or as preparations or articles 3808.92.40 kg act. subst. @ S 20.20.15.60 Fungicides, bactericides and seed treatment based on triazoles or diazoles, put up in forms or packings for retail sale or as preparations or articles 3808.92.50 kg act. subst. @ S 20.20.15.75 Fungicides, bactericides and seed treatments based on diazines or morpholines, put up in forms or packings for retail sale or as preparations or articles 3808.92.60 kg act. subst. @ S 20.20.15.90 Other fungicides, bactericides and seeds treatments (ex: Captan,...) 3808.92.90 kg act. subst. @ S 20.20.19.30 Goods of HS 38 08, containing one or more of the following substances: aldrin (ISO); binapacryl (ISO); camphechlor (ISO) (toxaphene); captafol (ISO); chlordane (ISO); chlordimeform (ISO); chlorobenzilate (ISO); DDT (ISO) (clofenotane (INN), 1,1,1-trichloro-2,2-bis(p-chlorophenyl)ethane); dieldrin (ISO, INN); dinoseb (ISO), its salts or its esters; ethylene dibromide (ISO) (1,2-dibromoethane); ethylene dichloride (ISO) (1,2-dichloroethane); fluoroacetamide (ISO); heptachlor (ISO); hExachlorobenzene (ISO); 1,2,3,4,5,6-hExachlorocyclohExane (HCH (ISO)), including lindane (ISO, INN); mercury compounds; methamidophos (ISO); monocrotophos (ISO); oxirane (ethylene oxide); parathion (ISO); parathion-methyl (ISO) (methyl-parathion); pentachlorophenol (ISO); phosphamidon (ISO); 2,4,5-T (ISO) (2,4,5-trichlorophenoxyacetic acid), its salts or its esters, put up in forms or packings for retail sale or as preparations or articles 3808.50 kg act. subst. @ S 20.20.19.80 Rodenticides and other plant protection products put up for retail sale or as preparations or articles (excluding insecticides, fungicides, herbicides and disinfectants) 3808.99 kg act. subst. @ S NACE 20.30: Manufacture of paints, varnishes and similar coatings, printing ink and mastics 20.30.11.50 Paints and varnishes, based on acrylic or vinyl polymers dispersed or dissolved in an aqueous medium (including enamels and lacquers) 3209.10 kg S 20.30.11.70 Other paints, varnishes dispersed or dissolved in an aqueous medium 3209.90 kg S 20.30.12.25 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium, weight of the solvent > 50 % of the weight of the solution including enamels and lacquers 3208.10.10 kg S 20.30.12.29 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium including enamels and lacquers excluding weight of the solvent > 50 % of the weight of the solution 3208.10.90 kg S 20.30.12.30 Paints and varnishes, based on acrylic or vinyl polymers dispersed/dissolved in non-aqueous medium, weight of the solvent >50 % of the solutionweight including enamels and lacquers 3208.20.10 kg S 20.30.12.50 Other paints and varnishes based on acrylic or vinyl polymers 3208.20.90 kg S 20.30.12.70 Paints and varnishes: solutions n.e.c. 3208.90.1 kg S 20.30.12.90 Other paints and varnishes based on synthetic polymers n.e.c. 3208.90.9 kg S 20.30.21.30 Prepared pigments, opacifiers, colours and similar preparations for ceramics, enamelling or glass 3207.10 kg S 20.30.21.50 Vitrifiable enamels and glazes, engobes (slips) and similar preparations for ceramics, enamelling or glass 3207.20 kg S 20.30.21.70 Liquid lustres and similar preparations; glass frit and other glass in powder; granules or flakes 3207 [.30 +.40] kg S 20.30.22.13 Oil paints and varnishes, for finishing leather (including enamels, lacquers and distempers) 3210.00.10 kg S 20.30.22.15 Prepared water pigments for finishing leather; paints and varnishes (including enamels, lacquers and distempers) (excluding of oil) 3210.00.90 kg S 20.30.22.20 Prepared driers 3211 kg S 20.30.22.30 Stamping foils 3212.10 kg S 20.30.22.40 Pigments, including metallic powders and flakes, dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints; colorants and other colouring matter, n.e.c. put up for retail sale 3212.90 kg S 20.30.22.53 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics 3214.10.10 kg S 20.30.22.55 Painters' fillings 3214.10.90 kg S 20.30.22.60 Non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3214.90 kg S 20.30.22.73 Organic composite solvents and thinners used in conjunction with coatings and inks; based on butyl acetate 3814.00.10 kg S 20.30.22.79 Organic composite solvents and thinners used in conjunction with coatings and inks (excluding those based on butyl acetate) 3814.00.90 kg S 20.30.23.50 Artists', students', or signboard painters' colours, amusement colours and modifying tints in sets of tablets, tubes, jars, bottles or pans 3213.10 kg S 20.30.23.70 Artists', students' or signboard painters' colours, amusement colours and modifying tints in tablets, tubes, jars, bottles or pans (excluding in sets) 3213.90 kg S 20.30.24.50 Black printing inks 3215.11 kg S 20.30.24.70 Printing inks (excluding black) 3215.19 kg S NACE 20.41: Manufacture of soap and detergents, cleaning and polishing preparations 20.41.10.00 Glycerol (glycerine), crude; glycerol waters and glycerol lyes 1520 kg T 20.41.20.20 Anionic surface-active agents (excluding soap) 3402.11 kg T 20.41.20.30 Cationic surface-active agents (excluding soap) 3402.12 kg T 20.41.20.50 Non-ionic surface-active agents (excluding soap) 3402.13 kg T 20.41.20.90 Organic surface-active agents (excluding soap, anionic, cationic, non-ionic) 3402.19 kg T 20.41.31.20 Soap and organic surface-active products in bars, etc, n.e.c. 3401.19 kg S 20.41.31.50 Soap in the form of flakes, wafers, granules or powders 3401.20.10 kg S 20.41.31.80 Soap in forms excluding bars, cakes or moulded shapes, paper, wadding, felt and non-wovens impregnated or coated with soap/detergent, flakes, granules or powders 3401.20.90 kg S 20.41.32.40 Surface-active preparations, whether or not containing soap, p.r.s. (excluding those for use as soap) 3402.20.20 kg S 20.41.32.50 Washing preparations and cleaning preparations, with or without soap, p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402.20.90 kg S 20.41.32.60 Surface-active preparations, whether or not containing soap, n.p.r.s. (excluding those for use as soap) 3402.90.10 kg S 20.41.32.70 Washing preparations and cleaning preparations, with or without soap, n.p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402.90.90 kg S 20.41.41.00 Preparations for perfuming or deodorizing rooms (including odoriferous preparations used during religious rites) 3307.4  S 20.41.42.70 Artificial and prepared waxes of polyethylene glycol 3404.20 kg S 20.41.42.80 Artificial and prepared waxes (including sealing waxes) (excluding of polyethylene glycol) 3404.90 kg S 20.41.43.30 Polishes, creams and similar preparations, for footwear or leather (excluding artificial and prepared waxes) 3405.10 kg S 20.41.43.50 Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork (excluding artificial and prepared waxes) 3405.20 kg S 20.41.43.70 Polishes and similar preparations, for coachwork (excluding artificial and prepared waxes, metal polishes) 3405.30 kg S 20.41.43.83 Metal polishes 3405.90.10 kg S 20.41.43.89 Other polishes, creams and similar preparations, n.e.c. 3405.90.90 kg S 20.41.44.00 Scouring pastes and powders and other scouring preparations 3405.40 kg S NACE 20.42: Manufacture of perfumes and toilet preparations 20.42.11.50 Perfumes 3303.00.10 l @ S 20.42.11.70 Toilet waters 3303.00.90 l @ S 20.42.12.50 Lip make-up preparations 3304.10  S 20.42.12.70 Eye make-up preparations 3304.20  S 20.42.13.00 Manicure or pedicure preparations 3304.30  S 20.42.14.00 Powders, whether or not compressed, for cosmetic use (including talcum powder) 3304.91  S 20.42.15.00 Beauty, make-up and skin care preparations including suntan (excluding medicaments, lip and eye make-up, manicure and pedicure preparations, powders for cosmetic use and talcum powder) 3304.99  S 20.42.16.30 Shampoos 3305.10  S 20.42.16.50 Preparations for permanent waving or straightening of hair 3305.20  S 20.42.16.70 Hair lacquers 3305.30  S 20.42.17.00 Hair preparations (excluding shampoos, permanent waving and hair straightening preparations, lacquers) 3305.90  S 20.42.18.50 Dentifrices (including toothpaste, denture cleaners) 3306.10  S 20.42.18.90 Preparations for oral or dental hygiene (including denture fixative pastes; powders and tablets, mouth washes and oral perfumes, dental floss) (excluding dentifrices) 3306 [.20 +.90]  S 20.42.19.15 Soap and organic surface-active products in bars, etc, for toilet use 3401.11 kg S 20.42.19.30 Organic surface-active products and preparations for washing the skin; whether or not containing soap, p.r.s. 3401.30 kg S 20.42.19.45 Pre-shave, shaving and after-shave preparations (excluding shaving soap in blocks) 3307.10  S 20.42.19.60 Personal deodorants and anti-perspirants 3307.20  S 20.42.19.75 Perfumed bath salts and other bath preparations 3307.30  S 20.42.19.90 Other personal preparations (perfumeries, toilet, depilatories...) 3307.90  S NACE 20.51: Manufacture of explosives 20.51.11.30 Propellent powders 3601 kg S M 20.51.11.50 Prepared explosives (excluding propellent powders) 3602 kg S M 20.51.12.50 Safety fuses; detonating fuses 3603.00.10 km @ S M 20.51.12.70 Percussion or detonating caps; igniters and electric detonators 3603.00.90 p/st @ S M 20.51.13.00 Fireworks 3604.10 kg S 20.51.14.00 Signalling flares, rain rockets, fog signals and other pyrotechnic articles (excluding fireworks) 3604.90 kg S M 20.51.20.00 Matches (excluding Bengal matches and other pyrotechnic products) 3605 kg S NACE 20.52: Manufacture of glues 20.52.10.20 Casein glues 3501.90.10 kg S 20.52.10.40 Bone glues; other glues of animal origin (excluding casein glues) 3503.00.80 kg S 20.52.10.60 Glues based on starches, dextrins or other modified starches 3505.20 kg S 20.52.10.80 Prepared glues and other prepared adhesives, n.e.c. 3506 kg S NACE 20.53: Manufacture of essential oils 20.53.10.20 Essential oils 3301 [.1 +.2] kg S 20.53.10.30 Resinoids 3301.30 kg S 20.53.10.50 Concentrates of essential oils in fats... aqueous distillates, etc 3301.90 kg S 20.53.10.75 Mixtures of odoriferous substances of a kind used in the food or drink industries 3302.10 kg S 20.53.10.79 Mixtures of odoriferous substances (excluding those of a kind used in the food or drink industries) 3302.90 kg S NACE 20.59: Manufacture of other chemical products n.e.c. 20.59.11.30 Photographic plates and film in the flat, sensitized and unexposed, of any material; instant print film in the flat, sensitized and unexposed (excluding paper; paperboard or textiles) 3701 m2 @ S 20.59.11.50 Photographic film in rolls, sensitized, unexposed of any material; instant print film in rolls sensitized and unexposed (excluding paper, paperboard or textiles) 3702 m2 @ S 20.59.11.70 Photographic paper; paperboard and textiles; sensitized and unexposed 3703 m2 @ S 20.59.12.00 Chemical preparations for photographic uses, unmixed products for photographic uses put up in measured portions or p.r.s in form ready to use (excluding varnishes, glues and adhesives) 3707 kg S 20.59.20.00 Animal or vegetable fats and oils chemically modified 1518 kg S 20.59.30.00 Inks (excluding printing ink) 3215.90 kg S 20.59.41.55 Lubricating preparations containing as basic constituents < 70 % by weight of petroleum oils or of oils obtained from bituminous minerals for textiles, leather, hides and furskins 3403.11 kg S 20.59.41.57 Lubricating preparations containing < 70 % of oils obtained from petroleum or bituminous minerals excluding preparations for the treatment of textiles, leather, hides and furskins 3403.19 kg S 20.59.41.75 Lubricating preparations for textiles, leather, hides and furskins excluding preparations containing < 70 % of petroleum oils or of oils obtained from bituminous minerals 3403.91 kg S 20.59.41.79 Lubricating preparations excluding preparations containing < 70 % of oils obtained from petroleum/bituminous minerals, preparations for treating textile materials, leather, hides and furskins 3403.99 kg S 20.59.42.50 Anti-knock preparations 3811.1 kg S 20.59.42.70 Additives for lubricating oils 3811.2 kg S 20.59.42.90 Additives for mineral oils or for other liquids used for the same purpose as mineral oils (including gasoline) (excluding anti-knock preparations, additives for lubricating oils) 3811.90 kg S 20.59.43.30 Hydraulic brake fluids and other prepared liquids for hydraulic transmission; not containing or containing < 70 % by weight of petroleum oils or oils obtained from bituminous mineral 3819 kg S 20.59.43.50 Anti-freezing preparations and prepared de-icing fluids 3820 kg S 20.59.51.00 Peptones and their derivatives; other protein substances and their derivatives; hide powder including glutelins and prolamins, globulins, glycinin, keratins, nucleoproteids, protein isolates 3504 kg S 20.59.52.10 Composite diagnostic or laboratory reagents, including paper impregnated or coated with diagnostic or laboratory reagents 3822 kg S 20.59.52.30 Modelling pastes; dental wax and dental impression compounds; other preparations for use in dentistry with a basis of plaster (including modelling pastes for children's amusement) 3407 kg S 20.59.52.50 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 3813 kg S 20.59.52.70 Prepared culture media for development of micro-organisms 3821 kg S 20.59.53.00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics 3818 kg S 20.59.54.00 Activated carbon 3802.10 kg S 20.59.55.50 Finishing agents, etc, with amylaceous basis 3809.10 kg S 20.59.55.70 Finishing agents, etc, used in the textile industry 3809.91 kg S 20.59.55.80 Finishing agents, etc, used in the paper industry 3809.92 kg S 20.59.55.90 Finishing agents, dye carriers and other preparations, n.e.c. 3809.93 kg S 20.59.56.20 Pickling preparations for metal surfaces 3810 kg S 20.59.56.30 Prepared rubber accelerators 3812.10 kg S 20.59.56.40 Compound plasticisers for rubber or plastics 3812.20 kg S 20.59.56.50 Anti-oxidising preparations and other compounds stabilizers for rubber or plastics 3812.30 kg S 20.59.56.60 Reaction initiators, reaction accelerators and catalytic preparations 3815 kg S 20.59.56.70 Mixed alkylbenzenes, mixed alkylnaphthalenes other than HS 2707 or 2902 3817 kg S 20.59.57.20 Prepared binders for foundry moulds or cores 3824.10 kg S 20.59.57.30 Naphthenic acids, their water-insoluble salts and their esters 3824.90.30 kg S 20.59.57.40 Non-agglomerated metal carbides mixed together or with metallic binders 3824.30 kg S 20.59.57.50 Prepared additives for cements, mortars or concretes 3824.40 kg S 20.59.57.70 Sorbitol (excluding D-glucitol) 3824.60 kg S 20.59.59.10 Ion-exchangers; getters for vacuum tubes; petroleum sulphonates (excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines); thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 3824.90 (.1 +.20)  S 20.59.59.20 Pyrolignites; crude calcium tartrate; crude calcium citrate; anti-rust preparations containing amines as active constituents 3824.90 (.25 +.35)  S 20.59.59.30 Inorganic composite solvents and thinners for varnishes and similar products 3824.90.40 kg S 20.59.59.40 Anti-scaling and similar compounds 3824.90.45 kg S 20.59.59.53 Preparations for electroplating 3824.90.50 kg S 20.59.59.57 Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 3824.90.55 kg S 20.59.59.63 Products and preparations for pharmaceutical or surgical uses 3824.90 (.61 +.62 +.64) kg S 20.59.59.65 Auxiliary products for foundries (excluding prepared binders for foundry moulds or cores) 3824.90.65 kg S 20.59.59.67 Fire-proofing, water-proofing and similar protective preparations used in the building industry 3824.90.70 kg S 20.59.59.71 Mixtures containing halogenated derivatives of methane, ethane or propane 3824.7 kg S 20.59.59.75 Mixtures and preparations containing oxirane (ethylene oxide), polybrominated biphenyls (PBBs), polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or tris(2,3-dibromopropyl) phosphate 3824.8 kg S 20.59.59.90 Biofuels (diesel substitute), other chemical products, n.e.c. 3824.90 (.75 +.8 +.9) kg S 20.59.60.20 Caseinates and other casein derivatives (excluding casein glues) 3501.90.90 kg S 20.59.60.50 Albumins; albuminates and other derivatives (excluding egg albumin) 3502 [.20 +.90] kg S 20.59.60.80 Gelatin and its derivatives; isinglass (excluding casein glues and bone glues) 3503.00.10 kg S NACE 20.60: Manufacture of man-made fibres 20.60.11.10 Aramids staple, not carded, combed or otherwise processed for spinning 5503.11 kg T 20.60.11.20 Other polyamide tow and staple, not carded, combed or otherwise processed for spinning 5501.10 + 5503.19 kg T 20.60.11.30 Polyester tow and staple, not carded, combed or otherwise processed for spinning 5501.20 + 5503.20 kg T 20.60.11.40 Acrylic tow and staple, not carded, combed or otherwise processed for spinning 5501.30 + 5503.30 kg T 20.60.11.50 Polypropylene synthetic tow and staple not carded, combed or otherwise processed for spinning 5501.40 + 5503.40 kg T 20.60.11.90 Other synthetic tow and staple not carded, combed or otherwise processed for spinning 5501.90 + 5503.90 kg T 20.60.12.20 High-tenacity filament yarn of aramids (excluding sewing thread and yarn put up for retail sale) 5402.11 kg S 20.60.12.40 High-tenacity filament yarn of nylon or other polyamides (excluding sewing thread, yarn put up for retail sale and high-tenacity filament yarn of aramids) 5402.19 kg S 20.60.12.60 High-tenacity filament yarn of polyesters (excluding that put up for retail sale) 5402.20 kg S 20.60.13.10 Polyamide textile filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.31 +.45 +.51] kg S 20.60.13.20 Polyamide carpet filament yarn, n.p.r.s. (excluding sewing thread) 5402.32 kg S 20.60.13.30 Polyester textile filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.33 +.46 +.47 +.52] kg S 20.60.13.40 Polypropylene filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.34 +.48 +.59.10] kg S 20.60.13.50 Elastomeric filament yarn, n.p.r.s. 5402.44 kg S 20.60.13.90 Other synthetic filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.39 +.49 +.59.90] kg S 20.60.14.20 Polypropylene monofilament of  ¥ 67 decitex and with a cross-sectional dimension of  ¤ 1 mm (excluding elastomers) 5404.12 kg S 20.60.14.40 Synthetic monofilament of  ¥ 67 decitex and with a cross-sectional dimension of  ¤ 1 mm (excluding polypropylene monofilament); strip and the like (for example, artificial straw), of synthetic textile materials, of an apparent width  ¤ 5 mm 5404 [.11 +.19 +.90] kg S 20.60.21.20 Artificial filament tow and staple fibres (not carded, combed or otherwise processed for spinning), of viscose rayon 5502.00.10 + 5504.10 kg S 20.60.21.40 Artificial filament tow, of acetate 5502.00.40 kg S 20.60.21.90 Other artificial filament tow and staple fibres (not carded, combed or otherwise processed for spinning) 5502.00.80 + 5504.90 kg S 20.60.22.00 High tenacity filament yarn of viscose rayon, n.p.r.s. (excluding sewing thread) 5403.10 kg S 20.60.23.20 Yarn of viscose rayon filament, including monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread and high-tenacity yarn) 5403 [.31 +.32] kg S 20.60.23.40 Filament yarn of cellulose acetate, including monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread and high-tenacity yarn) 5403.33 kg S 20.60.23.90 Other artificial filament yarn, including artificial monofilament of < 67 decitex, single, n.p.r.s. (excluding sewing thread) 5403.39 kg S 20.60.24.00 Artificial monofilament of  ¥ 67 decitex and of which the cross-sectional dimension  ¤ 1 mm; strip and the like of artificial textile materials of an apparent width  ¤ 5 mm 5405 kg S NACE 21.10: Manufacture of basic pharmaceutical products 21.10.10.30 Salicylic acid and its salts 2918.21 kg T 21.10.10.50 O-acetylsalicylic acid; its salts and esters 2918.22 kg T 21.10.10.70 Esters of salicylic acid and their salts (excluding of O-acetylsalicylic acid) 2918.23 kg T 21.10.20.10 Lysine and its esters, and salts thereof 2922.41 kg T 21.10.20.20 Glutamic acid and its salts 2922.42 kg T 21.10.20.40 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2923 kg T 21.10.20.60 Acyclic amides and their derivatives, and salts thereof (including acyclic carbamates) 2924.1 kg T 21.10.20.70 Cyclic amides and their derivatives, and salts thereof (including cyclic carbamates) (excluding ureines and their derivatives, and salts thereof) 2924 [.23 +.24 +.29] kg T 21.10.31.10 Lactones (excluding coumarin, methylcoumarins and ethylcoumarins) 2932.29 kg T 21.10.31.30 Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure 2933.1 kg T 21.10.31.40 Hydantoin and its derivatives 2933.21 kg T 21.10.31.55 Malonylurea (barbituric acid) and its derivatives, and salts thereof 2933 [.52 +.53 +.54] kg T 21.10.31.59 Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure (excluding malonylurea (barbituric acid) and its derivatives) 2933 [.55 +.59] kg T 21.10.31.70 Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure (excluding melamine) 2933.69 kg T 21.10.31.80 Compounds containing a phenothiazine ring-system (whether or not hydrogenated); not further fused 2934.30 kg T 21.10.32.00 Sulphonamides 2935 kg T 21.10.40.00 Sugars, pure (excluding glucose, etc); sugar ethers and salts, etc 2940 kg T 21.10.51.00 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent 2936  S 21.10.52.00 Hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones 2937 g S 21.10.53.00 Glycosides and vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2938 + 2939  S 21.10.54.00 Antibiotics 2941 kg T 21.10.60.20 Extracts of glands or other organs or of their secretions (for organo-therapeutic uses) 3001.20  S 21.10.60.40 Glands and other organs or substances for therapeutic or prophylactic use, n.e.c. (excluding blood and extracts of glands or other organs) 3001.90  S 21.10.60.50 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; cultures of micro-organisms; toxins (excluding yeasts) 3002.90  S NACE 21.20: Manufacture of pharmaceutical preparations 21.20.11.30 Medicaments containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives, for therapeutic or prophylactic uses, n.p.r.s. 3003.10  S 21.20.11.50 Medicaments of other antibiotics, n.p.r.s. 3003.20  S 21.20.11.60 Medicaments of penicillins, streptomycins or deriv. thereof, in doses or p.r.s. 3004.10  S 21.20.11.80 Medicaments of other antibiotics, p.r.s. 3004.20  S 21.20.12.30 Medicaments containing insulin but not antibiotics, for therapeutic or prophylactic uses, not put up in measured doses or for retail sale 3003.31  S 21.20.12.50 Medicaments containing hormones but not antibiotics, for therapeutic or prophylactic uses, not put up in measured doses or for retail sale (excluding insulin) 3003.39  S 21.20.12.60 Medicaments containing insulin but not antibiotics, for therapeutic or prophylactic uses, put up in measured doses or for retail sale 3004.31  S 21.20.12.70 Medicaments containing corticosteroid hormones, their derivatives and structural analogues, put up in measured doses or for retail sale 3004 [.32 +.39]  S 21.20.13.10 Medicaments of alkaloids or derivatives thereof, n.p.r.s. 3003.40  S 21.20.13.20 Other medicaments for therapeutic or prophylactic uses, of HS 3003, n.p.r.s. 3003.90  S 21.20.13.40 Medicaments of alkaloids or derivatives thereof, p.r.s. 3004.40  S 21.20.13.60 Medicaments containing vitamins, provitamins, derivatives and intermixtures thereof, for therapeutic or prophylactic uses, put up in measured doses or for retail sale 3004.50  S 21.20.13.80 Other medicaments of mixed or unmixed products, p.r.s., n.e.c. 3004.90  S 21.20.21.20 Antisera and other blood fractions 3002.10  S 21.20.21.40 Vaccines for human medicine 3002.20  S 21.20.21.60 Vaccines for veterinary medicine 3002.30  S 21.20.22.00 Chemical contraceptive preparations based on hormones or spermicides 3006.60  S 21.20.23.20 Blood-grouping reagents 3006.20  S 21.20.23.40 Opacifying preparations for X-ray examinations; diagnostic reagents designed to be administered to the patient 3006.30  S 21.20.24.20 Adhesive dressings or similar articles; impregnated or coated with pharmaceutical substances; or put up in forms for retail sale 3005.10  S 21.20.24.30 Sterile surgical catgut 3006.10.10  S 21.20.24.40 Wadding, gauze, etc, with pharmaceutical substances, p.r.s., n.e.c. 3005.90  S 21.20.24.60 First-aid boxes and kits 3006.50  S NACE 22.11: Manufacture of rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.11.11.00 New pneumatic rubber tyres for motor cars (including for racing cars) 4011.10 p/st S 22.11.12.00 New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles 4011 [.40 +.50] p/st S 22.11.13.55 New pneumatic rubber tyres for buses or lorries with a load index  ¤ 121 4011.20.10 p/st S 22.11.13.57 New pneumatic rubber tyres for buses or lorries with a load index > 121 4011.20.90 p/st S 22.11.13.70 New pneumatic rubber tyres for aircraft 4011.30 p/st S 22.11.14.00 Agrarian tyres; other new pneumatic tyres, of rubber 4011 [.6 +.9] p/st S 22.11.15.30 Solid or cushion rubber tyres; interchangeable rubber tyre treads 4012.90 (.20 +.30) p/st @ S 22.11.15.50 Rubber tyre flaps 4012.90.90 p/st @ S 22.11.15.70 Inner tubes, of rubber 4013 kg S 22.11.16.00 Camel-back strips for retreading rubber tyres 4006.10 kg S 22.11.20.30 Retreaded tyres of rubber of a kind used on motor cars 4012.11 p/st S 22.11.20.50 Retreaded tyres of rubber of a kind used on buses and lorries 4012.12 p/st S 22.11.20.90 Retreaded tyres of rubber (including of a kind used on aircraft; excluding of a kind used on motor cars; buses or lorries) 4012 [.13 +.19] p/st S NACE 22.19: Manufacture of other rubber products 22.19.10.00 Reclaimed rubber in primary forms or in plates, sheets or strips 4003 kg T 22.19.20.13 Rubber compounded with carbon black or silica, unvulcanized 4005.10 kg S 22.19.20.19 Other compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip 4005 [.20 +.9] kg S 22.19.20.30 Forms and articles of unvulcanized rubber (including rods; tubes; profile shapes; discs and rings) (excluding camel-back; strips for retreading tyres) 4006.90 kg S 22.19.20.50 Vulcanized rubber thread and cord 4007 kg S 22.19.20.70 Plates, sheets and strip of vulcanized rubber 4008 [.11 +.21.90] kg S 22.19.20.83 Extruded rods and profile shapes of cellular vulcanized rubber 4008.19 kg S 22.19.20.85 Plates, sheets, strips for floor covering of solid vulcanized rubber 4008.21.10 kg S 22.19.20.87 Extruded solid rubber rods and profiles 4008.29 kg S 22.19.30.30 Rubber tubing not reinforced 4009.11 kg S 22.19.30.55 Rubber hose reinforced with metal 4009.21 kg S 22.19.30.57 Rubber hose reinforced with textiles 4009.31 kg S 22.19.30.59 Rubber hose reinforced or combined with other materials (excluding rubber hose reinforced with metal or textiles) 4009.41 kg S 22.19.30.70 Rubber hose assemblies 4009 [.12 +.22 +.32 +.42] kg S 22.19.40.30 Rubber transmission belts of trapezoidal and/or striped configuration (including V-belts) 4010 [.31 +.32 +.33 +.34] kg S 22.19.40.50 Rubber conveyor belts 4010.1 kg S 22.19.40.70 Rubber synchronous belts 4010 [.35 +.36] kg S 22.19.40.90 Rubber transmission belts (excluding v-belts and v-belting, trapezoidal and/or striped configuration, conveyor belt, synchronous belt) 4010.39 kg S 22.19.50.50 Adhesive tape of rubberized textiles of a width  ¤ 20 cm 5906.10 kg S 22.19.50.70 Rubberized textile fabrics (excluding adhesive tape of a width  ¤ 20 cm) 5906.9 kg S 22.19.60.00 Articles of apparel and clothing accessories (including gloves, mittens and mitts), for all purposes, of vulcanised rubber other than hard rubber 4015 kg S 22.19.71.20 Sheath contraceptives 4014.10 p/st @ S 22.19.71.50 Teats, nipple shields and similar articles for babies 4014.90.10 kg S 22.19.71.80 Hygienic or pharmaceutical articles of rubber (excluding sheath contraceptives, teats, nipple shields and similar articles for babies) 4014.90.90 kg S 22.19.72.00 Floor coverings and mats of vulcanized rubber, non-cellular 4016.91 kg S 22.19.73.10 Vulcanized cellular rubber articles for technical uses 4016.10 kg S 22.19.73.21 Erasers, of vulcanized rubber 4016.92 kg S 22.19.73.23 Seals, of vulcanized rubber 4016.93 kg S 22.19.73.30 Boat or dock fenders, whether or not inflatable, of vulcanised rubber; other inflatable articles, of vulcanised rubber 4016 [.94 +.95] kg S 22.19.73.43 Expansion joints for pipes 4016.99.20 kg S 22.19.73.45 Rubber-to-metal bonded articles for tractors and motor vehicles 4016.99.52 kg S 22.19.73.47 Moulded rubber articles for tractors and motor vehicles 4016.99.58 kg S 22.19.73.49 Rubber-to-metal bonded articles for other uses than for tractors and motor vehicles 4016.99.91 kg S 22.19.73.50 Outer soles and heels, of rubber 6406.20.10 p/st @ S 22.19.73.60 Articles of vulcanized solid rubber (including rubber bands, tobacco-pouches, characters for date stamps and the like, stoppers and rings for bottles; excluding hard rubber) 4016.99.99 kg S 22.19.73.79 Hard rubber, hard rubber scrap; waste and powder and articles of hard rubber 4017 kg S NACE 22.21: Manufacture of plastic plates, sheets, tubes and profiles 22.21.10.50 Monofilament with any cross-sectional dimension > 1 mm; rods; sticks and profile shapes; of polymers of ethylene (including surface worked but not otherwise worked) 3916.10 kg S 22.21.10.70 Monofilament with any cross-sectional dimension > 1 mm; rods; sticks and profile shapes of polymers of vinyl chloride (including surface worked but not otherwise worked) 3916.20 kg S 22.21.10.90 Monofilament with any cross-sectional dimension > 1 mm; rods; sticks and profile shapes of plastics (excluding of polymers of ethylene, of polymers of vinyl chloride) 3916.90 kg S 22.21.21.30 Artificial guts (sausage skins) of hardened protein or cellulosic materials 3917.10 kg S 22.21.21.53 Rigid tubes, pipes and hoses of polymers of ethylene 3917.21 kg S 22.21.21.55 Rigid tubes, pipes and hoses of polymers of propylene 3917.22 kg S 22.21.21.57 Rigid tubes, pipes and hoses of polymers of vinyl chloride 3917.23 kg S 22.21.21.70 Rigid tubes, pipes and hoses of plastics (excluding of polymers of ethylene, of polymers of propylene, of polymers of vinyl chloride) 3917.29 kg S 22.21.29.20 Flexible tubes, pipes and hoses of plastics, with a burst pressure  ¥ 27,6 MPa 3917.31 kg S 22.21.29.35 Plastic tubes, pipes and hoses excluding rigid, flexible tubes, pipes and hoses with a minimum burst pressure of 27,6 mpa, reinforced or otherwise combined with other materials  those with fittings 3917.32 kg S 22.21.29.37 Plastic tubes, pipes and hoses with fittings attached excluding rigid, flexible tubes, pipes or hoses, with minimum burst pressure of 27,6 MPa, reinforced or otherwise combined with other materials 3917.33 kg S 22.21.29.50 Plastic tubes, pipes and hoses (excluding artificial guts, sausage skins, rigid, flexible tubes and pipes having a minimum burst pressure of 27,6 MPa) 3917.39 kg S 22.21.29.70 Plastic fittings for plastic tubes, pipes and hoses (including joints, elbows and flanges) 3917.40 kg S 22.21.30.10 Other plates..., of polymers of ethylene, not reinforced, thickness  ¤ 0,125 mm 3920.10 (.2 +.40) kg S 22.21.30.17 Other plates..., of polymers of ethylene, not reinforced, etc, thickness > 0,125 mm 3920.10.8 kg S 22.21.30.21 Other plates..., of biaxially orientated polymers of propylene, thickness  ¤ 0,10 mm 3920.20.21 kg S 22.21.30.23 Other plates..., of polymers of propylene, thickness  ¤ 0,10 mm, others 3920.20.29 kg S 22.21.30.25 Strip of polymers of propylene, of a thickness of > 0,10 mm and a width of > 5 mm but  ¤ 20 mm, of the kind used for packaging (excluding self-adhesive products) 3920.20.7 kg S 22.21.30.29 Other stripes, thickness > 0,10 mm 3920.20.90 kg S 22.21.30.30 Other plates..., of polymers of styrene, not reinforced, etc 3920.30 kg S 22.21.30.35 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticers, thickness  ¤ 1 mm 3920.43.10 kg S 22.21.30.36 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticers, thickness > 1 mm 3920.43.90 kg S 22.21.30.37 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticers, thickness  ¤ 1 mm 3920.49.10 kg S 22.21.30.38 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticers, thickness > 1 mm 3920.49.90 kg S 22.21.30.53 Plates..., of polymethyl methacrylate, not reinforced, etc 3920.51 kg S 22.21.30.59 Plates..., of other acrylic polymers, not reinforced, etc, n.e.c. 3920.59 kg S 22.21.30.61 Plates, sheets, film, foil, strip of polycarbonates, non-cellular excluding floor, wall, ceiling coverings  self-adhesive, reinforced, laminated, supported/similarly combined with other materials 3920.61 kg S 22.21.30.63 Plates..., of unsaturated polyesters, not reinforced, etc 3920.63 kg S 22.21.30.65 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc, of a thickness  ¤ 0,35 mm 3920.62.1 kg S 22.21.30.67 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc, of a thickness > 0,35 mm 3920.62.90 kg S 22.21.30.69 Plates, sheets, film, foil, strip of polyesters, non-cellular excluding floor, wall, ceiling coverings, self-adhesive  of polycarbonates, polyethylene terephthalate, unsaturated polyesters 3920.69 kg S 22.21.30.70 Plates, sheets, film, foil and strip, of non-cellular cellulose or its chemical derivatives, not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products as well as and floor, wall and ceiling coverings of HS 39.18) 3920.7 kg S 22.21.30.82 Plates, sheets, film, foil, strip of polyamides, non-cellular (excluding floor, wall, ceiling coverings, self-adhesive, reinforced, laminated, supported/similarly combined with other materials) 3920.92 kg S 22.21.30.86 Plates, sheets, film, foil and strip, of non-cellular poly(vinyl butyral), amino-resins, phenolic resins or polymerisation products, not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products as well as and floor, wall and ceiling coverings of HS 3918) 3920 [.91 +.93 +.94 +.99(.2 +.5)] kg S 22.21.30.90 Plates, sheets, film, foil and strip, of non-cellular plastics, n.e.c., not reinforced, laminated, supported or similarly combined with other materials (excluding self-adhesive products, floor, wall and ceiling coverings of HS 3918 and sterile surgical or dental adhesion barriers of CN 3006.10.30) 3920.99.90 kg S 22.21.41.20 Cellular plates, sheet, film, foil and strip of polymers of styrene 3921.11 kg S 22.21.41.30 Cellular plates, sheets, film, foil and strip of polymers of vinyl chloride 3921.12 kg S 22.21.41.50 Cellular plates, sheets, film, foil and strip of polyurethanes 3921.13 kg S 22.21.41.70 Cellular plates, sheets, film, foil and strip of regenerated cellulose 3921.14 kg S 22.21.41.80 Cellular plates, sheets, film, foil and strip of plastics (excluding of polymers of styrene, of polymers of vinyl chloride, of polyurethanes, of rengenerated cellulose) 3921.19 kg S 22.21.42.30 Non-cellular plates, sheets, film, foil, strip of condensation or rearrangement polymerization products, polyesters, reinforced, laminated, supported/similarly comb. with other materials) 3921.90.1 kg S 22.21.42.50 Non cellular plates, strips ..., of phenolic resins 3921.90.30 kg S 22.21.42.75 Non-cellular plates, sheets, film, foil, strip of condensation or rearrangement polymerization products, amino-resins (high pressure laminates, decorative surface one/both sides) 3921.90.41 kg S 22.21.42.79 Other plates, sheets, films, foil and strip, of polymerization products 3921.90 (.43 +.49 +.55 +.60) kg S 22.21.42.80 Other plates..., non cellular of plastics other than made by polymerization 3921.90.90 kg S NACE 22.22: Manufacture of plastic packing goods 22.22.11.00 Sacks and bags of polymers of ethylene (including cones) 3923.21 kg S 22.22.12.00 Plastic sacks and bags (including cones) (excluding of polymers of ethylene) 3923.29 kg S 22.22.13.00 Plastic boxes, cases, crates and similar articles for the conveyance or packing of goods 3923.10 kg S 22.22.14.50 Plastic carboys, bottles, flasks and similar articles for the conveyance or packing of goods, of a capacity  ¤ 2 litres 3923.30.10 p/st S 22.22.14.70 Plastic carboys, bottles, flasks and similar articles for the conveyance or packing of goods, of a capacity > 2 litres 3923.30.90 p/st S 22.22.19.10 Spools, cops, bobbins and similar supports, of plastics 3923.40 kg S 22.22.19.20 Plastic caps and capsules for bottles 3923.50.10 kg S 22.22.19.30 Plastic stoppers, lids, caps and other closures (excluding for bottles) 3923.50.90 kg S 22.22.19.40 Plastic netting extruded in tubular form 3923.90.10 kg S 22.22.19.90 Other articles for the conveyance or packing of goods of plastics 3923.90.90 p/st @ S NACE 22.23: Manufacture of builders' ware of plastic 22.23.11.55 Floor coverings in rolls or in tiles and wall or ceiling coverings consisting of a support impregnated, coated or covered with polyvinyl chloride 3918.10.10 m2 S 22.23.11.59 Other floor, wall, ceiling ... coverings of polymers of vinyl chloride 3918.10.90 m2 S 22.23.11.90 Floor coverings in rolls or in tiles; and wall or ceiling coverings of plastics (excluding of polymers of vinyl chloride) 3918.90 m2 S 22.23.12.50 Plastic baths, shower-baths, sinks and wash-basins 3922.10 p/st @ S 22.23.12.70 Plastic lavatory seats and covers 3922.20 p/st @ S 22.23.12.90 Plastic bidets, lavatory pans, flushing cisterns and similar sanitary ware (excluding baths, showers-baths, sinks and wash-basins, lavatory seats and covers) 3922.90 p/st @ S 22.23.13.00 Plastic reservoirs, tanks, vats, intermediate bulk and similar containers, of a capacity > 300 litres 3925.10 kg S 22.23.14.50 Plastic doors, windows and their frames and thresholds for doors 3925.20 p/st S 22.23.14.70 Plastic shutters, blinds and similar articles and parts thereof 3925.30 kg S 22.23.15.00 Linoleum, floor coverings consisting of a coating or covering applied on a textile backing (excluding sheets and plates of linoleum compounds) 5904 m2 S 22.23.19.50 Builder's fittings and mountings intended for permanent installation of plastics 3925.90.10 kg S 22.23.19.90 Builders' ware for the manufacture of flooring, walls, partition walls, ceilings, roofing, etc, guttering and accessories, banisters, fences and the like, fitted shelving for shops, factories, warehouses, storerooms, etc, architectural ornaments such as fluting, vaulting and friezes, of plastics, n.e.c. 3925.90.80 kg S 22.23.20.00 z Prefabricated buildings, of plastics 9406.00.80a  S NACE 22.29: Manufacture of other plastic products 22.29.10.00 Plastic articles of apparel and clothing accessories (including gloves, raincoats, aprons, belts and babies' bibs) (excluding headgear) 3926.20 kg S 22.29.21.30 Self-adhesive strips of plastic with a coating consisting of unvulcanized natural or synthetic rubber, in rolls of a width  ¤ 20 cm 3919.10.1 kg S 22.29.21.50 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, in rolls of a width  ¤ 20 cm, of condensation or rearrangement polymerisation products, whether or not chemically modified (excluding strips of plastic with a coating consisting of unvulcanized natural or synthetic rubber) 3919.10.3 kg S 22.29.21.70 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, in rolls of a width  ¤ 20 cm, of addition polymerisation products (excluding strips of plastic with a coating consisting of unvulcanized natural or synthetic rubber) 3919.10.6 kg S 22.29.21.90 Strips, of other plastic materials, in rolls width  ¤ 20 cm 3919.10.90 kg S 22.29.22.30 Self-adhesive plates, sheets, film, foil, tape, strip, other flat shapes of plastic, further worked than surface-worked, or cut to shapes excluding in rolls, of a width  ¤ 20 cm, rectangular/square 3919.90.10 kg S 22.29.22.50 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of condensation polymerization products and rearrangement polymerization products, whether or not chemically modified, whether or not in rolls of a width of > 20 cm, not worked, or only surface-worked, or only cut to rectangular, including square, shapes (excluding floor, wall and ceiling coverings of HS 3918) 3919.90.3 kg S 22.29.22.70 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of addition polymerization products, whether or not in rolls of a width of > 20 cm, not worked, or only surface-worked, or only cut to rectangular, including square, shapes (excluding floor, wall and ceiling coverings of HS 3918) 3919.90.6 kg S 22.29.22.90 Other self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls > 20 cm wide, unworked or merely surface-worked or merely cut into squares or rectangles (excluding floor, wall and ceiling coverings of HS 39.18) 3919.90.90 kg S 22.29.23.20 Tableware and kitchenware of plastic 3924.10 kg S 22.29.23.50 Household and toilet articles, of regenerated cellulose 3924.90.1 kg S 22.29.23.90 Other toiletry and household articles of plastics n.e.c. 3924.90.90 kg S 22.29.24.00 Plastic parts for lamps, lighting fittings and illuminated signs and name-plates 9405.92  S 22.29.25.00 Office or school supplies of plastic (including paperweights, paper-knives, blotting pads, pen-rests and book marks) 3926.10 kg S 22.29.26.10 Plastic fittings for furniture, coachwork or the like 3926.30 kg S 22.29.26.20 Statuettes and other ornamental articles of plastic (including photograph, picture and similar frames) 3926.40 kg S 22.29.26.30 Perforated buckets and similar articles used to filter water at the entrance to drains, of plastic 3926.90.50 kg S 22.29.29.10 Hard rubber or plastic combs, hair-slides and the like (excluding electro-thermic hairdressing apparatus) 9615.11 kg S 22.29.29.20 Outer soles and heels of plastics 6406.20.90 p/st @ S 22.29.29.50 Other articles made from sheet 3926.90.92 kg S 22.29.29.90 Other articles of plastics or other materials 3006.91 + 3926.90.97  S 22.29.91.10 Plastic parts for machinery and mechanical appliances, excluding internal combustion piston engines, gas turbines   S S1 22.29.91.25 Plastic parts for apparatus of HS 8509 and 8516   S S1 22.29.91.27 Plastic parts for turntables, record players, cassette-players, magnetic tape recorders, other sound or video recording/reproducing apparatus excluding pick-up cartridges   S S1 22.29.91.30 Plastic parts for apparatus of HS 8525 to 8528   S S1 22.29.91.40 Plastic products, parts of apparatus of HS 8535 to 8537, and 8542   S S1 22.29.91.50 Plastic parts for locomotives or rolling stock, railway or tramway track fixtures and fittings, mechanical signalling, safety or traffic control equipment   S S1 22.29.91.60 Plastic parts and accessories for all land vehicles (excluding for locomotives or rolling stock)   S S1 22.29.91.80 Plastic parts for aircraft and spacecraft   S S1 22.29.91.93 Plastic parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers   S S1 22.29.91.97 Plastic parts for optical, photographic, cinematograhic, measuring, checking, precision, medical or surgical instruments and apparatus   S S1 NACE 23.11: Manufacture of flat glass 23.11.11.10 Non-wired sheets, of cast or rolled glass, whether or not with absorbent, reflecting or non-reflecting layer, but not otherwise worked 7003.1 m2 S 23.11.11.30 Wired sheets or profiles, of cast or rolled glass, whether or not with absorbent, reflecting or non-reflecting layer, but not otherwise worked 7003 [.20 +.30] kg S 23.11.11.50 Sheets, of drawn glass or blown glass, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7004 m2 S 23.11.12.12 Non-wired sheets, of float, surface ground or polished glass, having a non reflecting layer 7005.10.05 m2 S 23.11.12.14 Non-wired sheets, of float, surface ground or polished glass, having an absorbent or reflective layer, of a thickness  ¤ 3,5 mm 7005.10.25 m2 S 23.11.12.17 Non-wired sheets, of float, surface ground or polished glass, having an absorbent or reflecting layer, not otherwise worked, of a thickness > 3,5 mm (excluding horticultural sheet glass) 7005.10 (.30 +.80) m2 S 23.11.12.30 Non-wired sheets, of float, surface ground or polished glass, coloured throughout the mass, opacified, flashed or merely surface ground (excluding horticultural sheet glass) 7005.21 m2 S 23.11.12.90 Other sheets of float/ground/polished glass, n.e.c. 7005 [.29 +.30] m2 S NACE 23.12: Shaping and processing of flat glass 23.12.11.50 Optical glass of HS 7003, 7004 or 7005, bent, edge-worked, engraved, etc 7006.00.10 kg S 23.12.11.90 Other glass of HS 7003, 7004 or 7005, bent, edge-worked, engraved, etc. 7006.00.90 kg S 23.12.12.10 Toughened (tempered) safety glass, of size and shape suitable for incorporation in motor vehicles, aircraft, spacecraft, vessels and other vehicles 7007.11 m2 @ S 23.12.12.30 Toughened (tempered) safety glass, n.e.c. 7007.19 m2 S 23.12.12.50 Laminated safety glass, of size and shape suitable for incorporation in motor vehicles, aircraft, spacecraft, vessels and other vehicles 7007.21 kg S 23.12.12.70 Laminated safety glass, n.e.c. 7007.29 m2 S 23.12.13.30 Multiple-walled insulating units of glass 7008 m2 S 23.12.13.50 Glass rear-view mirrors for vehicles 7009.10 p/st S 23.12.13.90 Other glass mirrors, whether or not framed 7009.9 kg S NACE 23.13: Manufacture of hollow glass 23.13.11.10 Glass preserving jars, stoppers, lids and other closures (including stoppers and closures of any material presented with the containers for which they are intended) 7010 [.20 +.90.10] kg S 23.13.11.20 Containers made from tubing of glass (excluding preserving jars) 7010.90.21 p/st S 23.13.11.30 Glass containers of a nominal capacity  ¥ 2,5 litres (excluding preserving jars) 7010.90.31 p/st S 23.13.11.40 Bottles of colourless glass of a nominal capacity < 2,5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather, infant's feeding bottles) 7010.90.4 p/st S 23.13.11.50 Bottles of coloured glass of a nominal capacity < 2.5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather, infant's feeding bottles) 7010.90.5 p/st S 23.13.11.60 Glass containers for beverages and foodstuffs of a nominal capacity < 2,5 litres (excluding bottles, flasks covered with leather or composition leather, domestic glassware, vacuum flasks and vessels) 7010.90.6 p/st S 23.13.11.70 Glass containers for pharmaceutical products of a nominal capacity < 2,5 litres 7010.90.7 p/st S 23.13.11.80 Glass containers of a nominal capacity < 2,5 litres for the conveyance or packing of goods (excluding for beverages and foodstuffs, for pharmaceutical products, containers made from glass tubing) 7010.90.9 p/st S 23.13.12.20 Drinking glasses (including stemware drinking glasses), other than of glass ceramics, of lead crystal, gathered by hand 7013 [.22.10 +.33.1] p/st S 23.13.12.40 Drinking glasses (including stemware drinking glasses), other than of glass ceramics, of lead crystal, gathered mechanically 7013 [.22.90 +.33.9] p/st S 23.13.12.60 Drinking glasses (excluding stemware drinking glasses and products of glass ceramics or lead crystal), of toughened glass 7013.37.10 p/st S 23.13.12.90 Other drinking glasses 7013 [.28 +.37(.5 +.9)] p/st S 23.13.13.10 Table or kitchen glassware of lead crystal gathered by hand (excluding of glass-ceramics, of toughened glass, drinking glasses) 7013 [.41.10 +.91.10] p/st S 23.13.13.30 Table or kitchen glassware of lead crystal gathered mechanically (excluding of glass ceramics, of toughened glass, drinking glasses) 7013 [.41.90 +.91.90] p/st S 23.13.13.50 Table/kitchen glassware with linear coefficient of expansion  ¤ 5 Ã  10-6/K, temperature range of 0 oC to 300 oC excluding of glass-ceramics, lead crystal/toughened glass, drinking glasses 7013.42 p/st S 23.13.13.60 Glass-ceramic table, kitchen, toilet, office, indoor decoration or similar purpose glassware 7013.10 p/st S 23.13.13.90 Table/kitchen glassware (excluding drinking), toughened glass 7013 [.49 +.99] p/st S 23.13.14.00 Glass inners for vacuum flasks or for other vacuum vessels (including unfinished and finished) 7020.00 (.07 +.08) p/st @ S NACE 23.14: Manufacture of glass fibres 23.14.11.10 Glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm (chopped strands) 7019.11 kg S 23.14.11.30 Glass fibre filaments (including rovings) 7019.12 kg S 23.14.11.50 Slivers; yarns and chopped strands of filaments of glass fibres (excluding glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm) 7019.19.10 kg S 23.14.11.70 Staple glass fibre articles 7019.19.90 kg S 23.14.12.10 Glass fibre mats (including of glass wool) 7019.31 kg S 23.14.12.30 Glass fibre voiles (including of glass wool) 7019.32 kg S 23.14.12.50 Nonwoven glass fibre webs; felts; mattresses and boards 7019.39 kg S 23.14.12.93 Other articles of glass fibre, of non-textile fibres, bulk, flocks, others 7019.90 (.10 +.99) kg S 23.14.12.95 Other articles of glass fibre, pads, casings for insulating tubes or pipes 7019.90.30 kg S 23.14.12.99 Glass fibre articles of textile fibres 7019.90.91 kg S NACE 23.19: Manufacture and processing of other glass, including technical glassware 23.19.11.10 Glass in the mass (excluding glass in the form of powder, granules or flakes) 7001.00.9 kg S 23.19.11.30 Unworked glass in balls or rods (excluding glass balls as toys, glass balls which have been ground after shaping, used as stoppers for bottles, glass microspheres  ¤ 1 mm in diameter) 7002 [.10 +.20] kg S 23.19.11.50 Unworked glass tubes (including tubes which have had fluorescent material added to them in the mass) (excluding tubes coated inside with fluorescent material) 7002.3 kg S 23.19.12.00 Paving blocks etc, of glass, for building or construction purposes, n.e.c. 7016.90 kg S 23.19.21.00 Open glass envelopes for electric lamps, cathode-ray tubes or the like 7011 kg S 23.19.22.00 Clock or watch glasses, glasses for spectacles, not optically worked 7015 kg S 23.19.23.30 Laboratory, hygienic or pharmaceutical glassware whether or not graduated 7017 kg S 23.19.23.50 Glass ampoules used for the conveyance or packing of goods 7010.10 p/st S 23.19.24.00 Glass parts for lamps and lighting fittings, etc 9405.91  S 23.19.25.00 Glass electrical insulators (excluding insulating fittings (other than insulators) for electrical machinery, appliances or equipment) 8546.10 kg S 23.19.26.40 Signalling glassware and optical elements of glass, not optically worked; glass cubes and other glass smallwares, for mosaic or similar decorative purposes (excluding finished panels and other decorative motifs made from mosaic cubes) 7014 + 7016.10 kg S 23.19.26.70 Glass smallware (including beads, imitation pearls/stones, etc) 7018 kg S 23.19.26.90 Other articles of glass, n.e.c. 7020.00 (.05 +.10 +.30 +.80)  S NACE 23.20: Manufacture of refractory products 23.20.11.00 Ceramic goods of siliceous fossil meals or earths including bricks, blocks, slabs, panels, tiles, hollow bricks, cylinder shells and pipes excluding filter plates containing kieselguhr and quartz 6901 kg S 23.20.12.10 Refractory ceramic constructional goods containing > 50 % of MgO, CaO or Cr2O3 including bricks, blocks and tiles excluding goods of siliceous fossil meals or earths, tubing and piping 6902.10 kg S 23.20.12.33 Refractory bricks, blocks..., weight > 50 % Al2O3 and/or SiO2:  ¥ 93 % silica (SiO2) 6902.20.10 kg S 23.20.12.35 Refractory bricks, blocks, tiles and similar refractory ceramic onstructional goods containing, by weight, > 7 % but < 45 % alumina, but > 50 % by weight combined with silica 6902.20.91 kg S 23.20.12.37 Refractory bricks, blocks ..., weight > 50 % Al2O3 and/or SiO2: others 6902.20.99 kg S 23.20.12.90 Refractory bricks, blocks, tiles, etc, n.e.c. 6902.90 kg S 23.20.13.00 Refractory cements, mortars, concretes and similar compositions (including refractory plastics, ramming mixes, gunning mixes) (excluding carbonaceous pastes) 3816 kg S 23.20.14.10 Articles containing magnesite, dolomite or chromite (including bricks and other shapes, touchstones for testing precious metal, paving blocks and slabs) (excluding refractory goods) 6815.91 kg S 23.20.14.30 Refractory ceramic goods, n.e.c., by weight > 25 % graphite or other forms of carbon 6903 [.10 +.90.10] kg S 23.20.14.55 Refractory ceramic goods, n.e.c., alumina or silica or mixture > 50 %: alumina < 45 % 6903.20.10 kg S 23.20.14.59 Refractory ceramic goods, n.e.c., alumina or silica or mixture > 50 %: alumina  ¥ 45 % 6903.20.90 kg S 23.20.14.90 Refractory ceramic goods, n.e.c. 6903.90.90 kg S NACE 23.31: Manufacture of ceramic tiles and flags 23.31.10.10 Unglazed ceramic mosaic tiles, cubes and similar articles, with a surface area < 49 cm2 6907.10 m2 S 23.31.10.20 Glazed ceramic mosaic tiles, cubes and similar articles, with a surface area < 49 m2 6908.10 m2 S 23.31.10.30 Unglazed ceramic double tiles of the Spaltplatten type 6907.90.10 m2 S 23.31.10.53 Unglazed stoneware flags and paving, hearth or wall tiles (excluding double tiles of the Spaltplatten type) 6907.90.91 m2 S 23.31.10.57 Earthenware or fine pottery and other unglazed ceramic flags and paving, hearth or wall tiles (excluding of siliceous fossil meals or similar siliceous earths, refractory ceramic goods, articles of stoneware, double tiles of the Spaltplatten type, tiles made into stands, ornamental articles and tiles specifically manufactured for stoves) 6907.90 (.93 +.99) m2 S 23.31.10.71 Glazed ceramic double tiles of the Spaltplatten type 6908.90 (.11 +.31) m2 S 23.31.10.73 Glazed stoneware flags and paving, hearth or wall tiles, with a face of > 90 cm2 6908.90.91 m2 S 23.31.10.75 Glazed earthenware or fine pottery ceramic flags and paving, hearth or wall tiles, with a face of > 90 cm2 6908.90.93 m2 S 23.31.10.79 Glazed ceramic flags and paving, hearth or wall tiles excluding double tiles of the spaltplatten type, stoneware, earthenware or fine pottery flags, paving or tiles with a face of not > 90 cm2 6908.90 (.21 +.29 +.51 +.99) m2 S NACE 23.32: Manufacture of bricks, tiles and construction products, in baked clay 23.32.11.10 Non-refractory clay building bricks (excluding of siliceous fossil meals or earths) 6904.10 m3 @ S 23.32.11.30 Non-refractory clay flooring blocks, support or filler tiles and the like (excluding of siliceous fossil meals or earths) 6904.90 kg S 23.32.12.50 Non-refractory clay roofing tiles 6905.10 p/st S 23.32.12.70 Non-refractory clay constructional products (including chimneypots, cowls, chimney liners and flue-blocks, architectural ornaments, ventilator grills, clay-lath; excluding pipes, guttering and the like) 6905.90 kg S 23.32.13.00 Ceramic pipes, conduits, guttering and pipe fittings: drain pipes and guttering with fittings 6906 kg S NACE 23.41: Manufacture of ceramic household and ornamental articles 23.41.11.30 Porcelain or china tableware and kitchenware (excluding electro-thermic apparatus, coffee or spice mills with metal working parts) 6911.10 kg S 23.41.11.50 Household and toilet articles, n.e.c., of porcelain or china 6911.90 kg S 23.41.12.10 Ceramic tableware, other household articles: common pottery 6912.00.10 kg S 23.41.12.30 Ceramic tableware, other household articles: stoneware 6912.00.30 kg S 23.41.12.50 Ceramic tableware, other household articles: earthenware or fine pottery 6912.00.50 kg S 23.41.12.90 Ceramic tableware, other household articles: others 6912.00.90 kg S 23.41.13.30 Statuettes and other ornamental articles, of porcelain or china 6913.10  S 23.41.13.50 Ceramic statuettes and other ornamental articles 6913.90  S NACE 23.42: Manufacture of ceramic sanitary fixtures 23.42.10.30 Ceramic sinks, etc and other sanitary fixtures, of porcelain or china 6910.10 p/st @ S 23.42.10.50 Ceramic sinks, wash basins, baths... and other sanitary fixtures, n.e.c. 6910.90 p/st @ S NACE 23.43: Manufacture of ceramic insulators and insulating fittings 23.43.10.33 Ceramic electrical insulators (excluding with metallic parts) 8546.20.10 kg S 23.43.10.35 Ceramic electrical insulators for overhead power transmission or traction lines (including with metallic parts) (excluding lightning arresters) 8546.20.91 kg S 23.43.10.39 Ceramic electrical insulators (including with metallic parts) (excluding for overhead power transmission or traction lines, lightning arresters) 8546.20.99 kg S 23.43.10.53 Ceramic insulating fittings for electrical machines, appliances or equipment; containing  ¥ 80 % by weight of metallic oxides 8547.10.10 kg S 23.43.10.55 Ceramic insulating fittings for electrical machines, appliances or equipment (excluding fittings containing  ¥ 80 % by weight of metallic oxides) 8547.10.90 kg S NACE 23.44: Manufacture of other technical ceramic products 23.44.11.00 Ceramic wares for laboratory, chemical, technical use, of porcelain or china 6909.11 kg S 23.44.12.10 Ceramic wares for laboratory, chemical, technical use, other material than porcelain or china 6909 [.12 +.19] kg S 23.44.12.30 Permanent magnets and articles intended to become permanent magnets (excluding of metal) 8505.19 kg S NACE 23.49: Manufacture of other ceramic products 23.49.11.00 Ceramic (agricultural) troughs, tubs ...; ceramic pot, jars ..., n.e.c. 6909.90 kg S 23.49.12.30 Other ceramic articles of porcelain/china including non-refractory firebrick cheeks, parts of stoves/fireplaces, flower-pots, handles and knobs, signs/motifs for shops, radiator humidifiers 6914.10 kg S 23.49.12.55 Other ceramic articles (common pottery) including heating apparatus, non-refractory firebrick cheeks, stoves/fireplaces parts, flower-pots, handles/knobs, shopssigns, radiator humidifiers 6914.90.10 kg S 23.49.12.59 Ceramic articles, n.e.c.: other than porcelain or common pottery 6914.90.90 kg S NACE 23.51: Manufacture of cement 23.51.11.00 Cement clinker 2523.10 kg S 23.51.12.10 Portland cement 2523.2 kg S 23.51.12.90 Other hydraulic cements 2523 [.30 +.90] kg S NACE 23.52: Manufacture of lime and plaster 23.52.10.33 Quicklime 2522.10 kg S 23.52.10.35 Slaked lime 2522.20 kg S 23.52.10.50 Hydraulic lime 2522.30 kg S 23.52.20.00 Plasters consisting of calcined gypsum or calcium sulphate (including for use in building, for use in dressing woven fabrics or surfacing paper, for use in dentistry) 2520.20 kg S 23.52.30.30 Calcined and sintered dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2518.20 kg T 23.52.30.50 Agglomerated dolomite (including tarred dolomite) 2518.30 kg T NACE 23.61: Manufacture of concrete products for construction purposes 23.61.11.30 Building blocks and bricks of cement, concrete or artificial stone 6810.11 kg S 23.61.11.50 Tiles, flagstones and similar articles of cement, concrete or artificial stone (excluding building blocks and bricks) 6810.19 kg S 23.61.12.00 Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone 6810.91 kg S 23.61.20.00 z Prefabricated buildings of concrete 9406.00.80b  S NACE 23.62: Manufacture of plaster products for construction purposes 23.62.10.50 Boards, sheets, panels, tiles and similar articles of plaster or of compositions based on plaster, faced or reinforced with paper or paperboard only (excluding articles agglomerated with plaster, ornamented) 6809.11 m2 S 23.62.10.90 Boards, sheets, panels, tiles and similar articles of plasteror of compositions based on plaster, not faced or reinforced with paper or paperboard only (excluding articles agglomerated with plaster, ornamented) 6809.19 m2 S NACE 23.63: Manufacture of ready-mixed concrete 23.63.10.00 Ready-mixed concrete 3824.50.10 kg S NACE 23.64: Manufacture of mortars 23.64.10.00 Factory made mortars 3824.50.90 kg S NACE 23.65: Manufacture of fibre cement 23.65.11.00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 6808 m2 @ S 23.65.12.20 Articles of asbestos-cement, of cellulose fibre-cement or similar mixtures of fibres (asbestos, cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc) and cement or other hydraulic binders, containing asbestos 6811.40 kg S 23.65.12.40 Sheets, panels, tiles and similar articles, of cellulose fibre-cement or similar mixtures of fibres (cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc) and cement or other hydraulic binders, not containing asbestos 6811 [.81 +.82] m2 @ S 23.65.12.60 Tubes, pipes and tube or pipe fittings, of cellulose fibre-cement or similar mixtures of fibres (cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc) and cement or other hydraulic binders, not containing asbestos 6811.83 kg S 23.65.12.80 Articles of cellulose fibre-cement or similar mixtures of fibres (cellulose or other vegetable fibres, synthetic polymer, glass or metallic fibres, etc) and cement or other hydraulic binders, not containing asbestos (excluding sheets, panels, tiles and similar articles as well as tubes, pipes and tube or pipe fittings) 6811.89 kg S NACE 23.69: Manufacture of other articles of concrete, plaster and cement 23.69.11.00 Articles of plaster or compositions based on plaster, n.e.c. 6809.90 kg S 23.69.19.30 z Pipes of cement, concrete or artificial stone 6810.99a kg S 23.69.19.80 z Articles of cement, concrete or artificial stone for non-constructional purposes (including vases, flower pots, architectural or garden ornaments, statues and ornamental goods) 6810.99b kg S NACE 23.70: Cutting, shaping and finishing of stone 23.70.11.00 Worked monumental/building stone and articles thereof, in marble, travertine and alabaster excluding tiles, cubes/similar articles, largest surface < 7 cm2, setts, kerbstones, flagstones 6802 [.21 +.91] kg S 23.70.12.10 Natural stone setts, kerbstones and flagstones (excluding of slate) 6801 kg S 23.70.12.30 Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is < 7 cm; artificially coloured granules, chippings and powder 6802.10 kg S 23.70.12.60 Worked monumental or building stone and articles thereof, of granite (excluding tiles, cubes and similar articles, of which the largest surface area is capable of being enclosed in a square the side of which is < 7 cm, setts, kerbstones and flagstones) 6802 [.23 +.93] kg S 23.70.12.70 Worked monumental or building stone and articles thereof (excluding of granite or slate, tiles; cubes and similar articles; of which the largest surface area is < 7 cm2) 6802 [.29 +.92 +.99] kg S 23.70.12.80 Worked slate and articles of slate or of agglomerated slate 6803 kg S NACE 23.91: Production of abrasive products 23.91.11.10 Millstones and grindstones, without frameworks, for milling, grinding or pulping 6804.10 kg S 23.91.11.20 Millstones, grindstones, grinding wheels and the like, without frameworks, of agglomerated synthetic or natural diamond excluding millstones and grindstones for milling, grinding or pulping 6804.21 kg S 23.91.11.30 Millstones, grindstones, grinding wheels and the like, without frameworks, of reinforced synthetic or artificial resin, with binder excluding millstones and grindstones for milling, grinding or pulping 6804.22.18 kg S 23.91.11.40 Millstones, grindstones, grinding wheels and the like, without frameworks, of non-reinforced synthetic or artificial resin, with binder excluding mill and grindstones for milling, grinding or pulping 6804.22.12 kg S 23.91.11.50 Millstones, grindstones, grinding wheels and the like, without frameworks, of ceramics or silicates (excluding millstones and grindstones for milling, grinding or pulping) 6804.22.30 kg S 23.91.11.90 Other millstones, grindstones, grinding wheels and the like, without frameworks; hand sharpening or polishing stones 6804 [.22 (.50 +.90) +.23 +.30] kg S 23.91.12.30 Natural or artificial abrasive powder or grain, on a base of woven textile fabric only 6805.10 m2 @ S 23.91.12.50 Natural or artificial abrasive powder or grain, on a base of paper or paperboard only 6805.20 m2 @ S 23.91.12.90 Natural or artificial abrasive powder or grain on a base (excluding on a base of woven textile only, on a base of paper or paperboard only) 6805.30 m2 @ S NACE 23.99: Manufacture of other non-metallic mineral products n.e.c. 23.99.11.00 Fabricated asbestos fibres; mixtures with a basis of asbestos and magnesium carbonate; articles of such mixtures, or of asbestos; friction material for brakes, clutches and the like, not mounted 6812 + 6813 kg S 23.99.12.53 Roofing or water-proofing felts based on bitumen (in rolls) 6807.10.10 m2 S 23.99.12.59 Other products based on bitumen (in rolls) 6807.10.90 m2 @ S 23.99.12.90 Products based on bitumen (excluding in rolls) 6807.90 kg S 23.99.13.10 Bituminous mixtures based on natural and artificial aggregate and bitumen or natural asphalt as a binder 2715 kg S 23.99.13.20 Pre-coated aggregates 2517.30 kg S 23.99.14.00 Artificial graphite, colloidal, semi-colloidal graphite, and preparations 3801 kg S 23.99.15.00 Artificial corundum (excluding mechanical mixtures) 2818.10 kg S 23.99.19.10 Slag wool, rock wool and similar mineral wools and mixtures thereof, in bulk, sheets or rolls 6806.10 kg S 23.99.19.20 Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials and mixtures thereof 6806.20 kg S 23.99.19.30 Mixtures and articles of heat/sound-insulating materials n.e.c. 6806.90 kg S 23.99.19.50 Worked mica and articles of mica 6814 kg S 23.99.19.70 Non-electrical articles of graphite or other carbon 6815.10 kg S 23.99.19.80 Articles of peat (including sheets, cylinder shells and plant pots) (excluding textile articles of peat fibre) 6815.20 kg S 23.99.19.90 Articles of stone or other mineral substances, n.e.c. 6815.99 kg S NACE 24.10: Manufacture of basic iron and steel and of ferro-alloys 24.10.11.00 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7201 kg S 24.10.12.15 Ferro-manganese 7202.1 kg S 24.10.12.30 Ferro-silicon 7202.2 kg S 24.10.12.45 Ferro-silico-manganese 7202.30 kg S 24.10.12.60 Ferro-chromium 7202.4 kg S 24.10.12.75 Ferro-molybdenum 7202.70 kg S 24.10.12.90 Other ferro alloys n.e.c. 7202 [.50 +.60 +.80 +.9] kg S 24.10.13.00 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7203 kg S 24.10.14.10 Granules and powders, of pig iron, spiegeleisen, iron or steel 7205 kg S 24.10.14.20 Remelting scrap ingots of iron or steel (excluding products whose chemical composition conforms to the definitions of pig iron, spiegeleisen, or ferro-alloys) 7204.50 kg S 24.10.21.10 Flat semi-finished products (of non-alloy steel) 7207 [.12 +.20.3] kg S 24.10.21.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of non-alloy steel) 7206.10 + 7207 [.11.1 +.19.12 +.20(.11 +.15 +.17 +.52)]a kg S 24.10.21.22 z Other ingots, primary forms and long semi-finished products including blanks (of non-alloy steel) 7206.90 + 7207 [.11(.1b +.90) +.19 (.12b +.19 +.80) +.20(.11b +.15b +.17b +.19 +.52b +.59 +.80)] kg S 24.10.22.10 Flat semi-finished products (slabs) (of stainless steel) 7218.91 kg S 24.10.22.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of stainless steel) 7218 [.10 +.99(.11 +.20)]a kg S 24.10.22.22 z Other ingots, primary forms and long semi-finished products (of stainless steel) 7218 [.10b +.99(.11b +.19 +.20b +.80)] kg S 24.10.23.10 Flat semi-finished products (of alloy steel other than of stainless steel) 7224.90.14 kg S 24.10.23.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of alloy steel other than of stainless steel) 7224 [.10 +.90(.0 +.3)]a kg S 24.10.23.22 z Other ingots, primary forms and long semi-finished products (of alloy steel other than of stainless steel) 7224 [.10b +.90(.0b + .18 +.3b +.90)] kg S 24.10.31.10 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, simply hot-rolled, not clad, plated or coated, in coils 7208 [.10 +.2 +.3] kg S 24.10.31.30 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, not in coils, simply hot-rolled, not clad, plated or coated, with patterns in relief directly due to the rolling process and products of a thickness < 4,75 mm, without patterns in relief (excluding rolled on four faces or in a closed bow pass of a width  ¤ 1 250 mm and of a thickness of  ¥ 4 mm) 7208 [.40 +.53.90 +.54] kg S 24.10.31.50 Flat-rolled products, of iron or non-alloy steel, of a width  ¥ 600 mm (excluding wide flats), not in coils, simply hot-rolled, not clad, plated or coated, without patterns in relief; flat-rolled products of iron or steel, of a width  ¥ 600 mm, hot-rolled and further worked, but not clad, plated or coated 7208 [.51 +.52 +.53.10 +.90] kg S 24.10.32.10 Flat-rolled products of iron or non-alloy steel, simply hot-rolled on four faces or in a closed box pass, not clad, plated or coated, of a width of > 150 mm but < 600 mm and a thickness of  ¥ 4 mm, not in coils, without patterns in relief, commonly known as wide flats 7211.13 kg S 24.10.32.30 Flat-rolled products of iron or non-alloy steel, of a width < 600 mm, simply hot-rolled, not clad, plated or coated (excluding wide flats) 7211 [.14 +.19] kg S 24.10.33.10 z Hot rolled flat products in coil for rerolling of a width of 600 mm or more, of stainless steel 7219.1a kg S 24.10.33.20 z Other hot rolled flat products in coil of a width of 600 mm or more, of stainless steel 7219.1b kg S 24.10.33.30 Plates and sheets produced by cutting from hot rolled wide strip of a width of 600 mm or more, of stainless steel 7219 [.22 +.23 +.24] kg S 24.10.33.40 Plates and sheets produced on a reversing mill (quarto) of a width of 600 mm or more and wide flats, of stainless steel 7219.21 kg S 24.10.34.10 z Hot rolled flat products in coil for rerolling of a width of less than 600 mm, of stainless steel 7220.1a kg S 24.10.34.20 z Other hot rolled flat products in coil of a width of less than 600 mm, of stainless steel 7220.1b kg S 24.10.35.10 Flat-rolled products, of tool steel or alloy steel other than stainless steel, of a width  ¥ 600 mm, not further worked than hot-rolled, in coils (excluding products of high-speed or silicon-electrical steel) 7225.30 (.10 +.90) kg S 24.10.35.20 Flat-rolled products of high-speed steel, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced 7225 [30.30 +.40.15 +.50.20] kg S 24.10.35.30 Flat-rolled products, of tool steel or alloy steel other than stainless steel, of a width  ¥ 600 mm, not further worked than hot-rolled, not in coils (excluding organic coated products, products of a thickness < 4,75 mm and products of high-speed or silicon-electrical steel) 7225.40 (.12 +.40 +.60) kg S 24.10.35.40 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, not further worked than hot-rolled, not in coils, of a thickness of < 4,75 mm (excluding products of tool steel, high-speed steel or silicon-electrical steel) 7225.40.90 kg S 24.10.35.50 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and further worked (excluding plated or coated with zinc and products of silicon-electrical steel) 7225.99 kg S 24.10.36.00 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, not further worked than hot-rolled (excl. products of high-speed steel or silicon-electrical steel) 7226.91 kg S 24.10.41.10 z Uncoated cold rolled sheet, plate and strip of a width  ¥ 600 mm, of steel other than stainless steel 7209 [.15 +16.90a +.17.90a +.18.9a +.25 +.26.90a + .27.90a + .28.90a +.90a] kg S 24.10.41.30 z Electrical sheet and strip not finally annealed of a width of 600 mm or more 7209 [.16.90 +.17.90 +.18.9 +.26.90 +.27.90 +.28.90 +.90]b kg S 24.10.41.50 Electrical sheet and strip, grain non-oriented of a width  ¥ 600 mm 7209 [.16.10 +.17.10 +.18.10 +.26.10 +.27.10 +.28.10] kg S 24.10.42.00 Cold rolled sheet, plate and wide strip of a width of 600 mm or more (of stainless steel) 7219 [.3 +.90] kg S 24.10.43.00 Flat-rolled products of alloy steel other than stainless, of a width of  ¥ 600 mm, simply cold-rolled (excluding products of high-speed steel or silicon-electrical steel) 7225.50.80 kg S 24.10.51.10 Tinplate, other tinned sheet and strip, including electrolytically chromium coated steel (ECCS) 7210 [.1 +.50 +.70.10 +.90.40] + 7212.10.10 kg S 24.10.51.20 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, electrolytically plated or coated with zinc 7210.30 kg S 24.10.51.30 Hot dipped metal coated sheet and strip of a width  ¥ 600 mm 7210 [.20 +.4 +.6 +.90.80] kg S 24.10.51.40 Organic coated sheet of a width  ¥ 600 mm 7210.70.80 kg S 24.10.51.50 Flat-rolled products of iron or non-alloy steel, of a width  ¥ 600 mm, clad 7210.90.30 kg S 24.10.52.10 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and electrolytically plated or coated with zinc (excluding products of silicon-electrical steel) 7225.91 kg S 24.10.52.30 Flat-rolled products of alloy steel other than stainless, of a width  ¥ 600 mm, hot-rolled or cold-rolled cold-reduced and plated or coated with zinc (excluding products electrolytically plated or coated and products of silicon-electrical steel) 7225.92 kg S 24.10.53.10 Electrical sheet and strip, grain oriented of a width of 600 mm or more 7225.11 kg S 24.10.53.30 Flat-rolled products of silicon-electrical steel, of a width  ¥ 600 mm, non grain-oriented 7225.19 kg S 24.10.54.10 Electrical cold rolled slit strip, grain oriented, in silicon-alloy steel, of a width of < 600 mm 7226.11 kg S 24.10.54.30 Flat-rolled products of silicon-electrical steel, of a width < 600 mm, non grain-oriented 7226.19 kg S 24.10.55.00 Flat rolled products of high speed steel, of a width < 600 mm 7226.20 kg S 24.10.61.10 Ribbed or other deformed wire rod (of non-alloy steel) 7213.10 kg S 24.10.61.20 Wire rod of free-cutting steel 7213.20 kg S 24.10.61.30 Wire rod used for concrete reinforcing (mesh/cold ribbed bars) 7213.91.10 kg S 24.10.61.40 Wire rod for tyre cord 7213.91.20 kg S 24.10.61.90 Other wire rod (of non-alloy steel) 7213 [.91 (.4 +.70 +.90) +.99] kg S 24.10.62.10 Hot rolled concrete reinforcing bars 7214 [.20 +.99.10] kg S 24.10.62.30 Hot rolled bars in free-cutting steels 7214.30 kg S 24.10.62.50 Hot rolled bars (excluding hollow drill bars and rods) of non-alloy steel (of other than of free-cutting steel) 7214 [.10 +.91 +.99 (.3 +.50 +.7 +.95)] kg S 24.10.63.00 Hot rolled wire rod in coil, of stainless steel 7221 kg S 24.10.64.10 Hot rolled round bars, of stainless steel 7222.11 kg S 24.10.64.30 Bars and rods of stainless steel, only hot-rolled, only hot-drawn or only extruded (excluding of circular cross-section) 7222.19 kg S 24.10.64.50 Forged bars, of stainless steel 7222 30 (.51 +.91) kg S 24.10.64.70 Bars and rods of stainless steel, cold-formed or cold-finished and further worked, or hot-formed and further worked, n.e.s. (excluding forged products) 7222.30.97 kg T 24.10.65.10 Bars and rods of high-speed steel, hot-rolled, in irregularly wound coils 7227.10 kg S 24.10.65.30 Bars and rods of silico-manganese steel, hot-rolled, in irregularly wound coils 7227.20 kg S 24.10.65.50 Hot rolled wire rod, of bearing steel 7227.90.50 kg S 24.10.65.70 Bars and rods of alloy steel other than stainless, hot-rolled, in irregularly wound coils (excluding products of bearing steel, high-speed steel or silico-manganese steel) 7227.90 (.10 +.95) kg S 24.10.66.10 Hot rolled bars of high speed steel 7228.10 (.20 +.50) kg S 24.10.66.20 Hot rolled bars of silico-manganese steel 7228.20 (.10 +.91) kg S 24.10.66.30 Hot rolled bars in bearing steels 7228.30.4 kg S 24.10.66.40 Hot rolled bars in tool steels 7228 [.30.20 +.40.10] kg S 24.10.66.50 Hot rolled bars (excluding hollow drill bars and rods) of alloy steel (other than of stainless, tool, silico-manganese, bearing and high speed steel) 7228 [.30 (.6 +.70 +.89) +.40.90 +.60.20] kg S 24.10.66.60 Bars and rods, of alloy steel, cold-formed or cold-finished (e.g. by cold-drawing), painted, coated, clad or further worked (excluding stainless steel) 7228.60.80 kg T 24.10.67.00 Hollow drill bars and rods 7228.80 kg S 24.10.71.10 U-sections of a web height of 80 mm or more (of non-alloy steel) 7216.31 kg S 24.10.71.20 I-sections of a web height of 80 mm or more (of non-alloy steel) 7216.32 kg S 24.10.71.30 H-sections of a web height of 80 mm or more (of non-alloy steel) 7216.33 kg S 24.10.71.40 Other open sections, not further worked than hot rolled, hot-drawn or extruded, of non alloy steel 7216 [.10 +.2 +.40 +.50] kg S 24.10.72.00 Open sections, not further worked than hot rolled, hot-drawn or extruded, of stainless steel 7222.40 (.10 +.90) kg S 24.10.73.00 Open sections, not further worked than hot rolled, hot-drawn or extruded, of other alloy steel 7228.70.10 kg S 24.10.74.10 Sheet piling (of steel) 7301.10 kg S 24.10.74.20 Welded and cold formed sections (of steel) 7301.20 kg S 24.10.75.00 Railway material (of steel) 7302 kg S NACE 24.20: Manufacture of tubes, pipes, hollow profiles and related fittings, of steel 24.20.11.10 Line pipe, of a kind used for oil or gas pipelines, seamless, of stainless steel 7304.11 kg S 24.20.11.50 Line pipe, of a kind used for oil or gas pipelines, seamless, of steel other than stainless steel 7304.19 kg S 24.20.12.10 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of stainless steel 7304 [.22 +.24] kg S 24.20.12.50 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel other than stainless steel 7304 [.23 +.29] kg S 24.20.13.10 Tubes and pipes, of circular cross-section, seamless, of stainless steel (excluding line pipe of a kind used for oil or gas pipelines and casing, tubing and drill pipe used for oil or gas drilling) 7304.4 kg S 24.20.13.30 Precision tubes and pipes, of circular cross-section, cold-drawn or cold-rolled, seamless, of steel other than stainless steel 7304 [.31.20 +.51.81] kg S 24.20.13.50 Tubes and pipes, of circular cross-section, cold-drawn or cold-rolled, seamless, of steel other than stainless steel (excluding precision tubes and pipes) 7304 [.31.80 +.51(.1 +.89)] kg S 24.20.13.70 Tubes and pipes, of circular cross-section, hot finished, seamless, of steel other than stainless steel (excluding line pipe of a kind used for oil or gas pipelines and casing, tubing and drill-pipe used for oil or gas drilling) 7304 [.39 +.59] kg S 24.20.14.00 Tubes and pipes, of non circular cross-section, seamless, and hollow profiles, seamless, of steel 7304.90 kg S 24.20.21.10 Line pipe, of a kind used for oil or gas pipelines, longitudinally welded, of an external diameter > 406,4 mm, of steel 7305 [.11 +.12] kg S 24.20.21.50 Line pipe, of a kind used for oil or gas pipelines, other than longitudinally welded, of an external diameter > 406,4 mm, of steel 7305.19 kg S 24.20.22.00 Casing, of a kind used in drilling for oil or gas, welded, of an external diameter > 406,4 mm, of steel 7305.20 kg S 24.20.23.00 Tubes and pipes, welded, of an external diameter > 406,4 mm, of steel (excluding line pipe of a kind used for oil or gas pipelines and casing used for oil or gas drilling) 7305.3 kg S 24.20.24.00 Tubes and pipes, riveted or similarly closed, of an external diameter > 406,4 mm, of steel (excluding line pipe for oil and gas pipelines, casing used for oil or gas drilling and welded tubes and pipes) 7305.90 kg S 24.20.31.10 Line pipe, of a kind used for oil or gas pipelines, longitudinally or spirally welded, of an external diameter  ¤ 406,4 mm, of stainless steel 7306.11 kg S 24.20.31.50 Line pipe, of a kind used for oil or gas pipelines, longitudinally or spirally welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306.19 kg S 24.20.32.10 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter  ¤ 406,4 mm, of stainless steel 7306.21 kg S 24.20.32.50 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306.29 kg S 24.20.33.10 Tubes and pipes, of circular cross-section, welded, of an external diameter  ¤ 406,4 mm, of stainless steel (excluding line pipe of a kind used for oil or gas pipelines, and casing and tubing used for oil or gas drilling) 7306.40 kg S 24.20.33.40 Precision tubes and pipes, of circular cross-section, welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306 [.30.1 +.50.20] kg S 24.20.33.70 Tubes and pipes, of circular cross-section, hot or cold formed and welded, of an external diameter  ¤ 406,4 mm, of steel other than stainless steel 7306 [.30(.4 +.7 +.80) +.50.80] kg S 24.20.34.10 Tubes and pipes, of non-circular cross-section, hot or cold formed and welded, of stainless steel 7306 [61.10 +.69.10] kg S 24.20.34.30 Tubes and pipes, of square or rectangular cross-section, of a wall thickness  ¤ 2 mm, hot or cold formed and welded, of steel other than stainless steel 7306.61.92 kg S 24.20.34.50 Tubes and pipes, of square or rectangular cross-section, of a wall thickness > 2 mm, hot or cold formed and welded, of steel other than stainless steel 7306.61.99 kg S 24.20.34.70 Tubes and pipes, of other non-circular cross-section than square or rectangular, hot or cold formed and welded, of steel other than stainless steel 7306.69.90 kg S 24.20.35.00 Tubes and pipes, open seam, riveted or similarly closed, of steel (excluding line pipe for oil and gas pipelines, casing and tubing used for oil or gas drilling and other welded tubes and pipes) 7306.90 kg S 24.20.40.10 Flanges, of steel (excluding cast fittings) 7307 [.21 +.91] kg S 24.20.40.30 Elbows, bends, couplings, sleeves and other threaded tube or pipe fittings, of steel (excluding cast fittings) 7307 [.22 +.29.10 +.92 +.99.10] kg S 24.20.40.50 Elbows, bends, couplings and sleeves and other socket welding tube or pipe fittings, of steel (excluding cast fittings) 7307 [.29(.30 +.90) +.99(.30 +.90)] kg S 24.20.40.73 Butt welding elbows and bends, for tubes or pipes, of steel (excluding cast fittings) 7307 [.23.10 +.93(.11 +.91)] kg S 24.20.40.75 Butt welding tube or pipe fittings, other than elbows and bends, of steel (excluding cast fittings) 7307 [.23.90 +.93(.19 +.99)] kg S NACE 24.31: Cold drawing of bars 24.31.10.10 Bars and rods, of non-alloy free-cutting steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) 7215.10 kg T 24.31.10.20 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight < 0,25 % of carbon, of square or other than rectangular cross-section (excluding those of free-cutting steel) 7215.50.19 kg T 24.31.10.30 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight < 0,25 % of carbon of rectangular other than square cross-section (excluding those of free-cutting steel) 7215.50.11 kg T 24.31.10.40 Other bars and rods of iron or non-alloy steel, cold-formed or cold-finished and further worked, or hot-formed and further worked, n.e.c. (excluding hot-rolled, hot-drawn or hot-extruded, not further worked than clad, and forged products) 7215.90 kg T 24.31.10.50 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight  ¥ 0,25 % of carbon (excluding those of free-cutting steel) 7215.50.80 kg T 24.31.10.60 Angles, shapes and sections, of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) (excluding profiled sheet) 7216.69 kg T 24.31.20.10 Bars and rods, of high-speed steel, not further worked than cold-formed or cold-finished, even further worked, or hot-formed and further worked (excluding forged, semi-finished or flat-rolled products, hot-rolled bars and rods in irregularly wound coils); bars and rods, of silico-manganese steel, only cold-formed or cold-finished or hot-rolled, including further worked (excluding hot-rolled, hot drawn or extruded, just clad, semi-finished products, flat-rolled products, hot-rolled bars and rods in irregularly wound coils) 7228(.10.90 +.20.99) kg T 24.31.20.20 Bars/rods, 0,9 % to 1,15 % of carbon, 0,5 % to 2 % of chromium and, if present  ¤ 0,5 % of molybdenum, only cold-formed or cold-finished (e.g. by cold-drawing) (excluding semi-finished or flat-rolled products; hot-rolled bars or rods in irregularly wound coils) 7228.50.40 kg T 24.31.20.30 Bars and rods of tool steel, only cold-formed or cold-finished (e.g. by cold drawing) (excluding semi-finished products, flat-rolled products and hot-rolled bars and rods in irregularly wound coils) 7228.50.20 kg T 24.31.20.40 Bars and rods, of alloy steel, cold-formed or cold-finished (e.g. by cold drawing) (excluding stainless steel, high-speed steel, silico-manganese steel, alloy bearing steel, tool steel) 7228.50 (.6 +.80) kg T 24.31.20.50 Sections, of alloy steel other than stainless, cold finished or cold formed (e.g. by cold-drawing) 7228.70.90 kg T 24.31.30.00 Cold drawn bars and solid profiles of stainless steel 7222.20 kg T NACE 24.32: Cold rolling of narrow strip 24.32.10.11 z Cold rolled narrow strip of non-alloy steel, containing by weight < 0,25 % of carbon, of a width of < 600 mm 7211 [.23(.30 +.80) +.90]a kg S 24.32.10.12 z Cold rolled narrow strip of non-alloy steel, containing by weight  ¥ 0,25 % but < 0,6 % of carbon, of a width of < 600 mm 7211.29a kg S 24.32.10.14 z Cold rolled narrow strip of non-alloy steel, containing by weight 0,6 % or more of carbon, of a width of < 600 mm 7211.29b kg S 24.32.10.16 z Cold rolled narrow strip of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7226.92a kg S 24.32.10.18 z Cold rolled narrow strip of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width of < 600 mm 7220 [.20 + .90]a kg S 24.32.10.22 z Cold rolled slit strip of non-alloy steel and of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7211 [.23(.30 +.80)b +.29c +.90b] + 7226.92b kg S 24.32.10.25 Flat-rolled products of iron or non-alloy steel, of a width of < 600 mm, simply cold-rolled cold-reduced, not clad, plated or coated, containing by weight < 0,25 % of carbon electrical 7211.23.20 kg S 24.32.10.28 z Cold rolled slit strip of stainless steel, of a width of < 600 mm 7220 [.20 + .90]b kg S 24.32.10.30 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and electrolytically plated or coated with zinc (excluding products of high-speed steel or silicon-electrical steel) 7226.99.10 kg S 24.32.10.40 Flat -rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and plated or coated with zinc (excluding electrolytically plated or coated, and products of high-speed steel or silicon-electrical steel) 7226.99.30 kg S 24.32.10.50 Flat-rolled products of alloy steel other than stainless, of a width of < 600 mm, hot-rolled or cold-rolled cold-reduced and further worked (excluding plated or coated with zinc, and products of high-speed steel or silicon-electrical steel) 7226.99.70 kg S 24.32.20.10 Clad, cold rolled narrow strip of non-alloy steel (excluding insulated electric strip), of a width of < 600 mm 7212.60 kg S 24.32.20.20 z Steel sheet and strip, hot dipped or electrolytically metal coated, of a width of < 600 mm 7212 [.10.90 +.20 +.30 + .50(.20 +.30 +.40 +.90)]a kg S 24.32.20.30 z Organic coated steel sheet, of a width of < 600 mm 7212.40 (.20 +.80a) kg S 24.32.20.40 z Cold rolled slit strip of non-alloy steel, hot dipped metal coated, of a width of < 600 mm 7212 [.10.90b +.30b +.50(.20b +.30b +.40b +.6 +.90b)] kg S 24.32.20.50 z Cold rolled slit strip of non-alloy steel, electrolytically metal coated, of a width of < 600 mm 7212 [.20b + .50(.20 +.30 +.40 +.90)c] kg S 24.32.20.60 z Cold rolled slit strip of organic coated steel sheet, of a width of < 600 mm 7212.40.80b kg S NACE 24.33: Cold forming or folding 24.33.11.10 Cold formed sections, obtained from flat products, of non alloy steel, not coated 7216.61 kg S 24.33.11.30 Cold formed sections, obtained from flat products, of non alloy steel, coated with zinc 7216.91.80 kg S 24.33.11.50 Angles, shapes and sections, of iron or non-alloy steel, cold-formed or cold-finished and further worked, or not further worked than forged, or forged, or hot-formed by other means and further worked, n.e.s. (excluding from flat-rolled products) 7216.99 kg S 24.33.12.00 Cold formed sections, obtained from flat products, of stainless steel 7222.40.50 kg S 24.33.20.00 Cold profiled (ribbed) sheets, of non alloy steel 7216.91.10 kg S 24.33.30.00 Structures, solely or principally of iron or steel sheet comprising two walls of profiled (ribbed) sheet with an insulating core (excluding prefabricated buildings) 7308.90.51 kg S NACE 24.34: Cold drawing of wire 24.34.11.30 Iron or non-alloy steel wire containing < 0,25 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing  duplex wire  saw-tooth wire, insulated electric wire 7217 [.10(.10 +.3) +.20(.10 +.30) +.30.4 +.90.20] kg S 24.34.11.50 Iron or non-alloy steel wire containing 0,25-0,6 % of carbon including crimped wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217 [.10.50 +.20.50 +.30.50 +.90.50] kg S 24.34.11.70 Iron or non-alloy steel wire containing  ¥ 0,6 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217 [.10.90 +.20.90 +.30.90 +.90.90] kg S 24.34.12.00 Stainless steel wire (excluding very fine sterile stainless wire used for surgical sutures) 7223 kg S 24.34.13.00 Alloy steel wire (excluding stranded wire, barbed wire of a kind used for fencing, duplex wire, saw-tooth wire, insulated electric wire, of stainless steel) 7229 kg S NACE 24.41: Precious metals production 24.41.10.30 Silver, unwrought or in powder form (including plated with gold or platinum) 7106 [.10 +.91] kg T 24.41.10.50 Silver, in semi-manufactured forms (including plated with gold or platinum) (excluding unwrought or in powder form) 7106.92 kg T 24.41.20.30 Gold, unwrought or in powder form for non-monetary use (including plated with platinum) 7108 [.11 +.12] kg T 24.41.20.50 Gold, in semi-manufactured forms for non-monetary use (including plated with platinum) (excluding unwrought or in powder form) 7108.13 kg T 24.41.20.70 Monetary gold (including gold plated with platinum) 7108.20 kg T 24.41.30.30 Platinum, palladium, rhodium, iridium, osmium and ruthenium, unwrought or in powder form 7110 [.11 +.21 +.31 +.41] kg T 24.41.30.50 Platinum, palladium, rhodium, iridium, osmium and ruthenium, in semi-manufactured forms (excluding unwrought or in powder form) 7110 [.19 +.29 +.39 +.49] kg T 24.41.30.70 Platinum catalysts in the form of wire cloth or grill 7115.10 kg S 24.41.40.00 Base metals or silver, clad with gold, semi-manufactured but not further worked 7109 kg T 24.41.50.30 Base metals clad with silver, semi-manufactured but not further worked 7107 kg T 24.41.50.50 Base metals, silver or gold, clad with platinum, semi-manufactured but not further worked 7111 kg T NACE 24.42: Aluminium production 24.42.11.30 Unwrought non-alloy aluminium (excluding powders and flakes) 7601.10 kg T 24.42.11.53 Unwrought aluminium alloys in primary form (excluding aluminium powders and flakes) 7601.20.10 kg T 24.42.11.55 Unwrought aluminium alloys in secondary form (excluding aluminium powders and flakes) 7601.20.9 kg T 24.42.12.00 Aluminium oxide (excluding artificial corundum) 2818.20 kg T 24.42.21.00 Aluminium powders and flakes (excluding prepared powders or flakes for use as colours, paints or the like) 7603 kg T 24.42.22.30 Aluminium bars, rods and profiles (excluding rods and profiles prepared for use in structures) 7604.10 kg T 24.42.22.50 Aluminium alloy bars, rods, profiles and hollow profiles (excluding rods and profiles prepared for use in structures) 7604.2 kg T 24.42.23.30 Non-alloy aluminium wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605.1 kg T 24.42.23.50 Aluminium alloy wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605.2 kg T 24.42.24.30 Aluminium plates, sheets and strips > 0,2 mm thick 7606 [.11 +.91] kg T 24.42.24.50 Aluminium alloy plates, sheets and strips > 0,2 mm thick 7606 [.12 +.92] kg T 24.42.25.00 Aluminium foil of a thickness (excluding any backing)  ¤ 0,2 mm 7607 kg T 24.42.26.30 Aluminium tubes and pipes (excluding hollow profiles, tube or pipe fittings, flexible tubing, tubes and pipes prepared for use in structures, machinery or vehicle parts, or the like) 7608.10 kg T 24.42.26.50 Aluminium alloy tubes and pipes (excluding hollow profiles, tubes or pipe fittings, flexible tubing, tubes and pipes prepared for use in structures, machinery or vehicle parts, or the like) 7608.20 kg T 24.42.26.70 Aluminium tube or pipe fittings (including couplings, elbows and sleeves) (excluding fittings with taps, cocks and valves, tube supports, bolts and nuts, clamps) 7609 kg T NACE 24.43: Lead, zinc and tin production 24.43.11.30 Refined unwrought lead (excluding lead powders or flakes) 7801.10 kg T 24.43.11.50 Unwrought lead containing antimony (excluding lead powders or flakes) 7801.91 kg T 24.43.11.90 Unwrought lead (excluding lead powders or flakes, unwrought lead containing antimony, refined) 7801.99 kg T 24.43.12.30 Unwrought non-alloy zinc (excluding zinc dust, powders and flakes) 7901.1 kg T 24.43.12.50 Unwrought zinc alloys (excluding zinc dust, powders and flakes) 7901.20 kg T 24.43.13.30 Unwrought non-alloy tin (excluding tin powders and flakes) 8001.10 kg T 24.43.13.50 Unwrought tin alloys (excluding tin powders and flakes) 8001.20 kg T 24.43.21.00 Lead plates, sheets, strip and foil; lead powders and flakes (excluding lead powders or flakes prepared as colours; paints or the like, insulated electric strip) 7804 kg T 24.43.22.00 Zinc dust, powders and flakes (excluding zinc dust powders or flakes prepared as colours, paints or the like, zinc pellets) 7903 kg T 24.43.23.00 Zinc bars, rods, profiles, wire, plates, sheets, strip and foil 7904 + 7905 kg T 24.43.24.00 Tin bars, rods, profiles and wires 8003 kg T NACE 24.44: Copper production 24.44.11.00 Copper mattes; cement copper (precipitated copper) (excluding copper powder) 7401 kg T 24.44.12.00 Unrefined copper, copper anodes for electrolytic refining (including blister copper) (excluding electrocopper-plating, electroplating anodes) 7402 kg T 24.44.13.30 Unwrought unalloyed refined copper (excluding rolled, extruded or forged sintered products) 7403.1 kg T 24.44.13.70 Unwrought copper alloys (excluding rolled, extruded or forged sintered products); master alloys of copper (including alloys which are not usefully malleable) (excluding copper phosphide (phosphor copper) containing > 15 % by weight of phosphorous) 7403.2 + 7405 kg T 24.44.21.00 Copper powders and flakes excluding cement copper, powders/flake powders used in the preparation of paints such as bronzes/golds, (chemical compounds), refined copper shot 7406 kg T 24.44.22.00 Copper and copper alloy bars, rods, profiles and hollow profiles (excluding bars and rods obtained by casting or sintering, copper wire rod in coils) 7407 kg T 24.44.23.30 Copper wire, refined (transv. section > 6 mm), of copper alloy 7408 [.11 +.2] kg T 24.44.23.50 Copper wire with cross-sectional dimension > 0,5 mm,  ¤ 6 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408.19.10 kg T 24.44.23.70 Copper wire with cross-sectional dimension  ¤ 0,5 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408.19.90 kg T 24.44.24.00 Copper and copper alloy plates, sheets and strip of a thickness > 0,15 mm (excluding expanded copper metal, insulated electric strip) 7409 kg T 24.44.25.00 Copper foil, of a thickness (excluding any backing)  ¤ 0,15 mm 7410 kg T 24.44.26.30 Copper tubes and pipes 7411 kg T 24.44.26.50 Copper and copper alloy tube/pipe fittings including couplings, elbows, sleeves, tees and joints excluding bolts and nuts used for assembling/fixing pipes/tubes, fittings with taps, cocks, valves 7412 kg T NACE 24.45: Other non-ferrous metal production 24.45.11.00 Nickel, unwrought 7502 kg T 24.45.12.00 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy (including impure nickel oxides, nickel speiss, impure ferro-nickel) 7501 kg T 24.45.21.00 Nickel powders and flakes (excluding nickel oxide sinters) 7504 kg T 24.45.22.00 Nickel and nickel alloy bars, rods, profiles and wires (excluding prepared bars, rods or profiles for use in structures, insulated electric bars and wire, enamelled wire) 7505 kg T 24.45.23.00 Nickel and nickel alloy plate, sheet, strip and foil (excluding expanded metal) 7506 kg T 24.45.24.00 Nickel tubes, pipes and tube or pipe fittings 7507 kg T 24.45.30.13 Tungsten (wolfram) and articles thereof (excluding waste and scrap), n.e.c. 8101 [.10 +.94 +.96 +.99] kg T 24.45.30.17 Molybdenum and articles thereof (excluding waste and scrap), n.e.c. 8102 [.10 +.94 +.95 +.96 +.99] kg T 24.45.30.23 Tantalum and articles thereof (excluding waste and scrap), n.e.c. 8103 [.20 +.90] kg T 24.45.30.25 Magnesium and articles thereof (excluding waste and scrap), n.e.c. 8104 [.1 +.30 +.90] kg T 24.45.30.27 Cobalt mattes and other intermediate products of cobalt metallurgy; cobalt and articles thereof (excluding waste and scrap), n.e.c. 8105 [.20 +.90] kg T 24.45.30.30 Bismuth and articles thereof, including waste and scrap, n.e.c.; cadmium and articles thereof (excluding waste and scrap), n.e.c. 8106 + 8107 [.20 +.90] kg T 24.45.30.43 Titanium and articles thereof (excluding waste and scrap), n.e.c. 8108 [.20 +.90] kg T 24.45.30.47 Zirconium and articles thereof (excluding waste and scrap), n.e.c.; antimony and articles thereof (excluding waste and scrap), n.e.c. 8109 [.20 +.90] + 8110 [.10 +.90] kg T 24.45.30.55 Beryllium, chromium, germanium, vanadium, gallium, hafnium (celtium), indium, niobium (columbium), rhenium and thallium, and articles of these metals, n.e.c.; waste and scrap of these metals (excluding of beryllium, chromium and thallium) 8112 [.12 +.19 +.21 +.29 +.51 +.59 +.9] kg T 24.45.30.57 Manganese and articles thereof, including waste and scrap, n.e.c.; cermets and articles thereof, including waste and scrap, n.e.c. 8111 + 8113 kg T NACE 24.51: Casting of iron 24.51.11.10 Malleable iron castings for land vehicles, piston engines and other machinery and mechanical appliances  kg S S1 24.51.11.90 Parts for other utilisation (malleable iron casting)  kg S S1 24.51.12.10 Parts of land vehicles (nodular iron castings)  kg S S1 24.51.12.20 Ductile iron castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 24.51.12.40 Other parts of piston engines and mechanical engineering (nodular iron castings)  kg S S1 24.51.12.50 Ductile iron castings for machinery and mechanical appliances excluding for piston engines  kg S S1 24.51.12.90 Ductile iron castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 24.51.13.10 Grey iron castings for land vehicles (excluding for locomotives or rolling stock, construction industry vehicles)  kg S S1 24.51.13.20 Grey iron castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding bearing housings incorporating ball or roller bearings)  kg S S1 24.51.13.40 Other parts of piston engines and mechanical engineering (cast iron: not ductile)  kg S S1 24.51.13.50 Grey iron castings for machinery and mechanical appliances excluding for piston engines  kg S S1 24.51.13.90 Grey iron castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 24.51.20.00 Tubes, pipes and hollow profiles of cast iron excluding tubes, pipes, hollow profiles made into identifiable parts of articles, such as sections of central heating radiators and machinery parts 7303 kg T 24.51.30.30 Tube or pipe fittings, of non-malleable cast iron 7307.11 kg T 24.51.30.50 Tube or pipe fittings of malleable cast iron 7307.19.10 kg T NACE 24.52: Casting of steel 24.52.10.10 Steel castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 24.52.10.30 Steel castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 24.52.10.40 Other parts of piston engines and mechanical engineering  kg S S1 24.52.10.50 Steel castings for machinery and mechanical appliances excluding piston engines, turbojets, turboprops, other gas turbines, lifting or handling equipment, construction industry machinery/vehicles  kg S S1 24.52.10.90 Steel castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 24.52.30.00 Tube or pipe fittings of cast steel 7307.19.90 kg T NACE 24.53: Casting of light metals 24.53.10.10 Light metal castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 24.53.10.20 Light metal castings for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 24.53.10.40 Other parts of piston engines and mechanical engineering  kg S S1 24.53.10.50 Light metal castings for machinery and mechanical appliances excluding for piston engines, turbojets, gas turbines, lifting or handling equipment, construction industry machinery/vehicles  kg S S1 24.53.10.90 Parts for other utilisation  kg S S1 NACE 24.54: Casting of other non-ferrous metals 24.54.10.10 Non-ferrous cast parts for land vehicles excluding locomotives/rolling stock, straddle carriers, works trucks fitted with lifting or handling equipment, agricultural/road rollers, bulldozers etc  kg S S1 24.54.10.20 Non-ferrous cast parts, other than of light metals, for transmission shafts, crankshafts, camshafts, cranks, bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 24.54.10.40 Other parts of piston engines and mechanical engineering  kg S S1 24.54.10.50 Non-ferrous cast parts, other than of light metals, for machinery and mechanical appliances (excluding for piston engines)  kg S S1 24.54.10.90 Parts for other utilisation  kg S S1 NACE 25.11: Manufacture of metal structures and parts of structures 25.11.10.30 Prefabricated buildings, of iron or steel 9406.00.3  S 25.11.10.50 z Prefabricated buildings, of aluminium 9406.00.80c  S 25.11.21.00 Iron or steel bridges and bridge-sections 7308.10 kg S 25.11.22.00 Iron or steel towers and lattice masts 7308.20 kg S 25.11.23.10 Iron or steel equipment for scaffolding, shuttering, propping/pit-propping including pit head frames and superstructures, extensible coffering beams, tubular scaffolding and similar equipment 7308.40 kg S 25.11.23.30 Weirs, sluices, lock-gates, fixed landing stages, fixed docks and other maritime and waterway structures of iron or steel 7308.90.10 kg S 25.11.23.50 Other structures principally of sheet: other 7308.90.59 kg S 25.11.23.60 Other structures of iron or steel 7308.90.99 kg S 25.11.23.70 Aluminium structure and parts of structures ..., n.e.c. 7610.90 kg S NACE 25.12: Manufacture of doors and windows of metal 25.12.10.30 Iron or steel doors, thresholds for doors, windows and their frames 7308.30 p/st S 25.12.10.50 Aluminium doors, thresholds for doors, windows and their frames 7610.10 p/st S NACE 25.21: Manufacture of central heating radiators and boilers 25.21.11.00 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel 7322.1 kg S S2 25.21.12.00 Boilers for central heating other than those of HS 8402 8403.10 p/st @ S 25.21.13.00 Parts of boilers for central heating 8403.90  S S2 NACE 25.29: Manufacture of other tanks, reservoirs and containers of metal 25.29.11.10 Iron or steel reservoirs, tanks, vats and similar containers for gases, of a capacity > 300 litres (excluding compressed or liquefied gas, fitted with mechanical or thermal equipment) 7309.00.10 kg S 25.29.11.20 Iron or steel reservoirs, tanks, vats and similar containers lined or heat-insulated, for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309.00.30 kg S 25.29.11.30 Iron or steel reservoirs, tanks, vats and similar containers for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment, lined or heat insulated) 7309.00.5 kg S 25.29.11.50 Iron or steel reservoirs, tanks, vats and similar containers for solids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309.00.90 kg S 25.29.11.70 Aluminium reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7611 kg S 25.29.12.00 Containers for compressed or liquefied gas, of metal 7311 + 7613 kg S NACE 25.30: Manufacture of steam generators, except central heating hot water boilers 25.30.11.10 Watertube boilers (excluding central heating hot water boilers capable of producing low pressure steam) 8402 (.11 +.12) p/st @ S 25.30.11.50 Vapour generating boilers (including hybrid boilers) (excluding central heating hot water boilers capable of producing low pressure steam, watertube boilers) 8402.19 p/st @ S 25.30.11.70 Super-heated water boilers (excluding central heating hot water boilers capable of producing low pressure steam) 8402.20 p/st @ S 25.30.12.30 Auxiliary plant for use with boilers of HS 8402 or 8403 8404.10 kg S 25.30.12.50 Condensers for steam or other vapour power units 8404.20 kg S 25.30.13.30 Parts of vapour generating boilers and super-heater water boilers 8402.90  S S2 25.30.13.50 Parts of apparatus of HS 8404.10 and 8404.20 8404.90  S S2 25.30.21.00 Nuclear reactors 8401.10 kg S 25.30.22.00 Parts of nuclear reactors 8401.40  S S2 NACE 25.40: Manufacture of weapons and ammunition 25.40.12.30 Revolvers and pistols (excluding military firearms, machine-pistols, signal flare firearms, blank firers, captive-bolt humane killers, muzzle loaders, spring, air or gas weapons, imitation weapons) 9302 p/st S 25.40.12.50 Shotguns, rifles, carbines and muzzle-loaders (including punt-guns, combination shotgun-rifles, sporting guns made to resemble walking sticks) (excluding military firearms) 9303 [.10 +.20 +.30] p/st S 25.40.12.70 Firearms which operate by firing an explosive charge, n.e.c. (excluding military firearms) 9303.90 p/st S 25.40.12.90 Other arms (spring, air or gas guns and pistols, truncheons) (excluding for military purposes) 9304 p/st @ S 25.40.13.00 Cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads (excluding for military purposes) 9306 [.2 +.30(.10 +.9) +.90.90] kg S M 25.40.14.00 Parts and accessories of HS 9301 to 9304 (excluding military weapons) 9305 [.10 +.2 +.99]  S M NACE 25.50: Forging, pressing, stamping and roll-forming of metal; powder metallurgy 25.50.11.34 Open die forged ferrous parts for transmission shafts, camshafts, crankshafts and cranks; works of HS 7326; parts of machineries, apparatus and vehicles of HS 84, 85, 86, 87, 88, 90 (open die forgings of steel)   S S1 25.50.11.37 Open die-forged non-ferrous metal parts for machinery and appliances excluding piston engines, turbojets, gas turbines, lifting/handling equipt., construction industry machinery/vehicles   S S1 25.50.11.51 Parts of land vehicles of HS 87 (cold extrusion of steel)   S S1 25.50.11.52 Cold extrusion steel parts for transmission shafts, camshafts, crankshafts and cranks   S S1 25.50.11.53 Parts of piston engines and mechanical engineering of HS 8483 (cold extrusion of steel)   S S1 25.50.11.54 Cold extrusion steel parts for machinery and mechanical appliances excluding for piston engines   S S1 25.50.11.56 Cold extrusion steel parts for electrical machinery and equipment sound recorders and reproducers, television image and sound recorders and reproducers   S S1 25.50.11.57 Works of HS 7326; parts of vehicles and apparatus for fixture tracks and land vehicles and air crafts of HS 86, 87, 88 (cold extrusion of steel)   S S1 25.50.11.58 Parts of machineries, apparatus, tools and vehicles of HS 84, 85, 87, 88, 90 in cold extrusion of non-ferrous metal   S S1 25.50.12.10 Drop forged (and precision forged) steel parts for land vehicles excluding locomotives and rolling stock   S S1 25.50.12.20 Drop forged (and precision forged) steel parts for transmission shafts, camshafts, crankshafts, cranks, bearing housings and plain shaft bearings (excluding bearing housings incorporating ball or roller bearings)   S S1 25.50.12.30 Parts of piston engines and mechanical engineering of HS 8483 (drop forging of steel)   S S1 25.50.12.40 Parts of mechanical and technical equipement and implements for farming, forestry and market gardening (drop forging of steel)   S S1 25.50.12.50 Drop forged steel parts for pulley tackle and hoists, winches and capstans, jacks, fork-lift trucks, other trucks fitted with lifting/handling equipment, lifts, escalators, conveyors and teleferics   S S1 25.50.12.60 Parts of mechanical engineering and apparatus of HS 8426, 8429, 8430 (drop forging of steel)   S S1 25.50.12.70 Drop forged steel parts for machinery and appliances (excluding for piston engines, turbojets, gas turbines, lifting or handling equipment, construction industry machinery)   S S1 25.50.12.80 Drop forged steel parts for locomotives or rolling stock, aircraft, spacecraft, electrical machinery and equipment, optical, photographic, cinematographic, measuring, checking or precision apparatus   S S1 25.50.12.90 Parts of machineries, apparatus and vehicles of HS 84, 85, 86, 87, 88, 90 (drop forging of non-ferrous metal)   S S1 25.50.13.10 Sheet metal forming of steel as parts for land vehicles excluding locomotives and rolling stock   S S1 25.50.13.20 Parts of piston engines and mechanical engineering of HS 8483 (sheet metal forming of steel)   S S1 25.50.13.30 Steel sheet forming parts for machinery and mechanical appliances excluding for piston engines   S S1 25.50.13.40 Sheet metal forming of steel as parts for electrical machinery and equipment, for sound recorders and reproducers, television image and sound recorders and reproducers   S S1 25.50.13.50 Articles of HS 7323, 7326; parts of furn. of HS 9403; parts of land vehicles and track fixtures of 86; apparatus of 90 (sheet met. formings of non-fer. met.)   S S1 25.50.13.70 Household articles, parts of mechanical engineering, apparatus, furniture and vehicles of HS 84, 85, 86, 88, 94 (sheet metal formings of non-ferrous metal)   S S1 25.50.20.20 Products of steel powder metallurgy   S S1 25.50.20.80 Parts of articles of HS 84, 85, 86, 87, 88, 90 (products manufactured of non-ferrous powdered metallurgy)   S S1 NACE 25.61: Treatment and coating of metals 25.61.11.30 Metallic coating by immersion in molten metals (zinc galvanizing or tin dipping)   I C 25.61.11.50 Metallic coating by thermal spraying   I C 25.61.11.70 Metallic coating in zinc by electrolysis   I C 25.61.11.90 Metallic coating by electrolysis or chemical treatments of metals other than zinc (including nickel, copper, chromium, precious metals, etc)   I C 25.61.12.30 Plastic coating of metals (including powder coating)   I C 25.61.12.50 Other coatings (phosphating etc)   I C 25.61.21.00 Heat treatment of metals (excluding metallic coating, plastic coating)   I C 25.61.22.30 Wet painting and varnishing of metals   I C 25.61.22.50 Anodizing of metals   I C 25.61.22.70 Vapour deposition of metals   I C 25.61.22.90 Other metallic surface treatments   I C NACE 25.62: Machining 25.62.10.01 Turned metal parts for taps, valves and similar articles   S S1 25.62.10.03 Turned metal parts for machinery and mechanical appliances   S S1 25.62.10.05 Turned metal parts for land vehicles (excluding for locomotives or rolling stock, made by casting, forging, pressing, stamping, roll forming or powder metallurgy)   S S1 25.62.10.07 Turned metal parts for aircraft, spacecraft and satellites   S S1 25.62.10.09 Turned metal parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers   S S1 25.62.10.11 Turned metal parts for optical, photographic, cinematographic, measuring, checking or precision instruments and apparatus   S S1 25.62.10.13 Turned metal parts for articles of HS 7326, 7419, 7616; turned metal parts for vehicles and apparatus for fixing railway track of HS 86   S S1 25.62.20.00 Metal parts (excluding turned metal parts)   S S1 NACE 25.71: Manufacture of cutlery 25.71.11.15 Table knives (excluding fish-knives and butter-knives) with stainless steel handles 8211.91.30 p/st @ S 25.71.11.30 Table knives (excluding fish-knives and butter-knives) with handles other than of stainless steel (silver-, gold- or platinum plated, of wood, plastic, etc) 8211.91.80 p/st @ S 25.71.11.45 Knives with fixed blades including pruning knives excluding fish, butter/table knives with fixed blades, knives and cutting blades for machines/mechanical appliances  with base metal handles 8211.92 p/st @ S 25.71.11.60 Clasp knives 8211.93 p/st @ S 25.71.11.75 Knives/cutting blades, with handles of base metal; blades for knives including pruning knives excluding fish and butter knives, knives/cutting blades for machines or mechanical appliances 8211 [.94 +.95] p/st @ S 25.71.11.90 Scissors, tailors' shears and similar shears, and blades therefor (including scissor blades) 8213 p/st @ S 25.71.12.30 Razors, parts thereof (excluding razor blades) 8212 [.10 +.90]  S 25.71.12.80 Safety razor blades (including razor blades blanks in strips) 8212.20 p/st @ S 25.71.13.30 Paper knives, letter openers, erasing knives, pencil sharpeners and their blades (including packet type pencil sharpeners) (excluding pencil sharpening machines) 8214.10  S 25.71.13.50 Manicure or pedicure sets and instruments (including nail files) 8214.20  S 25.71.13.70 Split-, chapping and mincing knives, hair cutting and hair shearing appliances and similar articles of cutlery 8214.90 p/st @ S 25.71.14.30 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of stainless steel or other base metal 8215 [.20 +.99] p/st @ S 25.71.14.80 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of base metal, silver-, gold- or platinum plated 8215 [.10 +.91] p/st @ S 25.71.15.00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 9307 kg S NACE 25.72: Manufacture of locks and hinges 25.72.11.30 Base metal padlocks 8301.10 p/st @ S 25.72.11.50 Base metal motor vehicle locks 8301.20 p/st @ S 25.72.11.70 Base metal furniture locks 8301.30 p/st @ S 25.72.12.30 Base metal cylinder locks used for doors of buildings 8301.40.11 p/st @ S 25.72.12.50 Base metal locks used for doors of buildings (excluding cylinder locks) 8301.40.19 p/st @ S 25.72.12.70 Base metal locks (excluding padlocks, motor vehicle locks, furniture locks and locks used for doors of buildings) 8301.40.90 p/st @ S 25.72.13.30 Base metal clasps and frames with clasps, with locks (excluding fasteners and clasps for handbags, brief-cases and executive-cases) 8301.50 kg S 25.72.13.50 Base metal keys presented separately (including roughly cast, forged or stamped blanks, skeleton keys) 8301.70 kg S 25.72.13.70 Base metal parts for padlocks, locks and for clasps and frames with locks 8301.60  S 25.72.14.10 Base metal hinges 8302.10 kg S 25.72.14.20 Castors with mountings of base metal 8302.20 kg S 25.72.14.30 Base metal mountings, fittings and similar articles suitable for motor vehicles (excluding hinges, castors, locks and keys) 8302.30 kg S 25.72.14.40 Base metal mountings, fittings and similar articles suitable for buildings (excluding hinges, castors, locks, keys, spy holes fitted with optical elements and key operated door bolts) 8302.41 kg S 25.72.14.50 Base metal mountings, fittings and similar articles suitable for furniture (excluding hinges, castors, locks and keys) 8302.42 kg S 25.72.14.60 Other base metal mountings, fittings and similar articles (excluding for motor vehicles, buildings or furniture) 8302.49 kg S 25.72.14.70 Base metal automatic door closers 8302.60 kg S 25.72.14.80 Base metal hat-racks, hat-pegs, brackets, coat racks, towel racks, dish-cloth racks, brush racks and key racks (excluding coat-racks having the character of furniture) 8302.50 kg S NACE 25.73: Manufacture of tools 25.73.10.10 Spades and shovels 8201.10 kg S 25.73.10.20 Forks of a kind used in agriculture, horticulture or forestry 8201.20 kg S 25.73.10.30 Mattocks, picks, hoes and rakes 8201.30 kg S 25.73.10.40 Axes, bill hooks and similar hewing tools (excluding ice axes) 8201.40 kg S 25.73.10.50 Secateurs and similar one-handed pruners and shears (including poultry shears) (excluding secateur type scissors with secateur blades with finger rings, pruning knives) 8201.50 kg S 25.73.10.60 Hedge shears, two-handed pruning shears and similar two-handed shears 8201.60 kg S 25.73.10.70 Other hand tools (excluding clasp knives) for agriculture, horticulture or forestry 8201.90 kg S 25.73.20.10 Hand saws (excluding hand saws with a self-contained motor) 8202.10 kg S 25.73.20.20 Band saw blades 8202.20 kg S 25.73.20.30 Circular saw blades with steel working parts (including slotting or slitting saw blades) 8202.31 kg S 25.73.20.50 Circular saw blades with non-steel working parts (including slitting or slotting saw blades, parts) 8202.39 kg S 25.73.20.93 Straight saw blades for working metal 8202.91 kg S 25.73.20.95 Saw blades with working part of steel, for working metal; saw blades with working part of other materials excluding band-, circular-, chain- or straight saw blades 8202.99 (.11 +.90) kg S 25.73.20.99 Saw blades with working part of steel, for working materials other than metal (excluding band saw blades, circular saw blades, straight saw blades, musical saw blades) 8202 [.40 +.99.19] kg S 25.73.30.13 Files, rasps and similar tools (excluding punches and files for machine tools) 8203.10 kg S 25.73.30.15 Tweezers 8203.20.10 kg S 25.73.30.17 Pliers, pincers and similar tools (including cutting pliers) (excluding tweezers, sugar tongs) 8203.20.90 kg S 25.73.30.23 Metal cutting shears and similar hand tools 8203.30 kg S 25.73.30.25 Pipe-cutters, bolt croppers, perforating punches and similar tools excluding punches and files for machine tools, machine-type metal cutting shears and office perforating punches, ticket punches 8203.40 kg S 25.73.30.33 Non-adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204.11 kg S 25.73.30.35 Adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204.12 kg S 25.73.30.37 Interchangeable spanner sockets 8204.20 kg S 25.73.30.53 Drilling, threading or tapping hand tools excluding interchangeable hand tools, machine-tools or power-operated hand tools, pneumatic tools or hand tools with a self-contained motor 8205.10 kg S 25.73.30.55 Hammers and sledge hammers with working part of metal 8205.20 kg S 25.73.30.57 Planes, chisels, gouges and similar cutting tools for working wood 8205.30 kg S 25.73.30.63 Screwdrivers 8205.40 kg S 25.73.30.65 Household hand tools 8205.51 kg S 25.73.30.73 Other tools for masons, moulders, cement workers, plasterers and painters 8205.59.10 kg S 25.73.30.77 Other hand tools (including cartridge operated riveting) wallplugging and similar hand tools 8205.59 (.30 +.90) kg S 25.73.30.83 Blow lamps (excluding gas-operated welding appliances) 8205.60 kg S 25.73.30.85 Vices, clamps and the like 8205.70 kg S 25.73.30.87 Anvils, portable forges, hand or pedal-operated grinding wheels with frameworks (excluding grindstones and the like presented separately) 8205.80 kg S 25.73.40.14 Tapping tools for working metal 8207.40.10 kg S 25.73.40.16 Threading tools for working metal 8207.40.30 kg S 25.73.40.19 Tapping or threading tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.40.90 kg S 25.73.40.23 Drilling tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207.50.10 kg S 25.73.40.25 Masonry drills with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207.50.30 kg S 25.73.40.27 Drilling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.50.50 kg S 25.73.40.31 Drilling tools with working part of high speed steel, for working metal excluding work and tool holders for machines or hand tools  for rock drilling 8207.50.60 kg S 25.73.40.33 Drilling tools with working part of materials other than diamond, agglomerated diamond or sintered metal carbide, for working metal excluding with working part of high speed steel 8207.50.70 kg S 25.73.40.35 Drilling tools (excluding work and tool holders for machines or hand tools, with working part of diamond or agglomerated diamond, for rock drilling, masonry drills, for working metal) 8207.50.90 kg S 25.73.40.37 Boring or broaching tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for earth boring) 8207.60.10 kg S 25.73.40.44 Boring tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207.60.30 kg S 25.73.40.45 Boring or broaching tools (excluding work and tool holders for machines or hand tools, with diamond or agglomerated diamond working parts, for working metal, for earth boring) 8207.60 (.50 +.90) kg S 25.73.40.48 Broaching tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207.60.70 kg S 25.73.40.50 Milling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.70.10 kg S 25.73.40.61 Shank type milling tools for working metal (excluding with working part of sintered metal carbide) 8207.70.31 kg S 25.73.40.65 Hob type milling tools for working metal (excluding with working part of sintered metal carbide) 8207.70.35 kg S 25.73.40.67 Milling tools with working part of materials other than sintered metal carbide, for working metal (including bore type) (excluding shank type) 8207.70.38 kg S 25.73.40.69 Milling tools (excluding for working metal) 8207.70.90 kg S 25.73.40.71 Turning tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.80.11 kg S 25.73.40.74 Turning tools for working metal, with working part of materials other than cermets 8207.80.19 kg S 25.73.40.79 Turning tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.80.90 kg S 25.73.40.81 Tools interchangeable for hand tools, working part diamond 8207.90.10 kg S 25.73.40.83 Screwdriver bits with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.90.30 kg S 25.73.40.85 Gear-cutting tools with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.90.50 kg S 25.73.40.87 Interchangeable hand tools with working part of sintered metal carbide excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.90.7 kg S 25.73.40.89 Interchangeable tools in other materials 8207.90.9 kg S 25.73.50.13 Moulding boxes for metal foundry, mould bases, moulding patterns (excluding moulding patterns of wood) 8480 [.10 +.20 +.30.90] kg S 25.73.50.15 Moulding patterns of wood 8480.30.10 p/st @ S 25.73.50.20 Injection or compression type moulds for metal or metal carbides (excluding ingot moulds) 8480.41 p/st @ S 25.73.50.30 Mould tools for metal or metal carbides (excluding injection or compression types) 8480.49 p/st @ S 25.73.50.50 Mould tools for glass 8480.50 p/st @ S 25.73.50.60 Mould tools for mineral materials 8480.60 p/st @ S 25.73.50.70 Injection or compression type mould tools for rubber or plastics 8480.71 p/st @ S 25.73.50.80 Mould tools for rubber or plastics (excluding injection or compression types) 8480.79 p/st @ S 25.73.60.13 Rock drilling or earth boring tools with working part of cermets 8207.13 kg S 25.73.60.18 Rock-drilling or earth-boring tools, interchangeable, and parts therefor, with working parts of materials other than sintered metal carbide or cermets 8207.19 kg S 25.73.60.23 Dies for drawing or extruding metal, with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.20.10 kg S 25.73.60.24 Dies for drawing or extruding metal (excluding unmounted plates, sticks, tips, rods, pellets, rings, etc of sintered metal carbides or cermets) 8207.20.90 kg S 25.73.60.33 Pressing, stamping or punching tools for working metal (excluding work and tool holders for machines or hand tools) 8207.30.10 kg S 25.73.60.39 Pressing, stamping or punching tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.30.90 kg S 25.73.60.43 Knives and cutting blades for machines or for mechanical appliances for working metal 8208.10 kg S 25.73.60.45 Knives and cutting blades for machines or for mechanical appliances for working wood 8208.20 kg S 25.73.60.53 Circular knives and cutting blades for kitchen appliances or for machines used by the food industry 8208.30.10 kg S 25.73.60.55 Knives and cutting blades for kitchen appliances or for machines used by the food industry (excluding circular knives) 8208.30.90 kg S 25.73.60.63 Knives and cutting blades for agricultural, horticultural or forestry machines (excluding coulters for ploughs, discs for harrows) 8208.40 kg S 25.73.60.65 Knives and cutting blades, for machines or for mechanical appliances 8208.90 kg S 25.73.60.67 Indexable inserts for tools, unmounted, of sintered metal carbides and cermets 8209.00.20 kg S 25.73.60.90 Unmounted sintered metal carbides or cermet plates, sticks, tips and the like for tools (excluding indexable inserts) 8209.00.80 kg S NACE 25.91: Manufacture of steel drums and similar containers 25.91.11.00 Tanks, casks, drums, cans... (excluding for gas) of iron or steel,  ¥ 50 l,  ¤ 300 l 7310.10 p/st @ S 25.91.12.00 Tanks, casks, drums ... (excluding for gas) of iron or steel, < 50 l 7310.29 p/st @ S NACE 25.92: Manufacture of light metal packaging 25.92.11.33 Cans used for preserving food and drink of iron or steel, < 50 l, food cans 7310.21.11 p/st @ S 25.92.11.35 Cans used for preserving food and drink of iron or steel, < 50 l, drinks 7310.21.19 p/st @ S 25.92.11.50 Cans other than for preserving food and drink of iron or steel, < 50 l 7310.21.9 p/st @ S 25.92.12.10 Aluminium collapsible tubular containers of a capacity  ¤ 300 litres, for any material except compressed or liquefied gas 7612.10 p/st @ S 25.92.12.30 Aluminium rigid tubular containers of a capacity  ¤ 300 litres, for any material except compressed or liquefied gas (excluding aerosols) 7612.90.10 p/st @ S 25.92.12.50 Non-tubular aluminium containers of a capacity of  ¥ 50 litres but  ¤ 300 litres, for any material except compressed or liquefied gas 7612.90.91 p/st @ S 25.92.12.60 Aluminium aerosol containers, with a capacity  ¤ 300 litres 7612.90.20 p/st S 25.92.12.80 Non-tubular aluminium containers of a capacity < 50 litres, for any material except compressed or liquefied gas 7612.90.98 p/st @ S 25.92.13.30 Iron or steel crown corks 8309.10 p/st @ S 25.92.13.50 Lead stoppers, closures, caps and lids, aluminium stoppers, closures, caps and lids of a diameter > 21 mm 8309.90.10 kg S 25.92.13.70 Base metal closures, stoppers, caps and lids (excluding of lead, crown corks, aluminium closures, stoppers, caps and lids of a diameter > 21 mm) 8309.90.90 kg S NACE 25.93: Manufacture of wire products, chain and springs 25.93.11.30 Iron or steel stranded wire, ropes and cables (including stranded wires and wire ropes with or without attached fittings not electrically insulated) (excluding electrically insulated) 7312.10 kg S 25.93.11.50 Iron or steel plaited bands, slings and the like (excluding electrically insulated) 7312.90 kg S 25.93.12.30 Barbed wire and barbed wire entanglements made from steel or steel wire 7313 kg S 25.93.12.50 Copper stranded wire, cables, plaited bands and the like excluding electrically insulated, barbed wire and loosely twisted non-barbed double fencing wire, insulated electric wire and cables 7413 kg S 25.93.12.70 Aluminium stranded wire, cables, plaited bands and the like excluding electrically insulated, barbed wire and loosely twisted non-barbed double fencing wire, insulated electric wire and cables 7614 kg S 25.93.13.13 Endless bands for machinery, of stainless steel 7314.12 kg S 25.93.13.15 Woven cloth, including endless bands, of iron or steel wire (excluding endless bands for machinery of stainless steel) 7314 [.14 +.19] kg S 25.93.13.20 Welded grill, netting and fencing manufactured from wire of a diameter of  ¥ 3 mm, with mesh size of  ¥ 100 cm2 including with a backing of paper as used in cementing and plastering 7314.20 kg S 25.93.13.30 Welded grill, netting and fencing, manufactured from wire < 3 mm diameter (including with a backing of paper as used in cementing and plastering) 7314.3 kg S 25.93.13.43 Woven, not welded, wire mesh, grill, netting and fencing (excluding plastic coated) 7314 [.41 +.49] kg S 25.93.13.45 Woven, not welded, wire mesh, grill, netting and fencing, plastic coated 7314.42 kg S 25.93.13.50 Iron or steel expanded metal 7314.50 kg S 25.93.13.60 Copper wire cloth, grill and netting and copper expanded metal (including of copper alloys, copper wire endless bands) 7419.99.10 kg S 25.93.14.10 Iron or steel drawing pins (excluding with copper or copper heads) 7317.00.10 kg S 25.93.14.80 Other nails, tacks, drawing pins, staples and similar articles 7317.00 (.20 +.40 +.6 +.90) + 7415.10 + 7616.10 kg S 25.93.15.10 Base metal coated electrodes for electric arc-welding 8311.10 kg S 25.93.15.30 Base metal cored wire for electric arc-welding (excluding wire and rods of cored solder, the solder consisting of an alloy containing 2 % or more by weight, of any one precious metal) 8311.20 kg S 25.93.15.50 Base metal coated rods and cored wire, for soldering/brazing/welding by flame excluding wire/rods of cored solder, solder consisting of alloy with  ¥ 2 %, of any one precious metal 8311.30 kg S 25.93.15.70 Base metal wire and rods of agglomerated base powder, used for metal spraying (including parts) 8311.90  S 25.93.16.13 Iron or steel hot-worked laminated leaf-springs and leaves therefor 7320.10.11 kg S 25.93.16.15 Iron or steel hot-worked non-laminated leaf-springs and leaves therefor 7320.10.19 kg S 25.93.16.17 Iron or steel cold-formed leaf-springs and leaves therefor 7320.10.90 kg S 25.93.16.31 Iron or steel hot-worked helical springs 7320.20.20 kg S 25.93.16.33 Iron or steel cold-formed helical coil compression springs 7320.20.81 kg S 25.93.16.35 Iron or steel cold-formed helical coil tension springs 7320.20.85 kg S 25.93.16.37 Iron or steel cold-formed helical springs (excluding helical coil compression springs, helical coil tension springs) 7320.20.89 kg S 25.93.16.53 Iron or steel flat spiral springs 7320.90.10 kg S 25.93.16.55 Iron or steel discs springs 7320.90.30 kg S 25.93.16.60 Iron or steel springs (excluding leaf-springs and leaves therefor, helical springs, flat spiral springs, discs springs) 7320.90.90 kg S 25.93.16.80 Copper springs (including of copper alloys) (excluding clock or watch springs) 7419.99.30 kg S 25.93.17.10 Iron/steel stud-link chain excluding chains fitted with cutting, or other articles where chains play a subsidiary role, door guards finished with chains, surveying chains, imitation jewellery 7315.81 kg S 25.93.17.23 Other welded link chain (excluding stud-link) of iron or steel,  ¤ 16 mm 7315.82.10 kg S 25.93.17.25 Other welded link chain (excluding stud-link) of iron or steel, > 16 mm 7315.82.90 kg S 25.93.17.30 Iron or steel skid chain excluding chains fitted with cutting, or other articles in which chains play a subsidiary role, door guards finished with chains  surveying chains 7315.20 kg S 25.93.17.50 Iron or steel chain excluding articulated link chain, skid chain, stud-link and welded link chain  chain saws, or other articles in which chains play a subsidiary role, surveying chains 7315.89 kg S 25.93.17.70 Chain and parts thereof of copper 7419.10  S 25.93.17.80 Parts of chains, n.e.c., of iron or steel 7315.90  S 25.93.18.00 Sewing, knitting needles, bodkins... of iron or steel, for use in the hand 7319 kg S NACE 25.94: Manufacture of fasteners and screw machine products 25.94.11.13 Screws, turned from bars, rods, profiles, or wire, of a shank thickness  ¤ 6 mm 7318.15.10 kg S 25.94.11.15 Other screws and bolts for fixing railway truck construction material, iron or steel 7318.15.20 kg S 25.94.11.17 Screws and bolts without heads in steel 7318.15 (.30 +.41 +.49) kg S 25.94.11.23 Slotted and cross-recessed screws of stainless steel 7318.15.51 kg S 25.94.11.25 Other screws and bolts with heads 7318.15.59 kg S 25.94.11.27 Hexagon socket head screws of stainless steel 7318.15.61 kg S 25.94.11.29 Other hexagon socket head screws 7318.15.69 kg S 25.94.11.31 Stainless steel hexagon bolts with heads 7318.15.70 kg S 25.94.11.33 Iron or steel hexagon bolts with heads, with a tensile strength < 800 MPa (excluding of stainless steel) 7318.15.81 kg S 25.94.11.35 Iron or steel hexagon bolts with heads, with a tensile strength  ¥ 800 MPa (excluding of stainless steel) 7318.15.89 kg S 25.94.11.39 Iron or steel bolts with heads (excluding hexagon bolts) 7318.15.90 kg S 25.94.11.53 Iron or steel wood screws 7318 [.11 +.12] kg S 25.94.11.57 Iron or steel screw hooks and screw rings 7318.13 kg S 25.94.11.73 Stainless steel self-tapping screws (excluding threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318.14.10 kg S 25.94.11.75 Iron or steel self-tapping screws (excluding of stainless steel, threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318.14.9 kg S 25.94.11.83 Iron or steel nuts turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm 7318.16.10 kg S 25.94.11.85 Stainless steel nuts (excluding those turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318.16.30 kg S 25.94.11.87 Iron or steel nuts (including self-locking nuts) (excluding of stainless steel, turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318.16 (.50 +.91 +.99) kg S 25.94.11.90 Threaded articles, n.e.c., of iron or steel 7318.19 kg S 25.94.12.10 Iron or steel spring washers and other lock washers 7318.21 kg S 25.94.12.30 Iron or steel washers (excluding spring washers and other lock washers) 7318.22 kg S 25.94.12.50 Iron or steel rivets (including partly hollow rivets) (excluding tubular or bifurcated rivets for all purposes) 7318.23 kg S 25.94.12.70 Iron or steel cotters and cotter-pins and similar non-threaded articles (excluding washers, rivets) 7318 [.24 +.29] kg S 25.94.13.10 Washers, rivets, cotters, cotter pins and the like, not threaded, of copper 7415.2 kg S 25.94.13.40 Copper screws, bolts and nuts (excluding pointed screw nails, screw stoppers, threaded mechanisms used to transmit motion/to act as active machinery part, screw hooks, rings) 7415.33 kg S 25.94.13.70 Threaded articles of copper, n.e.c. 7415.39 kg S NACE 25.99: Manufacture of other fabricated metal products n.e.c. 25.99.11.10 Stainless steel sinks and wash basins 7324.10 p/st @ S 25.99.11.27 Baths of iron or steel 7324.2 p/st S 25.99.11.31 Sanitary ware and parts of sanitary ware of iron or steel 7324.90 kg S 25.99.11.35 Sanitary ware and parts thereof of copper 7418.20 kg S 25.99.11.37 Sanitary ware and parts thereof of aluminium 7615.20 kg S 25.99.12.17 Table, kitchen or household articles... of cast iron 7323 [.91 +.92] kg S S2 25.99.12.23 Table articles ... of stainless steel 7323.93.10 kg S S2 25.99.12.29 Stainless steel kitchen and household articles and parts thereof (excluding cutlery) 7323.93.90 kg S S2 25.99.12.37 Other table, kitchen and household articles of iron or steel (excluding cast iron), enamelled 7323.94 kg S 25.99.12.43 Table articles ... of iron or steel, n.e.c. 7323.99.10 kg S 25.99.12.49 Other, varnished or painted 7323.99.9 kg S 25.99.12.53 Table, kitchen, household articles and parts thereof ... of copper 7418 [.11 +.19.90] kg S S2 25.99.12.55 Table, kitchen, household articles, parts thereof ... of aluminium, cast 7615.19.10 kg S S2 25.99.12.57 Table, kitchen, household articles, parts thereof ... of aluminium, other 7615 [.11 +.19.90] kg S S2 25.99.12.70 Hand-operated mechanical appliances, weighing  ¤ 10 kg, for food or drink 8210 kg S 25.99.12.80 Iron or steel wool, pot scourers and scouring or polishing pads, and gloves and the like 7323.10 kg S 25.99.21.30 Base metal armoured or reinforced safes and strong-boxes 8303.00.10 p/st S 25.99.21.50 Base metal armoured or reinforced doors and safe deposit lockers for strong-rooms 8303.00.30 kg S 25.99.21.70 Base metal cash or deed boxes and the like 8303.00.90  S 25.99.22.00 Filing cabinets, card-index cabinets ... or desk equipment of base metal 8304  S 25.99.23.30 Base metal fittings for loose-leaf binders or files 8305.10  S 25.99.23.50 Base metal staples in strips for use in offices, upholstery and packaging 8305.20  S 25.99.23.70 Office articles such as letter clips, letter corners ... of base metal 8305.90  S 25.99.24.00 Statuettes, frames, mirrors and other ornaments of base metal 8306 [.2 +.30]  S 25.99.25.30 Base metal hooks, eyes, eyelets and the like, used for clothing, footwear, awnings, handbags, travel goods or other made-up articles excluding snap hooks, rivets, press studs and push buttons 8308.10  S 25.99.25.50 Base metal tubular or bifurcated rivets 8308.20  S 25.99.25.70 Articles such as clasps, frames with clasps ...; parts of base metal 8308.90  S 25.99.26.00 Ships' or boats' propellers and blades therefor 8487.10 p/st S 25.99.29.11 Iron or steel anchors, grapnels and parts thereof (excluding masonry anchors) 7316 kg S 25.99.29.13 Articles of non-malleable cast iron, n.e.c. 7325.10 kg S S2 25.99.29.19 Cast articles of iron or steel, n.e.c. 7325.9 kg S S2 25.99.29.22 Forged or stamped articles of iron or steel, n.e.c. 7326.1 kg S S2 25.99.29.25 Finished products of iron/steel wire; snares, traps, etc, fodder ties, animal nose rings, mattress hooks, butchers' hooks, tile hangers, waste paper baskets excluding lampshade frames 7326.20 kg S 25.99.29.27 Iron or steel snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 7326.90.10  S S2 25.99.29.31 Iron or steel ladders and steps (excluding forged or stamped) 7326.90.30 p/st @ S S2 25.99.29.33 Iron or steel pallets and similar platforms for handling goods 7326.90.40 kg S S2 25.99.29.35 Iron or steel reels for cables, piping and the like 7326.90.50 kg S S2 25.99.29.37 Iron or steel non-mechanical ventilators, guttering, hooks and similar articles used in the building industry (excluding forged or stamped) 7326.90.60 kg S S2 25.99.29.41 Perforated buckets and similar articles of iron or steel sheet used to filter water at the entrance to drains (excluding forged or stamped) 7326.90.70 kg S S2 25.99.29.49 Articles of iron or steel, n.e.c. (excluding cast articles) 7326.90.9 kg S S2 25.99.29.55 Articles of aluminium, n.e.c. 7616.9 kg S S2 25.99.29.58 Articles of copper, n.e.c. 7419 [.91 +.99.90] kg S S2 25.99.29.63 Tin plates, sheets and strip, of a thickness > 0,2 mm; tin foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing)  ¤ 0,2 mm; tin powders and flakes; tin tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 8007.00 (.10 +.30 +.50) kg T 25.99.29.67 Other articles of tin, n.e.c. 8007.00.90 kg S S2 25.99.29.71 Zinc tubes, pipes and tube or pipe fittings (couplings, elbows, sleeves) 7907.00.10 kg T 25.99.29.73 Articles of zinc, n.e.c. 7907.00.90 kg S S2 25.99.29.75 Lead tubes, pipes, and tube or pipe fittings (couplings, elbows, sleeves) 7806.00.50 kg T 25.99.29.76 Lead bars, rods, profiles and wire (excluding coated rods, cast rods intended for rolling, drawing or for re-casting into shaped articles, bars and rods by sintering, insulated electric wire) 7806.00.30 kg T 25.99.29.77 Other articles of lead, n.e.c. 7806.00 (.10 +.90) kg S S2 25.99.29.79 Other articles of nickel, n.e.c. 7508 kg S 25.99.29.82 Bells, gongs, etc, non-electric, of base metal 8306.10 kg S 25.99.29.83 Iron or steel flexible tubing (excluding rubber tubing incorporating or fitted with external metallic reinforcements, flexible tubing made into the form of machinery or vehicle parts) 8307.10 kg S 25.99.29.85 Base metal flexible tubing excluding rubber tubing incorporating/fitted with external metallic reinforcements, flexible tubing (form of machinery/vehicle parts), iron or steel 8307.90 kg S 25.99.29.87 Base metal sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols (excluding illuminated) 8310 kg S 25.99.29.95 Permanent magnets and articles intended to become permanent magnets, of metal 8505.11 kg S NACE 26.11: Manufacture of electronic components 26.11.11.00 Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes 8540 [.1 +.20 +.40 +.50 +.60] p/st S 26.11.12.00 Magnetrons, klystrons, microwave tubes, valves and tubes 8540 [.7 +.8] p/st S 26.11.21.20 Semiconductor diodes 8541.10 p/st @ S 26.11.21.50 Transistors, other than photosensitive transistors 8541.2 p/st @ S 26.11.21.80 Semiconductor thyristors, diacs and triacs 8541.30 p/st @ S 26.11.22.20 Semiconductor light emitting diodes (LEDs) 8541.40.10 p/st @ S 26.11.22.40 Photosensitive semiconductor devices; solar cells, photo-diodes, photo-transistors, etc 8541.40.90 p/st @ S 26.11.22.60 Semiconductor devices (excluding photosensitive semiconductor devices, photovoltaic cells, thyristors, diacs and triacs, transistors, diodes, and light-emitting diodes) 8541.50 p/st @ S 26.11.22.80 Mounted piezo-electric crystals (including quartz, oscillator and resonators) 8541.60 p/st @ S 26.11.30.03 Multichip integrated circuits: processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542.31.10 p/st @ S 26.11.30.06 Electronic integrated circuits (excluding multichip circuits): processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542.31.90 p/st @ S 26.11.30.23 Multichip integrated circuits: memories 8542.32.10 p/st @ S 26.11.30.27 Electronic integrated circuits (excluding multichip circuits): dynamic random-access memories (D-RAMs) 8542.32.3 p/st S 26.11.30.34 Electronic integrated circuits (excluding multichip circuits): static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs) 8542.32.45 p/st S 26.11.30.54 Electronic integrated circuits (excluding multichip circuits): UV erasable, programmable, read only memories (EPROMs) 8542.32.55 p/st S 26.11.30.65 Electronic integrated circuits (excluding multichip circuits): electrically erasable, programmable, read only memories (E2PROMs), including flash E2PROMs 8542.32 (.6 +.75) p/st S 26.11.30.67 Electronic integrated circuits (excluding multichip circuits): other memories 8542.32.90 p/st @ S 26.11.30.80 Electronic integrated circuits: amplifiers 8542.33 p/st @ S 26.11.30.91 Other multichip integrated circuits n.e.c. 8542.39.10 p/st @ S 26.11.30.94 Other electronic integrated circuits n.e.c. 8542.39.90 p/st @ S 26.11.40.10 Pick-up cartridges for discs or mechanically recorded sound films 8522.10 p/st @ S 26.11.40.40 Parts of cathode ray tubes; parts of thermionic, cold cathode or photo cathode valves and tubes, n.e.c. 8540.9  S S2 26.11.40.70 Parts of diodes, transistors and similar semiconductor devices, photosensitive semiconductor devices and photovoltaic cells, light-emitting diodes and mounted piezo-electric crystals 8541.90  S S2 26.11.40.90 Parts of integrated circuits and microassemblies (excluding circuits consisting solely of passive elements) 8542.90  S S2 NACE 26.12: Manufacture of loaded electronic boards 26.12.10.20 Bare multilayer printed circuit boards 8534.00.11 p/st @ S 26.12.10.50 Bare printed circuit boards other than multilayer 8534.00.19 p/st @ S 26.12.10.80 Passive networks (including networks of resistors and/or capacitors) (excluding resistor chip arrays, capacitor chip arrays, boards containing active components, hybrids) 8534.00.90 p/st @ S 26.12.20.00 z Network communications equipment (e.g. hubs, routers, gateways) for LANS and WANS and sound, video, network and similar cards for automatic data processing machines 8471.80a p/st S 26.12.30.00 Smart cards 8523.52 p/st S NACE 26.20: Manufacture of computers and peripheral equipment 26.20.11.00 Laptop PCs and palm-top organisers 8471.30 p/st S 26.20.13.00 Desk top PCs 8471.41 p/st S 26.20.14.00 Digital data processing machines: presented in the form of systems 8471.49 p/st S 26.20.15.00 Other digital automatic data processing machines whether or not containing in the same housing one or two of the following units: storage units, input/output units 8471.50 p/st S 26.20.16.40 Printers, copying machines and facsimile machines, capable of connecting to an automatic data processing machine or to a network (excluding printing machinery used for printing by means of plates, cylinders and other components, and machines performing two or more of the functions of printing, copying or facsimile transmission) 8443.32 p/st S 26.20.16.50 Keyboards 8471.60.60 p/st S 26.20.16.60 Other input or output units, whether or not containing storage units in the same housing 8471.60.70 p/st S 26.20.17.00 Monitors and projectors, principally used in an automatic data processing system 8528 [.41 +.51 +.61] p/st S 26.20.18.00 Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data processing machine or to a network 8443.31 p/st S 26.20.21.00 Storage units 8471.70 p/st S 26.20.22.00 Solid-state, non-volatile data storage devices for recording data from an external source (flash memory cards or flash electronic storage cards), unrecorded 8523.51.10 kg S 26.20.30.00 z Other units of automatic data processing machines (excluding network communications equipment (e.g. hubs, routers, gateways) for LANS and WANS and sound, video, network and similar cards for automatic data processing machines) 8471 [.80b +.90] p/st S 26.20.40.00 Parts and accessories of the machines of heading 84.71; parts and accessories equally suitable for use with machines of two or more of the headings 84.69 to 84.72 8473 [.30 +.50]  S NACE 26.30: Manufacture of communication equipment 26.30.11.00 Transmission apparatus for radio-broadcasting and television, with reception apparatus 8525.60 p/st S 26.30.12.00 Transmission apparatus for radio-broadcasting and television, without reception apparatus 8525.50 p/st S 26.30.13.00 Television cameras (including closed circuit TV cameras) (excluding camcorders) 8525.80.1 p/st S 26.30.21.00 Line telephone sets with cordless handsets 8517.11 p/st S 26.30.22.00 Telephones for cellular networks or for other wireless networks 8517.12 p/st S 26.30.23.10 Base stations 8517.61 p/st S 26.30.23.20 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus 8517.62 p/st @ S 26.30.23.30 Telephone sets (excluding line telephone sets with cordless handsets and telephones for cellular networks or for other wireless networks); videophones 8517 [.18 +.69.10] p/st @ S 26.30.23.40 Portable receivers for calling or paging 8517.69.31 p/st S 26.30.23.70 Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of HS 8443, 8525, 8527 or 8528 8517.69 (.20 +.90) + 8519.50.00 p/st @ S 26.30.30.00 Parts of electrical telephonic or telegraphic apparatus 8517.70.90  S S2 26.30.40.10 Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles, suitable for use solely or principally with the apparatus of headings 85.25 to 85.28 8529.10.11 p/st @ S 26.30.40.35 Outside aerials for radio or television reception via satellite (including rotor systems) (excluding aerial amplifiers and radio frequency oscillator units) 8529.10.31 p/st @ S 26.30.40.39 Outside aerials for radio or television reception (including rotor systems) (excluding for reception via satellite, aerial amplifiers and radio frequency oscillator units) 8529.10.39 p/st @ S 26.30.40.40 Aerials and aerial reflectors of all kinds for apparatus of HS 8517; parts suitable for use therewith 8517.70.1  S S2 26.30.40.50 Inside aerials for radio or television reception (including built-in types) (excluding aerial amplifiers and radio frequency oscillator units) 8529.10.65 p/st @ S 26.30.40.60 Other aerials and parts, suitable for use solely or principally with the apparatus of headings 85.25 to 85.28 8529.10 (.69 +.80 +.95)  S 26.30.40.70 Cabinets and cases for transmission and reception apparatus for radio-broadcasting or television, television cameras, etc; parts suitable for use solely or principally with television cameras, reception apparatus for radio-broadcasting or television, and monitors and projectors, n.e.c. (excluding aerials, electronic assemblies and parts for monitors and projectors of a kind solely or principally used in an automatic data-processing machine) 8529.90 [.4 +.92]  S S2 26.30.50.20 Electrical burglar or fire alarms and similar apparatus (excluding of a kind used for motor vehicles or buildings) 8531.10.95 p/st S 26.30.50.80 Electric burglar or fire alarms and similar apparatus for buildings 8531.10.30 p/st S NACE 26.40: Manufacture of consumer electronics 26.40.11.00 Radio broadcast receivers (except for cars), capable of operating without an external source of power 8527 [.1 +.9] p/st S 26.40.12.70 Radio receivers for motor vehicles with sound recording or reproducing apparatus 8527.21 p/st S 26.40.12.90 Radio receivers for motor vehicles, n.e.c. 8527.29 p/st S 26.40.20.20 Tuner blocks for CTV/VCR and cable TV receiver units (colour video tuners) (excluding those which isolate high-frequency television signals) 8528.71.1 p/st S 26.40.20.40 Colour television projection equipment 8528.72.10 p/st S 26.40.20.90 Other television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus n.e.c. 8528.71.90 + 8528.72 (.20 +.3 +.5 +.75 +.9) + 8528.73 p/st S 26.40.31.00 Turntables, record-players, cassette-players and other sound reproducing apparatus 8519 [.20 +.30 +.81 (.1 +.2 +.3 +.45) +.89.1] p/st S 26.40.32.00 Magnetic tape recorders and other sound recording apparatus 8519 [.81 (.55 +.6 +.75 +.8 +.95) +.89.90] p/st S 26.40.33.00 Video camera recorders 8521 + 8525.80.9 p/st S 26.40.34.20 Videoprojectors 8528.69 p/st S 26.40.34.40 Colour video monitors with cathode-ray tube 8528.49 (.35 +.9) p/st S 26.40.34.60 Flat panel video monitor, LCD or plasma, etc, without tuner (colour video monitors) (excluding with cathode-ray tube) 8528.59.90 p/st S 26.40.34.80 Black and white or other monochrome video monitors 8528 [.49.10 +.59.10] p/st S 26.40.41.00 Microphones and their stands (excluding cordless microphones with a transmitter) 8518.10 p/st @ S 26.40.42.35 Single loudspeakers mounted in their enclosures (including frames or cabinets mainly designed for mounting loudspeakers) 8518.21 p/st S 26.40.42.37 Multiple loudspeakers mounted in the same enclosure (including frames or cabinets mainly designed for mounting loudspeakers) 8518.22 p/st S 26.40.42.39 Loudspeakers (including speaker drive units, frames or cabinets mainly designed for mounting loudspeakers) (excluding those mounted in their enclosures) 8518.29 p/st S 26.40.42.70 Headphones and earphones, even with microphone, and sets consisting of microphone and one or more loudspeakers (excluding airmen's headgear with headphones, telephone sets, cordless microphones with transmitter, hearing aids) 8518.30 p/st @ S 26.40.43.55 Telephonic and measurement amplifiers (excluding high or intermediate frequency amplifiers) 8518.40.30 p/st @ S 26.40.43.59 Audio-frequency electric amplifiers (including hi-fi amplifiers) (excluding high or intermediate frequency amplifiers, telephonic and measurement amplifiers) 8518.40.8 p/st S 26.40.43.70 Electric sound amplifier sets (including public address systems with microphone and speaker) 8518.50 p/st S 26.40.44.00 Radio-telephony or radio-telegraphy reception apparatus (excluding portable receivers for calling or paging, those combined with radio receivers) 8517.69.39 p/st S 26.40.51.50 Precious or semi-precious stones for styli 8522.90.30 p/st @ S S2 26.40.51.70 Other parts and accessories of HS 8519, 8520, 8521 8522.90 (.4 +.70 +.80)  S S2 26.40.51.80 Parts of apparatus of HS 8518 8518.90  S S2 26.40.52.00 Parts of radio receivers and transmitters 8529.90.20  S S2 26.40.60.00 Video games of a kind used with a television receiver 9504.10 p/st @ S NACE 26.51: Manufacture of instruments and appliances for measuring, testing and navigation 26.51.11.20 Direction finding compasses (including magnetic, gyroscopic, binnacle and position finding) 9014.10 p/st @ S 26.51.11.50 Instruments and appliances for aeronautical or space navigation (excluding compasses) 9014.20 p/st @ S 26.51.11.80 Instruments and appliances for navigation (including for marine or river navigation) (excluding for aeronautical or space navigation, compasses) 9014.80 p/st @ S 26.51.12.15 Electronic rangefinders, theodolites, tacheometers and photogrammetrical instruments and appliances 9015 [.10.10 +.20.10 +.40.10] p/st @ S 26.51.12.35 Electronic instruments and apparatus for meteorological, hydrological and geophysical purposes (excluding compasses) 9015.80.11 p/st @ S 26.51.12.39 Other electronic instruments, n.e.c. 9015.80.19 p/st @ S 26.51.12.70 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances (excluding levels and compasses), non-electronic; rangefinders, non-electronic 9015 [.10.90 +.20.90 +.40.90 +.80.9] p/st @ S 26.51.20.20 Radar apparatus 8526.10 p/st @ S 26.51.20.50 Radio navigational aid apparatus (including radio beacons and radio buoys, receivers, radio compasses equipped with multiple aerials or with a directional frame aerial) 8526.91 p/st S 26.51.20.80 Radio remote control apparatus (including for ships, pilotless aircraft, rockets, missiles, toys, and model ships or aircraft, for machines, for the detonation of mines) 8526.92 p/st @ S 26.51.31.00 Balances of a sensitivity of 5 cg or better, with or without weights; parts and accessories thereof 9016  S S2 26.51.32.00 Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments 9017 [.10 +.20] p/st @ S 26.51.33.10 Micrometers and callipers (including vernier, dial indicating or electronic callipers) 9017.30.10 p/st S 26.51.33.30 Gauges with adjustable measuring devices 9017.30.90 p/st S 26.51.41.00 Instruments and apparatus for measuring or detecting ionising radiations 9030.10 p/st @ S 26.51.42.00 Cathode-ray oscilloscopes and cathode-ray oscillographs 9030.20.10 p/st @ S 26.51.43.10 Multimeters 9030.31 p/st @ S 26.51.43.30 Electronic instruments and apparatus for measuring or checking voltage, current, resistance or electrical power, without recording device (excluding multimeters, and oscilloscopes and oscillographs) 9030.33.10 p/st @ S 26.51.43.55 Voltmeters 9030.33.91 p/st @ S 26.51.43.59 Non-electronic instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device (excluding multimeters, voltmeters) 9030.33.99 p/st @ S 26.51.44.00 Instruments and apparatus, for telecommunications 9030.40 p/st @ S 26.51.45.20 Instruments and apparatus for measuring or checking semiconductor wafers or devices 9030.82 p/st @ S 26.51.45.30 Instruments and apparatus, with a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030 [.20.30 +.32 +.39 +.84] p/st @ S 26.51.45.55 Electronic instruments and apparatus, without a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030 [.20.91 +.89.30] p/st @ S 26.51.45.59 Non-electronic instruments and apparatus, without a recording device, for measuring or checking electrical gains (excluding multimeters, voltmeters) 9030 [.20.99 +.89.90] p/st @ S 26.51.51.10 Thermometers, liquid-filled, for direct reading, not combined with other instruments (excluding clinical or veterinary thermometers) 9025.11.80 p/st S 26.51.51.35 Electronic thermometers and pyrometers, not combined with other instruments (excluding liquid filled) 9025.19.20 p/st S 26.51.51.39 Thermometers, not combined with other instruments and not liquid filled, n.e.c. 9025.19.80 p/st S 26.51.51.50 Barometers, not combined with other instruments (including barometric altimeters, sympiesometers) 9025.80.20 p/st S 26.51.51.75 Electronic hydrometers, hygrometers and psychrometers 9025.80.40 p/st @ S 26.51.51.79 Non-electronic hydro-, hygro-, psychrometers (including hygrographs, thermo-hygrographs, baro-thermo-hygrographs, actinometers, pagoscopes; excluding radio-sondes for atmospheric soundings) 9025.80.80 p/st @ S 26.51.52.35 Electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026.10.21 p/st S 26.51.52.39 Electronic instruments and apparatus for measuring or checking the level of liquids 9026.10.29 p/st S 26.51.52.55 Non-electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026.10.81 p/st S 26.51.52.59 Non-electronic instruments and apparatus for measuring or checking the level of liquids 9026.10.89 p/st S 26.51.52.71 Electronic pressure gauges, sensors, indicators and transmitters 9026.20.20 p/st S 26.51.52.74 Non-electronic spiral or metal diaphragm type pressure gauges 9026.20.40 p/st S 26.51.52.79 Other instruments for measuring or checking pressure: others 9026.20.80 p/st S 26.51.52.83 Electronic instruments and apparatus for measuring variables of liquids/gases (including heat meters; excluding for measuring pressure/flow/level of liquids) 9026.80.20 p/st @ S 26.51.52.89 Non-electronic instruments for measuring or checking variables of liquids or gases (including heat meters; excluding for measuring or checking pressure/flow/level of liquids) 9026.80.80 p/st @ S 26.51.53.13 Electronic gas or smoke analysers 9027.10.10 p/st S 26.51.53.19 Non-electronic gas or smoke analysers 9027.10.90 p/st S 26.51.53.20 Chromatographs and electrophoresis instruments 9027.20 p/st @ S 26.51.53.30 Spectrometers, spectrophotometers ... using optical radiations 9027.30 p/st @ S 26.51.53.50 Instruments and apparatus using optical radiations, n.e.c. 9027.50 p/st @ S 26.51.53.81 Electronic ph and rh meters, other apparatus for measuring conductivity and electrochemical quantities (including use laboratory/field environment, use process monitoring/control) 9027.80.11 p/st @ S 26.51.53.83 Other electronic instruments and apparatus 9027.80 (.13 +.17) p/st @ S 26.51.53.90 Other instruments and apparatus for physical or chemical analysis n.e.c. 9027.80 (.05 +.9) p/st @ S 26.51.61.00 Microscopes and diffraction apparatus (excluding optical microscopes) 9012.10 p/st @ S 26.51.62.10 Electronic machines and appliances for testing the mechanical properties of metals (excluding metallographic machines or appliances, instruments for detecting defects) 9024.10.1 p/st @ S 26.51.62.30 Non-electronic machines and appliances for testing metals 9024.10.90 p/st @ S 26.51.62.55 Electronic machines and appliances for testing the properties of materials (excluding for metals) 9024.80.1 p/st @ S 26.51.62.59 Non-electronic machines and appliances for testing the properties of materials including for textiles, paper, paperboard, plastics, wood, concrete, rubber, leather/linoleum excluding for metals 9024.80.90 p/st @ S 26.51.63.30 Gas supply or production meters (including calibrated) 9028.10 p/st S 26.51.63.50 Liquid supply or production meters (including calibrated) (excluding pumps) 9028.20 p/st S 26.51.63.70 Electricity supply or production meters (including calibrated) (excluding voltmeters, ammeters, wattmeters and the like) 9028.30 p/st S 26.51.64.30 Revolution, production and entry counters, billiards meters, taxi-, mileometers, pedometers, hand-held counters, scalers, instruments/apparatus for measuring short time intervals 9029.10 p/st @ S 26.51.64.53 Vehicle speed indicators 9029.20.31 p/st @ S 26.51.64.55 Tachometers 9029.20.38 p/st @ S 26.51.64.70 Stroboscopes (including photographic or cinematographic cameras permanently incorporated in stroboscopes) 9029.20.90 p/st @ S 26.51.65.00 Hydraulic or pneumatic automatic regulating or controlling instruments and apparatus 9032.81 p/st @ S 26.51.66.20 Test benches 9031.20 kg S 26.51.66.30 Optical instruments, appliances and machines for measuring or checking, n.e.c. in HS 90 9031.4 p/st @ S 26.51.66.50 Electronic instruments, appliances and machines for measuring or checking geometrical quantities (including comparators, coordinate measuring machines (CMMs)) 9031.80 (.32 +.34) p/st @ S 26.51.66.70 Other electronic instruments, appliances, ... for measuring or checking 9031.80.38 p/st @ S 26.51.66.83 Other instruments, appliances, ... for measuring or checking geometrical quantities 9031.80.91 p/st @ S 26.51.66.89 Non-electronic measuring machines and instruments (excluding test benches, optical instruments and appliances as well as machines and instruments for balancing mechanical parts or for measuring or checking geometrical quantities) 9031.80.98 p/st @ S 26.51.70.15 Electronic thermostats 9032.10.20 p/st S 26.51.70.19 Non-electronic thermostats 9032.10.8 p/st S 26.51.70.30 Manostats 9032.20 p/st S 26.51.70.90 Instruments and apparatus, regulating or controlling, n.e.c. 9032.89 p/st @ S 26.51.81.00 Parts of radar apparatus and radio navigational aid apparatus 8529.90 [.65 +.97]  S S2 26.51.82.00 Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. 9015.90 + 9017.90 + 9025.90 + 9026.90 + 9027.90 + 9030.90 + 9033  S S2 26.51.83.00 Parts and accessories for microscopes and diffraction apparatus excluding for optical microscopes 9012.90  S S2 26.51.84.33 Parts and accessories for electricity supply or production meters 9028.90.10  S S2 26.51.84.35 Parts and accessories for gas or liquid supply or production meters excluding for pumps for liquids 9028.90.90  S S2 26.51.84.50 Parts and accessories of HS 9029 9029.90  S S2 26.51.85.20 Parts and accessories of instruments, appliances and machines of HS 9031 9031.90  S S2 26.51.85.50 Parts and accessories for automatic regulating or controlling instruments and apparatus 9032.90  S S2 26.51.86.00 Parts and accessories of instruments and apparatus of 26.51.11 and 26.51.62 9014.90 + 9024.90  S S2 NACE 26.52: Manufacture of watches and clocks 26.52.11.00 Wrist-watches, pocket-watches, with case of precious metal or of metal clad with precious metal 9101 p/st S 26.52.12.00 Other wrist-watches, pocket-watches and other watches, including stop-watches 9102 p/st S 26.52.13.00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels (including vehicle chronographs) 9104 p/st S 26.52.14.00 Clocks with watch movements; alarm clocks and wall clocks; other clocks 9103 + 9105 p/st S 26.52.21.00 Watch movements, complete and assembled 9108 p/st S 26.52.22.00 Clock movements, complete and assembled 9109 p/st S 26.52.23.00 Complete watch movements, unassembled or partly assembled; incomplete watch movements, assembled 9110 [.11 +.12] kg S 26.52.24.00 Rough watch movements 9110.19 p/st @ S 26.52.25.00 Unassembled complete, incomplete and rough clock movements 9110.90 kg S 26.52.26.00 Watch and clock cases and parts thereof 9111 + 9112  S 26.52.27.00 Other clock and watch parts 9114  S 26.52.28.10 Time-registers and time-recorders 9106.10 p/st S 26.52.28.30 Parking meters and others (excluding process-timers, stop-clocks and the like) 9106.90.80 p/st S 26.52.28.50 Process-timers, stop-clocks and the like (excluding chronometer watches, chronograph watches and stop-watches) 9106.90.10 p/st S 26.52.28.70 Time switches, with clock or watch movement or with synchronous motor (including switches for making and breaking the circuit supplying electrical apparatus) 9107 p/st S NACE 26.60: Manufacture of irradiation, electromedical and electrotherapeutic equipment 26.60.11.15 Apparatus based on the use of X-rays, for medical, surgical, dental or veterinary uses (including radiography and radiotherapy apparatus) 9022 [.12 +.13 +.14] p/st S 26.60.11.19 Apparatus based on the use of X-rays (excluding for medical, surgical, dental or veterinary use) 9022.19 p/st S 26.60.11.30 Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022.2 p/st S 26.60.11.50 X-ray tubes (excluding glass envelopes for X-ray tubes) 9022.30 p/st S 26.60.11.70 X-ray generators, high tension generators, including parts of HS 9022 9022.90  S 26.60.12.30 Electro-cardiographs 9018.11 p/st @ S 26.60.12.80 Electro-diagnostic, apparatus (excluding electro-cardiographs), n.e.c. 9018 [.12 +.13 +.14 +.19] p/st @ S 26.60.13.00 Ultraviolet or infrared apparatus used in medical, surgical, dental or veterinary sciences 9018.20 p/st @ S 26.60.14.33 Appliances for overcoming deafness (excluding parts and accessories) 9021.40 p/st S 26.60.14.39 Parts and accessories of hearing aids (excluding for headphones, amplifiers and the like) 9021.90.10  S 26.60.14.50 Pacemakers for stimulating heart muscles (excluding parts and accessories) 9021.50 p/st S NACE 26.70: Manufacture of optical instruments and photographic equipment 26.70.11.00 Mounted objective lenses, of any material, for cameras, projectors or photographic enlargers or reducers 9002.11 p/st S 26.70.12.50 Cameras of a kind used for preparing printing plates or cylinders; cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological laboratories 9006 [.10 +.30] p/st S 26.70.13.00 Digital cameras 8525.80.30 p/st S 26.70.14.00 Instant print cameras and other cameras (excluding digital cameras, cameras of a kind used for preparing printing plates or cylinders as well as cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological laboratories) 9006 [.40 +.5] p/st S 26.70.15.30 Cinematographic cameras for film of a width < 16 mm or for double 8 mm film 9007.11 p/st S 26.70.15.50 Cinematographic cameras (excluding for film of a width < 16 mm wide or for double 8 mm film) 9007.19 p/st S 26.70.16.00 Cinematographic projectors; slide projectors; other image projectors 9007.20 + 9008 [.10 +.30] p/st S 26.70.17.00 z Flashlights (excluding photographic flashbulbs, flashcubes and the like); photographic enlargers; apparatus for photographic laboratories; negatoscopes, projection screens 9006 [.61 +.69a] + 9008.40 + 9010 [.10 +.50 +.60]  S 26.70.18.00 Microfilm, microfiche or other microform readers 9008.20 p/st S 26.70.19.00 Parts and accessories of photographic equipment 9006.9 + 9007.9 + 9008.90 + 9010.90  S S2 26.70.21.53 Prisms, mirrors and other optical elements, n.e.c. 9001.90 kg S 26.70.21.55 Mounted lenses, prisms, mirrors, etc, of any material, n.e.c. 9002.90 p/st @ S 26.70.21.70 Mounted objective lenses of any material (excluding for cameras, projectors or photographic enlargers or reducers) 9002.19 p/st S 26.70.21.80 Unmounted sheets and plates of polarising material; mounted filters of any material 9001.20 + 9002.20 kg S 26.70.22.30 Binoculars (including night vision binoculars) 9005.10 p/st S 26.70.22.50 Instruments (excluding binoculars) such as optical telescopes 9005.80 p/st @ S 26.70.22.70 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection 9011 [.10 +.20 +.80] p/st S 26.70.23.10 Telescopic sights for fitting to arms; periscopes; telescopes ... 9013.10 p/st @ S 26.70.23.30 Lasers (excluding laser diodes, machines and appliances incorporating lasers) 9013.20 p/st @ S 26.70.23.90 Other optical appliances and instruments, n.e.c. in HS 90 9013.80  S 26.70.24.10 Parts and accessories (including mountings) of binoculars, etc. 9005.90  S S2 26.70.24.30 Parts and accessories of optical microscopes of HS 9011 9011.90  S S2 26.70.25.00 Parts and accessories of optical appliances and instruments of HS 9013 9013.90  S S2 NACE 26.80: Manufacture of magnetic and optical media 26.80.11.00 Magnetic tapes and magnetic discs, unrecorded, for the recording of sound or of other phenomena 8523.29.15 kg S 26.80.12.00 Optical media for the recording of sound or of other phenomena (excluding goods of HS 37), unrecorded 8523.40.1 kg S 26.80.13.00 Other recording media, including matrices and masters for the production of disks 8523 [.59.10 +.80.10] kg S 26.80.14.00 Cards incorporating a magnetic stripe 8523.21 kg S NACE 27.11: Manufacture of electric motors, generators and transformers 27.11.10.10 Electric motors of an output  ¤ 37,5 W (including synchronous motors  ¤ 18 W, universal AC/DC motors, AC and DC motors) 8501.10 p/st S 27.11.10.30 DC motors and generators of an output > 37,5 W but  ¤ 750 W (excluding starter motors for internal combustion engines) 8501.31 p/st S 27.11.10.53 DC motors and generators of an output > 0,75 kW but  ¤ 7,5 kW (excluding starter motors for internal combustion engines) 8501.32.20 p/st S 27.11.10.55 DC motors and generators of an output > 7,5 kW but  ¤ 75 kW (excluding starter motors for internal combustion engines) 8501.32.80 p/st S 27.11.10.70 DC motors and generators of an output > 75 kW but  ¤ 375 kW (excluding starter motors for internal combustion engines) 8501.33 p/st S 27.11.10.90 DC motors and generators of an output > 375 kW (excluding starter motors for internal combustion engines) 8501.34 p/st S 27.11.21.00 Universal AC/DC motors of an output > 37,5 W 8501.20 p/st S 27.11.22.30 Single-phase AC motors of an output  ¤ 750 W 8501.40.20 p/st S 27.11.22.50 Single-phase AC motors of an ouput > 750 W 8501.40.80 p/st S 27.11.23.00 Multi-phase AC motors of an output  ¤ 750 W 8501.51 p/st S 27.11.24.03 Multi-phase AC motors of an output > 0,75 kW but  ¤ 7,5 kW 8501.52.20 p/st S 27.11.24.05 Multi-phase AC motors of an output > 7,5 kW but  ¤ 37 kW 8501.52.30 p/st S 27.11.24.07 Multi-phase AC motors of an output > 37 kW but  ¤ 75 kW 8501.52.90 p/st S 27.11.25.30 Multi-phase AC traction motors of an output > 75 kW 8501.53.50 p/st S 27.11.25.40 Multi-phase AC motors of an output > 75 kW but  ¤ 375 kW (excluding traction motors) 8501.53.81 p/st S 27.11.25.60 Multi-phase AC motors of an output > 375 kW but  ¤ 750 kW (excluding traction motors) 8501.53.94 p/st S 27.11.25.90 Multi-phase AC motors of an output > 750 kW (excluding traction motors) 8501.53.99 p/st S 27.11.26.10 Alternators of an output  ¤ 75 kVA 8501.61 p/st S 27.11.26.30 Alternators of an output > 75 kVA but  ¤ 375 kVA 8501.62 p/st S 27.11.26.50 Alternators > 375 kVA but  ¤ 750 kVA 8501.63 p/st S 27.11.26.70 Alternators of an output > 750 kVA 8501.64 p/st S 27.11.31.10 Generating sets with compression-ignition internal combustion piston engines, of an output  ¤ 75 kVA 8502.11 p/st S 27.11.31.30 Generating sets with compression-ignition internal combustion piston engines of an output > 75 kVA but  ¤ 375 kVA 8502.12 p/st S 27.11.31.50 Generating sets with compression-ignition internal combustion piston engines of an output > 375 kVA but  ¤ 750 kVA 8502.13.20 p/st S 27.11.31.70 Generating sets with compression-ignition engines of an output > 750 kVA 8502.13 (.40 +.80) p/st S 27.11.32.33 Generating sets with spark-ignition internal combustion piston engines of an output  ¤ 7,5 kVA 8502.20.20 p/st S 27.11.32.35 Generating sets with spark-ignition internal combustion piston engines of an output > 7,5 kVA 8502.20 (.40 +.60 +.80) p/st S 27.11.32.50 Generating sets (excluding wind-powered and powered by spark-ignition internal combustion piston engine) 8502.39 p/st S 27.11.32.70 Rotary converters 8502.40 p/st S 27.11.41.20 Liquid dielectric transformers having a power handling capacity  ¤ 650 kVA 8504.21 p/st S 27.11.41.50 Liquid dielectric transformers having a power handling capacity > 650 kVA but  ¤ 10 000 kVA 8504.22 p/st S 27.11.41.80 Liquid dielectric transformers having a power handling capacity > 10 000 kVA 8504.23 p/st S 27.11.42.20 Measuring transformers having a power handling capacity  ¤ 1 kVA (including for voltage measurement) 8504.31.2 p/st S 27.11.42.40 Other transformers, n.e.c., having a power handling capacity  ¤ 1 kVA 8504.31.80 p/st S 27.11.42.60 Other transformers, having a power handling capacity > 1 kVA but  ¤ 16 kVA 8504.32 p/st S 27.11.43.30 Transformers, n.e.c., having a power handling capacity > 16 kVA but  ¤ 500 kVA 8504.33 p/st S 27.11.43.80 Transformers, n.e.c., having a power handling capacity > 500 kVA 8504.34 p/st S 27.11.50.13 Inductors for discharge lamps or tubes 8504.10.20 p/st S 27.11.50.15 Ballasts for discharge lamps or tubes (excluding inductors) 8504.10.80 p/st S 27.11.50.23 Polycrystalline semiconductors 8504.40.40 p/st S 27.11.50.33 Accumulator chargers 8504.40.55 p/st S 27.11.50.35 Rectifiers 8504.40.81 p/st @ S 27.11.50.40 Power supply units for telecommunication apparatus, automatic data-processing machines and units thereof 8504.40.30 p/st S 27.11.50.53 Inverters having a power handling capacity  ¤ 7,5 kVA 8504.40.84 p/st @ S 27.11.50.55 Inverters having a power handling capacity > 7,5 kVA 8504.40.88 p/st @ S 27.11.50.70 Static converters (excluding polycrystalline semiconductors, converters specially designed for welding, without welding equipment, accumulator chargers, rectifiers, inverters) 8504.40.90 p/st @ S 27.11.50.80 Inductors (excluding induction coils, deflection coils for cathode-ray tubes, for discharge lamps and tubes) 8504.50 p/st @ S 27.11.61.00 Parts suitable for machines of HS 8501 or 8502 8503  S S2 27.11.62.03 Ferrite cores of transformers and inductors 8504.90.11 kg S S2 27.11.62.05 Parts of transformers and inductors (excluding ferrite cores) 8504.90 (05 +.18)  S S2 27.11.62.07 Parts of static converters 8504.90.9  S S2 NACE 27.12: Manufacture of electricity distribution and control apparatus 27.12.10.10 Fuses for a voltage > 1 kV 8535.10 p/st @ S 27.12.10.20 Automatic circuit breakers 8535.2 p/st @ S 27.12.10.30 Isolating switches and make-and-break switches 8535.30 p/st @ S 27.12.10.40 Lightning arresters, voltage limiters and surge suppressors for a voltage > 1 kV 8535.40 p/st @ S 27.12.10.90 Other apparatus for switching... electrical circuits > 1 000 V 8535.90 p/st @ S 27.12.21.30 Fuses for a voltage  ¤ 1 kV and for a current  ¤ 10 A 8536.10.10 p/st @ S 27.12.21.50 Fuses for a voltage  ¤ 1 kV and for a current > 10 A but  ¤ 63 A 8536.10.50 p/st @ S 27.12.21.70 Fuses for a voltage  ¤ 1 kV and for a current > 63 A 8536.10.90 p/st @ S 27.12.22.30 Automatic circuit breakers for a voltage  ¤ 1 kV and for a current  ¤ 63 A 8536.20.10 p/st @ S 27.12.22.50 Automatic circuit breakers for a voltage  ¤ 1 kV and for a current > 63 A 8536.20.90 p/st @ S 27.12.23.30 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and a current  ¤ 16 A (excluding fuses, automatic circuit breakers) 8536.30.10 p/st @ S 27.12.23.50 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 16 A but  ¤ 125 A (excluding fuses, automatic circuit breakers) 8536.30.30 p/st @ S 27.12.23.70 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 125 A (excluding fuses, automatic circuit breakers) 8536.30.90 p/st @ S 27.12.24.33 Relays for a voltage  ¤ 60 V and for a current  ¤ 2 A 8536.41.10 p/st @ S 27.12.24.35 Relays for a voltage  ¤ 60 V and for a current > 2 A 8536.41.90 p/st @ S 27.12.24.50 Relays and contactors for a voltage > 60 V but  ¤ 1 kV 8536.49 p/st @ S 27.12.31.30 Numerical control panels with built-in automatic data-processing machine for a voltage  ¤ 1 kV 8537.10.10 p/st @ S 27.12.31.50 Programmable memory controllers for a voltage  ¤ 1 kV 8537.10.91 p/st @ S 27.12.31.70 Other bases for electric control, distribution of electricity, voltage  ¤ 1 000 V 8537.10.99 p/st @ S 27.12.32.03 Numerical control panels, 1 000 V < voltage  ¤ 72,5 kV 8537.20.91 p/st @ S 27.12.32.05 Numerical control panels, voltage > 72,5 kV 8537.20.99 p/st @ S 27.12.40.30 Boards, panels, consoles, desks, cabinets and other bases for apparatus for electric control or the distribution of electricity (excluding those equipped with their apparatus) 8538.10 p/st @ S 27.12.40.90 Other parts of apparatus of 8535, 8536, 8537 8538.90  S S2 NACE 27.20: Manufacture of batteries and accumulators 27.20.11.00 Primary cells and primary batteries 8506 [.10 + .30 +.40 +. 50 +.60 +.80] p/st S 27.20.12.00 Parts of primary cells and primary batteries (excluding battery carbons, for rechargeable batteries) 8506.90  S S2 27.20.21.00 Lead-acid accumulators for starting piston engines 8507.10 p/st S 27.20.22.10 Lead-acid traction accumulators (excluding accumulators for starting piston engines) 8507.20.4 ce/el S 27.20.22.50 Lead-acid accumulators (excluding traction accumulators and accumulators for starting piston engines) 8507.20.9 ce/el S 27.20.23.00 Nickel-cadmium, nickel metal hydride, lithium-ion, lithium polymer, nickel-iron and other electric accumulators 8507 [.30 +.40 +.80] p/st @ S 27.20.24.00 Parts of electric accumulators including separators 8507.90  S S2 NACE 27.31: Manufacture of fibre optic cables 27.31.11.00 Optical fibre cables made up of individually sheathed fibres whether or not assembled with electric conductors or fitted with connectors 8544.70 kg S 27.31.12.00 Optical fibres and optical fibre bundles; optical fibre cables (except those made up of individually sheathed fibres) 9001.10 kg S NACE 27.32: Manufacture of other electronic and electric wires and cables 27.32.11.30 Insulated winding wire lacquered or enamelled 8544 [.11.10 +.19.10] kg S 27.32.11.50 Other insulated winding wire (including anodised) 8544 [.11.90 +.19.90] kg S 27.32.12.00 Insulated coaxial cables and other coaxial electric conductors for data and control purposes whether or not fitted with connectors 8544.20 kg S 27.32.13.40 Other electric conductors, for a voltage  ¤ 1 000 V, fitted with connectors 8544.42 kg S 27.32.13.80 Other electric conductors, for a voltage  ¤ 1 000 V, not fitted with connectors 8544.49 kg S 27.32.14.00 Insulated electric conductors for voltage > 1 000V (excluding winding wire, coaxial cable and other coaxial electric conductors, ignition and other wiring sets used in vehicles, aircraft, ships) 8544.60 kg S NACE 27.33: Manufacture of wiring devices 27.33.11.00 Electrical apparatus for switching electrical circuits for a voltage  ¤ 1 kV (including push-button and rotary switches) (excluding relays) 8536.50 p/st @ S 27.33.12.00 Lamp-holders for a voltage  ¤ 1 kV 8536.61 p/st @ S 27.33.13.10 Plugs and sockets for coaxial cables for a voltage  ¤ 1 kV 8536.69.10 p/st @ S 27.33.13.30 Plugs and sockets for printed circuits for a voltage  ¤ 1 kV 8536.69.30 p/st @ S 27.33.13.50 Plugs and sockets for a voltage  ¤ 1 kV (excluding for coaxial cables, for printed circuits) 8536.69.90 p/st @ S 27.33.13.60 Prefabricated elements for electrical circuits for a voltage  ¤ 1 kV 8536.90.01 p/st @ S 27.33.13.70 Connections and contact elements for wires and cables for a voltage  ¤ 1 kV 8536.90.10 p/st @ S 27.33.13.80 Other apparatus for connections to or in electrical circuit, voltage  ¤ 1 000 V 8536 [.70 +.90 (.20 +.85)] p/st @ S 27.33.14.10 Trunking, ducting and cable trays for electrical circuits, of plastics 3925.90.20 kg S 27.33.14.30 Insulating fittings of plastic, for electrical machines, appliances or equipment (excluding electrical insulators) 8547.20 kg S NACE 27.40: Manufacture of electric lighting equipment 27.40.11.00 Sealed beam lamp units 8539.10 p/st S 27.40.12.50 Tungsten halogen filament lamps for motorcycles and motor vehicles (excluding ultraviolet and infrared lamps) 8539.21.30 p/st S 27.40.12.93 Tungsten halogen filament lamps, for a voltage > 100 V (excluding ultraviolet and infra-red lamps, for motorcycles and motor vehicles) 8539.21.92 p/st S 27.40.12.95 Tungsten halogen filament lamps for a voltage  ¤ 100 V (excluding ultraviolet and infrared lamps, for motorcycles and motor vehicles) 8539.21.98 p/st S 27.40.13.00 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V including reflector lamps (excluding ultraviolet, infrared lamps, tungsten halogen filament lamps and sealed beam lamp units) 8539.22 p/st S 27.40.14.60 Filament lamps for motorcycles or other motor vehicles excluding sealed beam lamp units, tungsten halogen lamps 8539.29.30 p/st S 27.40.14.90 Filament lamps n.e.c. 8539.29.9 p/st S 27.40.15.10 Fluorescent hot cathode discharge lamps, with double ended cap (excluding ultraviolet lamps) 8539.31.10 p/st S 27.40.15.30 Fluorescent hot cathode discharge lamps (excluding ultraviolet lamps, with double ended cap) 8539.31.90 p/st S 27.40.15.50 Other discharge lamps (excluding ultraviolet lamps) 8539 [.32 +.39] p/st S 27.40.15.70 Ultraviolet or infrared lamps, arc lamps 8539.4 p/st S 27.40.21.00 Portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513.10 p/st @ S 27.40.22.00 Electric table, desk, bedside or floor-standing lamps 9405.20 p/st @ S 27.40.23.00 Non-electrical lamps and lighting fittings 9405.50 p/st @ S 27.40.24.00 Illuminated signs, illuminated name-plates and the like (including road signs) 9405.60 p/st @ S 27.40.25.00 Chandeliers and other electric ceiling or wall lighting fittings (excluding those used for lighting public open spaces or thoroughfares) 9405.10 p/st @ S 27.40.31.00 z Photographic flashbulbs, flashcubes and the like 9006.69b p/st S 27.40.32.00 Lighting sets for Christmas trees 9405.30 p/st @ S 27.40.33.00 Searchlights and spotlights (including for stage sets, photographic or film studios) 9405.40.10 p/st @ S 27.40.39.10 Electrical lighting or visual signalling equipment for motor vehicles (excluding electric filament or discharge lamps, sealed beam lamp units, ultraviolet, infrared and arc lamps) 8512.20 kg S 27.40.39.30 Electric lamps and lighting fittings, of plastic and other materials, of a kind used for filament lamps and tubular fluorescent lamps 9405.40 (.3 +.9) p/st @ S 27.40.41.00 Parts for electric filament or discharge lamps (including sealed beam lamp units, ultraviolet or infrared lamps, arc lamps) 8539.90  S S2 27.40.42.30 Parts of portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513.90  S S2 27.40.42.50 Parts (excluding of glass or plastics) of lamps and lighting fittings, etc. 9405.99  S NACE 27.51: Manufacture of electric domestic appliances 27.51.11.10 Combined refrigerators-freezers, with separate external doors 8418.10 p/st S 27.51.11.33 Household-type refrigerators (including compression-type, electrical absorption-type) (excluding built-in) 8418 [.21(.10 +.51 +.9) +.29] p/st S 27.51.11.35 Compression-type built-in refrigerators 8418.21.59 p/st S 27.51.11.50 Chest freezers of a capacity  ¤ 800 litres 8418.30 p/st S 27.51.11.70 Upright freezers of a capacity  ¤ 900 litres 8418.40 p/st S 27.51.12.00 Household dishwashing machines 8422.11 p/st S 27.51.13.00 Cloth washing and drying machines, of the household type 8450.1 + 8451.21 p/st @ S 27.51.14.00 Electric blankets 6301.10 p/st S 27.51.15.30 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output  ¤ 125 W 8414.51 p/st S 27.51.15.80 Ventilating or recycling hoods incorporating a fan, with a maximum horizontal side  ¤ 120 cm 8414.60 p/st S 27.51.21.23 Vacuum cleaners with a self-contained electric motor of a power  ¤ 1 500 W and having a dust bag or other receptable capacity  ¤ 20 l 8508.11 p/st S 27.51.21.25 Other vacuum cleaners with a self-contained electric motor 8508.19 p/st S 27.51.21.70 Domestic food grinders, mixers and fruit or vegetable juice extractors, with a self-contained electric motor 8509.40 p/st S 27.51.21.90 Other electromechanical appliances 8509.80 kg S 27.51.22.00 Shavers, hair-removing appliances and hair clippers, with self-contained electric motor 8510 [.10 +.20 +.30] p/st S 27.51.23.13 Electric hair drying hoods 8516.31.10 p/st S 27.51.23.15 Electric hair dryers (excluding drying hoods) 8516.31.90 p/st S 27.51.23.30 Electric hairdressing apparatus (including hair curlers, curling tongs) (excluding hair drying hoods, hair dryers) 8516.32 p/st @ S 27.51.23.50 Electric hand-drying apparatus 8516.33 p/st S 27.51.23.70 Electric smoothing irons 8516.40 p/st S 27.51.24.10 Vacuum cleaners, including dry cleaners and wet vacuum cleaners (excluding with self-contained electric motor) 8508.60 p/st S 27.51.24.30 Domestic electric coffee or tea makers (including percolators) 8516.71 p/st S 27.51.24.50 Domestic electric toasters (including toaster ovens for toasting bread, potatoes or other small items) 8516.72 p/st S 27.51.24.90 Electro-thermic appliances, for domestic use (excluding hairdressing appliances and hand dryers, space-heating and soil-heating apparatus, water heaters, immersion heaters, smoothing irons, microwave ovens, ovens, cookers, cooking plates, boiling rings, grillers, roasters, coffee makers, tea makers and toasters) 8516.79 p/st S 27.51.25.30 Electric instantaneous water heaters 8516.10.11 p/st S 27.51.25.50 Electric water heaters (including storage water heaters) (excluding instantaneous) 8516.10.19 p/st S 27.51.25.70 Electric immersion heaters (including portable immersion heaters for liquids, usually with a handle or a hook) 8516.10.90 p/st S 27.51.26.30 Electric storage heating radiators 8516.21 p/st S 27.51.26.50 Electric radiators, convection heaters and heaters or fires with built-in fans 8516.29 (.10 +.50 +.91) p/st S 27.51.26.90 Other electric space heaters 8516.29.99 p/st S 27.51.27.00 Domestic microwave ovens 8516.50 p/st S 27.51.28.10 Domestic electric cookers with at least an oven and a hob (including combined gas-electric appliances) 8516.60.10 p/st S 27.51.28.33 Domestic electric hobs for building-in 8516.60.51 p/st S 27.51.28.35 Domestic electric cooking plates, boiling rings and hobs (excluding hobs for building-in) 8516.60.59 p/st S 27.51.28.50 Domestic electric grills and roasters 8516.60.70 p/st S 27.51.28.70 Domestic electric ovens for building-in 8516.60.80 p/st S 27.51.28.90 Domestic electric ovens (excluding those for building-in, microwave ovens) 8516.60.90 p/st S 27.51.29.00 Electric heating resistors (excluding of carbon) 8516.80 kg S 27.51.30.10 Parts for vacuum cleaners 8508.70  S S2 27.51.30.30 Parts for electro-mechanical domestic appliances with a self-contained electric motor (excluding parts for vacuum cleaners) 8509.90  S S2 27.51.30.50 Parts for shavers and hair clippers with a self-contained electric motor 8510.90  S S2 27.51.30.70 Parts of appliances of 8516 8516.90  S S2 NACE 27.52: Manufacture of non-electric domestic appliances 27.52.11.13 Iron or steel gas domestic cooking appliances and plate warmers, with an oven (including those with subsidiary boilers for central heating, separate ovens for both gas and other fuels) 7321.11.10 p/st S 27.52.11.15 Iron or steel gas domestic cooking appliances and plate warmers (including those with subsidiary boilers for central heating, for both gas and other fuels; excluding those with ovens) 7321.11.90 p/st S 27.52.11.90 Other domestic cooking appliances and plate warmers, of iron or steel or of copper, non electric 7321 [.12 +.19] + 7418.19.10 p/st @ S S2 27.52.12.33 Iron or steel gas domestic appliances with an exhaust outlet, including heaters, grates, fires and braziers, for both gas and other fuels (excluding cooking appliances and plate warmers) 7321.81.10 p/st S 27.52.12.35 Iron or steel gas domestic appliances, including heaters, grates, fires and braziers, for both gas and other fuels radiators (excluding cooking appliances, plate warmers and appliances with an exhaust outlet) 7321.81.90 p/st S 27.52.12.50 Iron or steel liquid fuel domestic appliances, including heaters, grates, fires and braziers (excluding cooking appliances and plate warmers) 7321.82 p/st S 27.52.12.70 Iron or steel solid fuel domestic appliances, including heaters, grates, fires and braziers (excluding cooking appliances and plate warmers) 7321.89 p/st S 27.52.13.00 Air heaters or hot air distributors n.e.c., of iron or steel, non-electric 7322.90 p/st @ S 27.52.14.00 Non-electric instantaneous or storage water heaters 8419.1 p/st @ S 27.52.20.00 Iron or steel parts for iron or steel stoves, ranges, grates, cookers, barbecues, brazers, gas-rings, plate warmers and similar non-electric domestic appliances for gas, liquid or solid fuels 7321.90  S NACE 27.90: Manufacture of other electrical equipment 27.90.11.50 Machines with translation or dictionary functions, aerial amplifiers and other electrical machines and apparatus, having individual functions, not specified or included elsewhere in HS 85 (excluding sunbeds, sunlamps and similar suntanning equipment) 8543.70 [.10 +.30 +.60 +90]  S 27.90.12.30 Electrical insulators (excluding of glass or ceramics) 8546.90 kg S 27.90.12.80 Insulating fittings for electrical purposes, of materials other than ceramics or plastics; electrical conduit tubing and joints therefor, of base metal lined with insulating material 8547.90 kg S 27.90.13.30 Carbon electrodes for furnaces 8545.11 kg S 27.90.13.50 Carbon electrodes (excluding for furnaces) 8545.19 kg S 27.90.13.70 Carbon brushes 8545.20 kg S 27.90.13.90 Articles of graphite or other carbon for electrical purposes (excluding carbon electrodes and brushes) 8545.90 kg S 27.90.20.20 Indicator panels incorporating liquid crystal display (LCD) 8531.20 (.40 +.95) kg S 27.90.20.50 Indicator panels incorporating light emitting diodes (LED) 8531.20.20 kg S 27.90.20.80 Electrical apparatus for sound or visual signalling, n.e.c. 8531.80 kg S 27.90.31.09 Electric soldering irons and guns 8515.11 p/st @ S 27.90.31.18 Electric brazing or soldering machines and apparatus (excluding soldering irons and guns) 8515.19 p/st @ S 27.90.31.45 Electric machines and apparatus for resistance welding of metal 8515.2 p/st @ S 27.90.31.54 Fully or partly automatic electric machines for arc welding of metals (including plasma arc) 8515.31 p/st @ S 27.90.31.63 Other for manual welding with coated electrodes 8515.39.1 p/st @ S 27.90.31.72 Other shieded arc welding 8515.39.90 p/st @ S 27.90.31.81 Machines and apparatus for welding or spraying of metals, n.e.c. 8515.80.1 p/st S 27.90.31.90 Machines and apparatus for resistance welding of plastics 8515.80.91 p/st S 27.90.31.99 Machines and apparatus for welding (excluding for resistance welding of plastics, for arc and plasma arc welding, for treating metals) 8515.80.99 p/st S 27.90.32.00 Parts of machines and apparatus of HS 8515 8515.90  S S2 27.90.33.30 Parts of electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations and airfields 8530.90  S S2 27.90.33.50 Parts of apparatus of 8531 8531.90  S S2 27.90.33.70 Parts of electrical machines/apparatus with individual functions, n.e.c. 8543.90  S S2 27.90.33.90 Electrical parts of machinery or apparatus, n.e.c. 8548.90  S 27.90.40.10 Particle accelerators 8543.10 kg S 27.90.40.30 Signal generators 8543.20 kg S 27.90.40.50 Electro-magnetic couplings, clutches and brakes (excluding mechanical hydraulic or pneumatic brakes controlled by electro-magnetic devices) 8505.20 p/st @ S 27.90.40.60 Electromagnets and electromagnetic lifting heads, and their parts (excluding magnets for medical use); electromagnetic or permanent magnet chucks, clamps and similar holding devices and their parts, n.e.c. 8505.90 kg S S2 27.90.51.00 Fixed power capacitors with a power handling capacity of > 0.5 kvar 8532.10 p/st @ S 27.90.52.20 Fixed electrical capacitors, tantalum or aluminium electrolytic (excluding power capacitors) 8532 [.21 +.22] p/st @ S 27.90.52.40 Other fixed electrical capacitors n.e.c. 8532 [.23 +.24 +.25 +.29] p/st @ S 27.90.53.00 Variable capacitors (including pre-sets) 8532.30 p/st @ S 27.90.60.35 Fixed electrical resistors for a power handling capacity  ¤ 20 W (excluding heating resistors and fixed carbon resistors, composition or film types) 8533.21 p/st @ S 27.90.60.37 Fixed electrical resistors for a power handling capacity > 20 W (excluding heating resistors and fixed carbon resistors, composition or film types) 8533.29 p/st @ S 27.90.60.55 Wirewound variable resistors for a power handling capacity  ¤ 20 W 8533.31 p/st @ S 27.90.60.57 Wirewound variable resistors for a power handling capacity > 20 W 8533.39 p/st @ S 27.90.60.80 Fixed carbon resistors, composition or film types (excluding heating resistors); electrical variable resistors, including rheostats and potentiometers (excluding wirewound variable resistors and heating resistors) 8533 [.10 +.40] p/st @ S 27.90.70.10 Electrical signalling, safety or traffic control equipment for railways or tramways 8530.10  S 27.90.70.30 Electrical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8530.80 kg S 27.90.81.00 Parts of fixed, variable or adjustable (pre-set) electrical capacitors 8532.90  S S2 27.90.82.00 Parts of electrical resistors (including for rheostats and potentiometers) (excluding for heating resistors) 8533.90  S S2 NACE 28.11: Manufacture of engines and turbines, except aircraft, vehicle and cycle engines 28.11.11.00 Marine propulsion spark ignition reciprocating or rotary internal combustion piston engines, outboard motors 8407.21 p/st S 28.11.12.00 Marine propulsion spark ignition engines (excluding outboard motors); spark ignition reciprocating or rotary internal combustion piston engines (excluding aircraft engines and vehicle reciprocating piston engines) 8407 [.29 +.90] p/st S 28.11.13.11 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 200 kW 8408.10 (.2 +.3 +.4) p/st S 28.11.13.15 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 1 000 kW 8408.10 (.5 +.6 +.7) p/st S 28.11.13.19 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408.10 (.8 +.9) p/st S 28.11.13.20 Rail traction compression-ignition internal combustion piston engines (diesel or semi-diesel) 8408.90.21 p/st S 28.11.13.31 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 15 kW 8408.90.41 p/st S 28.11.13.33 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 15 kW but  ¤ 30 kW 8408.90.43 p/st S 28.11.13.35 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 30 kW but  ¤ 50 kW 8408.90.45 p/st S 28.11.13.37 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 50 kW but  ¤ 100 kW 8408.90.47 p/st S 28.11.13.53 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 100 kW but  ¤ 200 kW 8408.90.61 p/st S 28.11.13.55 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 300 kW 8408.90.65 p/st S 28.11.13.57 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 300 kW but  ¤ 500 kW 8408.90.67 p/st S 28.11.13.73 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 500 kW but  ¤ 1 000 kW 8408.90.81 p/st S 28.11.13.75 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408.90 (.85 +.89) p/st S 28.11.21.30 Steam turbines and other vapour turbines (excluding for electricity generation) 8406 [.10 +.81.90 +.82.90] kW @ S 28.11.21.50 Steam turbines for electricity generation 8406 [.81.10 +.82.11 +.82.19] kW @ S 28.11.22.00 Hydraulic turbines and water wheels 8410.1 kW @ S 28.11.23.00 Gas turbines (excluding turbojets and turboprops) 8411.8 kW @ S 28.11.24.00 Generating sets, wind-powered 8502.31 p/st S 28.11.31.00 Parts for steam turbines and other vapour turbines 8406.90  S S2 28.11.32.00 Parts for hydraulic turbines and water wheels (including regulators) 8410.90  S S2 28.11.33.00 Parts of gas turbines (excluding turbo-jets and turbo-propellers) 8411.99  S 28.11.41.00 Parts suitable for use solely or principally with spark-ignition internal combustion piston engines (excluding for aircraft engines) 8409.91  S S2 28.11.42.00 Parts suitable for use solely or principally with compression-ignition internal combustion piston engines 8409.99  S S2 NACE 28.12: Manufacture of fluid power equipment 28.12.11.30 Hydraulic cylinders 8412.21.80 p/st @ S 28.12.11.80 Pneumatic linear acting actuators (including cylinders) 8412.31 p/st @ S 28.12.12.00 Rotating hydraulic and pneumatic motors 8412 [.29.8 +.39 +.80] p/st @ S 28.12.13.20 Hydraulic pumps (radial piston) 8413.50.61 p/st S 28.12.13.50 Hydraulic pumps (gear) 8413.60.31 p/st S 28.12.13.80 Hydraulic pumps (vane) 8413.60.61 p/st S 28.12.14.20 Pneumatic filters, regulators and lubricators 8481.10.05 kg S 28.12.14.50 Valves for the control of oleohydraulic power transmission for pipes, boiler shells, tanks, vats and the like 8481.20.10 kg S 28.12.14.80 Valves for the control of pneumatic power transmission for pipes, boiler shells, tanks, vats and the like 8481.20.90 kg S 28.12.15.30 Hydraulic pumps (axial piston) 8413.50.20 p/st @ S 28.12.15.80 Hydraulic pumps (excluding axial, radial, gear, vane) 8413.60.20 p/st @ S 28.12.16.30 Hydraulic systems (power packs with actuators) 8412.21.20 p/st @ S 28.12.16.80 Hydraulic systems (power packs) (excluding actuators) 8412.29.20 p/st @ S 28.12.20.00 Parts of fluid power equipment 8412.90  S S2 NACE 28.13: Manufacture of other pumps and compressors 28.13.11.05 Petrol and oil dispensing pumps, unit 8413.11 p/st S 28.13.11.25 Pumps for dispensing liquids, fitted or designed to be fitted with a measuring device (excluding for fuel or lubricants) 8413.19 p/st S 28.13.11.45 Positive displacement pumps, hand pumps 8413.20 p/st S 28.13.11.65 Fuel, lubricating or cooling-medium pumps for internal combustion engines 8413.30 p/st S 28.13.11.85 Concrete pumps 8413.40 p/st S 28.13.12.20 Positive displacement reciprocating pumps, dosing and proportioning 8413.50.40 p/st S 28.13.12.50 In-line reciprocating piston pumps 8413.50.69 p/st S 28.13.12.80 Positive displacement reciprocating pumps, diaphragm 8413.50.80 p/st S 28.13.13.20 Positive displacement pumps, rotary, gear 8413.60.39 p/st S 28.13.13.40 Positive displacement pumps, rotary, vane 8413.60.69 p/st S 28.13.13.60 Positive displacement pumps, rotary, screw 8413.60.70 p/st S 28.13.13.80 Positive displacement pumps, rotary (including peristaltic, rotary lobe and helical rotor pumps) (excluding hydraulic units, gear pumps, vane pumps, screw pumps) 8413.60.80 p/st S 28.13.14.13 Submersible motor, single-stage rotodynamic drainage and sewage pumps 8413.70.21 p/st S 28.13.14.15 Submersible motor, multi-stage rotodynamic pumps 8413.70.29 p/st S 28.13.14.17 Glandless impeller pumps for heating systems and warm water supply 8413.70.30 p/st S 28.13.14.20 Rotodynamic pumps  ¤ 15 mm discharge 8413.70.35 p/st S 28.13.14.30 Centrifugal pumps with a discharge outlet diameter > 15 mm, channel impeller pumps, side channel pumps, peripheral pumps and regenerative pumps 8413.70.45 p/st S 28.13.14.51 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with a single entry impeller, close coupled 8413.70.51 p/st S 28.13.14.53 Centrifugal pumps with a discharge outlet diameter > 15 mm, single stage with a single entry impeller, long coupled 8413.70.59 p/st S 28.13.14.55 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with double entry impeller 8413.70.65 p/st S 28.13.14.60 Centrifugal pumps with a discharge outlet diameter > 15 mm, multi-stage (including self-priming) 8413.70.75 p/st S 28.13.14.71 Rotodynamic single-stage mixed flow or axial pumps 8413.70.81 p/st S 28.13.14.75 Rotodynamic multi-stage mixed flow or axial pumps 8413.70.89 p/st S 28.13.14.80 Other liquid pumps, liquid elevators 8413.8 p/st S 28.13.21.70 Rotary piston vacuum pumps, sliding vane rotary pumps, molecular drag pumps, Roots pumps, diffusion pumps, cryopumps and adsorption pumps 8414.10 (.25 +.81) p/st S 28.13.21.90 Liquid ring 8414.10 (.20 +.89) p/st S 28.13.22.00 Hand or foot-operated air pumps 8414.20 p/st S 28.13.23.00 Compressors for refrigeration equipment 8414.30 p/st S 28.13.24.00 Air compressors mounted on a wheeled chassis for towing 8414.40 p/st S 28.13.25.30 Turbo-compressors, single stage 8414.80.11 p/st S 28.13.25.50 Turbo-compressors, multistage 8414.80.19 p/st S 28.13.26.30 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow  ¤ 60 m3/hour 8414.80.22 p/st S 28.13.26.50 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow per hour > 60 m3 8414.80.28 p/st S 28.13.26.70 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour  ¤ 120 m3 8414.80.51 p/st S 28.13.26.90 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour > 120 m3 8414.80.59 p/st S 28.13.27.30 Rotary displacement compressors, single-shaft 8414.80.73 p/st S 28.13.27.53 Multi-shaft screw compressors 8414.80.75 p/st S 28.13.27.55 Multi-shaft compressors (excluding screw compressors) 8414.80.78 p/st S 28.13.28.00 Air/gas compressors excluding air/vacuum pumps used in refrigeration, air compressors mounted on wheeled chassis, turbo compressors, reciprocating and rotary displacement compressors 8414.80.80 p/st S 28.13.31.00 Parts of pumps for liquids and for liquid elevators 8413.9  S S2 28.13.32.00 Parts of air and vacuum pumps, of air and gas compressors, of fans, and of hoods 8414.90  S S2 NACE 28.14: Manufacture of other taps and valves 28.14.11.20 Pressure-reducing valves of cast iron or steel, for pipes, boiler shells, tanks, vats and the like (excluding those combined with lubricators or filters) 8481.10.19 kg S 28.14.11.40 Pressure-reducing valves for pipes, boiler shells, tanks, vats and the like (excluding of cast iron or steel, those combined with filters or lubricators) 8481.10.99 kg S 28.14.11.60 Check valves for pipes, boiler shells, tanks, vats and the like 8481.30 kg S 28.14.11.70 Valves for pneumatic tyres and inner-tubes 8481.80.40 kg S 28.14.11.80 Safety or relief valves for pipes, boiler shells, tanks, vats and the like 8481.40 kg S 28.14.12.33 Mixing valves for sinks, wash basins, bidets, water cisterns etc excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissons, check valves, safety/relief valves 8481.80.11 kg S 28.14.12.35 Taps, cocks and valves for sinks, wash basins, bidets, water cisterns etc excluding valves for pressure-reducing/oleohydraulic transmissions, check, safety, relief and mixing valves 8481.80.19 kg S 28.14.12.53 Central heating radiator thermostatic valves 8481.80.31 kg S 28.14.12.55 Central heating radiator valves, other 8481.80.39 kg S 28.14.13.13 Other process control valves, temperature regulators 8481.80.51 kg S 28.14.13.15 Process control valves for pipes, boiler shells, tanks etc excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissions, check, safety/relief valves, temp. regulators 8481.80.59 kg S 28.14.13.33 Other gate valves, of cast iron 8481.80.61 kg S 28.14.13.35 Other gate valves, of steel 8481.80.63 kg S 28.14.13.37 Other gate valves, other 8481.80.69 kg S 28.14.13.53 Globe valves, of cast iron 8481.80.71 kg S 28.14.13.55 Globe valves, of steel 8481.80.73 kg S 28.14.13.57 Other globe valves 8481.80.79 kg S 28.14.13.73 Ball and plug valves 8481.80.81 kg S 28.14.13.75 Butterfly valves 8481.80.85 kg S 28.14.13.77 Diaphragm valves 8481.80.87 kg S 28.14.13.80 Other appliances 8481.80.99 kg S 28.14.20.00 Parts for taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats and the like (including for pressure reducing-valves and thermostatically controlled valves) 8481.90  S S2 NACE 28.15: Manufacture of bearings, gears, gearing and driving elements 28.15.10.30 Ball bearings 8482.10 kg S 28.15.10.53 Tapered roller bearings (including cone and tapered roller assemblies) 8482.20 kg S 28.15.10.55 Spherical roller bearings 8482.30 kg S 28.15.10.57 Cylindrical roller bearings (excluding roller bearings, needle roller bearings) 8482.50 kg S 28.15.10.70 Needle roller bearings 8482.40 kg S 28.15.10.90 Roller bearings (including combined ball/roller bearings) (excluding tapered roller bearings, spherical roller bearings, needle roller bearings) 8482.80 kg S 28.15.21.30 Iron or steel roller chain of a kind used for cycles and motor cycles 7315.11.10 kg S 28.15.21.50 Iron or steel roller chain (excluding of a kind used for cycles or motor-cycles) 7315.11.90 kg S 28.15.21.70 Iron or steel articulated link chain (excluding roller chain) 7315.12 kg S 28.15.22.30 Cranks and crankshafts 8483.10.2 kg S S2 28.15.22.50 Cardan shafts 8483.10.50 kg S S2 28.15.22.70 Other shafts 8483.10.95 kg S S2 28.15.23.30 Bearing housings incorporating ball or roller bearings 8483.20 kg S 28.15.23.50 Bearing housings not incorporating ball or roller bearings, plain shaft bearings 8483.30 kg S S2 28.15.24.32 Gear boxes for stationary equipment, spur and helical gear boxes 8483.40.21 kg S 28.15.24.33 Gear boxes ..., bevel and bevel/spur and helical gear boxes 8483.40.23 kg S 28.15.24.34 Gear boxes ..., worm gear boxes 8483.40.25 kg S 28.15.24.40 Other gear boxes 8483.40.29 kg S 28.15.24.50 Gearboxes and other speed changers for machinery and land/sea vehicles excluding gears and gearing 8483.40.5 kg S 28.15.24.73 Ball or roller screws 8483.40.30 kg S 28.15.24.75 Other transmission elements (excluding gears and gearing, ball or roller screws, gearboxes and other speed changers) 8483.40.90 kg S 28.15.25.00 Flywheels and pulleys (including pulley blocks) 8483.50 kg S 28.15.26.00 Clutches and shaft couplings (including universal joints) 8483.60 kg S 28.15.31.30 Balls, needles and rollers for ball or roller bearings 8482.91 kg S S2 28.15.31.50 Parts of ball or roller bearings (excluding balls, needles and rollers) 8482.99  S S2 28.15.32.00 Iron or steel parts of articulated link chain 7315.19  S 28.15.39.30 Parts of bearing housings 8483.90.20  S S2 28.15.39.50 Parts of transmission, cam and crankshafts, cranks, plain shaft bearings, gears, ball/roller screws, gearboxes, torque converters, flywheels, pulleys, clutches, shaft couplings, universal joints 8483.90.8  S S2 NACE 28.21: Manufacture of ovens, furnaces and furnace burners 28.21.11.30 Furnace burners for liquid fuel 8416.10 p/st S 28.21.11.50 Furnace burners for solid fuel or gas (including combination burners) 8416.20 p/st @ S 28.21.11.70 Mechanical stokers (including their mechanical grates, mechanical ash dischargers and similar appliances) 8416.30 p/st @ S 28.21.12.30 Non-electric furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 8417.10 p/st @ S 28.21.12.70 Industrial or laboratory furnaces and ovens, non-electric, including incinerators (excluding those for the roasting, melting or other heat treatment of ores, pyrites or metals, bakery ovens, drying ovens and ovens for cracking operations) 8417.80 kg S 28.21.13.30 Electric bakery and biscuit ovens 8514.10.10 p/st @ S 28.21.13.51 Resistance heated industrial or laboratory furnaces and ovens (excluding bakery and biscuit ovens) 8514.10.80 kg S 28.21.13.53 Electrical induction industrial or laboratory furnaces and ovens 8514.20.10 kg S 28.21.13.55 Electrical industrial/laboratory furnaces/ovens, induction/dielectric heating equipt. including dielectric furnaces/ovens excluding infra-red radiation ovens, resistance heated furnaces/ovens 8514 [.20.80 +.30.99 +.40] kg S 28.21.13.57 Electric infra-red radiation ovens 8514.30.19 kg S 28.21.14.30 Parts for furnace burners for liquid fuel, for pulverized solid fuel or for gas, for mechanical stokers, mechanical grates, mechanical ash discharges and similar appliances 8416.90  S S2 28.21.14.50 Parts for non-electric industrial or laboratory furnaces and ovens 8417.90  S S2 28.21.14.70 Parts for industrial or laboratory electric, induction or dielectric furnaces and ovens or heating equipment 8514.90  S S2 NACE 28.22: Manufacture of lifting and handling equipment 28.22.11.30 Pulley tackle and hoists powered by an electric motor (excluding of the kind used for raising vehicles) 8425.11 p/st S 28.22.11.70 Pulley tackle and hoists, non-powered by electric motor (other than skip hoists or hoists of a kind used for raising vehicles) 8425.19 p/st S 28.22.12.50 Winches and capstans powered by an electric motor or internal combustion piston engines (excluding those for raising vehicles) 8425 [.31 +.39.30] p/st S 28.22.12.70 Winches and capstans (excluding those for raising vehicles and those powered by an electric motor or an internal combustion piston engine) 8425.39.90 p/st S 28.22.13.30 Built-in jacking systems of a type used in garages for raising vehicles 8425.41 p/st S 28.22.13.50 Hydraulic jacks and hoists for raising vehicles (excluding those for use in garages) 8425.42 p/st S 28.22.13.70 Jacks and hoists of a kind used for raising vehicles (excluding built-in jacking systems of a kind used in garages, hydraulic jacks and hoists) 8425.49 p/st S 28.22.14.20 Overhead travelling cranes on fixed support 8426.11 p/st @ S 28.22.14.33 Mobile lifting frames on tyres and straddle carriers 8426.12 p/st @ S 28.22.14.35 Transporter cranes, gantry cranes and bridge cranes 8426.19 p/st @ S 28.22.14.40 Tower cranes and portal or pedestal jib cranes 8426 [.20 +.30] p/st @ S 28.22.14.50 Self-propelled lifting equipment, of a kind mounted to run on rails in servicing building sites, quarries and the like 8426.4 p/st @ S 28.22.14.60 Lifting equipment designed for mounting on road vehicles 8426.91 p/st @ S 28.22.14.70 Lifting equipment (excluding overhead travelling cranes, tower, transporter, gantry, portal, bridge or pedestal jib cranes, mobile lifting frames or straddle carriers, self-propelled machinery) 8426.99 p/st @ S 28.22.15.13 Self-propelled fork-lift trucks powered by an electric motor, with a lifting height  ¥1m 8427.10.10 p/st S 28.22.15.15 Self-propelled fork-lift trucks powered by an electric motor, with a lifting height < 1 m 8427.10.90 p/st S 28.22.15.30 Self-propelled trucks fitted with lifting or handling equipment, non-powered by an electric motor 8427.20 p/st S 28.22.15.50 Fork-lift trucks and other works trucks fitted with lifting or handling equipment (excluding self-propelled trucks) 8427.90 p/st S 28.22.15.70 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms 8709.1 p/st S 28.22.16.30 Electrically operated lifts and skip hoists 8428.10.20 p/st @ S 28.22.16.50 Lifts and skip hoists (excluding electrically operated) 8428.10.80 p/st @ S 28.22.16.70 Escalators and moving walkways 8428.40 p/st @ S 28.22.17.10 Pneumatic elevators and conveyors specially designed for agricultural use 8428.20.30 p/st @ S 28.22.17.33 Pneumatic elevators and conveyors for bulk materials (excluding those specially designed for agricultural use) 8428.20.91 p/st @ S 28.22.17.35 Pneumatic elevators and conveyors (excluding for agricultural use, for bulk materials) 8428.20.98 p/st @ S 28.22.17.50 Bucket type continuous-action elevators and conveyors for goods or materials 8428.32 p/st @ S 28.22.17.70 Belt type continuous-action elevators and conveyors for goods or materials 8428.33 p/st @ S 28.22.17.93 Roller conveyors for goods or materials (excluding pneumatic elevators and conveyors, those specially designed for use underground, bucket type, belt type) 8428.39.20 p/st @ S 28.22.17.95 Continuous-action elevators or conveyors for goods or materials (excluding pneumatic elevators or conveyors, those designed for use underground, bucket type, belt type, roller conveyors) 8428.39.90 p/st @ S 28.22.18.20 Teleferics, chair-lifts, ski-draglines and traction mechanisms for funiculars 8428.60 p/st @ S 28.22.18.30 Rolling-mill machinery; roller tables for feeding and removing products; tilters and manipulators for ingots, balls, bars and slabs 8428.90.30 p/st @ S 28.22.18.50 Loading machinery specially designed for agricultural use 8428.90.7 p/st @ S 28.22.18.90 Lifting, handling, loading or unloading machinery, n.e.c. 8428.90.9 p/st @ S 28.22.19.30 Parts of machinery of HS 8425, 8427 and 8428 (excluding lift, skip hoists or escalators) 8431 [.10 +.20 +.39]  S S2 28.22.19.50 Parts of lifts, skip hoists or escalators 8431.31  S S2 28.22.19.70 Parts for self-propelled work trucks, for the short distance transport of goods; tractors used on railway platforms excluding for trucks fitted with lifting/handling equipt. 8709.90  S S2 28.22.20.00 Buckets, shovels, grabs and grips for ships' derricks, cranes, mobile lifting frames, works trucks fitted with crane, bulldozers, levellers, excavaters, shovel loaders etc, for snow ploughs 8431.41 kg S S2 NACE 28.23: Manufacture of office machinery and equipment (except computers and peripheral equipment) 28.23.11.00 Typewriters and word-processing machines 8469 p/st S 28.23.12.00 Electronic calculators and pocket-size data recording, reproducing and displaying machines with calculating functions 8470 [.10 +.2] p/st S 28.23.13.00 Accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device 8470 [.30 +.50 +.90] p/st S 28.23.21.00 Photo-copying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus 8443.39 (.10 +.3) p/st S 28.23.22.00 Sheet fed office type offset printing machinery, for sheet size  ¤ 22 Ã  36 cm 8443.12 p/st S 28.23.23.00 Other office machines 8472 + 8519.81.51 p/st @ S 28.23.24.00 Parts and accessories of typewriters and calculating machines 8473 [.10 +.2]  S 28.23.25.00 Parts and accessories of the machines of HS 8472 8473.40  S 28.23.26.00 Parts and accessories of printers of HS 8443.3 8443.99  S S2 NACE 28.24: Manufacture of power-driven hand tools 28.24.11.13 Electro-mechanical hand drills operated without an external source of power 8467.21.10 p/st S 28.24.11.15 Electropneumatic hand drills (including drilling, tapping or reeming machines, boring machines and rock drills) 8467.21.91 p/st S 28.24.11.17 Electro-mechanical hand drills of all kinds (excluding those operated without an external source of power, electropneumatic) 8467.21.99 p/st S 28.24.11.23 Electro-mechanical chainsaws 8467.22.10 p/st S 28.24.11.25 Electro-mechanical circular saws 8467.22.30 p/st S 28.24.11.27 Electro-mechanical handsaws (excluding chainsaws, circular saws) 8467.22.90 p/st S 28.24.11.33 Electro-mechanical hand tools used for working textile materials (excluding drills, saws) 8467.29.10 p/st @ S 28.24.11.35 Electro-mechanical hand tools operated without an external source of power (excluding drills, saws, those used for working textile materials) 8467.29.30 p/st S 28.24.11.50 Grinders, sanders and planers, for working in the hand, with self-contained electric motor, operating with an external source of power 8467.29 (.5 +.70) p/st S 28.24.11.80 Electro-mechanical hedge trimmers and lawn edge cutters 8467.29.80 p/st S 28.24.11.90 Other electric tools 8467.29.90 p/st S 28.24.12.40 Tools for working in the hand, pneumatic, rotary type, including combined rotary-percussion 8467.1 p/st @ S 28.24.12.60 Chainsaws with a self-contained non-electric motor 8467.81 p/st S 28.24.12.80 Handtools, hydraulic or with a self-contained non-electric motor (excluding chainsaws) 8467.89 p/st @ S 28.24.21.00 Parts for chainsaws and other hand tools with a self-contained motor (excluding for pneumatic tools) 8467 [.91 +.99]  S S2 28.24.22.50 Parts for pneumatic hand tools 8467.92  S S2 NACE 28.25: Manufacture of non-domestic cooling and ventilation equipment 28.25.11.30 Heat exchange units 8419.50 p/st @ S 28.25.11.50 Machinery for liquefying air or other gases 8419.60 p/st @ S 28.25.12.20 Window or wall air conditioning systems, self-contained or split-systems 8415.10 p/st @ S 28.25.12.40 Air conditioning machines of a kind used in motor vehicles 8415.20 p/st @ S 28.25.12.50 Air conditioning machines with refrigeration unit (excluding those used in motor vehicles, self-contained or split-systems machines) 8415 [.81 +.82] p/st @ S 28.25.12.70 Air conditioning machines not containing a refrigeration unit; central station air handling units; vav boxes and terminals, constant volume units and fan coil units 8415.83 p/st @ S 28.25.13.33 Refrigerated show-cases and counters incorporating a refrigerating unit or evaporator for frozen food storage 8418.50.11 p/st S 28.25.13.35 Refrigerated show-cases and counters incorporating a refrigerating unit or evaporator (excluding for frozen food storage) 8418.50.19 p/st S 28.25.13.40 Deep-freezing refrigerating furniture (excluding chest freezers of a capacity  ¤ 800 litres, upright freezers of a capacity  ¤ 900 litres) 8418.50.91 p/st S 28.25.13.50 Refrigerating furniture (excluding for deep-freezing, show-cases and counters incorporating a refrigerating unit or evaporator) 8418.50.99 p/st S 28.25.13.80 Heat pumps other than air conditioning machines of HS 8415 8418.61 p/st @ S 28.25.13.90 Other refrigerating or freezing equipment 8418.69 p/st @ S 28.25.14.10 Machinery and apparatus for filtering or purifying air (excluding intake filters for internal combustion engines) 8421.39.20 p/st @ S 28.25.14.20 Machinery and apparatus for filtering or purifying gases by a liquid process (excluding intake air filters for internal combustion engines, machinery and apparatus for filtering or purifying air) 8421.39.40 p/st @ S 28.25.14.40 Machinery and apparatus for filtering or purifying gases by catalytic process (excluding intake air filters for internal combustion engines, machinery and apparatus for filtering or purifying air) 8421.39.60 p/st @ S 28.25.14.70 Machinery and apparatus for filtering or purifying gases including for filtering dust from gases (excluding air filters for internal combustion engines, using liquid or catalytic process) 8421.39.90 p/st @ S 28.25.20.30 Axial fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414.59.20 p/st S 28.25.20.50 Centrifugal fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414.59.40 p/st S 28.25.20.70 Fans (excluding table, floor, wall, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W, axial fans, centrifugal fans) 8414.59.80 p/st S 28.25.30.10 Parts for air conditioning machines (including condensers, absorbers, evaporators and generators) 8415.90  S S2 28.25.30.30 Furniture designed to receive refrigerating or freezing equipment (including evaporators, complete refrigerating units) 8418.91 p/st @ S 28.25.30.50 Parts for non-domestic refrigerating equipment (including evaporators and condensers) 8418.99.10 p/st @ S 28.25.30.70 Parts for refrigerating furniture, for heat-pumps, for domestic refrigerating equipment (evaporators and condensers excluding evaporators and condensers for non-domestic refrigerating equipment) 8418.99.90  S 28.25.30.80 Parts of machinery, plant and laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, and of non-electric instantaneous and storage water heaters, n.e.c. 8419.90  S S2 NACE 28.29: Manufacture of other general-purpose machinery n.e.c. 28.29.11.00 Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant 8405.10 + 8419.40 p/st @ S 28.29.12.30 Machinery and apparatus for filtering or purifying water 8421.21 p/st @ S 28.29.12.50 Machinery and apparatus for filtering and purifying beverages (excluding water) 8421.22 p/st @ S 28.29.12.70 Machinery and apparatus for solid-liquid separation/purification excluding for water and beverages, centrifuges and centrifugal dryers, oil/petrol-filters for internal combustion engines 8421.29 p/st @ S 28.29.13.30 Oil or petrol-filters for internal combustion engines 8421.23 p/st @ S 28.29.13.50 Intake air filters for internal combustion engines 8421.31 p/st @ S 28.29.21.20 Machinery for cleaning or drying bottles or other containers 8422.20 p/st @ S 28.29.21.50 Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers, machinery for aerating beverages 8422.30 p/st @ S 28.29.21.80 Machinery for packing or wrapping (excluding for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers) 8422.40 p/st @ S 28.29.22.10 Fire extinguishers 8424.10 p/st @ S 28.29.22.20 Spray guns and similar appliances 8424.20 p/st @ S 28.29.22.30 Steam or sand blasting machines and similar jet-projecting machines (excluding fire extinguishers, spray guns and similar appliances) 8424.30 p/st @ S 28.29.22.40 Other mechanical appliances for projecting, dispersing or spraying 8424.89 p/st @ S 28.29.23.00 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal 8484 [.10 +.20] kg S 28.29.31.30 Continuous and discontinuous totalisers 8423.20 p/st S 28.29.31.80 Automatic gravimetric filling machines 8423.30 p/st S 28.29.32.00 Personal weighing machines, including baby scales; household scales 8423.10 p/st S 28.29.39.10 Automatic catchweighing machines and checkweighers, of a maximum weighing capacity  ¤ 5 000 kg 8423 [.81.10 +.82.10] p/st S 28.29.39.30 Weigh/price labelling machines, weighbridges and other weighing machinery (excluding shop-scales, personal and household scales, scales for continuous weighing of goods on conveyors, constant weight scales and balances of a sensitivity  ¤ 5 cg) 8423 [.81.30 + 81.90 +.82.90 +.89] p/st S 28.29.39.50 Non-automatic retail weighing machines, maximum weighing capacity  ¤ 30 kg 8423.81.50 p/st S 28.29.39.60 Levels 9015.30 p/st @ S 28.29.39.75 Measuring rods and tapes and divided scales 9017.80.10 p/st @ S 28.29.39.79 Other measuring instruments, for use in the hand, others 9017.80.90  S 28.29.41.00 Centrifuges (excluding cream separators, clothes dryers, those used in laboratories) 8421.19.70 p/st @ S 28.29.42.00 Calendaring or other rolling machines, excluding metal or glass 8420.10 p/st @ S 28.29.43.30 Automatic goods-vending machines incorporating heating or refrigerating devices 8476 [.21 +.81] p/st S 28.29.43.50 Automatic goods-vending machines (including money-changing machines) (excluding those incorporating heating or refrigerating devices) 8476 [.29 +.89] p/st S 28.29.50.00 Non-domestic dish-washing machines 8422.19 p/st S 28.29.60.30 Cooling towers and similar plant for direct cooling by means of recirculated water 8419.89.10 p/st @ S 28.29.60.50 Vacuum-vapour plant for the deposition of metal 8419.89.30 p/st @ S 28.29.60.90 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, n.e.c. 8419.89.98 p/st @ S 28.29.70.20 Hand-held blow pipes for soldering, brazing or welding (excluding electric, laser, other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc) 8468.10 p/st @ S 28.29.70.90 Machinery and apparatus for soldering, brazing, welding or surface tempering (excluding hand-held blow pipes and electric machines and apparatus) 8468 [.20 +.80] p/st @ S 28.29.81.00 Parts for producer gas or water generators, acetylene gas generators and similar water process gas generators 8405.90  S S2 28.29.82.20 Parts for centrifuges and centrifugal dryers 8421.91  S S2 28.29.82.50 Parts for filtering and purifying machinery and apparatus, for liquids or gases (excluding for centrifuges and centrifugal dryers) 8421.99  S S2 28.29.83.13 Cylinders for calendering or other rolling machines (excluding those for calendering or rolling machines for metals or glass) 8420.91 p/st @ S 28.29.83.15 Parts for calendering or other rolling machines (excluding cylinders, those for calendering or rolling machines for metals or glass) 8420.99  S S2 28.29.83.20 Weighing machine weights of all kinds, parts of weighing machinery (excluding for balances of a sensitivity of 5 cg or better) 8423.90  S S2 28.29.83.40 Parts for mechanical appliances for projecting, dispersing or spraying liquids/powders; fire-extinguishers, spray guns and similar appliances and steam/sand-blasting machines 8424.90  S S2 28.29.83.50 Parts for automatic-goods vending machines (including for money-changing machines) 8476.90  S S2 28.29.84.00 Non-automatic lubricating pots, greasing nipples, oil seal rings, hand wheels, levers, hand grips, safety guards and baseplates for machinery 8487.90  S S2 28.29.85.10 Parts of dish washing machines 8422.90.10  S S2 28.29.85.20 Parts of packing and wrapping machines 8422.90.90  S S2 28.29.86.00 Parts of machinery and apparatus of HS 8468 8468.90  S S2 NACE 28.30: Manufacture of agricultural and forestry machinery 28.30.10.00 Pedestrian-controlled tractors 8701.10 p/st S 28.30.21.00 New agricultural and forestry tractors, wheeled, of an engine power  ¤ 37 kW 8701.90 [.11 +.20] p/st S 28.30.22.00 New agricultural and forestry tractors, wheeled, of an engine power > 37 kW but  ¤ 59 kW (excluding pedestrian-controlled tractors) 8701.90.25 p/st S 28.30.23.30 New agricultural and forestry tractors, wheeled, of an engine power > 59 kW but  ¤ 75 kW (excluding pedestrian-controlled tractors) 8701.90.31 p/st S 28.30.23.50 New agricultural and forestry tractors, wheeled, of an engine power > 75 kW but  ¤ 90 kW (excluding pedestrian-controlled tractors) 8701.90.35 p/st S 28.30.23.70 New agricultural and forestry tractors, wheeled, of an engine power > 90 kW (excluding pedestrian-controlled tractors) 8701.90.39 p/st S 28.30.23.90 New tractors excluding agricultural/forestry tractors, wheeled, pedestrian-controlled tractors  road tractors for semi-trailers, track-laying tractors  tractors used on railway platforms 8701.90.90 p/st S 28.30.31.30 Mouldboard ploughs 8432.10.10 p/st S 28.30.31.50 Ploughs (excluding mouldboard ploughs) 8432.10.90 p/st S 28.30.32.10 Scarifiers and cultivators 8432.29.10 p/st S 28.30.32.20 Disc harrows 8432.21 p/st S 28.30.32.30 Harrows (excluding disc harrows) 8432.29.30 p/st S 28.30.32.50 Rotovators 8432.29.50 p/st S 28.30.32.70 Weeders and hoes 8432.29.90 p/st S 28.30.33.33 Central driven precision spacing seeders for agricultural or horticultural use 8432.30.11 p/st S 28.30.33.35 Seeders for agricultural or horticultural use (excluding central driven precision spacing seeders) 8432.30.19 p/st S 28.30.33.50 Planters and transplanters 8432.30.90 p/st S 28.30.34.30 Distributors for mineral or chemical fertilizer for soil preparation 8432.40.10 p/st S 28.30.34.50 Manure spreaders and fertilizer distributors (excluding for mineral or chemical fertilizers) 8432.40.90 p/st S 28.30.39.00 Agricultural ... forestry machinery, n.e.c.; lawn or sports-ground rollers 8432.80 p/st @ S 28.30.40.10 Electric mowers for lawns, parks, golf courses or sports grounds 8433 [.11.10 +.19.10] p/st S 28.30.40.30 Mowers for lawns, parks or sports grounds, powered non-electrically, with the cutting device rotating in a horizontal plane 8433.11 (.5 +.90) p/st S 28.30.40.50 Motor mowers for lawns, parks or sports grounds, powered non-electrically, with the cutting device rotating in a vertical plane or with cutter bars 8433.19 (.5 +.70) p/st S 28.30.40.70 Non-motorized mowers for lawns, parks, golf courses or sports grounds (such as push cylinder mowers) (excluding with the cutting device rotating in a horizontal plane) 8433.19.90 p/st S 28.30.51.30 Motor mowers (excluding for lawns, parks, golf courses or sports grounds) 8433.20.10 p/st S 28.30.51.53 Mowers designed to be hauled or carried by a tractor, with cutting device rotating in a horizontal plane (excluding those with a motor, for lawns, parks, golf courses or sports grounds) 8433.20.51 p/st S 28.30.51.55 Mowers designed to be carried or hauled by a tractor (excluding those with a motor, for lawns, parks, golf courses/sports grounds, with cutting device rotating in a horizontal plane) 8433.20.59 p/st S 28.30.51.70 Mowers (excluding those with motors, for lawns, parks, golf courses or sports grounds, those designed to be hauled or carried by a tractor) 8433.20.90 p/st S 28.30.52.00 Hay-making machinery 8433.30 p/st S 28.30.53.30 Pick-up balers 8433.40.10 p/st S 28.30.53.50 Straw or fodder balers (excluding pick-up balers) 8433.40.90 p/st S 28.30.54.20 Potato-diggers and potato harvesters 8433.53.10 p/st S 28.30.54.50 Beet-topping machines and beet harvesters 8433.53.30 p/st S 28.30.54.80 Root or tuber harvesting machines (excluding potato-diggers and potato harvesters, beet-topping machines and beet harvesters) 8433.53.90 p/st S 28.30.59.15 Combine harvester-threshers 8433.51 p/st S 28.30.59.30 Agricultural threshing machinery (excluding combine harvester-threshers) 8433.52 p/st S 28.30.59.45 Forage harvesters (excluding self-propelled) 8433.59.19 p/st S 28.30.59.60 Forage harvesters, self propelled 8433.59.11 p/st S 28.30.59.75 Grape harvesters 8433.59.30 p/st S 28.30.59.90 Harvesting machines (excluding combine harvester threshers, root or tuber harvesting machines, forage harvesters, grape harvesters) 8433.59.80 p/st S 28.30.60.10 Agricultural or horticultural watering appliances 8424.81.10 p/st @ S 28.30.60.30 Portable mechanical appliances with or without a motor, for projecting, dispersing or spraying liquids or powders, for agricultural or horticultural use (excluding watering appliances) 8424.81.30 p/st S 28.30.60.50 Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors (excluding watering appliances) 8424.81.91 p/st S 28.30.60.90 Other appliances, agricultural or horticultural 8424.81.99 p/st S 28.30.70.40 Self-loading or self-unloading trailers for agricultural purposes 8716.20 p/st S 28.30.81.00 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce 8433.60 p/st @ S 28.30.82.00 Milking machines 8434.10 p/st @ S 28.30.83.00 Machinery for preparing animal feedstuffs 8436.10 p/st @ S 28.30.84.00 Poultry incubators and brooders 8436.21 p/st @ S 28.30.85.00 Poultry-keeping machinery (excluding poultry incubators and brooders) 8436.29 p/st @ S 28.30.86.30 Forestry machinery 8436.80.10 p/st S 28.30.86.40 Automatic drinking troughs for farm animals 8436.80.91 p/st S 28.30.86.50 Other machinery of HS 8436 8436.80.99 p/st @ S 28.30.91.00 Parts of machinery and apparatus of HS 8433 8433.90  S S2 28.30.92.00 Parts of agricultural, horticultural or forestry machinery for soil preparation or cultivation 8432.90  S S2 28.30.93.30 Parts of poultry-keeping machinery or poultry incubators and brooders 8436.91  S S2 28.30.93.80 Parts of machinery of HS 8436, n.e.c. 8436.99  S S2 28.30.94.00 Parts for milking machines and dairy machinery 8434.90  S S2 NACE 28.41: Manufacture of metal forming machinery 28.41.11.10 Machine-tools for working any material by removal of material, operated by laser or other light or photon beam processes 8456.10 p/st S 28.41.11.30 Machine-tools for working any material by removal of material, operated by ultrasonic processes (excluding machines for the manufacture of semiconductor devices or of electronic integrated circuits) 8456.20 p/st S 28.41.11.50 Machine tools for working any material by removal of material, operated by electro-discharge processes 8456.30 p/st S 28.41.11.70 Machine-tools for working any material by removal of material, operated by electro-chemical, electron-beam, ionic-beam or plasma arc processes 8456.90 p/st S 28.41.11.80 Machine tools for working any material by removal of material, operated by ultrasonic processes, for the manufacture of semiconductor devices or of electronic integrated circuits 8486.20.10 p/st @ S 28.41.12.20 Horizontal machining centres for working metal 8457.10.10 p/st S 28.41.12.40 Vertical machining centres for working metal (including combined horizontal and vertical machining centres) 8457.10.90 p/st S 28.41.12.50 Unit construction machines (single station) for working metal 8457.20 p/st S 28.41.12.70 Multi-station transfer machines for working metal 8457.30 p/st S 28.41.21.23 Numerically controlled horizontal lathes, turning centres, for removing metal 8458.11.20 p/st S 28.41.21.27 Numerically controlled horizontal lathes, automatic lathes, for removing metal (excluding turning centres) 8458.11.4 p/st S 28.41.21.29 Numerically controlled horizontal lathes, for removing metal (excluding turning centres, automatic lathes) 8458.11.80 p/st S 28.41.21.40 Non-numerically controlled horizontal lathes, for removing metal 8458.19 p/st S 28.41.21.60 Lathes, including turning centres, for removing metal (excluding horizontal lathes) 8458.9 p/st S 28.41.22.13 Numerically controlled drilling machines for working metal (excluding way-type unit head machines) 8459.21 p/st S 28.41.22.17 Numerically controlled knee-type milling machines for working metal (excluding boring-milling machines) 8459.51 p/st S 28.41.22.23 Numerically controlled tool-milling machines for working metal (excluding boring-milling machines, knee-type machines) 8459.61.10 p/st S 28.41.22.25 Numerically controlled milling machines for working metal (including plano-milling machines) (excluding boring-milling machines, knee-type, tool-milling machines) 8459.61.90 p/st S 28.41.22.33 Way-type unit heads for working metal by drilling, boring, milling, threading or tapping 8459.10 p/st S 28.41.22.35 Non-numerically controlled drilling machines for working metal (excluding way-type unit head machines) 8459.29 p/st S 28.41.22.40 Numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459 [.31 +.40.10] p/st S 28.41.22.60 Non-numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459 [.39 +.40.90] p/st S 28.41.22.70 Non-numerically controlled milling machines for working metal (excluding boring-milling machines) 8459 [.59 +.69] p/st S 28.41.22.80 Threading or tapping machines for working metal (excluding drilling machines) 8459.70 p/st S 28.41.23.05 Numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460.11 p/st S 28.41.23.15 Numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460.21.1 p/st S 28.41.23.25 Other numerically controlled grinding machines in which the positioning in any one axis can be set up to accuracy > 0,01 mm 8460.21.90 p/st S 28.41.23.35 Non-numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460.19 p/st S 28.41.23.45 Non-numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01 mm 8460.29.1 p/st S 28.41.23.55 Grinding machines for working metal, any one axis can be set to an accuracy  ¥ 0,01 mm excluding flat-surface grinding machines, cylindrical surface grinding machines 8460.29.90 p/st S 28.41.23.65 Numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460.31 p/st S 28.41.23.75 Non-numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460.39 p/st S 28.41.23.85 Honing or lapping machines for working metal 8460.40 p/st S 28.41.23.95 Machines for deburring or polishing metal (excluding gear finishing machines) 8460.90 p/st S 28.41.24.10 Broaching machines for working metal 8461.30 p/st S 28.41.24.30 Gear cutting, gear grinding or gear finishing machines, for working metals, metal carbides or cermets (excluding planing, slotting and broaching machines) 8461.40 p/st S 28.41.24.70 Sawing or cutting-off machines for working metal 8461.50 p/st S 28.41.24.90 Planing, shaping or slotting machines and other machine-tools working by removing metal or cermets, n.e.c. 8461 [.20 +.90] p/st S 28.41.31.20 Numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462.21.10 p/st S 28.41.31.40 Numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462.21.80 p/st S 28.41.31.60 Non-numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462.29.10 p/st S 28.41.31.80 Non-numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462.29.9 p/st S 28.41.32.20 Numerically controlled shearing machines for working metal (including presses) (excluding combined punching and shearing machines) 8462.31 p/st S 28.41.32.40 Numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462.41 p/st S 28.41.32.60 Non-numerically controlled shearing machines for working metal (including presses) (excluding combined punching and shearing machines) 8462.39 p/st S 28.41.32.80 Non-numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462.49 p/st S 28.41.33.10 Numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462.10.10 p/st S 28.41.33.20 Non-numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462.10.90 p/st S 28.41.33.30 Presses for moulding metallic powders by sintering or for compressing scrap metal into bales 8462 [.91.10 +.99.10] p/st S 28.41.33.40 Other hydraulic presses, numerically controlled, for working metal 8462.91.50 p/st S 28.41.33.70 Other non-hydraulic presses, numerically controlled, for working metal 8462.99.50 p/st S 28.41.33.80 Other non-numerically controlled presses for working metal 8462 [.91.90 + .99.90] p/st S 28.41.34.10 Draw-benches for bars, tubes, profiles, wire or the like of metal, sintered metal carbides or cermets 8463.10 p/st S 28.41.34.30 Thread rolling machines for working metal, sintered metal carbides or cermets 8463.20 p/st S 28.41.34.50 Machines for working wire (excluding draw-benches, thread rolling machines) 8463.30 p/st S 28.41.34.70 Riveting machines, swaging machines and spinning lathes for working metal, machines for manufacturing flexible tubes of spiral metal strip and electro-magnetic pulse metal forming machines, and other machine tools for working metal without removing metal 8463.90 p/st S 28.41.40.30 Parts and accessories for metal cutting machine tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466.93  S S2 28.41.40.50 Parts and accessories for metal forming machine-tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466.94  S S2 28.41.40.70 Parts and accessories for machine-tools operated by ultrasonic processes 8486.90.70  S NACE 28.49: Manufacture of other machine tools 28.49.11.30 Sawing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464.10 p/st S 28.49.11.50 Grinding or polishing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464.20 p/st @ S 28.49.11.70 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass (excluding sawing machines, grinding or polishing machines) 8464.90 p/st @ S 28.49.12.10 Multi-purpose machines where the workpiece is manually transferred between operations, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.10.10 p/st S 28.49.12.20 Multi-purpose machines where the workpiece is automatically transferred between operations for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.10.90 p/st S 28.49.12.33 Band saws for working wood, cork, bone and hard rubber, hard plastics or similar hard materials 8465.91.10 p/st S 28.49.12.35 Circular saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.91.20 p/st S 28.49.12.37 Sawing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials (excluding band saws, circular saws) 8465.91.90 p/st S 28.49.12.50 Planing, milling or moulding (by cutting) machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.92 p/st S 28.49.12.63 Grinding, sanding or polishing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.93 p/st S 28.49.12.65 Bending or assembling machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.94 p/st S 28.49.12.67 Drilling or morticing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.95 p/st S 28.49.12.75 Splitting, slicing or paring machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.96 p/st S 28.49.12.79 Machine tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, n.e.c. 8465.99 p/st S 28.49.12.83 Machines and apparatus for electroplating, electrolysis or electrophoresis 8543.30 kg S 28.49.12.87 Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials, and other machines with individual functions for treating wood or cork 8479.30 p/st @ S 28.49.21.10 Arbors, collets and sleeves for machine-tools and hand tools 8466.10.20 kg S 28.49.21.30 Tool holders for lathes (excluding arbors, collets and sleeves) 8466.10.31 kg S 28.49.21.40 Tool holders, self-opening dieheads and workholders of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 8486.90.10  S 28.49.21.50 Tool holders, n.e.c. 8466.10.38 kg S 28.49.21.70 Self-opening dieheads for machine-tools and hand tools 8466.10.80 kg S 28.49.22.30 Jigs and fixtures for specific applications, and sets of standard jig and fixture components for machine-tools and hand tools 8466.20.20 kg S 28.49.22.50 Work holders for lathes (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components) 8466.20.91 kg S 28.49.22.70 Work holders for machine-tools and hand tools (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components, those for lathes) 8466.20.98 kg S 28.49.23.50 Dividing heads and other special attachments for machine-tools and hand tools 8466.30 kg S 28.49.24.30 Parts and accessories for machines of HS 8464 8466.91  S S2 28.49.24.50 Parts and accessories for machines of HS 8465 8466.92  S S2 NACE 28.91: Manufacture of machinery for metallurgy 28.91.11.30 Converters, ladles, ingot moulds and casting machines of a kind used in metallurgy or in metal foundries 8454 [.10 +.20 +.30] p/st @ S 28.91.11.53 Mills for rolling metal tubes; hot or combination hot and cold metal-rolling mills 8455 [.10 .+21] p/st @ S 28.91.11.57 Cold metal-rolling mills 8455.22 p/st @ S 28.91.12.30 Parts for converters, ladles, ingot moulds and casting machines of a kind used in metallurgy or in metal foundries 8454.90  S S2 28.91.12.50 Rolls for rolling mills 8455.30 p/st @ S 28.91.12.70 Parts of metal-rolling mills (excluding rolls) 8455.90  S S2 NACE 28.92: Manufacture of machinery for mining, quarrying and construction 28.92.11.00 Continuous-action elevators and conveyors, for underground use 8428.31 p/st @ S 28.92.12.33 Self-propelled coal or rock cutters and tunnelling machinery 8430.31 p/st @ S 28.92.12.35 Coal or rock cutters and tunnelling machinery (excluding self-propelled) 8430.39 p/st @ S 28.92.12.53 Self-propelled boring or sinking machinery 8430.41 p/st @ S 28.92.12.55 Boring or sinking machinery (including fixed platforms used for oil or natural gas exploration) (excluding self-propelled) 8430.49 p/st @ S 28.92.21.30 Crawler dozers (excluding wheeled) 8429.11 p/st S 28.92.21.50 Wheeled dozers (excluding track-laying) 8429.19 p/st S 28.92.22.00 Motor graders and levellers 8429.20 p/st S 28.92.23.00 Motor scrapers 8429.30 p/st S 28.92.24.00 Ride-on compaction equipment and the like 8429.40 p/st S 28.92.25.30 Loaders specially designed for underground use 8429.51.10 p/st S 28.92.25.50 Wheeled loaders, crawler shovel loaders, front-end loaders 8429.51.9 p/st S 28.92.26.00 Self-propelled bulldozers ... with a 360o revolving superstructure 8429.52 p/st S 28.92.27.30 Self-propelled bulldozers, excavators ..., n.e.c. 8429.59 p/st S 28.92.27.50 Self-propelled earth moving, excavating ... machinery, n.e.c. 8430.50 p/st @ S 28.92.28.00 Blades for all types of construction equipment 8431.42 kg S S2 28.92.29.00 Dumpers for off-highway use 8704.10 p/st S 28.92.30.10 Pile-drivers and pile-extractors 8430.10 p/st S 28.92.30.30 Snow-ploughs and snow-blowers 8430.20 p/st S 28.92.30.50 (Towed and hand held compaction equipment) Tamping or compacting machinery (excluding self-propelled) 8430.61 p/st S 28.92.30.70 Scrapers earth moving, excavating, extracting ... machinery, not self-propelled 8430.69 p/st @ S 28.92.30.90 Machinery for public works, building ..., having individual functions 8479.10 p/st @ S 28.92.40.30 Sorting, screening, separating, washing machines; crushing, grinding, mixing, kneading machines excluding concrete/mortar mixers, machines for mixing mineral substances with bitumen 8474 [.10 +.20 +.39] p/st @ S 28.92.40.50 Concrete or mortar mixers 8474.31 p/st @ S 28.92.40.70 Machines for mixing mineral substances with bitumen 8474.32 p/st @ S 28.92.50.00 (Crawler tractors) Track-laying tractors 8701.30 p/st S 28.92.61.30 Parts for boring or sinking machinery 8431.43  S S2 28.92.61.50 Parts for earthmoving equipt., ships' derricks, cranes, mobile lifting frames excluding buckets, shovels, grabs, grips, blades (all types of construction equipt.), for boring/sinking machinery 8431.49  S S2 28.92.62.00 Parts of machinery of 84.74 8474.90  S S2 NACE 28.93: Manufacture of machinery for food, beverage and tobacco processing 28.93.11.00 Centrifugal cream separators 8421.11 p/st @ S 28.93.12.00 Dairy machinery (including homogenizers, irradiators, butter-making machines, cheese-making machines) 8434.20 p/st @ S 28.93.13.00 Machinery used in the milling industry or for the working of cereals or dried leguminous vegetables (excluding farm-type machinery) 8437.80 p/st @ S 28.93.14.00 Presses, crushers and similar machinery used in the manufacture of wines, cider, fruit juices or similar beverages 8435.10 p/st @ S 28.93.15.30 Bakery ovens, including biscuit ovens, non-electric 8417.20 p/st @ S 28.93.15.60 Non-domestic percolators and other appliances for making coffee and other hot drinks 8419.81.20 p/st @ S 28.93.15.80 Non-domestic equipment for cooking or heating food (excluding non-electric tunnel ovens, non-electric bakery ovens, non-electric percolators) 8419.81.80 p/st @ S 28.93.16.00 Dryers for the treatment of agricultural products by a process involving a change in temperature 8419.31 p/st @ S 28.93.17.13 Industrial bakery machinery (excluding non-electric ovens) 8438.10.10 p/st @ S 28.93.17.15 Industrial machinery for the manufacture or preparation of macaroni, spaghetti or similar products 8438.10.90 p/st @ S 28.93.17.20 Industrial machinery for the manufacture or preparation of confectionery, cocoa or chocolate 8438.20 p/st @ S 28.93.17.30 Industrial machinery for the manufacture or preparation of sugar 8438.30 p/st @ S 28.93.17.40 Industrial brewery machinery 8438.40 p/st @ S 28.93.17.50 Industrial machinery for the preparation of meat or poultry 8438.50 p/st @ S 28.93.17.60 Industrial machinery for the preparation of fruits, nuts or vegetables (excluding for use in milling or for working dried leguminous vegetables) 8438.60 p/st @ S 28.93.17.70 Machinery for the preparation or manufacture of food or drink, n.e.c. 8438.80 p/st @ S 28.93.17.80 Machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8479.20 p/st @ S 28.93.19.00 Machinery for the preparation or making up of tobacco 8478.10 p/st @ S 28.93.20.00 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 8437.10 p/st S 28.93.31.00 Parts for presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8435.90  S S2 28.93.32.00 Parts of machinery of 84.38 8438.90  S S2 28.93.33.00 Parts for machinery for the preparation or making up of tobacco 8478.90  S S2 28.93.34.00 Parts of machinery of 84.37 8437.90  S S2 NACE 28.94: Manufacture of machinery for textile, apparel and leather production 28.94.11.00 Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres 8444 + 8445.1 p/st S 28.94.12.00 Textile spinning machines; textile doubling, twisting, winding or reeling machines 8445 [.20 +.30 +.40 +.90] p/st S 28.94.13.00 Weaving machines 8446 p/st S 28.94.14.30 Circular knitting machines 8447.1 p/st S 28.94.14.50 Flat knitting machines, stitch-bonding machines and warp knitting machines 8447.20 p/st S 28.94.14.70 Machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net, and machines for tufting 8447.90 p/st S 28.94.15.10 Auxiliary machinery for machines of HS 8444, 8445, 8446 or 8447 8448.1 kg S 28.94.15.30 Printing machinery for printing textile materials (excluding offset, flexographic, letterpress and gravure printing machinery) 8443.19.20 p/st S 28.94.21.10 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes (including machinery for making felt hats, blocks for making hats) 8449 kg S 28.94.21.30 Ironing machines and presses (including fusing presses; excluding calendering machines) 8451.30 p/st S 28.94.21.50 Washing, bleaching or dyeing machines (including wringers and mangles, shaker-tumblers; excluding household or laundry-type washing machines) 8451.40 p/st @ S 28.94.21.70 Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 8451.50 p/st @ S 28.94.21.80 Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support; machines for dressing, finishing, wringing, drying, coating or impregnating textile yarns, fabrics or made up textile articles 8451.80 p/st @ S 28.94.22.30 Household or laundry-type washing machines of a dry linen capacity > 10 kg (including machines that both wash and dry) 8450.20 p/st S 28.94.22.50 Dry-cleaning machines 8451.10 p/st @ S 28.94.22.70 Drying machines, of a dry linen capacity > 10 kg 8451.29 p/st @ S 28.94.23.00 Centrifugal clothes-dryers 8421.12 p/st S 28.94.24.30 Industrial automatic sewing machines (excluding book-sewing machines) 8452.21 p/st S 28.94.24.50 Industrial sewing machines (excluding book-sewing machines, automatic machines) 8452.29 p/st S 28.94.30.30 Machinery for preparing, tanning or working hides, skins or leather 8453.10 p/st @ S 28.94.30.50 Machinery for making/repairing footwear including skiving or pairing machines, machines for cutting leather into shapes, perforating and pricking machines excluding sewing machines 8453.20 p/st @ S 28.94.30.70 Machinery for making/repairing articles of hides, skins or leather, n.e.c. 8453.80 p/st @ S 28.94.40.00 Domestic sewing machines (excluding furniture, bases and covers) 8452.10 p/st S 28.94.51.10 Parts and accessories of machines of 8444 and 8445 or their auxiliary machinery 8448 [.20 +.31 +.32 +.39]  S S2 28.94.51.30 Spindles and spindle flyers, spinning ring and ring travellers 8448.33 kg S 28.94.51.50 Parts and accessories for weaving machines (looms) or for their auxiliary machinery (including shuttles, reels for looms, healds and heald frames) 8448.4  S S2 28.94.51.70 Parts and accessories of machines of HS 8447 or of their auxiliary machinery 8448.5  S S2 28.94.52.10 Parts for household or laundry-type washing machines (including for those that both wash and dry) 8450.90  S S2 28.94.52.20 Parts of machines of 8451 8451.90  S S2 28.94.52.30 Sewing machine needles 8452.30 kg S 28.94.52.50 Furniture, bases and covers for sewing machines and parts thereof 8452.40 kg S 28.94.52.70 Parts of industrial sewing machines (excluding needles, furniture, bases and covers and parts thereof) 8452.90  S S2 28.94.52.80 Parts of machinery for preparing, tanning or working hides, skins or leather, or for making or repairing footwear or other articles of hides, skins or leather (excluding sewing machines) 8453.90  S S2 NACE 28.95: Manufacture of machinery for paper and paperboard production 28.95.11.13 Machinery for making pulp of fibrous cellulosic material 8439.10 p/st @ S 28.95.11.15 Machinery for making paper or paperboard 8439.20 p/st @ S 28.95.11.17 Machinery for finishing paper or paperboard 8439.30 p/st @ S 28.95.11.33 Combined reel slitting and re-reeling cutting machines for paper and paperboard (excluding film cutting machines and apparatus) 8441.10.10 p/st @ S 28.95.11.35 Slitting and cross cutting machines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines) 8441.10.20 p/st @ S 28.95.11.37 Guillotines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines, slitting and cross cutting machines) 8441.10.30 p/st @ S 28.95.11.40 Other cutting machines for paper or paperboard 8441.10 (.40 +.80) p/st @ S 28.95.11.50 Machines for making bags, sacks or envelopes of paper or paperboard 8441.20 p/st @ S 28.95.11.60 Machines for making cartons, boxes, cases, tubes, drums, or similar containers of paper or paperboard (excluding machines for moulding articles) 8441.30 p/st @ S 28.95.11.70 Machines for moulding articles in paper pulp, paper or paperboard (including packing for eggs, plates or dishes for confectionery or camping, toys) 8441.40 p/st @ S 28.95.11.90 Machinery for making up paper pulp, paper or paperboard, n.e.c. 8441.80 p/st @ S 28.95.12.30 Parts of machinery for making pulp of fibrous cellulosic material 8439.91  S S2 28.95.12.50 Parts of machinery of HS 8439 n.e.c. for making or finishing paper or paperboard 8439.99  S S2 28.95.12.70 Parts for cutting machines, machines for making bags, sacks/envelopes, making cartons, boxes, cases, tubes, drums/similar containers, for moulding articles in paper, -pulp, -board 8441.90  S S2 NACE 28.96: Manufacture of plastics and rubber machinery 28.96.10.10 Injection-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.10 p/st @ S 28.96.10.30 Extruders for working rubber or plastics, or for manufacturing rubber or plastic products 8477.20 p/st @ S 28.96.10.40 Blow-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.30 p/st @ S 28.96.10.50 Vacuum-moulding machines and other thermoforming machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.40 p/st @ S 28.96.10.60 Machinery for moulding or retreading pneumatic tyres ... 8477.51 p/st @ S 28.96.10.73 Other presses for moulding or forming rubber or plastics, etc, n.e.c. 8477.59.10 p/st @ S 28.96.10.75 Machinery for moulding or forming rubber or plastics, etc, n.e.c. 8477.59.80 p/st @ S 28.96.10.82 Machines for processing reactive resins 8477.80.11 p/st @ S 28.96.10.84 Machines for the manufacture of foam products (excluding machines for processing reactive resins) 8477.80.19 p/st @ S 28.96.10.91 Size reduction equipment for working rubber or plastics 8477.80.91 p/st @ S 28.96.10.93 Mixers, kneaders and agitators, for preparing rubber or plastics 8477.80.93 p/st @ S 28.96.10.95 Cutting, splitting and peeling machines for working rubber or plastics or for the manufacture of products from these materials 8477.80.95 p/st @ S 28.96.10.97 Machinery for working rubber or plastics or for the manufacture of products from these materials, n.e.c. 8477.80.99 p/st @ S 28.96.20.00 Parts for machinery for working rubber or plastics or for manufacturing rubber or plastic products (excluding moulding tools) 8477.90  S S2 NACE 28.99: Manufacture of other special-purpose machinery n.e.c. 28.99.11.10 Folding machines for books 8440.10.10 p/st @ S 28.99.11.30 Collating machines and gathering machines for books 8440.10.20 p/st @ S 28.99.11.50 Sewing, wire stitching and stapling machines for books including for manufacturing of cardboard boxes or like excluding stapling machines for office use, for cardboard box manufacture 8440.10.30 p/st @ S 28.99.11.70 Unsewn (perfect) binding machines for books 8440.10.40 p/st @ S 28.99.11.90 Other book-binding machines 8440.10.90 p/st @ S 28.99.12.00 Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates 8442.30 p/st @ S 28.99.13.30 Reel fed offset printing machinery 8443.11 p/st S 28.99.13.90 Other offset printing machinery 8443.13 (.3 +.90) p/st S 28.99.14.10 Reel fed letterpress printing machinery (excluding flexographic printing) 8443.14 p/st S 28.99.14.30 Flexographic printing machinery 8443.16 p/st S 28.99.14.50 Gravure printing machinery 8443.17 p/st S 28.99.14.90 Other printing machinery, excluding those of the office type, n.e.c. 8443 [.15 +.19 (.40 +.70) +.39.90] p/st S 28.99.20.20 Machines and apparatus used solely or principally for the manufacture of semiconductor boules or wafers 8486.10 p/st @ S 28.99.20.40 Machines and apparatus for the manufacture of semiconductor devices or of electronic integrated circuits (excluding machine tools for working any material by removal of material operated by ultrasonic processes) 8486.20.90 p/st @ S 28.99.20.60 Machines and apparatus used solely or principally for the manufacture of flat panel displays 8486.30 p/st @ S 28.99.31.30 Dryers for wood, paper pulp, paper or paperboard 8419.32 p/st @ S 28.99.31.50 Non-domestic dryers (excluding those for agricultural products, those for wood, paper pulp, paper or paperboard) 8419.39 p/st @ S 28.99.32.00 Roundabouts, swings, shooting galleries and other fairground amusements 9508  S 28.99.39.05 Machines for treating metal, having individual functions (excluding robots) 8479.81 p/st @ S 28.99.39.10 Machinery and apparatus for isotopic separation, and parts thereof 8401.20 p/st @ S 28.99.39.15 Machines and mechanical appliances, having individual functions, for mixing, kneading, crushing, grinding, screening, sifting, homogenizing, emulsifying or stirring (excluding robots) 8479.82 p/st @ S 28.99.39.20 Machines for assembling electric or electronic lamps, tubes, valves or flashbulbs, in glass envelopes 8475.10 p/st @ S 28.99.39.25 Mobile hydraulic powered mine roof supports 8479.89.30 p/st @ S 28.99.39.30 Machines for manufacturing or hot working glass or glassware 8475.2 p/st @ S 28.99.39.35 Industrial robots for multiple uses (excluding robots designed to perform a specific function (e.g. lifting, handling, loading or unloading)) 8479.50 p/st @ S 28.99.39.40 Central greasing systems 8479.89.60 p/st @ S 28.99.39.45 Machines and apparatus used solely or principally for a) the manufacture or repair of masks and reticles, b) assembling semiconductor devices or electronic integrated circuits, and c) lifting, handling, loading or unloading of boules, wafers, semiconductor devices, electronic integrated circuits and flat panel displays 8486.40 p/st @ S 28.99.39.50 Rope or cable-making machines 8479.40 p/st S 28.99.39.53 Other machinery for earth, stone, ores, etc, n.e.c. 8474.80 p/st @ S 28.99.39.55 Other machines and mechanical appliances of HS 84, n.e.c. 8479 [.60 +.89.9] p/st @ S 28.99.39.60 Sunbeds, sunlamps and similar suntanning equipment 8543.70.5 p/st S 28.99.39.65 Aircraft launching gear and parts thereof, deck-arrestor or similar gear and parts thereof, for civil use 8805.10 kg S M 28.99.39.70 Machines for balancing mechanical parts 9031.10 kg S 28.99.39.75 Tables for casino games, automatic bowling alley equipment, and other funfair, table or parlour games, including pintables (excluding operated by coins, banknotes paper currency, discs or other similar articles, billiards, video games for use with a television receiver, playing cards and electric car racing sets, having the character of competitive games) 9504.90.90 kg S 28.99.40.00 Parts of printing and book-binding machinery 8440.90 + 8442.40 + 8443.91  S S2 28.99.51.00 Parts and accessories of machines and apparatus used solely or principally for a) the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays, b) the manufacture or repair of masks and reticles, c) assembling semiconductor devices or electronic integrated circuits, and d) lifting, handling, loading or unloading of boules, wafers, semiconductor devices, electronic integrated circuits and flat panel displays (excluding tool holders, self-opening dieheads, workholders and parts and accessories for machine-tools operated by ultrasonic processes) 8486.90 [.20 +.30 +.40 +.50 +.60 +.90]  S 28.99.52.30 Parts for machines for assembling electric/electronic lamps, tubes/valves/flashbulbs, in glass envelopes, for manufacturing/hot working glass/glassware excluding moulds for glass making 8475.90  S S2 28.99.52.80 Parts of machines of 84.79 8479.90  S S2 NACE 29.10: Manufacture of motor vehicles 29.10.11.00 z Spark-ignition reciprocating internal combustion piston engines, for the vehicles of HS 87 (excluding motorcycles), of a cylinder capacity  ¤ 1 000 cm3 8407 [.31 +.32 +.33]a p/st S 29.10.12.00 z Spark-ignition reciprocating internal combustion piston engines, for the vehicles of HS 87 (excluding motorcycles), of a cylinder capacity > 1 000 cm3 8407.34a p/st S 29.10.13.00 Vehicle compression-ignition internal combustion piston engines (diesel or semi-diesel) (excluding for railway or tramway rolling stock) 8408.20 p/st S 29.10.21.00 Vehicles with spark-ignition engine of a cylinder capacity  ¤ 1 500 cm3, new 8703.21.10 + 8703.22.10 p/st S 29.10.22.30 Motor vehicles with a petrol engine > 1 500 cm3 (including motor caravans of a capacity > 3 000 cm3) (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703 [.23.19 +.24.10] p/st S 29.10.22.50 Motor caravans with a spark-ignition internal combustion reciprocating piston engine of a cylinder capacity > 1 500 cm3 but  ¤ 3 000 cm3 8703.23.11 p/st S 29.10.23.10 Motor vehicles with a diesel or semi-diesel engine  ¤ 1 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703.31.10 p/st S 29.10.23.30 Motor vehicles with a diesel or semi-diesel engine > 1 500 cm3 but  ¤ 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703.32.19 p/st S 29.10.23.40 Motor vehicles with a diesel or semi-diesel engine > 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703.33.19 p/st S 29.10.23.53 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 1 500 cm3 but  ¤ 2 500 cm3 8703.32.11 p/st S 29.10.23.55 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 2 500 cm3 8703.33.11 p/st S 29.10.24.00 Other motor vehicles for the transport of persons (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703.90 p/st S 29.10.30.00 Motor vehicles for the transport of  ¥ 10 persons 8702 [10(.11 +.91) +.90(.11 +.31 +.90)] p/st S 29.10.41.10 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight  ¤ 5 tonnes (excluding dumpers for off-highway use) 8704.21 (.10 +.31 +.91) p/st S 29.10.41.30 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight > 5 tonnes but  ¤ 20 tonnes (including vans) (excluding dumpers for off-highway use, tractors) 8704.22 (.10 +.91) p/st S 29.10.41.40 Goods vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a gross vehicle weight > 20 tonnes (excluding dumpers designed for off-highway use) 8704.23 (.10 +.91) p/st S 29.10.42.00 Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles, new 8704 [.31(.10 +.31 +.91) +.32(.10 +.91) +.90] p/st S 29.10.43.00 Road tractors for semi-trailers 8701.20.10 p/st S 29.10.44.00 Chassis fitted with engines, for tractors, motor cars and other motor vehicles principally designed for carrying people, goods vehicles and special purpose vehicles including for racing cars 8706 p/st S 29.10.51.00 Crane lorries 8705.10 p/st S 29.10.52.00 Motor vehicles specially designed for travelling on snow, golf cars and similar vehicles 8703.10 p/st S 29.10.59.30 Fire fighting vehicles 8705.30 p/st S 29.10.59.50 Concrete-mixer lorries 8705.40 p/st S 29.10.59.90 Other special-purpose motor vehicles n.e.c. 8705 [.20 +.90] p/st S M NACE 29.20: Manufacture of bodies (coachwork) for motor vehicles; manufacture of trailers and semi-trailers 29.20.10.30 Bodies for motor cars and other motor vehicles principally designed for the transport of persons (including for golf cars and similar vehicles) (excluding those for transporting  ¥ 10 persons) 8707.10 p/st S 29.20.10.50 Bodies for lorries, vans, buses, coaches, tractors, dumpers and special purpose motor vehicles including completely equipped and incomplete bodies, vehicles for the transport of  ¥10 persons 8707.90 p/st S 29.20.21.00 Containers specially designed and equipped for carriage by one or more modes of transport (including containers for transporting fluids) 8609 p/st S S2 29.20.22.10 Folding caravans; caravans of a weight  ¤ 750 kg (including semi-trailer caravans 8716.10 (.10 +.91) p/st S 29.20.22.30 Caravans of a weight > 750 kg but  ¤ 3 500 kg (including semi-trailer caravans) (excluding folding caravans) 8716.10 (.94 +.96) p/st S 29.20.22.50 Caravans of a weight > 3 500 kg 8716.10.99 p/st S 29.20.23.00 Other trailers and semi-trailers for the transport of goods 8716 [.31 +.39(.10 +.30 +.5) +.40] p/st @ S M 29.20.30.30 Chassis for trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.10 p/st @ S S2 29.20.30.50 Bodies of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.30 p/st @ S S2 29.20.30.70 Axles of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.50 p/st @ S S2 29.20.30.90 Parts for trailers, semi-trailers and other vehicles which are not mechanically propelled (excluding chassis, bodies, axles) 8716.90.90  S S2 NACE 29.31: Manufacture of electrical and electronic equipment for motor vehicles 29.31.10.00 Insulated ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 8544.30 kg S 29.31.21.30 Sparking plugs 8511.10 p/st @ S 29.31.21.50 Ignition magnetos, magneto-dynamos and magnetic flywheels 8511.20 kg S 29.31.21.70 Distributors and ignition coils 8511.30 kg S 29.31.22.30 Starter motors and dual purpose starter-generators 8511.40 kg S 29.31.22.50 Generators for internal combustion engines (including dynamos and alternators) (excluding dual purpose starter-generators) 8511.50 kg S 29.31.22.70 Equipment, n.e.c., for internal combustion engines 8511.80 kg S 29.31.23.10 Electrical or battery operated lighting or visual signalling of a kind used on bicycles 8512.10 p/st @ S 29.31.23.30 Electric burglar or fire alarms and similar apparatus for motor vehicles 8512.30.10 p/st S 29.31.23.50 Electrical sound signalling equipment for motorcycles or motor vehicles 8512.30.90 kg S 29.31.23.70 Windscreen wipers, defrosters and demisters for motorcycles or motor vehicles 8512.40 kg S 29.31.30.30 Parts of electrical ignition or starting equipment, generators and cut-outs for internal combustion engines 8511.90  S S2 29.31.30.80 Parts of equipment of 85.12 8512.90  S S2 NACE 29.32: Manufacture of other parts and accessories for motor vehicles 29.32.10.00 Seats for motor vehicles 9401.20 p/st @ S 29.32.20.30 Safety seat belts 8708.21 p/st S S2 29.32.20.50 Airbags with inflator system and parts thereof 8708.95  S S2 29.32.20.90 Parts and accessories of bodies (including cabs), n.e.c. 8708.29  S S2 29.32.30.10 Bumpers and parts thereof (including plastic bumpers) 8708.10 kg S S2 29.32.30.20 Brakes and servo-brakes and their parts (excluding unmounted linings or pads) 8708.30 kg S S2 29.32.30.33 Gear boxes and their parts 8708.40 p/st @ S S2 29.32.30.36 Drive-axles with differential, non-driving axles and their parts 8708.50 kg S S2 29.32.30.40 Road wheels and parts and accessories thereof 8708.70 kg S S2 29.32.30.50 Suspension systems and parts thereof (including shock absorbers) 8708.80 p/st @ S S2 29.32.30.61 Radiators for tractors, motor cars, goods vehicles, crane lorries, fire fighting vehicles, concrete-mixer-, road sweeper-, spraying lorries, mobile workshops and radiological units; parts thereof 8708.91 p/st @ S S2 29.32.30.63 Silencers and exhaust pipes; parts thereof 8708.92 kg S S2 29.32.30.65 Clutches and parts thereof 8708.93 kg S S2 29.32.30.67 Steering wheels, steering columns and steering boxes; parts thereof 8708.94 kg S S2 29.32.30.90 Other parts and accessories, n.e.c., for vehicles of HS 8701 to 8705; parts thereof 8708.99  S S2 NACE 30.11: Building of ships and floating structures 30.11.21.30 Cruise vessels  CGT S RO 30.11.21.50 Ferries  CGT S RO 30.11.22.10 Crude oil tankers  CGT S RO 30.11.22.30 Oil product tankers  CGT S RO 30.11.22.50 Chemical tankers  CGT S RO 30.11.22.70 Gas carriers  CGT S RO 30.11.23.00 Refrigerated vessels, except tankers  CGT S RO 30.11.24.10 Bulk carriers  CGT S RO 30.11.24.30 General cargo ships  CGT S RO 30.11.24.50 Container carriers  CGT S RO 30.11.24.70 Ro-ro cargo ships  CGT S RO 30.11.24.90 Other dry cargo ships  CGT S RO 30.11.31.30 Fishing vessels  CGT S RO 30.11.31.50 Fish factory vessels  CGT S RO 30.11.32.00 Tugs and pusher craft  CGT S RO 30.11.33.30 Dredgers  CGT S RO 30.11.33.50 Other non-cargo carrying vessels  CGT S RO 30.11.40.30 Offshore vessels  CGT S RO 30.11.40.50 Offshore infrastructures  p/st S RO 30.11.50.00 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons)  p/st S RO 30.11.91.00 Conversion and reconstruction of ships, floating platforms and structures   I M 30.11.92.00 Fitting out services of ships and floating platforms and structures   I M NACE 30.12: Building of pleasure and sporting boats 30.12.11.00 Sailboats (except inflatable) for pleasure or sports, with or without auxiliary motor 8903.91 p/st S 30.12.12.00 Inflatable vessels for pleasure or sports 8903.10 p/st S 30.12.19.30 Motor boats and motor yachts, for pleasure or sports (excluding outboard motor boats) 8903.92 p/st S 30.12.19.70 Other vessels for pleasure or sports n.e.c.; rowing boats and canoes 8903.99 p/st S NACE 30.20: Manufacture of railway locomotives and rolling stock 30.20.11.00 Rail locomotives powered from an external source of electricity 8601.10 p/st S 30.20.12.00 Diesel-electric locomotives 8602.10 p/st @ S 30.20.13.00 Other rail locomotives; locomotive tenders 8601.20 + 8602.90 p/st @ S 30.20.20.00 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 8603 p/st S 30.20.31.00 Railway or tramway maintenance or service vehicles (including workshops, cranes, ballast tampers, track-liners, testing coaches and track inspection vehicles) 8604 p/st S 30.20.32.00 Rail/tramway passenger coaches; luggage vans, post office coaches and other special purpose rail/tramway coaches excluding rail/tramway maintenance/service vehicles, self-propelled 8605 p/st S 30.20.33.00 Railway or tramway goods vans and wagons, not self-propelled 8606 p/st S 30.20.40.30 Parts of locomotives or rolling-stock 8607  S S2 30.20.40.50 Mechanical or electromechanical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8608.00.30 kg S S2 30.20.40.70 Fixtures and fittings and mechanical signalling, safety or traffic control equipment for railways or tramways; parts of railway or tramway track fixtures and fittings, mechanical (including electromechanical), signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 8608.00 (.10 +.90)  S S2 30.20.91.00 Reconditioning of railway and tramway locomotives and rolling-stock   I NACE 30.30: Manufacture of air and spacecraft and related machinery 30.30.11.00 Aircraft spark-ignition internal combustion piston engines, for civil use 8407.10 p/st S M 30.30.12.00 Turbo-jets and turbo-propellers, for civil use 8411 [.1 +.2] p/st S M 30.30.13.00 Reaction engines, for civil use (including ramjets, pulse jets and rocket engines) (excluding turbojets, guided missiles incorporating power units) 8412.10 p/st S M 30.30.14.00 Ground flying trainers and parts thereof, for civil use 8805.2 kg S M 30.30.15.00 Parts for aircraft spark-ignition reciprocating or rotary internal combustion piston engines, for use in civil aircraft 8409.10  S MS2 30.30.16.00 Parts of turbo-jets or turbo-propellers, for use in civil aircraft 8411.91  S M 30.30.20.00 Balloons, dirigibles and other non-powered aircraft, for civil use (including sounding, pilot and ceiling balloons, meteorological kites and the like) 8801 p/st S M 30.30.31.00 Helicopters, for civil use 8802.1 p/st S M 30.30.32.00 Aeroplanes and other aircraft of an unladen weight  ¤ 2 000 kg, for civil use 8802.20 p/st S M 30.30.33.00 Aeroplanes and other aircraft of an unladen weight > 2 000 kg, but  ¤ 15 000 kg, for civil use 8802.30 p/st S M 30.30.34.00 Aeroplanes and other aircraft of an unladen weight > 15 000 kg, for civil use 8802.40 p/st S M 30.30.40.00 Spacecraft, satellites and launch vehicles, for civil use 8802.60 kg S M 30.30.50.10 Seats for aircraft; parts thereof 9401 [.10 +.90.10]  S M 30.30.50.30 Propellers and rotors and parts thereof for dirigibles, gliders, and other non-powered aircraft, helicopters and aeroplanes, for civil use 8803.10 kg S MS2 30.30.50.50 Undercarriages and parts thereof for dirigibles, gliders, hang gliders and other non-powered aircraft, helicopters, aeroplanes, spacecraft and spacecraft launch vehicles, for civil use 8803.20 kg S MS2 30.30.50.90 Parts for all types of aircraft excluding propellers, rotors, under carriages, for civil use 8803 [.30 +.90]  S MS2 30.30.60.30 Reconditioning of civil aircraft engines   I M 30.30.60.50 Reconditioning of civil helicopters   I M 30.30.60.70 Reconditioning of civil aeroplanes and other aircraft (excluding helicopters, aircraft engines)   I M NACE 30.91: Manufacture of motorcycles 30.91.11.00 Motorcycles, and cycles fitted with an auxiliary motor, with an engine capacity  ¤ 50 cm3 8711.10 p/st S 30.91.12.00 Motorcycles with reciprocating internal combustion piston engine > 50 cm3 8711 [.20 +.30 +.40 +.50] p/st S 30.91.13.00 Side cars for motorcycles; cycles with auxiliary motors other than reciprocating internal combustion piston engine 8711.90 p/st S 30.91.20.30 Saddles for motorcycles, mopeds, and scooters 8714.11 p/st S S2 30.91.20.90 Parts and accessories for motorcycles, mopeds and scooters (excluding saddles) 8714.19  S S2 30.91.31.00 z Spark-ignition reciprocating internal combustion piston engines, for motorcycles, of a cylinder capacity  ¤ 1 000 cm3 8407 [.31 +.32 +.33]b p/st S 30.91.32.00 z Spark-ignition reciprocating internal combustion piston engines, for motorcycles, of a cylinder capacity > 1 000 cm3 8407.34b p/st S NACE 30.92: Manufacture of bicycles and invalid carriages 30.92.10.30 Non-motorized bicycles and other cycles, without ball bearings (including delivery tricycles) 8712.00.10 p/st S 30.92.10.50 Non-motorized bicycles and other cycles with ball bearings (including delivery tricycles) 8712.00 (.30 +.80) p/st S 30.92.20.30 Invalid carriages not mechanically propelled 8713.10 p/st S 30.92.20.90 Invalid carriages motorized or mechanically propelled 8713.90 p/st S 30.92.30.10 Frames and forks, for bicycles 8714.91 (.10 +.30) p/st S S2 30.92.30.30 Parts of frames, front forks, brakes, coaster braking hubs, hub brakes, pedals crank-gear and free-wheel sprocket-wheels for bicycles, other non-motorized cycles and side-cars 8714 [.91.90 +.93.90 +.94.90 +.96.90 +.99.90]  S S2 30.92.30.70 Parts and accessories for invalid carriages 8714.20  S S2 30.92.30.90 Other parts and accessories of bicycles and other cycles, not motorised 8714 [.92 +.93.10 +.94(.10 +.30) + .95 +.96(.10 +.30) +.99(.10 +.30 +.50)]   S S2 30.92.40.30 Baby carriages 8715.00.10 p/st S 30.92.40.50 Parts of baby carriages 8715.00.90  S NACE 30.99: Manufacture of other transport equipment n.e.c. 30.99.10.00 Vehicles not mechanically propelled including industry trolleys, barrows, luggage trucks, hopper-trucks, hand pulled golf trolleys excluding shopping trolleys 8716.80 p/st @ S NACE 31.00: Seats and parts thereof; parts of furniture 31.00.11.55 Upholstered swivel seats with variable height adjustment, with backrest and fitted with castors or glides excluding medical, surgical, dental or veterinary seats  barbers' or similar chairs 9401.30.10 p/st @ S 31.00.11.59 Non-upholstered swivel seats with variable height adjustment (excluding seats with castors or glides, medical, surgical, dental or veterinary seats, barbers' or similar chairs) 9401.30.90 p/st @ S 31.00.11.70 Upholstered seats with metal frames (excluding swivel seats, medical, surgical, dental or veterinary seats, barbers' or similar chairs, for motor vehicles, for aircraft) 9401.71 p/st @ S 31.00.11.90 Non-upholstered seats with metal frames (excluding medical, surgical, dental or veterinary seats, barbers' or similar chairs, swivel seats) 9401.79 p/st @ S 31.00.12.10 Seats convertible into beds (excluding garden seats or camping equipment) 9401.40 p/st @ S 31.00.12.30 Seats of cane, osier, bamboo or similar materials 9401.5 p/st @ S 31.00.12.50 Upholstered seats with wooden frames (including three piece suites) (excluding swivel seats) 9401.61 p/st @ S 31.00.12.90 Non-upholstered seats with wooden frames (excluding swivel seats) 9401.69 p/st @ S 31.00.13.00 Other seats, of HS 9401, n.e.c. 9401.80 p/st @ S 31.00.14.00 Parts of seats 9401.90 (.30 +.80)  S 31.00.20.30 Parts of metal furniture excluding for medical, surgical, dental or veterinary furniture, seats, barbers' chairs  for specially designed furniture for hi-fi systems, videos or televisions 9403.90.10  S S2 31.00.20.50 Parts of wooden furniture excluding for medical, surgical, dental or veterinary furniture, seats  for specially designed furniture for hi-fi systems, videos or televisions 9403.90.30  S 31.00.20.90 Parts of furniture other than of wood or metal excluding for medical, surgical, dental or veterinary furniture, seats, barbers' chairs  for furniture designed for hi-fi, videos or televisions 9403.90.90  S NACE 31.01: Manufacture of office and shop furniture 31.01.11.10 Office metal drawing tables (excluding those designed/fitted with machines or instruments as part of the table) 9403.10.10 p/st @ S 31.01.11.40 Metal furniture of a kind used in offices, of a height  ¤ 80 cm 9403.10.5 p/st @ S 31.01.11.70 Metal furniture of a kind used in offices, of a height > 80 cm 9403.10.9 p/st @ S 31.01.12.00 Wooden furniture of a kind used in offices 9403.30 p/st @ S 31.01.13.00 Wooden furniture for shops 9403.60.30 p/st @ S NACE 31.02: Manufacture of kitchen furniture 31.02.10.00 Kitchen furniture 9403.40 p/st @ S NACE 31.03: Manufacture of mattresses 31.03.11.00 Mattress supports (including wooden or metal frames fitted with springs or steel wire mesh, upholstered mattress bases, with wooden slats, divans) 9404.10 p/st @ S 31.03.12.30 Mattresses of cellular rubber (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404.21.10 p/st @ S 31.03.12.50 Mattresses of cellular plastics (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404.21.90 p/st @ S 31.03.12.70 Mattresses with spring interiors (excluding of cellular rubber or plastics) 9404.29.10 p/st @ S 31.03.12.90 Mattresses (excluding with spring interiors, of cellular rubber or plastics) 9404.29.90 p/st @ S NACE 31.09: Manufacture of other furniture 31.09.11.00 Metal furniture (excluding office, medical, surgical, dental or veterinary furniture; barbers' chairs  cases and cabinets specially designed for hi-fi systems, videos or televisions) 9403.20 kg S 31.09.12.30 Wooden bedroom furniture (excluding builders' fittings for cupboards to be built into walls, mattress supports, lamps and lighting fittings, floor standing mirrors, seats) 9403.50 p/st @ S 31.09.12.50 Wooden furniture for the dining-room and living-room (excluding floor standing mirrors, seats) 9403.60.10 p/st @ S 31.09.13.00 Other wooden furniture (excluding bedroom, dining-, living-room, kitchen office, shop, medical, surgical, dental/veterinary furniture, cases and cabinets designed for hi-fi, videos and televisions) 9403.60.90 p/st @ S 31.09.14.30 Furniture of plastics (excluding medical, surgical, dental or veterinary furniture  cases and cabinets specially designed for hi-fi systems, videos and televisions) 9403.70 p/st @ S 31.09.14.50 Furniture of materials other than metal, wood or plastic (excluding seats, cases and cabinets specially designed for hi-fi systems, videos and televisions) 9403.8 p/st @ S NACE 32.11: Striking of coins 32.11.10.00 Coin (excluding coin mounted in objects of personal adornment, coins usable only as scrap or waste metal) 7118 kg S NACE 32.12: Manufacture of jewellery and related articles 32.12.11.00 Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set 7101.22 + 7102.39 + 7103.9 + 7104.90  S 32.12.12.00 Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones 7102.29 + 7105  S 32.12.13.30 Articles of jewellery and parts thereof of precious metal (including plated, clad) 7113  S 32.12.13.51 Articles of goldsmiths' or silversmiths' wares of silver 7114.11  S 32.12.13.53 Articles of goldsmiths' or silversmiths' wares of precious metals, n.e.c. 7114.19  S 32.12.13.55 Articles of goldsmiths' ... wares of base metal clad with precious metal 7114.20  S 32.12.14.00 Other articles of precious metal; articles of natural or cultured pearls, precious or semi precious stones 7115.90 + 7116 + 9113.10  S NACE 32.13: Manufacture of imitation jewellery and related articles 32.13.10.00 Imitation jewellery and related articles 7117 + 9113.20 kg S NACE 32.20: Manufacture of musical instruments 32.20.11.10 Acoustic new upright pianos (including automatic pianos) 9201.10.10 p/st S 32.20.11.30 Acoustic grand pianos (including automatic pianos) 9201.20 p/st S 32.20.11.50 Keyboard stringed instruments (including harpsichords, spinets and clavichords) 9201.90 p/st @ S 32.20.12.00 Other string musical instruments 9202 p/st S 32.20.13.10 Keyboard pipe organs, harmoniums and similar keyboard instruments with free metal reeds 9205.90.50 p/st @ S 32.20.13.40 Accordions and similar instruments; mouth organs 9205.90 (.10 +.30) p/st S 32.20.13.70 Other wind instruments 9205 [.10 +.90.90] p/st @ S 32.20.14.00 Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically 9207 p/st @ S 32.20.15.10 Percussion musical instruments 9206 p/st @ S 32.20.15.30 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws, rattles, mouth-operated sirens; decoy calls; mouth-blown-, call horns and whistles 9208  S 32.20.16.00 Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings 9209 [.30 +.99(.40 +.50)]  S 32.20.20.00 Parts and accessories of musical instruments 9209 [.91. +.92 +.94 +.99(.20 +.70)]  S NACE 32.30: Manufacture of sports goods 32.30.11.31 Skis, for winter sports 9506.11 pa S 32.30.11.37 Ski-bindings, ski brakes and ski poles 9506 [.12 +.19]  S 32.30.11.50 Ice skates and roller skates, including skating boots with skates attached; parts and accessories therefor 9506.70  S 32.30.12.00 Snow-ski footwear 6402.12 + 6403.12 pa S 32.30.13.00 Water-skis, surfboards, sailboards and other water-sport equipment 9506.2  S 32.30.14.00 Gymnasium or athletics articles and equipment 9506.91  S 32.30.15.10 Leather sports gloves, mittens and mitts 4203.21 pa S 32.30.15.30 Golf clubs and other golf equipment (including golf balls) 9506.3  S 32.30.15.50 Articles and equipment for table-tennis (including bats, balls and nets) 9506.40  S 32.30.15.60 Tennis, badminton or similar rackets, whether or not strung 9506.5 p/st @ S 32.30.15.80 Balls (excluding golf balls, table-tennis balls, medicine balls and punch balls) 9506.6 p/st @ S 32.30.15.90 Other articles and equipment for sport and open-air games, n.e.c. 9506.99  S 32.30.16.00 Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c. 9507  S NACE 32.40: Manufacture of games and toys 32.40.11.00 Dolls representing only human beings 9503.00.21 p/st @ S 32.40.12.00 Toys representing animals or non-human creatures 9503.00.4 p/st @ S 32.40.13.00 Parts and accessories for dolls representing only human beings 9503.00.29  S 32.40.20.00 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 9503.00.3  S 32.40.31.00 Wheeled toys designed to be ridden by children (excluding bicycles); dolls' carriages 9503.00.10 p/st @ S 32.40.32.00 Puzzles 9503.00.6 p/st @ S 32.40.39.20 Toy musical instruments and apparatus; toys put up in sets or outfits (excluding electric trains, scale model assembly kits, construction sets and constructional toys, and puzzles); toys and models incorporating a motor; toy weapons 9503.00 (.55 +.7 +.81) p/st @ S 32.40.39.40 Other toys of plastics 9503.00.95  S 32.40.39.60 Toy die-cast miniature models of metal 9503.00.85  S 32.40.39.90 Other toys n.e.c. 9503.00.99  S 32.40.41.00 Playing cards 9504.40 kg S 32.40.42.10 Articles and accessories for billiards (excluding mechanical counters, time meters and cue racks) 9504.20  S 32.40.42.30 Games operated by coins, banknotes, discs or other similar articles (excluding bowling alley equipment) 9504.30 p/st @ S 32.40.42.50 Electric car racing sets having the character of competitive games 9504.90.10 p/st @ S NACE 32.50: Manufacture of medical and dental instruments and supplies 32.50.11.30 Dental drill engines, whether or not combined on a single base with other dental equipment 9018.41 p/st @ S 32.50.11.50 Instruments and appliances used in dental sciences (excluding drill engines) 9018.49 p/st @ S 32.50.12.00 Medical, surgical or laboratory sterilizers 8419.20 p/st @ S 32.50.13.11 Syringes, with or without needles, used in medical, surgical, dental or veterinary sciences 9018.31 p/st @ S 32.50.13.13 Tubular metal needles, for medical, surgical, dental or veterinary sciences 9018.32.10 p/st @ S 32.50.13.15 Needles for sutures used in medical, surgical, dental or veterinary sciences 9018.32.90 p/st @ S 32.50.13.17 Needles, catheters, cannulae and the like used in medical, surgical, dental or veterinary sciences (excluding tubular metal needles and needles for sutures) 9018.39 p/st @ S 32.50.13.20 Ophthalmic instruments and appliances 9018.50 p/st @ S 32.50.13.33 Instruments and apparatus for measuring blood-pressure (including sphygmomanometers, tensiometers, oscillometers) 9018.90.10 p/st @ S 32.50.13.35 Endoscopes for medical purposes 9018.90.20 p/st @ S 32.50.13.40 Clinical or veterinary thermometers, liquid filled, for direct reading (excluding those combined with other instruments) 9025.11.20 p/st S 32.50.13.53 Renal dialysis equipment 9018.90.30 p/st @ S 32.50.13.55 Diathermic apparatus (including ultrasonic) 9018.90.4 p/st @ S 32.50.13.63 Transfusion apparatus (excluding special blood storage glass bottles) 9018.90.50 p/st @ S 32.50.13.65 Anaesthetic apparatus and instruments 9018.90.60 p/st @ S 32.50.13.73 Ultrasonic lithotripsy instruments 9018.90.70 p/st @ S 32.50.13.79 Other instruments and appliances: others 9018.90 (.75 +.85) p/st @ S 32.50.13.80 Centrifuges of a kind used in laboratories (excluding cream separators, clothes dryers) 8421.19.20 p/st @ S 32.50.21.30 Mechano-therapy appliances, massage apparatus, psychological aptitude-testing apparatus (excluding wholly stationary mechano-therapy apparatus) 9019.10 p/st @ S 32.50.21.80 Ozone therapy, oxygen therapy, aerosol therapy, respiration apparatus 9019.20 p/st @ S 32.50.22.35 Artificial joints 9021.31 p/st @ S 32.50.22.39 Orthopaedic appliances, splints and other fracture appliances 9021.10  S 32.50.22.53 Individual artificial teeth of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021.21.10 p/st @ S 32.50.22.55 Individual artificial teeth not made of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021.21.90 p/st @ S 32.50.22.59 Dental fittings (including dentures and part dentures, metal crowns, cast tin bars, stainless steel bars) (excluding individual artificial teeth) 9021.29  S 32.50.22.90 Artificial parts of the body (excluding artificial teeth and dental fittings, artificial joints, orthopaedic and fracture appliances, heart pacemakers) 9021.39  S 32.50.23.00 Parts and accessories of articles and apparatus of 90.21 9021.90.90  S 32.50.30.30 Dentists', barbers' or similar chairs and parts thereof (excluding dentists' spittoon mouth rinsers, chairs incorporating dental appliances) 9402.10  S 32.50.30.50 Medical, surgical or veterinary furniture, and parts thereof (excluding tables and seats specialised for X-ray purposes) 9402.90  S 32.50.41.30 Contact lenses 9001.30 p/st S 32.50.41.53 Unmounted spectacle lenses other than for the correction of vision 9001 [.40.20 +.50.20] p/st S 32.50.41.55 Unmounted single focal spectacle lenses for the correction of vision, with both sides finished 9001 [.40.41 +.50.41] p/st S 32.50.41.59 Unmounted spectacle lenses for the correction of vision, with both sides finished other than single focal lenses 9001 [.40.49 +.50.49] p/st S 32.50.41.70 Unmounted spectacle lenses for the correction of vision, other than those with both sides finished 9001 [.40.80 +.50.80] p/st S 32.50.42.50 Sunglasses 9004.10 p/st S 32.50.42.90 Spectacles, goggles and the like, corrective, protective or other (excluding sunglasses) 9004.90  S 32.50.43.50 Plastic frames and mountings for spectacles, goggles or the like 9003.11 p/st S 32.50.43.90 Non plastic frames and mountings for spectacles, goggles and the like 9003.19 p/st S 32.50.44.00 Parts of frames and mountings for spectacles, goggles or the like (excluding screws, chains without securing device, springs of base metal) 9003.90  S S2 32.50.50.10 Dental cements and other dental fillings; bone reconstruction cements 3006.40  S 32.50.50.20 Gel preparations for use in human or veterinary medicine as a lubricant for surgical operations or physical examinations or as a coupling agent between the body and medical instruments 3006.70  S 32.50.50.30 Sterile surgical or dental adhesion barriers, whether or not absorbable; sterile suture materials, including sterile absorbable surgical or dental yarns (excluding catgut); sterile tissue adhesives for surgical wound closure; sterile laminaria and sterile laminaria tents; sterile absorbable surgical or dental haemostatics 3006.10 (.30 +.90)  S NACE 32.91: Manufacture of brooms and brushes 32.91.11.10 Brooms and brushes of twigs or other vegetable materials, bound together 9603.10 p/st S 32.91.11.30 Non-motorised, hand-operated mechanical floor sweepers 9603.90.10 p/st S 32.91.11.50 Other brushes for road, household or animals 9603.90.91 p/st @ S 32.91.11.90 Brushes, n.e.c. 9603.90.99 p/st @ S 32.91.12.10 Tooth brushes 9603.21 p/st S 32.91.12.35 Hair brushes 9603.29.30 p/st S 32.91.12.37 Shaving and toilet brushes for personal use (excluding tooth brushes and hair brushes) 9603.29.80 p/st @ S 32.91.12.50 Artists' brushes and writing brushes 9603.30.10 p/st S 32.91.12.70 Brushes for the application of cosmetics 9603.30.90 p/st S 32.91.19.30 Paint brushes, distempering brushes, paper-hanging brushes and varnishing brushes 9603.40.10 p/st S 32.91.19.50 Paint pads and rollers 9603.40.90 p/st S 32.91.19.70 Brushes constituting parts of machines, appliances or vehicles (excluding for road-sweepers) 9603.50 p/st @ S NACE 32.99: Other manufacturing n.e.c. 32.99.11.30 Protective gloves, mittens and mitts for all trades, of leather or composition leather 4203.29.10 pa S 32.99.11.50 Safety headgear 6506.10 p/st S 32.99.11.90 Headgear of rubber or plastic (excluding safety headgear) 6506.91 p/st S 32.99.12.10 Ball-point pens 9608.10 p/st S 32.99.12.30 Felt-tipped and other porous-tipped pens and markers 9608.20 p/st S 32.99.12.50 Propelling or sliding pencils 9608.40 p/st S 32.99.13.30 Indian ink drawing pens 9608.31 p/st S 32.99.13.50 Fountain pens, stylograph pens and other pens (excluding Indian ink drawing pens) 9608.39 p/st S 32.99.14.10 Pen or pencil sets containing two or more writing instruments 9608.50 kg S 32.99.14.30 Refills for ball-point pens, comprising the ball-point and ink-reservoir 9608.60 p/st S 32.99.14.50 Pen nibs and nib points; duplicating stylos; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of articles of HS 9608 9608.9  S 32.99.15.10 Pencils and crayons with leads encased in a rigid sheath (excluding pencils for medicinal, cosmetic or toilet uses) 9609.10 p/st @ S 32.99.15.30 Black or coloured pencil leads 9609.20 p/st @ S 32.99.15.50 Pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 9609.90 kg S 32.99.16.10 Slates and boards with writing or drawing surfaces 9610 p/st @ S 32.99.16.30 Date, sealing or numbering stamps, ..., for use in the hand 9611 p/st @ S 32.99.16.50 Ink-pads (excluding hand operated ink-rollers) 9612.20 p/st @ S 32.99.16.70 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions (excluding rolls of carbon or other copying paper strip) 9612.10 p/st @ S 32.99.21.30 Umbrellas, sun umbrellas, walking-stick umbrellas, garden umbrellas and similar umbrellas (excluding umbrella cases) 6601 p/st S 32.99.21.50 Walking-sticks, seat-sticks, whips, riding-crops and the like 6602 p/st @ S 32.99.22.00 Parts, trimmings and accessories of umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops and the like 6603 [.20 +.90.90]  S 32.99.23.00 Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners 9606 [.10 + .2] + 9607.1  S 32.99.24.30 Button blanks, button moulds and other parts of buttons 9606.30 kg S 32.99.24.50 Chain scoops, sliders, runners, end pieces and narrow strips of any length mounted with chain scoops for slide fasteners 9607.20  S 32.99.30.00 Products of human or animal hair; similar products of textile materials 6703 + 6704 kg S 32.99.41.10 Cigarette lighters and other lighters (including mechanical lighters, electrical lighters, chemical lighters, non-mechanical lighters, vehicle lighters) 9613 [.10 +.20 +.80] p/st @ S 32.99.41.30 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof 9614.00.90 kg S 32.99.42.10 Ferro-cerium, pyrophoric alloys, articles of combustible materials, n.e.c. 3606.90 kg S 32.99.42.30 Parts of cigarette and other lighters (excluding flints, wicks, fuel in ampoules, bottles, cans or other containers used for filling or refilling cigarette or similar lighters) 9613.90  S 32.99.43.00 Liquid or liquefied-gas fuels in containers, for lighters,  ¤ 300 cm3 3606.10 p/st @ S 32.99.51.30 Articles for Christmas festivities (excluding electric garlands, natural Christmas trees, Christmas tree stands, candles, statuettes, statues and the like used for decorating places of worship) 9505.10  S 32.99.51.50 Festive, carnival or other entertainment articles, n.e.c. 9505.90  S 32.99.52.20 Combs, hair-slides and the like (excluding of hard rubber or plastics, electro-thermic hairdressing apparatus) 9615.19 kg S 32.99.52.50 Hairpins, curling pins, curling grips, hair-curlers and the like, and parts thereof (excluding electro-thermic hairdressing apparatus) 9615.90 kg S 32.99.52.80 Scent sprays and similar toilet sprays, and mounts and heads therefor (excluding reservoirs for scent sprays presented separately, rubber bulbs) 9616.10 kg S 32.99.53.00 Instruments, apparatus and models designed for demonstrational purposes and unsuitable for other uses (excluding ground flying trainers, printed plans, diagrams or illustrations) 9023 kg S 32.99.54.00 Candles, tapers and the like (including night lights fitted with a float) (excluding anti-asthmatic candles, wax matches or vestas, sulphur-treated bands, wicks and candles) 3406 kg S 32.99.55.00 Artificial flowers, foliage and fruit and parts thereof 6702  S 32.99.59.10 Breathing appliances and gas masks (excluding therapeutic respiration apparatus and protective masks having neither mechanical parts nor replaceable filters) 9020 p/st @ S 32.99.59.20 Articles of gut (excluding silkworm gut), goldbeater's skin, bladders or tendons 4206 kg S 32.99.59.30 Carvings from animal material such as ivory, bone, tortoise shell, horn, antlers, coral, mother-of-pearl 9601 kg S 32.99.59.40 Worked vegetable or mineral ...; moulded ... articles of wax, stearin, ¦ 9602 kg S 32.99.59.50 Hand sieves and hand riddles 9604 kg S 32.99.59.60 Vacuum flasks and other vacuum vessels, complete with cases, and parts thereof (excluding separate glass inners) 9617 kg S 32.99.59.70 Tailors' dummies, ..., automata and other animated displays 9618 kg S 32.99.59.80 Globes, printed (excluding relief globes) 4905.10 p/st @ S NACE 33.11: Repair of fabricated metal products 33.11.12.00 Repair and maintenance of metal tanks, reservoirs, vats and other containers   I 33.11.13.00 Repair and maintenance services of steam generators (excluding central heating hot water boilers) and of systems of metal pipes in industrial plants   I 33.11.19.00 Repair and maintenance of non-domestic central heating boilers   I NACE 33.12: Repair of machinery 33.12.11.00 Repair and maintenance of engines and turbines (excluding aircraft, vehicle and cycle engines)   I 33.12.12.10 Repair and maintenance of pumps and compressors   I 33.12.12.20 Repair and maintenance of taps and valves   I 33.12.14.00 Repair and maintenance of furnaces and furnace burners   I 33.12.15.00 Repair and maintenance of lifting and handling equipment   I 33.12.18.00 Repair and maintenance of non-domestic cooling and ventilation equipment   I 33.12.19.90 Repair and maintenance of other general purpose machinery n.e.c.   I 33.12.21.10 Maintenance and repair services of agricultural tractors   I 33.12.21.20 Repair and maintenance of agricultural and forestry machinery   I 33.12.22.00 Maintenance and repair services of metalworking machine tools   I 33.12.23.00 Repair and maintenance of machinery for metallurgy   I 33.12.24.00 Repair and maintenance of machinery for mining, quarrying and construction   I 33.12.25.00 Repair and maintenance of machinery for food, beverage and tobacco processing   I 33.12.26.00 Repair and maintenance of machinery for textile, apparel and leather production   I 33.12.27.00 Repair and maintenance of machinery for paper and paperboard production   I 33.12.28.00 Repair and maintenance services of machinery for plastics and rubber   I 33.12.29.10 Maintenance and repair services of machine tools for working wood, cork, stone, hard rubber and similar hard materials   I 33.12.29.90 Repair and maintenance of other special purpose machinery n.e.c.   I NACE 33.13: Repair of electronic and optical equipment 33.13.11.10 Repair and maintenance of instruments and apparatus for measuring, checking, testing, navigating and other purposes (excluding industrial process control equipment)   I 33.13.11.20 Repair and maintenance of industrial time measure instruments and apparatus   I 33.13.12.00 Repair and maintenance of medical and surgical equipment   I 33.13.13.00 Repair and maintenance of professional photographic, cinematographic and optical instruments   I 33.13.19.00 Repair and maintenance services of other professional electronic equipment   I NACE 33.14: Repair of electrical equipment 33.14.11.20 Repair and maintenance of electric motors, generators and transformers   I 33.14.11.50 Repair and maintenance of electricity distribution and control apparatus   I 33.14.19.00 Repair and maintenance of electrical equipment (excluding electricity distribution and control apparatus, motors, generators and transformers, television and radio transmitters)   I NACE 33.15: Repair and maintenance of ships and boats 33.15.10.10 Repairing of ships, boats and floating structures (excluding yachts, other pleasure or sports vessels, rowing boats and canoes)   I M 33.15.10.30 Maintenance, repair, reconstruction, fitting out services of pleasure and sporting boats   I NACE 33.16: Repair and maintenance of aircraft and spacecraft 33.16.10.00 Repair and maintenance of civil aircraft and aircraft engines   I NACE 33.17: Repair and maintenance of other transport equipment 33.17.11.00 Repair and maintenance of railway and tramway locomotives and rolling-stock and of mechanical (and electro mechanical) signalling, safety or traffic control equipment   I NACE 33.19: Repair of other equipment 33.19.10.20 Repair services of tarpaulins and camping equipment, and other made-up textile articles   I NACE 33.20: Installation of industrial machinery and equipment 33.20.11.00 Installation services of steam generators (excluding central heating hot water boilers), including installation services for metal pipe systems in industrial plants   I 33.20.21.00 Installation of office machinery   I 33.20.29.10 Installation of engines and turbines (excluding aircraft, vehicle and cycle engines)   I 33.20.29.20 Installation of pumps and compressors   I 33.20.29.30 Installation of furnaces and furnace burners   I 33.20.29.40 Installation of lifting and handling equipment (excluding lifts and escalators)   I 33.20.29.50 Installation of non-domestic cooling and ventilation equipment   I 33.20.29.60 Installation of general purpose machines and apparatus for weighing, filtration, distillation, packaging, bottling, spraying, steam/sand blasting, calendering   I 33.20.29.70 Installation services of machine tools for working wood, cork, stone, hard rubber and similar hard materials   I 33.20.31.00 Installation of agricultural and forestry machinery   I 33.20.32.00 Installation services of metalworking machine tools   I 33.20.33.00 Installation of machinery for metallurgy   I 33.20.34.00 Installation of machinery for mining, quarrying and construction   I 33.20.35.00 Installation of machinery for food, beverage and tobacco processing   I 33.20.36.00 Installation of machinery for textile, apparel and leather production   I 33.20.37.00 Installation of machinery for paper and paperboard production   I 33.20.38.00 Installation services of industrial machinery and equipment for plastic and rubber production   I 33.20.39.00 Installation of other special purpose machinery n.e.c.   I 33.20.41.00 Installation of medical and surgical equipment   I 33.20.42.00 Installation services of professional electronic equipment   I 33.20.50.20 Installation of electric motors, generators and transformers   I 33.20.50.50 Installation of electricity distribution and control apparatus   I 33.20.50.90 Installation of other electrical equipment, excluding electrical signalling equipment for motorways, roads ...   I 33.20.60.00 Design and assembly of industrial process control equipment and automated production plants   I 33.20.70.00 Installation of industrial time measure instruments and apparatus   I NACE 99.t: T-Codes 24.10.T1.10 Pig iron  kg V A1 24.10.T1.21 Crude steel: non-alloy steel produced in electric furnaces  kg V B1 24.10.T1.22 Crude steel: non-alloy steel produced by other processes than in electric furnaces  kg V B1 24.10.T1.31 Crude steel: alloy steel other than stainless steel produced in electric furnaces  kg V B2 24.10.T1.32 Crude steel: alloy steel other than stainless steel produced by other processes than in electric furnaces  kg V B2 24.10.T1.41 Crude steel: stainless and heat resisting steel produced in electric furnaces  kg V B3 24.10.T1.42 Crude steel: stainless and heat resisting steel produced by other processes than in electric furnaces  kg V B3 24.10.T2.11 Hot rolled flat products in coil (wide strip) of a width of 600 mm or more  kg V C1 24.10.T2.12 Hot rolled flat products in coil of a width less than 600 mm  kg V C2 24.10.T2.21 Plate and sheet rolled in lengths in wide strip mills  kg V C3 24.10.T2.22 Plate, sheet and wide flat, hot rolled in mills other than wide strip mills 7208 [.51 +.52 +.53 +.90] + 7210.90.30 + 7211.13 + 7219.21 + 7225 [.40(.12 +.40 +.60) +.99] kg V 24.10.T2.31 Hot rolled wire rod 7213 + 7221 + 7227 [.20 +.90(.10 +.95)] kg V 24.10.T2.41 Concrete reinforcing bars 7214 [.20 +.99.10] kg V 24.10.T2.42 Other hot rolled bars 7214 [.10 +.30 +.91 +.99(.3 +.50 +.7 +.95)] + 7222.1 + 7228 [.20(.10 +.91) + .30 +.40 +.60.20 +.80] kg V 24.10.T2.43 Hot rolled and forged light sections of a web height of less than 80 mm and angles 7216 [.10 +.2 +.40 +.50 +.99] + 7222.40.10 + 7228.70.10 kg V 24.10.T2.44 Heavy sections 7216.3 kg V 24.10.T2.51 Sheet piling 7301.10 kg V 24.10.T2.52 Railway material 7302 kg V 24.10.T2.60 Welded sections 7301.20 kg V 24.10.T3.10 Cold rolled sheet, plate and strip and blackplate,  ¥ 600 wide 7209 [.15 +.16.90a +.17.90a +.18.9a +.25 +.26.90a + .27.90a +.28.90a +.90a] + 7219 [.3 +.90] + 7225.50 kg V 24.10.T3.20 Electrical sheet and strip 7209 [.16 (.10 +.90b) +.17 (.10 +.90b) +.18 (.10 +.9b) +.26 (.10 +.90b) +.27 (.10 +.90b) +.28 (.10 +.90b) +.90b] + 7225 [.11 +.19.90] kg V 24.10.T3.30 Tinplate, other tinned sheet and electrically chromium coated steel (ECCS) 7210 [.1 +.50 +.70.10 +.90.40] + 7212 [.10.10 +.40.20] kg V 24.10.T3.40 Hot dipped metal coated sheet 7210 [.20 +.4 +.6 +.90.80] + 7225.92 kg V 24.10.T3.50 Electrolytically metal coated sheet 7210.30 + 7225.91 kg V 24.10.T3.60 Organic coated sheet 7210.70.80 kg V NACE 99.z: Z-Codes 10.00.00.Z1 Prepared and preserved meat, meat offal or blood, including prepared meat and offal dishes 1601 + 1602 [.20 +.3 +.4 +.50 +.90] kg S 10.00.00.Z2 Fish, crustaceans, molluscs and other aquatic invertebrates, otherwise prepared or preserved, including prepared meals and dishes 1604 [1 +.20] + 1605 kg S 10.00.00.Z3 Vegetables (except potatoes), preserved otherwise than by vinegar or acetic acid, including prepared vegetable dishes 2002.10 + 2003 + 2004.90 + 2005 [.40 +.5 +.60 +.70 +.80 +.9] kg S 10.90.10.Z0 Preparations for animal feeds (excluding dog or cat food, p.r.s.) 2309.90 (.10 +.20 +.3 +.4 +.5 +.70 +.9) kg S 13.10.61.Z1 Cotton yarn of uncombed fibres, n.p.r.s. 5205 [.1 +.3] + 5206 [.1 +.3] kg T 13.10.61.Z2 Cotton yarn of combed fibres, n.p.r.s. 5205 [.2 +.4] + 5206 [.2 +.4] kg T 13.10.83.Z0 Yarn of synthetic staple fibres mixed with wool, n.p.r.s 5509 [.52 +.61 +.91] kg T 13.20.20.Z1 Cotton fabrics,  ¤ 200 g/m2 (excluding gauze and colored yarns) 5208 [.1 +.2 +.3 +.5] + 5210 [.1 +.2 +.3 +.5] + 5212.1 - 5208 [.11.10 +.21.10] - 5212.14 m2 T 13.20.20.Z2 Cotton fabrics, > 200 g/m2 (excluding colored yarns) 5209 [.1 +.2 +.3 +.5] + 5211 [.1 +.20 +.3 +.5] + 5212 [.21 +.22 +.23 +.25] m2 T 13.20.20.Z3 Woven fabrics of cotton of yarns of different colours (excluding Denim) 5208.4 + 5209 [.41 +.43 +.49] + 5210.4 + 5211 [.41 +.43 +.49] + 5212 [.14 + .24] m2 T 23.69.19.Z0 Pipes and other articles of cement, concrete or artificial stone, and accessories 6810.99 kg S 24.10.21.Z0 Ingots, other primary forms and long semi-finished products, of non-alloy steel 7206 + 7207 [.11 +.19 +.20(.1 +.5 +.80)] kg S 24.10.22.Z0 Ingots, other primary forms and long semi-finished products, of stainless steel 7218 [.10 +.99] kg S 24.10.23.Z0 Ingots, other primary forms and long semi-finished products, of alloy steel other than stainless steel 7224 [.10 +.90(.0 +.18 +.3 +.90)] kg S 24.10.33.Z0 Hot rolled flat products in coil of a width  ¥ 600 mm, of stainless steel 7219.1 kg S 24.10.34.Z0 Hot rolled flat products in coil of a width < 600 mm, of stainless steel 7220.1 kg S 24.10.41.Z0 Uncoated cold rolled sheet, plate and strip (including electrical sheet and strip not finally annealed), of a width  ¥ 600 mm, of steel other than stainless steel 7209 [.15 +.16.90 +.17.90 +.18.9 +.25 +.26.90 +.27.90 +.28.90 +.90] kg S 24.32.10.Z1 Cold rolled narrow strip and cold rolled slit strip, of non-alloy steel and of alloy steel (other than stainless steel), of a width < 600 mm 7211 [.23(.30 +.80) +.29 +.90] + 7226.92 kg S 24.32.10.Z2 Cold rolled narrow strip and cold rolled slit strip, of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width < 600 mm 7220 [.20 +.90] kg S 24.32.20.Z1 Steel sheet and strip as well as cold rolled slit strip (of non-alloy steel), hot dipped or electrolytically metal coated, of a width < 600 mm 7212 [.10.90 +.20 +.30 +.50] kg S 24.32.20.Z2 Organic coated steel sheet and cold rolled slit strip of organic coated steel sheet, of a width < 600 mm 7212.40 kg S 26.99.00.Z0 Other units of automatic data processing machines 8471 [.80 +.90] p/st S 29.99.00.Z0 Flashlights; photographic enlargers; apparatus for photographic laboratories; negatoscopes, projection screens 9006 [.61 +.69] + 9008.40 + 9010 [.10 +.50 +.60]  S 39.99.00.Z0 Prefabricated buildings of plastics, concrete or aluminium 9406.00.80  S 39.99.00.Z1 Spark-ignition reciprocating internal combustion piston engine, for the vehicles of HS 87, of a cylinder capacity  ¤ 1 000 cm3 8407 [.31 +.32 +.33] p/st S 39.99.00.Z2 Spark-ignition reciprocating internal combustion piston engine, for the vehicles of HS 87, of a cylinder capacity > 1 000 cm3 8407.34 p/st S @ = Unit differs from CN unit.